        RESIDENTIAL ASSET MORTGAGE PRODUCTS, INC.,

DEPOSITOR,

RESIDENTIAL FUNDING CORPORATION,

MASTER SERVICER,

AND

        JPMORGAN CHASE BANK, N.A.

TRUSTEE

POOLING AND SERVICING AGREEMENT

        DATED AS OF FEBRUARY 1, 2005

MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATES

SERIES 2005-RS2

 

--------------------------------------------------------------------------------


                                      TABLE OF CONTENTS                                   Page

ARTICLE I DEFINITIONS........................................................................3

   Section 1.01. Definitions.................................................................3
     Accrued Certificate Interest............................................................3
     Adjusted Mortgage Rate..................................................................3
     Adjustment Date.........................................................................3
     Advance.................................................................................3
     Affiliate...............................................................................4
     Agreement...............................................................................4
     Amount Held for Future Distribution.....................................................4
     Appraised Value.........................................................................4
     Assignment..............................................................................4
     Assignment Agreement....................................................................4
     Available Distribution Amount...........................................................4
     Bankruptcy Code.........................................................................5
     Book-Entry Certificate..................................................................5
     Business Day............................................................................5
     Call Rights.............................................................................5
     Capitalization Reimbursement Amount.....................................................5
     Cash Liquidation........................................................................5
     Certificate.............................................................................5
     Certificate Account.....................................................................5
     Certificate Account Deposit Date........................................................5
     Certificateholder or Holder.............................................................6
     Certificate Owner.......................................................................6
     Certificate Principal Balance...........................................................6
     Certificate Register and Certificate Registrar..........................................6
     Class...................................................................................6
     Class A Basis Risk Shortfall............................................................7
     Class A Basis Risk Shortfall Carry-Forward Amount.......................................7
     Class A Certificate.....................................................................7
     Class A-I Certificate...................................................................7
     Class A-II Certificate..................................................................7
     Class A-I-1 Certificate.................................................................7
     Class A-I-2 Certificate.................................................................7
     Class A-II-1 Certificate................................................................7
     Class A-II-2 Certificate................................................................8
     Class A-II-3 Certificate................................................................8
     Class A Interest Distribution Amount....................................................8
     Class A Margin..........................................................................8
     Class A Principal Distribution Amount...................................................9
     Class A-I Principal Distribution Amount.................................................9
     Class A-II Principal Distribution Amount................................................9
     Class M Certificate.....................................................................9
     Class M-1 Certificate...................................................................9
     Class M-1 Interest Distribution Amount..................................................9
     Class M-1 Principal Distribution Amount................................................10
     Class M-2 Certificate..................................................................10
     Class M-2 Interest Distribution Amount.................................................10
     Class M-2 Principal Distribution Amount................................................10
     Class M-3 Certificate..................................................................11
     Class M-3 Interest Distribution Amount.................................................11
     Class M-3 Principal Distribution Amount................................................11
     Class M-4 Certificate..................................................................12
     Class M-4 Interest Distribution Amount.................................................12
     Class M-4 Principal Distribution Amount................................................12
     Class M-5 Certificate..................................................................12
     Class M-5 Interest Distribution Amount.................................................12
     Class M-5 Principal Distribution Amount................................................13
     Class M-6 Certificate..................................................................13
     Class M-6 Interest Distribution Amount.................................................13
     Class M-6 Principal Distribution Amount................................................14
     Class M-7 Certificate..................................................................14
     Class M-7 Interest Distribution Amount.................................................14
     Class M-7 Principal Distribution Amount................................................14
     Class M-8 Certificate..................................................................15
     Class M-8 Interest Distribution Amount.................................................15
     Class M-8 Principal Distribution Amount................................................15
     Class M Basis Risk Shortfall...........................................................16
     Class M Basis Risk Shortfall Carry-Forward Amount......................................16
     Class M Margin.........................................................................16
     Class R Certificate....................................................................16
     Class R-I Certificate..................................................................16
     Class R-II Certificate.................................................................17
     Class SB Certificates..................................................................17
     Closing Date...........................................................................17
     Code...................................................................................17
     Commission.............................................................................17
     Corporate Trust Office.................................................................17
     Corresponding Class....................................................................17
     Credit Repository......................................................................17
     Curtailment............................................................................17
     Custodial Account......................................................................17
     Custodial Agreement....................................................................17
     Custodian..............................................................................17
     Cut-off Date...........................................................................17
     Cut-off Date Balance...................................................................17
     Cut-off Date Principal Balance.........................................................17
     Debt Service Reduction.................................................................18
     Deficient Valuation....................................................................18
     Definitive Certificate.................................................................18
     Deleted Mortgage Loan..................................................................18
     Delinquent.............................................................................18
     Depository.............................................................................18
     Depository Participant.................................................................18
     Derivative Contract....................................................................18
     Derivative Counterparty................................................................18
     Destroyed Mortgage Note................................................................18
     Determination Date.....................................................................19
     Disqualified Organization..............................................................19
     Distribution Date......................................................................19
     Due Date...............................................................................19
     Due Period.............................................................................19
     Eligible Account.......................................................................19
     Eligible Master Servicing Compensation.................................................20
     ERISA..................................................................................20
     Event of Default.......................................................................20
     Excess Cash Flow.......................................................................20
     Excess Overcollateralization Amount....................................................20
     Exchange Act...........................................................................20
     Fannie Mae.............................................................................20
     FASIT..................................................................................20
     FDIC...................................................................................20
     FHA....................................................................................20
     Final Certification....................................................................21
     Final Distribution Date................................................................21
     Final Scheduled Distribution Date......................................................21
     Fitch..................................................................................21
     Foreclosure Profits....................................................................21
     Freddie Mac............................................................................21
     Gross Margin...........................................................................21
     Group I Loans..........................................................................21
     Group II Loans.........................................................................22
     Independent............................................................................22
     Index..................................................................................22
     Initial Certificate Principal Balance..................................................22
     Insurance Proceeds.....................................................................22
     Interest Accrual Period................................................................22
     Interest Distribution Amount...........................................................22
     Interim Certification..................................................................22
     Interested Person......................................................................22
     Late Collections.......................................................................22
     LIBOR..................................................................................23
     LIBOR Business Day.....................................................................23
     LIBOR Rate Adjustment Date.............................................................23
     Limited Repurchase Right Holder........................................................23
     Liquidation Proceeds...................................................................23
     Loan-to-Value Ratio....................................................................23
     Marker Rate............................................................................23
     Maturity Date..........................................................................23
     Maximum Mortgage Loan Rate.............................................................23
     Maximum Mortgage Rate..................................................................23
     Maximum Net Mortgage Rate..............................................................24
     MERS...................................................................................24
     MERS(R)System...........................................................................24
     MIN....................................................................................24
     Minimum Mortgage Rate..................................................................24
     Modified Mortgage Loan.................................................................24
     Modified Mortgage Rate.................................................................24
     Modified Net Mortgage Rate.............................................................24
     MOM Loan...............................................................................24
     Monthly Ceiling Rate...................................................................24
     Monthly Payment........................................................................24
     Monthly Strike Rate....................................................................24
     Moody's................................................................................25
     Mortgage...............................................................................25
     Mortgage File..........................................................................25
     Mortgage Loan Schedule.................................................................25
     Mortgage Loans.........................................................................26
     Mortgage Note..........................................................................26
     Mortgage Rate..........................................................................26
     Mortgaged Property.....................................................................26
     Mortgagor..............................................................................26
     Net Mortgage Rate......................................................................26
     Net WAC Cap Rate.......................................................................27
     Non-Primary Residence Loans............................................................27
     Non-United States Person...............................................................27
     Nonrecoverable Advance.................................................................27
     Nonsubserviced Mortgage Loan...........................................................27
     Note Margin............................................................................27
     Notice.................................................................................27
     Officers' Certificate..................................................................27
     Opinion of Counsel.....................................................................28
     Optional Termination Date..............................................................28
     Outstanding Mortgage Loan..............................................................28
     Overcollateralization Amount...........................................................28
     Overcollateralization Floor............................................................28
     Overcollateralization Increase Amount..................................................28
     Overcollateralization Reduction Amount.................................................28
     Ownership Interest.....................................................................28
     Pass-Through Rate......................................................................28
     Paying Agent...........................................................................29
     Percentage Interest....................................................................29
     Periodic Cap...........................................................................29
     Permitted Investments..................................................................29
     Permitted Transferee...................................................................30
     Person.................................................................................31
     Pool Stated Principal Balance..........................................................31
     Prepayment Assumption..................................................................31
     Prepayment Interest Shortfall..........................................................31
     Prepayment Period......................................................................31
     Primary Insurance Policy...............................................................31
     Principal Allocation Amount............................................................31
     Principal Distribution Amount..........................................................31
     Principal Prepayment...................................................................32
     Principal Prepayment in Full...........................................................33
     Principal Remittance Amount............................................................33
     Program Guide..........................................................................33
     Purchase Price.........................................................................33
     Qualified Insurer......................................................................33
     Qualified Substitute Mortgage Loan.....................................................33
     Rating Agency..........................................................................34
     Realized Loss..........................................................................34
     Record Date............................................................................35
     Regular Certificates...................................................................35
     Regular Interest.......................................................................35
     Relief Act.............................................................................35
     Relief Act Shortfalls..................................................................35
     REMIC..................................................................................35
     REMIC Administrator....................................................................35
     REMIC I................................................................................35
     REMIC I Interest Loss Allocation Amount................................................35
     REMIC I Overcollateralized Amount......................................................36
     REMIC I Principal Loss Allocation Amount...............................................36
     REMIC I Regular Interests..............................................................36
     REMIC I Regular Interest AA............................................................36
     REMIC I Regular Interest A-I-1.........................................................36
     REMIC I Regular Interest A-I-2.........................................................36
     REMIC I Regular Interest A-II-1........................................................36
     REMIC I Regular Interest A-II-2........................................................36
     REMIC I Regular Interest A-II-3........................................................36
     REMIC I Regular Interest M-1...........................................................37
     REMIC I Regular Interest M-2...........................................................37
     REMIC I Regular Interest M-3...........................................................37
     REMIC I Regular Interest M-4...........................................................37
     REMIC I Regular Interest M-5...........................................................37
     REMIC I Regular Interest M-6...........................................................37
     REMIC I Regular Interest M-7...........................................................37
     REMIC I Regular Interest M-8...........................................................37
     REMIC I Regular Interest ZZ............................................................37
     REMIC I Regular Interest ZZ Maximum Interest Deferral Amount...........................38
     REMIC I Required Overcollateralization Amount..........................................38
     REMIC II...............................................................................38
     REMIC Provisions.......................................................................38
     REO Acquisition........................................................................38
     REO Disposition........................................................................38
     REO Imputed Interest...................................................................38
     REO Proceeds...........................................................................38
     REO Property...........................................................................38
     Reportable Modified Mortgage Loan......................................................38
     Repurchase Event.......................................................................39
     Request for Release....................................................................39
     Required Insurance Policy..............................................................39
     Required Overcollateralization Amount..................................................39
     Reserve Fund...........................................................................39
     Reserve Fund Deposit...................................................................39
     Reserve Fund Residual Right............................................................39
     Residential Funding....................................................................40
     Responsible Officer....................................................................40
     Senior Enhancement Percentage..........................................................40
     Sequential Trigger Event...............................................................40
     Servicing Accounts.....................................................................40
     Servicing Advances.....................................................................40
     Servicing Fee..........................................................................40
     Servicing Fee Rate.....................................................................40
     Servicing Modification.................................................................41
     Servicing Officer......................................................................41
     Sixty-Plus Delinquency Percentage......................................................41
     Standard & Poor's......................................................................41
     Startup Date...........................................................................41
     Stated Principal Balance...............................................................41
     Stepdown Date..........................................................................41
     Sub-Group..............................................................................41
     Subordination..........................................................................42
     Subordination Percentage...............................................................42
     Subsequent Recoveries..................................................................42
     Subserviced Mortgage Loan..............................................................42
     Subservicer............................................................................42
     Subservicer Advance....................................................................42
     Subservicing Account...................................................................42
     Subservicing Agreement.................................................................42
     Subservicing Fee.......................................................................42
     Subservicing Fee Rate..................................................................42
     Tax Returns............................................................................43
     Transfer...............................................................................43
     Transferee.............................................................................43
     Transferor.............................................................................43
     Trigger Event..........................................................................43
     Trust Fund.............................................................................43
     Uniform Single Attestation Program for Mortgage Bankers................................44
     Uncertificated Accrued Interest........................................................44
     Uncertificated Principal Balance.......................................................44
     Uncertificated REMIC I Pass-Through Rate...............................................44
     Uninsured Cause........................................................................44
     United States Person...................................................................44
     VA.....................................................................................44
     Voting Rights..........................................................................45
     Yield Maintenance Agreement............................................................45
     Yield Maintenance Agreement Counterparty...............................................45
     Yield Maintenance Agreement Notional Balance...........................................45
     Yield Maintenance Agreement Payment....................................................45
     Yield Maintenance Agreement Purchase Price.............................................45

   Section 1.02. Determination of LIBOR.....................................................45

ARTICLE II CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES..................47

   Section 2.01. Conveyance of Mortgage Loans...............................................47
   Section 2.02. Acceptance by Trustee......................................................50
   Section 2.03. Representations, Warranties and Covenants of the Master Servicer
                 and the Depositor..........................................................52
   Section 2.04. Representations and Warranties of Residential Funding......................54
   Section 2.05. Execution and Authentication of Certificates; Conveyance of REMIC I
                 Regular Interests..........................................................56

ARTICLE III ADMINISTRATION AND SERVICING OF MORTGAGE LOANS..................................57

   Section 3.01. Master Servicer to Act as Servicer.........................................57
   Section 3.02. Subservicing Agreements Between Master Servicer and Subservicers;
                 Enforcement of Subservicers' Obligations...................................58
   Section 3.03. Successor Subservicers.....................................................59
   Section 3.04. Liability of the Master Servicer...........................................60
   Section 3.05. No Contractual Relationship Between Subservicer and Trustee or
                 Certificateholders.........................................................60
   Section 3.06. Assumption or Termination of Subservicing Agreements by Trustee............60
   Section 3.07. Collection of Certain Mortgage Loan Payments; Deposits to Custodial
                 Account....................................................................61
   Section 3.08. Subservicing Accounts; Servicing Accounts..................................63
   Section 3.09. Access to Certain Documentation and Information Regarding the
                 Mortgage Loans.............................................................65
   Section 3.10. Permitted Withdrawals from the Custodial Account...........................65
   Section 3.11. Maintenance of Primary Insurance Coverage..................................67
   Section 3.12. Maintenance of Fire Insurance and Omissions and Fidelity Coverage..........68
   Section 3.13. Enforcement of Due-on-Sale Clauses; Assumption and Modification
                 Agreements; Certain Assignments............................................69
   Section 3.14. Realization Upon Defaulted Mortgage Loans..................................71
   Section 3.15. Trustee to Cooperate; Release of Mortgage Files............................73
   Section 3.16. Servicing and Other Compensation; Eligible Master Servicing
                 Compensation...............................................................75
   Section 3.17. Reports to the Trustee and the Depositor...................................76
   Section 3.18. Annual Statement as to Compliance..........................................76
   Section 3.19. Annual Independent Public Accountants' Servicing Report....................76
   Section 3.20. Right of the Depositor in Respect of the Master Servicer...................77
   Section 3.21. Advance Facility...........................................................77

ARTICLE IV PAYMENTS TO CERTIFICATEHOLDERS...................................................82

   Section 4.01. Certificate Account........................................................82
   Section 4.02. Distributions..............................................................82
   Section 4.03. Statements to Certificateholders; Statements to Rating Agencies;
                 Exchange Act Reporting.....................................................89
   Section 4.04. Distribution of Reports to the Trustee and the Depositor; Advances
                 by the Master Servicer.....................................................92
   Section 4.05. Allocation of Realized Losses..............................................93
   Section 4.06. Reports of Foreclosures and Abandonment of Mortgaged Property..............95
   Section 4.07. Optional Purchase of Defaulted Mortgage Loans..............................95
   Section 4.08. Limited Mortgage Loan Repurchase Right.....................................96
   Section 4.09. Distribution of Class A Basis Risk Shortfall Carry-Forward Amounts
                 and Class M Basis Risk Shortfall Carry-Forward Amounts; Reserve
                 Fund.......................................................................96
   Section 4.10. [Reserved].................................................................98
   Section 4.11. Derivative Contracts.......................................................98

ARTICLE V THE CERTIFICATES.................................................................100

   Section 5.01. The Certificates..........................................................100
   Section 5.02. Registration of Transfer and Exchange of Certificates.....................102
   Section 5.03. Mutilated, Destroyed, Lost or Stolen Certificates.........................107
   Section 5.04. Persons Deemed Owners.....................................................108
   Section 5.05. Appointment of Paying Agent...............................................108

ARTICLE VI THE DEPOSITOR AND THE MASTER SERVICER...........................................109

   Section 6.01. Respective Liabilities of the Depositor and the Master Servicer...........109
   Section 6.02. Merger or Consolidation of the Depositor or the Master Servicer;
                 Assignment of Rights and Delegation of Duties by Master Servicer..........109
   Section 6.03. Limitation on Liability of the Depositor, the Master Servicer and
                 Others....................................................................110
   Section 6.04. Depositor and Master Servicer Not to Resign...............................111

ARTICLE VII DEFAULT........................................................................112

   Section 7.01. Events of Default.........................................................112
   Section 7.02. Trustee or Depositor to Act; Appointment of Successor.....................113
   Section 7.03. Notification to Certificateholders........................................115
   Section 7.04. Waiver of Events of Default...............................................115

ARTICLE VIII CONCERNING THE TRUSTEE........................................................116

   Section 8.01. Duties of Trustee.........................................................116
   Section 8.02. Certain Matters Affecting the Trustee.....................................117
   Section 8.03. Trustee Not Liable for Certificates or Mortgage Loans.....................119
   Section 8.04. Master Servicer to Pay Trustee's Fees and Expenses; Indemnification.......119
   Section 8.05. Eligibility Requirements for Trustee......................................120
   Section 8.06. Resignation and Removal of the Trustee....................................121
   Section 8.07. Successor Trustee.........................................................122
   Section 8.08. Merger or Consolidation of Trustee........................................122
   Section 8.09. Appointment of Co-Trustee or Separate Trustee.............................122
   Section 8.10. Appointment of Custodians.................................................123

ARTICLE IX TERMINATION.....................................................................125
   Section 9.01. Termination Upon Purchase by Residential Funding or Liquidation of
                 All Mortgage Loans........................................................125
   Section 9.02. Additional Termination Requirements.......................................128

ARTICLE X REMIC PROVISIONS.................................................................129

   Section 10.01.REMIC Administration......................................................129
   Section 10.02.Master Servicer, REMIC Administrator and Trustee Indemnification..........132

ARTICLE XI MISCELLANEOUS PROVISIONS........................................................134

   Section 11.01.Amendment.................................................................134
   Section 11.02.Recordation of Agreement; Counterparts....................................136
   Section 11.03.Limitation on Rights of Certificateholders................................137
   Section 11.04.Governing Law.............................................................137
   Section 11.05.Notices...................................................................138
   Section 11.06.Notices to Rating Agencies................................................138
   Section 11.07.Severability of Provisions................................................139
   Section 11.08.Supplemental Provisions for Resecuritization..............................139
   Section 11.09.[Reserved]................................................................140
   Section 11.10.Third Party Beneficiary...................................................140










--------------------------------------------------------------------------------


Exhibits

Exhibit A      Form of Class A Certificate
Exhibit B      Form of Class M Certificate
Exhibit C      Form of Class SB Certificate
Exhibit D      Form of Class R Certificate
Exhibit E      Form of Custodial Agreement
Exhibit F-1    Group I Loan Schedule
Exhibit F-2    Group II Loan Schedule
Exhibit G      Forms of Request for Release
Exhibit H-1    Form of Transfer Affidavit and Agreement
Exhibit H-2    Form of Transferor Certificate
Exhibit I      Form of Investor Representation Letter
Exhibit J      Form of Transferor Representation Letter
Exhibit K      Text of Amendment to Pooling and Servicing Agreement Pursuant to Section
               11.01(e) for a Limited Guaranty
Exhibit L      Form of Limited Guaranty
Exhibit M      Form of Lender Certification for Assignment of Mortgage Loan
Exhibit N      Form of Rule 144A Investment Representation
Exhibit O      [Reserved]
Exhibit P      Form of ERISA Representation Letter (Class M Certificates)
Exhibit Q      [Reserved]
Exhibit R-1    Form 10-K Certification
Exhibit R-2    Form 10-K Back-up Certification
Exhibit S      Information to be Provided by the Master Servicer to the Rating Agencies
               Relating to Reportable Modified Mortgage Loans
Exhibit T      Schedule of Yield Maintenance Agreement Notional Balances
Exhibit U      Schedule of Monthly Strike Rates and Monthly Ceiling Rates



--------------------------------------------------------------------------------

        This Pooling and Servicing Agreement, effective as of February 1, 2005,
among RESIDENTIAL ASSET MORTGAGE PRODUCTS, INC., as depositor (together with its
permitted successors and assigns, the “Depositor”), RESIDENTIAL FUNDING
CORPORATION, as master servicer (together with its permitted successors and
assigns, the “Master Servicer”), and JPMORGAN CHASE BANK, N.A., a banking
association organized under the laws of the United States, as trustee (together
with its permitted successors and assigns, the “Trustee”).

PRELIMINARY STATEMENT:

        The Depositor intends to sell mortgage asset-backed pass-through
certificates (collectively, the “Certificates”), to be issued hereunder in
sixteen classes, which in the aggregate will evidence the entire beneficial
ownership interest in the Mortgage Loans (as defined herein).

REMIC I

         As provided herein, the REMIC Administrator will make an election to
treat the segregated pool of assets consisting of the Mortgage Loans and certain
other related assets (exclusive of the Reserve Fund and the Yield Maintenance
Agreement) subject to this Agreement as a real estate mortgage investment
conduit (a “REMIC”) for federal income tax purposes, and such segregated pool of
assets will be designated as “REMIC I.” The Class R-I Certificates will
represent the sole class of “residual interests” in REMIC I for purposes of the
REMIC Provisions (as defined herein) under federal income tax law. The following
table irrevocably sets forth the designation, remittance rate (the
“Uncertificated REMIC I Pass-Through Rate”) and initial Uncertificated Principal
Balance for the “regular interests” in REMIC I (the “REMIC I Regular
Interests”). The “latest possible maturity date” (determined for purposes of
satisfying Treasury regulation Section 1.860G-1(a)(4)(iii)) for the REMIC I
Regular Interests shall be the 360th Distribution Date. The REMIC I Regular
Interests will not be certificated.


                 Uncertificated REMIC I         Uncertificated REMIC I    Latest Possible
 Designation        Pass-Through Rate            Principal Balance          Maturity Date

     AA                Variable(1)                      $710,500,025.12   February 25, 2035
    A-I-1              Variable(1)                        $3,826,080.00   February 25, 2035
    A-I-2              Variable(1)                          $425,120.00   February 25, 2035
   A-II-1              Variable(1)                          $868,000.00   February 25, 2035
   A-II-2              Variable(1)                          $645,300.00   February 25, 2035
   A-II-3              Variable(1)                          $126,100.00   February 25, 2035
     M-1               Variable(1)                          $416,880.00   February 25, 2035
     M-2               Variable(1)                          $217,500.00   February 25, 2035
     M-3               Variable(1)                          $126,880.00   February 25, 2035
     M-4               Variable(1)                          $126,880.00   February 25, 2035
     M-5               Variable(1)                          $126,880.00   February 25, 2035
     M-6               Variable(1)                          $108,750.00   February 25, 2035
     M-7               Variable(1)                          $126,880.00   February 25, 2035
     M-8               Variable(1)                          $108,750.00   February 25, 2035
     ZZ                Variable(1)                        $7,250,000.51   February 25, 2035



--------------------------------------------------------------------------------

(1)     Calculated as provided in the definition of Uncertificated REMIC I
Pass-Through Rate.

REMIC II

         As provided herein, the REMIC Administrator will elect to treat the
segregated pool of assets consisting of the REMIC I Regular Interests as a REMIC
for federal income tax purposes, and such segregated pool of assets will be
designated as REMIC II. The Class R-II Certificates will represent the sole
class of “residual interests” in REMIC II for purposes of the REMIC Provisions
under federal income tax law. The following table irrevocably sets forth the
designation, Pass-Through Rate, aggregate Initial Certificate Principal Balance,
certain features, Final Scheduled Distribution Date and initial ratings for each
Class of Certificates comprising the interests representing “regular interests”
in REMIC II and the Class R Certificates. The “latest possible maturity date”
(determined for purposes of satisfying Treasury Regulation Section
1.860G-1(a)(4)(iii)) for each Class of Regular Certificates shall be the 360th
Distribution Date.


                                       Aggregate
                                        Initial
                                                   Certificate
                                Pass-Through       Principal                 Final Scheduled        Initial
Designation    Type             Rate               Balance       Features  Distribution Date       Ratings(4)
                                                                                                Moody's  Fitch
Class A-I-1   Senior            Adjustable(1)(2)   $382,608,000  Senior     February 25, 2035   Aaa     AAA
Class A-I-2   Senior            Adjustable(1)(2)   $42,512,000   Senior     February 25, 2035   Aaa     AAA
Class A-II-1  Senior            Adjustable(1)      $86,800,000   Senior     February 25, 2035   Aaa     AAA
Class A-II-2  Senior            Adjustable(1)(2)   $64,530,000   Senior         June 25, 2026   Aaa     AAA
Class A-II-3  Senior            Adjustable(1)(2)   $12,610,000   Senior     December 25, 2033   Aaa     AAA
Class M-1     Mezzanine         Adjustable(1)(2)   $41,688,000   Mezzanine  February 25, 2035   Aaa     AA+
Class M-2     Mezzanine         Adjustable(1)(2)   $21,750,000   Mezzanine  February 25, 2035   Aa1     AA
Class M-3     Mezzanine         Adjustable(1)(2)   $12,688,000   Mezzanine  February 25, 2035   Aa3     AA-
Class M-4     Mezzanine         Adjustable(1)(2)   $12,688,000   Mezzanine  February 25, 2035   A1      A+
Class M-5     Mezzanine         Adjustable(1)(2)   $12,688,000   Mezzanine  February 25, 2035   A2       A
Class M-6     Mezzanine         Adjustable(1)(2)   $10,875,000   Mezzanine  February 25, 2035   A3      A-
Class M-7     Mezzanine         Adjustable(1)(2)   $12,688,000   Mezzanine  February 25, 2035  Baa1    BBB+
Class M-8     Mezzanine         Adjustable(1)(2)   $10,875,000   Mezzanine  February 25, 2035  Baa2     BBB
Class SB      Subordinate       Variable(3)        $25.63        Subordinate       N/A          N/R     N/R
Class R-I     Residual          N/A                N/A           Residual          N/A          N/R     N/R
Class R-II    Residual          N/A                N/A           Residual          N/A          N/R     N/R




--------------------------------------------------------------------------------

(1) Subject to a cap as described in the definition of “Pass-Through Rate”
herein. Calculated in accordance with the definition of “Pass-Through Rate”
herein.


(2) On and after the second Distribution Date after the first possible Optional
Termination Date, the margin on each of the Class A-I-1, Class A-I-2, Class
A-II-2 and Class A-II-3 Certificates will double and the margin on each of the
Class M Certificates will increase by 1.5 times.


(3) The Class SB Certificates will accrue interest as described in the
definition of Accrued Certificate Interest. The Class SB Certificates will not
accrue interest on their Certificate Principal Balance.


        The Mortgage Loans have an aggregate Cut-off Date Principal Balance
equal to $725,000,025.63. The Mortgage Loans are fixed-rate and adjustable-rate,
fully amortizing, first lien mortgage loans having terms to maturity at
origination or modification of generally not more than 30 years.

        In consideration of the mutual agreements herein contained, the
Depositor, the Master Servicer and the Trustee agree as follows:

ARTICLE I

--------------------------------------------------------------------------------

DEFINITIONS

Section 1.01. Definitions.

        Whenever used in this Agreement, the following words and phrases, unless
the context otherwise requires, shall have the meanings specified in this
Article.

        Accrued Certificate Interest: With respect to each Distribution Date and
the Class A Certificates and Class M Certificates, interest accrued during the
preceding Interest Accrual Period on its Certificate Principal Balance
immediately prior to such Distribution Date at the related Pass-Through Rate for
that Distribution Date.

        The amount of Accrued Certificate Interest on each Class of Certificates
shall be reduced by the amount of (a) Prepayment Interest Shortfalls on the
Mortgage Loans during the prior calendar month (to the extent not covered by
Eligible Master Servicing Compensation pursuant to Section 3.16) and Relief Act
Shortfalls on Mortgage Loans during the related Due Period, in each case to the
extent allocated to that Class of Certificates pursuant to Section 4.02(h); and
(b) the interest portion of Realized Losses allocated to such Class through
Subordination as described in Section 4.05.

         With respect to each Distribution Date and the Class SB Certificates,
interest accrued during the preceding Interest Accrual Period at the related
Pass-Through Rate for that Distribution Date on the notional amount as specified
in the definition of Pass-Through Rate, immediately prior to such Distribution
Date in each case, reduced by any interest shortfalls with respect to the
Mortgage Loans in the related Loan Group including Prepayment Interest
Shortfalls to the extent not covered by Eligible Master Servicing Compensation
pursuant to Section 3.16 or by Excess Cash Flow pursuant to clauses (xiv) and
(xv) of Section 4.02(c). In addition, Accrued Certificate Interest with respect
to each Distribution Date, as to the Class SB Certificates, shall be reduced by
an amount equal to the interest portion of Realized Losses allocated to the
Overcollateralization Amount pursuant to Section 4.05 hereof. Accrued
Certificate Interest on the Class A Certificates and Class M Certificates shall
accrue on the basis of a 360-day year and the actual number of days in the
related Interest Accrual Period. Accrued Certificate Interest on the Class SB
Certificates shall accrue on the basis of a 360-day year consisting of twelve
30-day months.

        Adjusted Mortgage Rate: With respect to any Mortgage Loan and any date
of determination, the Mortgage Rate borne by the related Mortgage Note, less the
related Subservicing Fee Rate.

        Adjustment Date: As to each adjustable-rate Mortgage Loan, each date set
forth in the related Mortgage Note on which an adjustment to the interest rate
on such Mortgage Loan becomes effective.

        Advance: As to any Mortgage Loan, any advance made by the Master
Servicer, pursuant to Section 4.04.

        Affiliate: With respect to any Person, any other Person controlling,
controlled by or under common control with such first Person. For the purposes
of this definition, “control” means the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

Agreement: This Pooling and Servicing Agreement and all amendments hereof and
supplements hereto.

         Amount Held for Future Distribution: As to any Distribution Date, the
total of the amounts held in the Custodial Account at the close of business on
the preceding Determination Date on account of (i) Liquidation Proceeds,
Subsequent Recoveries, REO Proceeds, Insurance Proceeds, Principal Prepayments,
Mortgage Loan purchases made pursuant to Section 2.02, 2.03, 2.04, 4.07 or 4.08
and Mortgage Loan substitutions made pursuant to Section 2.03 or 2.04 received
or made in the month of such Distribution Date (other than such Liquidation
Proceeds, Insurance Proceeds, REO Proceeds, Subsequent Recoveries and purchases
of Mortgage Loans that the Master Servicer has deemed to have been received in
the preceding month in accordance with Section 3.07(b)) and (ii) payments which
represent early receipt of scheduled payments of principal and interest due on a
date or dates subsequent to the Due Date in the related Due Period.

        Appraised Value: As to any Mortgaged Property, one of the following: (i)
the lesser of (a) the appraised value of such Mortgaged Property based upon the
appraisal made at the time of the origination of the related Mortgage Loan, and
(b) the sales price of the Mortgaged Property at such time of origination, (ii)
in the case of a Mortgaged Property securing a refinanced or modified Mortgage
Loan, one of (1) the appraised value based upon the appraisal made at the time
of origination of the loan which was refinanced or modified, (2) the appraised
value determined in an appraisal made at the time of refinancing or modification
or (3) the sales price of the Mortgaged Property, or (iii) with respect to the
Mortgage Loans for which a broker’s price opinion was obtained, the value
contained in such opinion.

        Assignment: An assignment of the Mortgage, notice of transfer or
equivalent instrument, in recordable form, sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect of
record the sale of the Mortgage Loan to the Trustee for the benefit of
Certificateholders, which assignment, notice of transfer or equivalent
instrument may be in the form of one or more blanket assignments covering
Mortgages secured by Mortgaged Properties located in the same county, if
permitted by law and accompanied by an Opinion of Counsel to that effect.

        Assignment Agreement: The Assignment and Assumption Agreement, dated the
Closing Date, between Residential Funding and the Depositor relating to the
transfer and assignment of the Mortgage Loans.

        Available Distribution Amount: As to any Distribution Date, an amount
equal to (a) the sum of (i) the amount relating to the Mortgage Loans on deposit
in the Custodial Account as of the close of business on the immediately
preceding Determination Date, including any Subsequent Recoveries, and amounts
deposited in the Custodial Account in connection with the substitution of
Qualified Substitute Mortgage Loans, (ii) the amount of any Advance made on the
immediately preceding Certificate Account Deposit Date, (iii) any amount
deposited in the Certificate Account on the related Certificate Account Deposit
Date pursuant to Section 3.12(a), (iv) any amount that the Master Servicer is
not permitted to withdraw from the Custodial Account pursuant to Section 3.16(e)
and (v) any amount deposited in the Certificate Account pursuant to Section 4.07
or 4.08 and any amounts deposited in the Custodial Account pursuant to Section
9.01, reduced by (b) the sum as of the close of business on the immediately
preceding Determination Date of: (w) any payments or collections consisting of
prepayment charges on the Mortgage Loans that were received during the related
Prepayment Period, (x) the Amount Held for Future Distribution and (y) amounts
permitted to be withdrawn by the Master Servicer from the Custodial Account
pursuant to clauses (ii)-(x), inclusive, of Section 3.10(a).

        Bankruptcy Code: The Bankruptcy Code of 1978, as amended.

        Book-Entry Certificate: Any Certificate registered in the name of the
Depository or its nominee.

        Business Day: Any day other than (i) a Saturday or a Sunday or (ii) a
day on which banking institutions in the States of New York, Minnesota,
Illinois, Texas or Michigan (and such other state or states in which the
Custodial Account or the Certificate Account are at the time located) are
required or authorized by law or executive order to be closed.

      Call Rights: As defined in Section 9.01(e).

        Capitalization Reimbursement Amount: As to any Distribution Date, the
amount of unreimbursed Advances or Servicing Advances that were added to the
Stated Principal Balance of the related Mortgage Loans during the preceding
calendar month and reimbursed to the Master Servicer or Subservicer pursuant to
Section 3.10(a)(vii) on or prior to such Distribution Date.

        Cash Liquidation: As to any defaulted Mortgage Loan other than a
Mortgage Loan as to which an REO Acquisition occurred, a determination by the
Master Servicer that it has received all Insurance Proceeds, Liquidation
Proceeds and other payments or cash recoveries which the Master Servicer
reasonably and in good faith expects to be finally recoverable with respect to
such Mortgage Loan.

Certificate: Any Class A Certificate, Class M Certificate, Class SB Certificate
or Class R Certificate.

        Certificate Account: The account or accounts created and maintained
pursuant to Section 4.01, which shall be entitled “JPMorgan Chase Bank, N.A., as
trustee, in trust for the registered holders of Residential Asset Mortgage
Products, Inc., Mortgage Asset-Backed Pass-Through Certificates, Series
2005-RS2” and which must be an Eligible Account.

        Certificate Account Deposit Date: As to any Distribution Date, the
Business Day prior thereto.

        Certificateholder or Holder: The Person in whose name a Certificate is
registered in the Certificate Register, except that neither a Disqualified
Organization nor a Non-United States Person shall be a holder of a Class R
Certificate for any purpose hereof. Solely for the purpose of giving any consent
or direction pursuant to this Agreement, any Certificate, other than a Class R
Certificate, registered in the name of the Depositor, the Master Servicer or any
Subservicer or any Affiliate thereof shall be deemed not to be outstanding and
the Percentage Interest or Voting Rights evidenced thereby shall not be taken
into account in determining whether the requisite amount of Percentage Interests
or Voting Rights necessary to effect any such consent or direction has been
obtained. All references herein to “Holders” or “Certificateholders” shall
reflect the rights of Certificate Owners as they may indirectly exercise such
rights through the Depository and participating members thereof, except as
otherwise specified herein; provided, however, that the Trustee shall be
required to recognize as a “Holder” or “Certificateholder” only the Person in
whose name a Certificate is registered in the Certificate Register.

        Certificate Owner: With respect to a Book-Entry Certificate, the Person
who is the beneficial owner of such Certificate, as reflected on the books of an
indirect participating brokerage firm for which a Depository Participant acts as
agent, if any, and otherwise on the books of a Depository Participant, if any,
and otherwise on the books of the Depository.

        Certificate Principal Balance: With respect to any Class A Certificate
or Class M Certificate, on any date of determination, an amount equal to (i) the
Initial Certificate Principal Balance of such Certificate as specified on the
face thereof minus (ii) the sum of (x) the aggregate of all amounts previously
distributed with respect to such Certificate (or any predecessor Certificate)
and applied to reduce the Certificate Principal Balance thereof pursuant to
Section 4.02(c) and (y) the aggregate of all reductions in Certificate Principal
Balance deemed to have occurred in connection with Realized Losses which were
previously allocated to such Certificate (or any predecessor Certificate)
pursuant to Section 4.05, provided, that with respect to any Distribution Date,
the Certificate Principal Balance of each class of Class A Certificates and
Class M Certificates to which a Realized Loss was previously allocated and
remains unreimbursed will be increased, sequentially, as follows: first, the
Class A Certificates on a pro rata basis, then the Class M-1, Class M-2, Class
M-3, Class M-4, Class M-5, Class M-6, Class M-7 and Class M-8 Certificates, in
that order, to the extent of Realized Losses previously allocated thereto and
remaining unreimbursed, but only to the extent of Subsequent Recoveries received
during the previous calendar month. With respect to each Class SB Certificate,
on any date of determination, an amount equal to the Percentage Interest
evidenced by such Certificate times an amount equal to the excess, if any, of
(A) the then aggregate Stated Principal Balance of the Mortgage Loans over (B)
the then aggregate Certificate Principal Balance of the Class A Certificates and
Class M Certificates then outstanding. The Class R Certificates will not have a
Certificate Principal Balance.

        Certificate Register and Certificate Registrar: The register maintained
and the registrar appointed pursuant to Section 5.02.

Class: Collectively, all of the Certificates or uncertificated interests bearing
the same designation.

        Class A Basis Risk Shortfall: With respect to the Class A Certificates
and any Distribution Date for which the Pass-Through Rate for any such Class of
Certificates is equal to the Net WAC Cap Rate, the excess, if any, of (x)
Accrued Certificate Interest on that Class of Certificates on such Distribution
Date, calculated at a rate equal to the lesser of (a) LIBOR plus the related
Class A Margin, as calculated for such Distribution Date, and (b) the Maximum
Mortgage Loan Rate, over (y) Accrued Certificate Interest on such Class of Class
A Certificates for such Distribution Date calculated at the Net WAC Cap Rate.

        Class A Basis Risk Shortfall Carry-Forward Amount: With respect to each
Class of Class A Certificates and any Distribution Date, the sum of (a) the
aggregate amount of Basis Risk Shortfall for such Class on such Distribution
Date plus (b) any Class A Basis Risk Shortfall Carry-Forward Amount for such
Class remaining unpaid from the preceding Distribution Date, plus (c) one
month’s interest on the amount in clause (b) (based on the number of days in the
preceding Interest Accrual Period), to the extent previously unreimbursed by
Excess Cash Flow pursuant to Section 4.02(c)(xvi), at a rate equal to the
related Pass-Through Rate.

        Class A Certificate: Any one of the Class A-I-1, Class A-I-2, Class
A-II-1, Class A-II-2 or Class A-II-3 Certificates.

        Class A-I Certificate: Any one of the Class A-I-1 Certificates or Class
A-I-2 Certificates.

        Class A-II Certificate: Any one of the Class A-II-1, Class A-II-2 or
Class A-II-3 Certificates.

        Class A-I-1 Certificate: Any one of the Class A-I-1 Certificates
executed by the Trustee and authenticated by the Certificate Registrar
substantially in the form annexed hereto as Exhibit A, senior to the Class M
Certificates, Class SB Certificates, Class R-I Certificates and Class R-II
Certificates with respect to distributions and the allocation of Realized Losses
as set forth in Section 4.05, and evidencing (i) ownership of an interest
designated as a “regular interest” in REMIC II for purposes of the REMIC
Provisions and (ii) the right to receive the Basis Risk Shortfall Carry-Forward
Amount from the Reserve Fund.

        Class A-I-2 Certificate: Any one of the Class A-I-2 Certificates
executed by the Trustee and authenticated by the Certificate Registrar
substantially in the form annexed hereto as Exhibit A, senior to the Class M
Certificates, Class SB Certificates, Class R-I Certificates and Class R-II
Certificates with respect to distributions and the allocation of Realized Losses
as set forth in Section 4.05, and evidencing (i) ownership of an interest
designated as a “regular interest” in REMIC II for purposes of the REMIC
Provisions and (ii) the right to receive the Basis Risk Shortfall Carry-Forward
Amount from the Reserve Fund.

        Class A-II-1 Certificate: Any one of the Class A-II-1 Certificates
executed by the Trustee and authenticated by the Certificate Registrar
substantially in the form annexed hereto as Exhibit A, senior to the Class M
Certificates, Class SB Certificates, Class R-I Certificates and Class R-II
Certificates with respect to distributions and the allocation of Realized Losses
as set forth in Section 4.05, and evidencing (i) ownership of an interest
designated as a “regular interest” in REMIC II for purposes of the REMIC
Provisions and (ii) the right to receive the Basis Risk Shortfall Carry-Forward
Amount from the Reserve Fund.

        Class A-II-2 Certificate: Any one of the Class A-II-2 Certificates
executed by the Trustee and authenticated by the Certificate Registrar
substantially in the form annexed hereto as Exhibit A, senior to the Class M
Certificates, Class SB Certificates, Class R-I Certificates and Class R-II
Certificates with respect to distributions and the allocation of Realized Losses
as set forth in Section 4.05, and evidencing (i) ownership of an interest
designated as a “regular interest” in REMIC II for purposes of the REMIC
Provisions and (ii) the right to receive the Basis Risk Shortfall Carry-Forward
Amount from the Reserve Fund.

        Class A-II-3 Certificate: Any one of the Class A-II-3 Certificates
executed by the Trustee and authenticated by the Certificate Registrar
substantially in the form annexed hereto as Exhibit A, senior to the Class M
Certificates, Class SB Certificates, Class R-I Certificates and Class R-II
Certificates with respect to distributions and the allocation of Realized Losses
as set forth in Section 4.05, and evidencing (i) ownership of an interest
designated as a “regular interest” in REMIC II for purposes of the REMIC
Provisions and (ii) the right to receive the Basis Risk Shortfall Carry-Forward
Amount from the Reserve Fund.

        Class A Interest Distribution Amount: With respect to each Class of
Class A Certificates and any Distribution Date, the aggregate amount of Accrued
Certificate Interest to be distributed to the holders of such Class of Class A
Certificates for such Distribution Date, plus any related Accrued Certificate
Interest thereon remaining unpaid from any prior Distribution Date, less any
related Prepayment Interest Shortfalls for such Distribution Date not covered by
Eligible Master Servicing Compensation and any Relief Act Shortfalls for such
Distribution Date, allocated among the Class A Certificates as described herein
from the sources and in the priority as follows:

  (i) first, from the Interest Remittance Amount derived from the related
Sub-Group;


  (ii) second, from the Interest Remittance Amount derived from the non-related
Sub-Group after taking into account any payments in respect of interest on the
non-related Classes of Class A Certificates made in clause (i) above;


  (iii) third, from the Principal Remittance Amount derived from the related
Sub-Group; and


  (iv) fourth, from the Principal Remittance Amount derived from the non-related
Sub-Group after taking into account any payments in respect of interest on the
non-related Classes of Class A Certificates made in clause (iii) above.


        Class A Margin: With respect to the Class A-I-1 Certificates, initially
0.215% per annum, and on any Distribution Date on or after the second
Distribution Date after the first possible Optional Termination Date, 0.430% per
annum. With respect to the Class A-I-2 Certificates, initially 0.265% per annum,
and on any Distribution Date on or after the second Distribution Date after the
first possible Optional Termination Date, 0.530% per annum. With respect to the
Class A-II-1 Certificates, 0.110% per annum. With respect to the Class A-II-2
Certificates, initially 0.210% per annum, and on any Distribution Date on or
after the second Distribution Date after the first possible Optional Termination
Date, 0.420% per annum. With respect to the Class A-II-3 Certificates, initially
0.350% per annum, and on any Distribution Date on or after the second
Distribution Date after the first possible Optional Termination Date, 0.700% per
annum.

        Class A Principal Distribution Amount: With respect to any Distribution
Date (i) prior to the Stepdown Date or on or after the Stepdown Date if a
Trigger Event is in effect for that Distribution Date, the Principal
Distribution Amount for that Distribution Date or (ii) on or after the Stepdown
Date if a Trigger Event is not in effect for that Distribution Date, the lesser
of:

    (i)        the Principal Distribution Amount for that Distribution Date; and


    (ii)        the excess, if any, of (A) the aggregate Certificate Principal
Balance of the Class A Certificates immediately prior to that Distribution Date
over (B) the lesser of (x) the product of (1) the applicable Subordination
Percentage and (2) the aggregate Stated Principal Balance of the Mortgage Loans
after giving effect to distributions to be made on that Distribution Date and
(y) the aggregate Stated Principal Balance of the Mortgage Loans after giving
effect to distributions to be made on that Distribution Date, less the
Overcollateralization Floor.


        Class A-I Principal Distribution Amount: On any Distribution Date, the
Class A Principal Distribution Amount multiplied by a fraction, the numerator of
which is the portion of the Principal Allocation Amount related to the Group I
Loans for that Distribution Date and the denominator of which is the Principal
Allocation Amount for all of the Mortgage Loans for that Distribution Date.

        Class A-II Principal Distribution Amount: On any Distribution Date, the
Class A Principal Distribution Amount multiplied by a fraction, the numerator of
which is the portion of the Principal Allocation Amount related to the Group II
Loans for that Distribution Date and the denominator of which is the Principal
Allocation Amount for all of the Mortgage Loans for that Distribution Date.

        Class M Certificate: Any one of the Class M-1, Class M-2, Class M-3,
Class M-4, Class M-5, Class M-6, Class M-7 or Class M-8 Certificates.

        Class M-1 Certificate: Any one of the Class M-1 Certificates executed by
the Trustee and authenticated by the Certificate Registrar substantially in the
form annexed hereto as Exhibit B, senior to the Class M-2, Class M-3, Class M-4,
Class M-5, Class M-6, Class M-7, Class M-8, Class SB, Class R-I and Class R-II
Certificates with respect to distributions and the allocation of Realized Losses
as set forth in Section 4.05, and evidencing an interest designated as a
“regular interest” in REMIC II for purposes of the REMIC Provisions.

        Class M-1 Interest Distribution Amount: With respect to the Class M-1
Certificates and any Distribution Date, the aggregate amount of Accrued
Certificate Interest to be distributed to the holders of such Class for such
Distribution Date, plus any related Accrued Certificate Interest remaining
unpaid from any prior Distribution Date, less any Prepayment Interest Shortfalls
for such Distribution Date not covered by Eligible Master Servicing Compensation
and any Relief Act Shortfalls for such Distribution Date allocated as described
herein to the Class M-1 Certificates.

        Class M-1 Principal Distribution Amount: With respect to any
Distribution Date (i) prior to the Stepdown Date or on or after the Stepdown
Date if a Trigger Event is in effect for that Distribution Date, the remaining
Principal Distribution Amount for that Distribution Date after distribution of
the Class A Principal Distribution Amount or (ii) on or after the Stepdown Date
if a Trigger Event is not in effect for that Distribution Date, the lesser of:

    (i)        the remaining Principal Distribution Amount for that Distribution
Date after distribution of the Class A Principal Distribution Amount; and


    (ii)        the excess, if any, of (A) the sum of (1) the aggregate
Certificate Principal Balance of the Class A Certificates (after taking into
account the payment of the Class A Principal Distribution Amount for that
Distribution Date) and (2) the Certificate Principal Balance of the Class M-1
Certificates immediately prior to that Distribution Date over (B) the lesser of
(x) the product of (1) the applicable Subordination Percentage and (2) the
aggregate Stated Principal Balance of the Mortgage Loans after giving effect to
distributions to be made on that Distribution Date and (y) the aggregate Stated
Principal Balance of the Mortgage Loans after giving effect to distributions to
be made that Distribution Date, less the Overcollateralization Floor.


        Class M-2 Certificate: Any one of the Class M-2 Certificates executed by
the Trustee and authenticated by the Certificate Registrar substantially in the
form annexed hereto as Exhibit B, senior to the Class M-3, Class M-4, Class M-5,
Class M-6, Class M-7, Class M-8, Class SB, Class R-I and Class R-II Certificates
with respect to distributions and the allocation of Realized Losses as set forth
in Section 4.05, and evidencing an interest designated as a “regular interest”
in REMIC II for purposes of the REMIC Provisions.

        Class M-2 Interest Distribution Amount: With respect to the Class M-2
Certificates and any Distribution Date, the aggregate amount of Accrued
Certificate Interest to be distributed to the holders of such Class for such
Distribution Date, plus any related Accrued Certificate Interest remaining
unpaid from any prior Distribution Date, less any Prepayment Interest Shortfalls
for such Distribution Date not covered by Eligible Master Servicing Compensation
and any Relief Act Shortfalls for such Distribution Date allocated as described
herein to the Class M-2 Certificates.

        Class M-2 Principal Distribution Amount: With respect to any
Distribution Date (i) prior to the Stepdown Date or on or after the Stepdown
Date if a Trigger Event is in effect for that Distribution Date, the remaining
Principal Distribution Amount for that Distribution Date after distribution of
the Class A Principal Distribution Amount and the Class M-1 Principal
Distribution Amount or (ii) on or after the Stepdown Date if a Trigger Event is
not in effect for that Distribution Date, the lesser of:

    (i)        the remaining Principal Distribution Amount for that Distribution
Date after distribution of the Class A Principal Distribution Amount and the
Class M-1 Principal Distribution Amount; and


    (ii)        the excess, if any, of (A) the sum of (1) the aggregate
Certificate Principal Balance of the Class A Certificates and Class M-1
Certificates (after taking into account the payment of the Class A Principal
Distribution Amount and the Class M-1 Principal Distribution Amount for that
Distribution Date) and (2) the Certificate Principal Balance of the Class M-2
Certificates immediately prior to that Distribution Date over (B) the lesser of
(x) the product of (1) the applicable Subordination Percentage and (2) the
aggregate Stated Principal Balance of the Mortgage Loans after giving effect to
distributions to be made on that Distribution Date and (y) the aggregate Stated
Principal Balance of the Mortgage Loans after giving effect to distributions to
be made that Distribution Date, less the Overcollateralization Floor.


        Class M-3 Certificate: Any one of the Class M-3 Certificates executed by
the Trustee and authenticated by the Certificate Registrar substantially in the
form annexed hereto as Exhibit B, senior to the Class M-4, Class M-5, Class M-6,
Class M-7, Class M-8, Class SB, Class R-I and Class R-II Certificates with
respect to distributions and the allocation of Realized Losses as set forth in
Section 4.05, and evidencing an interest designated as a “regular interest” in
REMIC II for purposes of the REMIC Provisions.

        Class M-3 Interest Distribution Amount: With respect to the Class M-3
Certificates and any Distribution Date, the aggregate amount of Accrued
Certificate Interest to be distributed to the holders of such Class for such
Distribution Date, plus any related Accrued Certificate Interest remaining
unpaid from any prior Distribution Date, less any Prepayment Interest Shortfalls
for such Distribution Date not covered by Eligible Master Servicing Compensation
and any Relief Act Shortfalls for such Distribution Date allocated as described
herein to the Class M-3 Certificates.

        Class M-3 Principal Distribution Amount: With respect to any
Distribution Date (i) prior to the Stepdown Date or on or after the Stepdown
Date if a Trigger Event is in effect for that Distribution Date, the remaining
Principal Distribution Amount for that Distribution Date after distribution of
the Class A, Class M-1 and Class M-2 Principal Distribution Amounts or (ii) on
or after the Stepdown Date if a Trigger Event is not in effect for that
Distribution Date, the lesser of:

    (i)        the remaining Principal Distribution Amount for that Distribution
Date after distribution of the Class A, Class M-1 and Class M-2 Principal
Distribution Amounts; and


    (ii)        the excess, if any, of (A) the sum of (1) the aggregate
Certificate Principal Balance of the Class A, Class M-1 and Class M-2
Certificates (after taking into account the payment of the Class A, Class M-1
and Class M-2 Principal Distribution Amounts for that Distribution Date) and (2)
the Certificate Principal Balance of the Class M-3 Certificates immediately
prior to that Distribution Date over (B) the lesser of (x) the product of (1)
the applicable Subordination Percentage and (2) the aggregate Stated Principal
Balance of the Mortgage Loans after giving effect to distributions to be made on
that Distribution Date and (y) the aggregate Stated Principal Balance of the
Mortgage Loans after giving effect to distributions to be made that Distribution
Date, less the Overcollateralization Floor.


        Class M-4 Certificate: Any one of the Class M-4 Certificates executed by
the Trustee and authenticated by the Certificate Registrar substantially in the
form annexed hereto as Exhibit B, senior to the Class M-5, Class M-6, Class M-7,
Class M-8, Class SB, Class R-I and Class R-II Certificates with respect to
distributions and the allocation of Realized Losses as set forth in Section
4.05, and evidencing an interest designated as a “regular interest” in REMIC II
for purposes of the REMIC Provisions.

        Class M-4 Interest Distribution Amount: With respect to the Class M-4
Certificates and any Distribution Date, the aggregate amount of Accrued
Certificate Interest to be distributed to the holders of such Class for such
Distribution Date, plus any related Accrued Certificate Interest remaining
unpaid from any prior Distribution Date, less any Prepayment Interest Shortfalls
for such Distribution Date not covered by Eligible Master Servicing Compensation
and any Relief Act Shortfalls for such Distribution Date allocated as described
herein to the Class M-4 Certificates.

        Class M-4 Principal Distribution Amount: With respect to any
Distribution Date (i) prior to the Stepdown Date or on or after the Stepdown
Date if a Trigger Event is in effect for that Distribution Date, the remaining
Principal Distribution Amount for that Distribution Date after distribution of
the Class A, Class M-1, Class M-2 and Class M-3 Principal Distribution Amounts
or (ii) on or after the Stepdown Date if a Trigger Event is not in effect for
that Distribution Date, the lesser of:

    (i)        the remaining Principal Distribution Amount for that Distribution
Date after distribution of the Class A, Class M-1, Class M-2 and Class M-3
Principal Distribution Amounts; and


    (ii)        the excess, if any, of (A) the sum of (1) the aggregate
Certificate Principal Balance of the Class A, Class M-1, Class M-2 and Class M-3
Certificates (after taking into account the payment of the Class A, Class M-1,
Class M-2 and Class M-3 Principal Distribution Amounts for that Distribution
Date) and (2) the Certificate Principal Balance of the Class M-4 Certificates
immediately prior to that Distribution Date over (B) the lesser of (x) the
product of (1) the applicable Subordination Percentage and (2) the aggregate
Stated Principal Balance of the Mortgage Loans after giving effect to
distributions to be made on that Distribution Date and (y) the aggregate Stated
Principal Balance of the Mortgage Loans after giving effect to distributions to
be made that Distribution Date, less the Overcollateralization Floor.


        Class M-5 Certificate: Any one of the Class M-5 Certificates executed by
the Trustee and authenticated by the Certificate Registrar substantially in the
form annexed hereto as Exhibit B, senior to the Class M-6, Class M-7, Class M-8,
Class SB, Class R-I and Class R-II Certificates with respect to distributions
and the allocation of Realized Losses as set forth in Section 4.05, and
evidencing an interest designated as a “regular interest” in REMIC II for
purposes of the REMIC Provisions.

        Class M-5 Interest Distribution Amount: With respect to the Class M-5
Certificates and any Distribution Date, the aggregate amount of Accrued
Certificate Interest to be distributed to the holders of such Class for such
Distribution Date, plus any related Accrued Certificate Interest remaining
unpaid from any prior Distribution Date, less any Prepayment Interest Shortfalls
for such Distribution Date not covered by Eligible Master Servicing Compensation
and any Relief Act Shortfalls for such Distribution Date allocated as described
herein to the Class M-5 Certificates.

        Class M-5 Principal Distribution Amount: With respect to any
Distribution Date (i) prior to the Stepdown Date or on or after the Stepdown
Date if a Trigger Event is in effect for that Distribution Date, the remaining
Principal Distribution Amount for that Distribution Date after distribution of
the Class A, Class M-1, Class M-2, Class M-3 and Class M-4 Principal
Distribution Amounts or (ii) on or after the Stepdown Date if a Trigger Event is
not in effect for that Distribution Date, the lesser of:

    (i)        the remaining Principal Distribution Amount for that Distribution
Date after distribution of the Class A, Class M-1, Class M-2, Class M-3 and
Class M-4 Principal Distribution Amounts; and


    (ii)        the excess, if any, of (A) the sum of (1) the aggregate
Certificate Principal Balance of the Class A, Class M-1, Class M-2, Class M-3
and Class M-4 Certificates (after taking into account the payment of the Class
A, Class M-1, Class M-2, Class M-3 and Class M-4 Principal Distribution Amounts
for that Distribution Date) and (2) the Certificate Principal Balance of the
Class M-5 Certificates immediately prior to that Distribution Date over (B) the
lesser of (x) the product of (1) the applicable Subordination Percentage and (2)
the aggregate Stated Principal Balance of the Mortgage Loans after giving effect
to distributions to be made on that Distribution Date and (y) the aggregate
Stated Principal Balance of the Mortgage Loans after giving effect to
distributions to be made that Distribution Date, less the Overcollateralization
Floor.


        Class M-6 Certificate: Any one of the Class M-6 Certificates executed by
the Trustee and authenticated by the Certificate Registrar substantially in the
form annexed hereto as Exhibit B, senior to the Class M-7, Class M-8, Class SB,
Class R-I and Class R-II Certificates with respect to distributions and the
allocation of Realized Losses as set forth in Section 4.05, and evidencing an
interest designated as a “regular interest” in REMIC II for purposes of the
REMIC Provisions.

        Class M-6 Interest Distribution Amount: With respect to the Class M-6
Certificates and any Distribution Date, the aggregate amount of Accrued
Certificate Interest to be distributed to the holders of such Class for such
Distribution Date, plus any related Accrued Certificate Interest remaining
unpaid from any prior Distribution Date, less any Prepayment Interest Shortfalls
for such Distribution Date not covered by Eligible Master Servicing Compensation
and any Relief Act Shortfalls for such Distribution Date allocated as described
herein to the Class M-6 Certificates.

        Class M-6 Principal Distribution Amount: With respect to any
Distribution Date (i) prior to the Stepdown Date or on or after the Stepdown
Date if a Trigger Event is in effect for that Distribution Date, the remaining
Principal Distribution Amount for that Distribution Date after distribution of
the Class A, Class M-1, Class M-2, Class M-3, Class M-4 and Class M-5 Principal
Distribution Amounts or (ii) on or after the Stepdown Date if a Trigger Event is
not in effect for that Distribution Date, the lesser of:

    (i)        the remaining Principal Distribution Amount for that Distribution
Date after distribution of the Class A, Class M-1, Class M-2, Class M-3, Class
M-4 and Class M-5 Principal Distribution Amounts; and


    (ii)        the excess, if any, of (A) the sum of (1) the aggregate
Certificate Principal Balance of the Class A, Class M-1, Class M-2, Class M-3,
Class M-4 and Class M-5 Certificates (after taking into account the payment of
the Class A, Class M-1, Class M-2, Class M-3, Class M-4 and Class M-5 Principal
Distribution Amounts for that Distribution Date) and (2) the Certificate
Principal Balance of the Class M-6 Certificates immediately prior to that
Distribution Date over (B) the lesser of (x) the product of (1) the applicable
Subordination Percentage and (2) the aggregate Stated Principal Balance of the
Mortgage Loans after giving effect to distributions to be made on that
Distribution Date and (y) the aggregate Stated Principal Balance of the Mortgage
Loans after giving effect to distributions to be made that Distribution Date,
less the Overcollateralization Floor.


        Class M-7 Certificate: Any one of the Class M-7 Certificates executed by
the Trustee and authenticated by the Certificate Registrar substantially in the
form annexed hereto as Exhibit B, senior to the Class M-8, Class SB, Class R-I
and Class R-II Certificates with respect to distributions and the allocation of
Realized Losses as set forth in Section 4.05, and evidencing an interest
designated as a “regular interest” in REMIC II for purposes of the REMIC
Provisions.

        Class M-7 Interest Distribution Amount: With respect to the Class M-7
Certificates and any Distribution Date, the aggregate amount of Accrued
Certificate Interest to be distributed to the holders of such Class for such
Distribution Date, plus any related Accrued Certificate Interest remaining
unpaid from any prior Distribution Date, less any Prepayment Interest Shortfalls
for such Distribution Date not covered by Eligible Master Servicing Compensation
and any Relief Act Shortfalls for such Distribution Date allocated as described
herein to the Class M-7 Certificates.

        Class M-7 Principal Distribution Amount: With respect to any
Distribution Date (i) prior to the Stepdown Date or on or after the Stepdown
Date if a Trigger Event is in effect for that Distribution Date, the remaining
Principal Distribution Amount for that Distribution Date after distribution of
the Class A, Class M-1, Class M-2, Class M-3, Class M-4, Class M-5 and Class M-6
Principal Distribution Amounts or (ii) on or after the Stepdown Date if a
Trigger Event is not in effect for that Distribution Date, the lesser of:

    (i)        the remaining Principal Distribution Amount for that Distribution
Date after distribution of the Class A, Class M-1, Class M-2, Class M-3, Class
M-4, Class M-5 and Class M-6 Principal Distribution Amounts; and


    (ii)        the excess, if any, of (A) the sum of (1) the aggregate
Certificate Principal Balance of the Class A, Class M-1, Class M-2, Class M-3,
Class M-4, Class M-5 and Class M-6 Certificates (after taking into account the
payment of the Class A, Class M-1, Class M-2, Class M-3, Class M-4, Class M-5
and Class M-6 Principal Distribution Amounts for that Distribution Date) and (2)
the Certificate Principal Balance of the Class M-7 Certificates immediately
prior to that Distribution Date over (B) the lesser of (x) the product of (1)
the applicable Subordination Percentage and (2) the aggregate Stated Principal
Balance of the Mortgage Loans after giving effect to distributions to be made on
that Distribution Date and (y) the aggregate Stated Principal Balance of the
Mortgage Loans after giving effect to distributions to be made that Distribution
Date, less the Overcollateralization Floor.


        Class M-8 Certificate: Any one of the Class M-8 Certificates executed by
the Trustee and authenticated by the Certificate Registrar substantially in the
form annexed hereto as Exhibit B, senior to the Class SB, Class R-I and Class
R-II Certificates with respect to distributions and the allocation of Realized
Losses as set forth in Section 4.05, and evidencing an interest designated as a
“regular interest” in REMIC II for purposes of the REMIC Provisions.

        Class M-8 Interest Distribution Amount: With respect to the Class M-8
Certificates and any Distribution Date, the aggregate amount of Accrued
Certificate Interest to be distributed to the holders of such Class for such
Distribution Date, plus any related Accrued Certificate Interest remaining
unpaid from any prior Distribution Date, less any Prepayment Interest Shortfalls
for such Distribution Date not covered by Eligible Master Servicing Compensation
and any Relief Act Shortfalls for such Distribution Date allocated as described
herein to the Class M-8 Certificates.

        Class M-8 Principal Distribution Amount: With respect to any
Distribution Date (i) prior to the Stepdown Date or on or after the Stepdown
Date if a Trigger Event is in effect for that Distribution Date, the remaining
Principal Distribution Amount for that Distribution Date after distribution of
the Class A, Class M-1, Class M-2, Class M-3, Class M-4, Class M-5, Class M-6
and Class M-7 Principal Distribution Amounts or (ii) on or after the Stepdown
Date if a Trigger Event is not in effect for that Distribution Date, the lesser
of:

    (i)        the remaining Principal Distribution Amount for that Distribution
Date after distribution of the Class A, Class M-1, Class M-2, Class M-3, Class
M-4, Class M-5, Class M-6 and Class M-7 Principal Distribution Amounts; and


    (ii)        the excess, if any, of (A) the sum of (1) the aggregate
Certificate Principal Balance of the Class A, Class M-1, Class M-2, Class M-3,
Class M-4, Class M-5, Class M-6 and Class M-7 Certificates (after taking into
account the payment of the Class A, Class M-1, Class M-2, Class M-3, Class M-4,
Class M-5, Class M-6 and Class M-7 Principal Distribution Amounts for that
Distribution Date) and (2) the Certificate Principal Balance of the Class M-8
Certificates immediately prior to that Distribution Date over (B) the lesser of
(x) the product of (1) the applicable Subordination Percentage and (2) the
aggregate Stated Principal Balance of the Mortgage Loans after giving effect to
distributions to be made on that Distribution Date and (y) the aggregate Stated
Principal Balance of the Mortgage Loans after giving effect to distributions to
be made that Distribution Date, less the Overcollateralization Floor.


        Class M Basis Risk Shortfall: With respect to the Class M-1, Class M-2,
Class M-3, Class M-4, Class M-5, Class M-6, Class M-7 and Class M-8 Certificates
and any Distribution Date for which the Pass-Through Rate for any such Class of
Certificates is equal to the Net WAC Cap Rate, the excess, if any, of (x)
Accrued Certificate Interest on that Class of Certificates on such Distribution
Date, using the lesser of (a) LIBOR plus the related Class M Margin, as
calculated for such Distribution Date, and (b) the Maximum Mortgage Loan Rate,
over (y) Accrued Certificate Interest on such Class of Class M Certificates for
such Distribution Date calculated at the Net WAC Cap Rate.

        Class M Basis Risk Shortfall Carry-Forward Amount: With respect to the
Class M-1, Class M-2, Class M-3, Class M-4, Class M-5, Class M-6, Class M-7 and
Class M-8 Certificates and any Distribution Date, the sum of (a) the aggregate
amount of Class M Basis Risk Shortfall for each such Class on such Distribution
Date plus (b) any Class M Basis Risk Shortfall Carry-Forward Amount for such
Classes remaining unpaid from the preceding Distribution Date, plus (c) one
month’s interest on the amount in clause (b) (based on the number of days in the
preceding Interest Accrual Period), to the extent previously unreimbursed by
Excess Cash Flow pursuant to Section 4.02(c)(xvi), at a rate equal to the
related Pass-Through Rate.

        Class M Margin: With respect to the Class M-1 Certificates, initially
0.450% per annum, and on any Distribution Date on or after the second
Distribution Date after the first possible Optional Termination Date, 0.675% per
annum. With respect to the Class M-2 Certificates, initially 0.480% per annum,
and on any Distribution Date on or after the second Distribution Date after the
first possible Optional Termination Date, 0.720% per annum. With respect to the
Class M-3 Certificates, initially 0.550% per annum, and on any Distribution Date
on or after the second Distribution Date after the first possible Optional
Termination Date, 0.825% per annum. With respect to the Class M-4 Certificates,
initially 0.720% per annum, and on any Distribution Date on or after the second
Distribution Date after the first possible Optional Termination Date, 1.080% per
annum. With respect to the Class M-5 Certificates, initially 0.770% per annum,
and on any Distribution Date on or after the second Distribution Date after the
first possible Optional Termination Date, 1.155% per annum. With respect to the
Class M-6 Certificates, initially 0.850% per annum, and on any Distribution Date
on or after the second Distribution Date after the first possible Optional
Termination Date, 1.275% per annum. With respect to the Class M-7 Certificates,
initially 1.450% per annum, and on any Distribution Date on or after the second
Distribution Date after the first possible Optional Termination Date, 2.175% per
annum. With respect to the Class M-8 Certificates, initially 1.400% per annum,
and on any Distribution Date on or after the second Distribution Date after the
first possible Optional Termination Date, 2.100% per annum.

        Class R Certificate: Any one of the Class R-I Certificates or Class R-II
Certificates.

        Class R-I Certificate: Any one of the Class R-I Certificates executed by
the Trustee and authenticated by the Certificate Registrar substantially in the
form annexed hereto as Exhibit D and evidencing an interest designated as a
“residual interest” in REMIC I for purposes of the REMIC Provisions.

        Class R-II Certificate: Any one of the Class R-II Certificates executed
by the Trustee and authenticated by the Certificate Registrar substantially in
the form annexed hereto as Exhibit D and evidencing an interest designated as a
“residual interest” in REMIC II for purposes of the REMIC Provisions.

        Class SB Certificates: Any one of the Class SB Certificates executed by
the Trustee and authenticated by the Certificate Registrar substantially in the
form annexed hereto as Exhibit C, subordinate to the Class A Certificates and
Class M Certificates with respect to distributions and the allocation of
Realized Losses as set forth in Section 4.05, and evidencing an interest
designated as a “regular interest” in REMIC II for purposes of the REMIC
Provisions.

      Closing Date: February 25, 2005.

      Code: The Internal Revenue Code of 1986.

      Commission: The Securities and Exchange Commission.

        Corporate Trust Office: The principal office of the Trustee at which at
any particular time its corporate trust business with respect to this Agreement
shall be administered, which office at the date of the execution of this
instrument is located at 4 New York Plaza, 6th Floor, New York, New York 10004,
Attention: Institutional Trust Services/Global Debt, RAMP, Series 2005-RS2.

        Corresponding Class: With respect to each REMIC I Regular Interest other
than REMIC I Regular Interests AA and ZZ, the Certificate with the corresponding
designation.

        Credit Repository: Equifax, Transunion and Experian, or their successors
in interest.

Curtailment: Any Principal Prepayment made by a Mortgagor which is not a
Principal Prepayment in Full.

        Custodial Account: The custodial account or accounts created and
maintained pursuant to Section 3.07 in the name of a depository institution, as
custodian for the holders of the Certificates, for the holders of certain other
interests in mortgage loans serviced or sold by the Master Servicer and for the
Master Servicer, into which the amounts set forth in Section 3.07 shall be
deposited directly. Any such account or accounts shall be an Eligible Account.

        Custodial Agreement: An agreement that may be entered into among the
Depositor, the Master Servicer, the Trustee and a Custodian in substantially the
form of Exhibit E hereto.

        Custodian: A custodian appointed pursuant to a Custodial Agreement.

      Cut-off Date: February 1, 2005.

      Cut-off Date Balance: $725,000,025.63.

        Cut-off Date Principal Balance: As to any Mortgage Loan, the unpaid
principal balance thereof at the Cut-off Date after giving effect to all
installments of principal due on or prior thereto (or due during the month of
February 2005), whether or not received.

        Debt Service Reduction: With respect to any Mortgage Loan, a reduction
in the scheduled Monthly Payment for such Mortgage Loan by a court of competent
jurisdiction in a proceeding under the Bankruptcy Code, except such a reduction
constituting a Deficient Valuation or any reduction that results in a permanent
forgiveness of principal.

        Deficient Valuation: With respect to any Mortgage Loan, a valuation by a
court of competent jurisdiction of the Mortgaged Property in an amount less than
the then outstanding indebtedness under the Mortgage Loan, or any reduction in
the amount of principal to be paid in connection with any scheduled Monthly
Payment that constitutes a permanent forgiveness of principal, which valuation
or reduction results from a proceeding under the Bankruptcy Code.

        Definitive Certificate: Any definitive, fully registered Certificate.

Deleted Mortgage Loan: A Mortgage Loan replaced or to be replaced with a
Qualified Substitute Mortgage Loan.

        Delinquent: As used herein, a Mortgage Loan is considered to be: “30 to
59 days” or “30 or more days” delinquent when a payment due on any scheduled due
date remains unpaid as of the close of business on the next following monthly
scheduled due date; “60 to 89 days” or “60 or more days” delinquent when a
payment due on any scheduled due date remains unpaid as of the close of business
on the second following monthly scheduled due date; and so on. The determination
as to whether a Mortgage Loan falls into these categories is made as of the
close of business on the last business day of each month. For example, a
Mortgage Loan with a payment due on July 1 that remained unpaid as of the close
of business on August 31 would then be considered to be 30 to 59 days
delinquent. Delinquency information as of the Cut-off Date is determined and
prepared as of the close of business on the last business day immediately prior
to the Cut-off Date.

        Depository: The Depository Trust Company, or any successor Depository
hereafter named. The nominee of the initial Depository for purposes of
registering those Certificates that are to be Book-Entry Certificates is Cede &
Co. The Depository shall at all times be a “clearing corporation” as defined in
Section 8-102(5) of the Uniform Commercial Code of the State of New York and a
“clearing agency” registered pursuant to the provisions of Section 17A of the
Exchange Act.

        Depository Participant: A broker, dealer, bank or other financial
institution or other Person for whom from time to time a Depository effects
book-entry transfers and pledges of securities deposited with the Depository.

        Derivative Contract: Any ISDA Master Agreement, together with the
related Schedule and Confirmation, entered into by the Trustee and a Derivative
Counterparty in accordance with Section 4.11.

Derivative Counterparty: Any counterparty to a Derivative Contract as provided
in Section 4.11. Destroyed Mortgage Note: A Mortgage Note the original of which
was permanently lost or destroyed and has not been replaced.

        Determination Date: With respect to any Distribution Date, the 20th day
(or if such 20th day is not a Business Day, the Business Day immediately
following such 20th day) of the month of the related Distribution Date.

        Disqualified Organization: Any organization defined as a “disqualified
organization” under Section 860E(e)(5) of the Code, which includes any of the
following: (i) the United States, any State or political subdivision thereof,
any possession of the United States, or any agency or instrumentality of any of
the foregoing (other than an instrumentality which is a corporation if all of
its activities are subject to tax and, except for Freddie Mac, a majority of its
board of directors is not selected by such governmental unit), (ii) a foreign
government, any international organization, or any agency or instrumentality of
any of the foregoing, (iii) any organization (other than certain farmers’
cooperatives described in Section 521 of the Code) which is exempt from the tax
imposed by Chapter 1 of the Code (including the tax imposed by Section 511 of
the Code on unrelated business taxable income) and (iv) rural electric and
telephone cooperatives described in Section 1381(a)(2)(C) of the Code. A
Disqualified Organization also includes any “electing large partnership,” as
defined in Section 775(a) of the Code and any other Person so designated by the
Trustee based upon an Opinion of Counsel that the holding of an Ownership
Interest in a Class R Certificate by such Person may cause any REMIC or any
Person having an Ownership Interest in any Class of Certificates (other than
such Person) to incur a liability for any federal tax imposed under the Code
that would not otherwise be imposed but for the Transfer of an Ownership
Interest in a Class R Certificate to such Person. The terms “United States”,
“State” and “international organization” shall have the meanings set forth in
Section 7701 of the Code or successor provisions.

        Distribution Date: The 25th day of any month beginning in the month
immediately following the month of the initial issuance of the Certificates or,
if such 25th day is not a Business Day, the Business Day immediately following
such 25th day.

        Due Date: With respect to any Distribution Date and any Mortgage Loan,
the day during the related Due Period on which the Monthly Payment is due.

        Due Period: With respect to any Distribution Date, the calendar month of
such Distribution Date.

        Eligible Account: An account that is any of the following: (i)
maintained with a depository institution the debt obligations of which have been
rated by each Rating Agency in its highest rating available, or (ii) an account
or accounts in a depository institution in which such accounts are fully insured
to the limits established by the FDIC, provided that any deposits not so insured
shall, to the extent acceptable to each Rating Agency, as evidenced in writing,
be maintained such that (as evidenced by an Opinion of Counsel delivered to the
Trustee and each Rating Agency) the registered Holders of Certificates have a
claim with respect to the funds in such account or a perfected first security
interest against any collateral (which shall be limited to Permitted
Investments) securing such funds that is superior to claims of any other
depositors or creditors of the depository institution with which such account is
maintained, or (iii) in the case of the Custodial Account, either (A) a trust
account or accounts maintained in the corporate trust department of JPMorgan
Chase Bank, N.A., or (B) an account or accounts maintained in the corporate
asset services department of U.S. Bank National Association as long as its short
term debt obligations are rated P-1 (or the equivalent) or better by each Rating
Agency, and its long term debt obligations are rated A2 (or the equivalent) or
better, by each Rating Agency, or (iv) in the case of the Certificate Account
and the Reserve Fund, a trust account or accounts maintained in the corporate
trust division of JPMorgan Chase Bank, N.A., or (v) an account or accounts of a
depository institution acceptable to each Rating Agency (as evidenced in writing
by each Rating Agency that use of any such account as the Custodial Account or
the Certificate Account will not reduce the rating assigned to any Class of
Certificates by such Rating Agency below the lower of the then-current rating or
the rating assigned to such Certificates as of the Closing Date by such Rating
Agency).

        Eligible Master Servicing Compensation: With respect to any Distribution
Date, an amount equal to Prepayment Interest Shortfalls resulting from Principal
Prepayments in Full or Curtailments during the related Prepayment Period, but
not more than the lesser of (a) one-twelfth of 0.125% of the Stated Principal
Balance of the Mortgage Loans immediately preceding such Distribution Date and
(b) the sum of the Servicing Fee, all income and gain on amounts held in the
Custodial Account and the Certificate Account and amounts payable to the
Certificateholders with respect to such Distribution Date and servicing
compensation to which the Master Servicer may be entitled pursuant to Section
3.10(a)(v) and (vi), in each case with respect to the related Loan Group;
provided that for purposes of this definition the amount of the Servicing Fee
will not be reduced pursuant to Section 7.02 except as may be required pursuant
to the last sentence of Section 7.02(a).

        ERISA: The Employee Retirement Income Security Act of 1974, as amended.

        Event of Default: As defined in Section 7.01.

        Excess Cash Flow: With respect to the Mortgage Loans and any
Distribution Date, an amount equal to the sum of (A) the excess of (i) the
Available Distribution Amount for that Distribution Date over (ii) the sum of
(a) the Interest Distribution Amount for that Distribution Date and (b) the
Principal Remittance Amount for that Distribution Date and (B) the
Overcollateralization Reduction Amount, if any, for that Distribution Date.

        Excess Overcollateralization Amount: With respect to any Distribution
Date, the excess, if any, of (a) the Overcollateralization Amount on such
Distribution Date over (b) the Required Overcollateralization Amount.

        Exchange Act: The Securities Exchange Act of 1934, as amended.

        Fannie Mae: Fannie Mae, a federally chartered and privately owned
corporation organized and existing under the Federal National Mortgage
Association Charter Act, or any successor thereto.

        FASIT: A “financial asset securitization investment trust” within the
meaning of Section 860L of the Code.

        FDIC: The Federal Deposit Insurance Corporation or any successor
thereto.

        FHA: The Federal Housing Administration, or its successor.

        Final Certification: As defined in Section 2.02.

        Final Distribution Date: The Distribution Date on which the final
distribution in respect of the Certificates will be made pursuant to
Section 9.01, which Final Distribution Date shall in no event be later than the
end of the 90-day liquidation period described in Section 9.02.

        Final Scheduled Distribution Date: Solely for purposes of the face of
the Certificates, as follows: with respect to the Class A-I-1 Certificates,
February 25, 2035; with respect to the Class A-I-2 Certificates, February 25,
2035; with respect to the Class A-II-1 Certificates, June 25, 2026; with respect
to the Class A-II-2 Certificates, December 25, 2033; with respect to the Class
A-II-3 Certificates, February 25, 2035; with respect to the Class M-1
Certificates, February 25, 2035; with respect to the Class M-2 Certificates,
February 25, 2035; with respect to the Class M-3 Certificates, February 25,
2035; with respect to the Class M-4 Certificates, February 25, 2035; with
respect to the Class M-5 Certificates, February 25, 2035; with respect to the
Class M-6 Certificates, February 25, 2035; with respect to the Class M-7
Certificates, February 25, 2035; with respect to the Class M-8 Certificates,
February 25, 2035; and with respect to the Class SB Certificates, February 25,
2035. No event of default under this Agreement will arise or become applicable
solely by reason of the failure to retire the entire Certificate Principal
Balance of any Class of Class A Certificates or Class M Certificates on or
before its Final Scheduled Distribution Date.

      Fitch: Fitch, Inc.

        Foreclosure Profits: As to any Distribution Date or related
Determination Date and any Mortgage Loan, the excess, if any, of Liquidation
Proceeds, Insurance Proceeds and REO Proceeds (net of all amounts reimbursable
therefrom pursuant to Section 3.10(a)(ii)) in respect of each Mortgage Loan or
REO Property for which a Cash Liquidation or REO Disposition occurred in the
related Prepayment Period over the sum of the unpaid principal balance of such
Mortgage Loan or REO Property (determined, in the case of an REO Disposition, in
accordance with Section 3.14) plus accrued and unpaid interest at the Mortgage
Rate on such unpaid principal balance from the Due Date to which interest was
last paid by the Mortgagor to the first day of the month following the month in
which such Cash Liquidation or REO Disposition occurred.

        Freddie Mac: The Federal Home Loan Mortgage Corporation, a corporate
instrumentality of the United States created and existing under Title III of the
Emergency Home Finance Act of 1970, as amended, or any successor thereto.

        Gross Margin: As to each adjustable rate Mortgage Loan, the fixed
percentage set forth in the related Mortgage Note and indicated in Exhibit F-1
and Exhibit F-2 hereto as the “NOTE MARGIN,” which percentage is added to the
related Index on each Adjustment Date to determine (subject to rounding in
accordance with the related Mortgage Note, the Periodic Cap, the Maximum
Mortgage Rate and the Minimum Mortgage Rate) the interest rate to be borne by
such Mortgage Loan until the next Adjustment Date.

        Group I Loans: The Mortgage Loans designated as Group I Loans on the
Mortgage Loan Schedule attached hereto as Exhibit F-1.

        Group II Loans: The Mortgage Loans designated as Group II Loans on the
Mortgage Loan Schedule attached hereto as Exhibit F-2.

        Independent: When used with respect to any specified Person, means such
a Person who (i) is in fact independent of the Depositor, the Master Servicer
and the Trustee, or any Affiliate thereof, (ii) does not have any direct
financial interest or any material indirect financial interest in the Depositor,
the Master Servicer or the Trustee or in an Affiliate thereof, and (iii) is not
connected with the Depositor, the Master Servicer or the Trustee as an officer,
employee, promoter, underwriter, trustee, partner, director or person performing
similar functions.

        Index: With respect to any adjustable rate Mortgage Loan and as to any
Adjustment Date therefor, the related index as stated in the related Mortgage
Note.

        Initial Certificate Principal Balance: With respect to each Class of
Certificates (other than the Class R Certificates), the Certificate Principal
Balance of such Class of Certificates as of the Cut-off Date as set forth in the
Preliminary Statement hereto.

        Insurance Proceeds: Proceeds paid in respect of the Mortgage Loans
pursuant to any Primary Insurance Policy or any other related insurance policy
covering a Mortgage Loan, to the extent such proceeds are payable to the
mortgagee under the Mortgage, any Subservicer, the Master Servicer or the
Trustee and are not applied to the restoration of the related Mortgaged Property
or released to the Mortgagor in accordance with the procedures that the Master
Servicer would follow in servicing mortgage loans held for its own account.

        Interest Accrual Period: With respect to the Class A Certificates and
Class M Certificates, (i) with respect to the Distribution Date in March 2005,
the period commencing on the Closing Date and ending on the day preceding the
Distribution Date in March 2005, and (ii) with respect to any Distribution Date
after the Distribution Date in March 2005, the period commencing on the
Distribution Date in the month immediately preceding the month in which such
Distribution Date occurs and ending on the day preceding such Distribution Date.
With respect to the Class SB Certificates and any Distribution Date, the prior
calendar month.

        Interest Distribution Amount: The sum of the Class A, Class M-1, Class
M-2, Class M-3, Class M-4, Class M-5, Class M-6, Class M-7 and Class M-8
Interest Distribution Amounts.

        Interim Certification: As defined in Section 2.02.

        Interested Person: As of any date of determination, the Depositor, the
Master Servicer, the Trustee, any Mortgagor, any Manager of a Mortgaged
Property, or any Person known to a Responsible Officer of the Trustee to be an
Affiliate of any of them.

        Late Collections: With respect to any Mortgage Loan, all amounts
received during any Due Period, whether as late payments of Monthly Payments or
as Insurance Proceeds, Liquidation Proceeds or otherwise, which represent late
payments or collections of Monthly Payments due but delinquent for a previous
Due Period and not previously recovered.

        LIBOR: With respect to any Distribution Date, the arithmetic mean of the
London interbank offered rate quotations for one-month U.S. Dollar deposits,
expressed on a per annum basis, determined in accordance with Section 1.02.

        LIBOR Business Day: Any day other than (i) a Saturday or Sunday or (ii)
a day on which banking institutions in London, England are required or
authorized to by law to be closed.

        LIBOR Rate Adjustment Date: With respect to each Distribution Date, the
second LIBOR Business Day immediately preceding the commencement of the related
Interest Accrual Period.

        Limited Repurchase Right Holder: RFC Asset Holdings II, Inc., or its
successor.

        Liquidation Proceeds: Amounts (other than Insurance Proceeds) received
by the Master Servicer in connection with the taking of an entire Mortgaged
Property by exercise of the power of eminent domain or condemnation or in
connection with the liquidation of a defaulted Loan through trustee’s sale,
foreclosure sale or otherwise, other than REO Proceeds and Subsequent
Recoveries.

        Loan-to-Value Ratio: As of any date, the fraction, expressed as a
percentage, the numerator of which is the current principal balance of the
related Mortgage Loan at the date of determination and the denominator of which
is the Appraised Value of the related Mortgaged Property.

        Marker Rate: With respect to the Class SB Certificates and any
Distribution Date, a per annum rate equal to two (2) multiplied by the weighted
average of the Pass-Through Rates for each REMIC I Regular Interest (other than
REMIC I Regular Interest AA), with the rates on each such REMIC I Regular
Interest (other than REMIC I Regular Interest ZZ) subject to a cap equal to the
Pass-Through Rate for the Corresponding Class for such REMIC I Regular Interest,
and the rate on REMIC I Regular Interest ZZ subject to a cap of zero, in each
case for purposes of this calculation.

        Maturity Date: With respect to each Class of Certificates of regular
interest or REMIC I Regular Interest issued by each of REMIC I and REMIC II, the
latest possible maturity date, solely for purposes of Section
1.860G-1(a)(4)(iii) of the Treasury Regulations, by which the Certificate
Principal Balance of each such Class of Certificates representing a regular
interest in the Trust Fund would be reduced to zero, which is, for each such
regular interest, February 25, 2035, which is the Distribution Date following
the last scheduled monthly payment of the Mortgage Loans.

        Maximum Mortgage Loan Rate: With respect to the Class A Certificates and
Class M Certificates and any Interest Accrual Period, 14.00% per annum.

        Maximum Mortgage Rate: As to any adjustable rate Mortgage Loan, the rate
indicated in Exhibit F-1 and Exhibit F-2 hereto as the “NOTE CEILING,” which
rate is the maximum interest rate that may be applicable to such adjustable rate
Mortgage Loan at any time during the life of such Mortgage Loan.

        Maximum Net Mortgage Rate: As to any adjustable rate Mortgage Loan and
any date of determination, the Maximum Mortgage Rate minus the sum of (i) the
Subservicing Fee Rate and (ii) the Servicing Fee Rate.

MERS: Mortgage Electronic Registration Systems, Inc., a corporation organized
and existing under the laws of the State of Delaware, or any successor thereto.

        MERS® System: The system of recording transfers of Mortgages
electronically maintained by MERS.

        MIN: The Mortgage Identification Number for Mortgage Loans registered
with MERS on the MERS®System.

        Minimum Mortgage Rate: As to any adjustable rate Mortgage Loan, the
greater of (i) the Note Margin and (ii) the rate indicated in Exhibit F-1 and
Exhibit F-2 hereto as the “NOTE FLOOR”, which rate may be applicable to such
adjustable rate Mortgage Loan at any time during the life of such adjustable
rate Mortgage Loan.

        Modified Mortgage Loan: Any Mortgage Loan that has been the subject of a
Servicing Modification.

        Modified Mortgage Rate: As to any Mortgage Loan that is the subject of a
Servicing Modification, the Mortgage Rate, minus the rate per annum by which the
Mortgage Rate on such Mortgage Loan was reduced.

        Modified Net Mortgage Rate: As to any Mortgage Loan that is the subject
of a Servicing Modification, the Net Mortgage Rate, minus the rate per annum by
which the Mortgage Rate on such Mortgage Loan was reduced.

        MOM Loan: With respect to any Mortgage Loan, MERS acting as the
mortgagee of such Mortgage Loan, solely as nominee for the originator of such
Mortgage Loan and its successors and assigns, at the origination thereof.

        Monthly Ceiling Rate: With respect to the Yield Maintenance Agreement
and each Distribution Date, the rate set forth in Exhibit U attached hereto.

        Monthly Payment: With respect to any Mortgage Loan (including any REO
Property) and the Due Date in any Due Period, the payment of principal and
interest due thereon in accordance with the amortization schedule at the time
applicable thereto (after adjustment, if any, for Curtailments and for Deficient
Valuations occurring prior to such Due Date but before any adjustment to such
amortization schedule by reason of any bankruptcy, other than a Deficient
Valuation, or similar proceeding or any moratorium or similar waiver or grace
period and before any Servicing Modification that constitutes a reduction of the
interest rate on such Mortgage Loan).

        Monthly Strike Rate: With respect to the Yield Maintenance Agreement and
each Distribution Date, the rate set forth in Exhibit U attached hereto.

Moody's: Moody's Investors Service, Inc., or its successor in interest.

        Mortgage: With respect to each Mortgage Note related to a Mortgage Loan,
the mortgage, deed of trust or other comparable instrument creating a first or
junior lien on an estate in fee simple interest in real property securing a
Mortgage Note.

        Mortgage File: The mortgage documents listed in Section 2.01 pertaining
to a particular Mortgage Loan and any additional documents required to be added
to the Mortgage File pursuant to this Agreement.

        Mortgage Loan Schedule: The lists of the Mortgage Loans attached hereto
as Exhibit F-1 and Exhibit F-2 (as amended from time to time to reflect the
addition of Qualified Substitute Mortgage Loans), which lists shall set forth at
a minimum the following information as to each Mortgage Loan:

  (i) the Mortgage Loan identifying number (“RFC LOAN #”);


  (ii) [reserved];


  (iii) the maturity of the Mortgage Note (“MATURITY DATE” or “MATURITY DT”) for
Mortgage Loans;


  (iv) the Mortgage Rate as of the Cut-off Date (“ORIG RATE”);


  (v) the Mortgage Rate as of the Cut-off Date for an adjustable rate Mortgage
Loan (“CURR RATE”);


  (vi) the Net Mortgage Rate as of the Cut-off Date (“CURR NET”);


  (vii) the scheduled monthly payment of principal, if any, and interest as of
the Cut-off Date (“ORIGINAL P & I” or “CURRENT P & I” for the adjustable rate
Mortgage Loans);


  (viii) the Cut-off Date Principal Balance (“PRINCIPAL BAL”);


  (ix) the Loan-to-Value Ratio at origination (“LTV”);


  (x) a code “T”, “BT” or “CT” under the column “LN FEATURE,” indicating that
the Mortgage Loan is secured by a second or vacation residence (the absence of
any such code means the Mortgage Loan is secured by a primary residence);


  (xi) a code “N” under the column “OCCP CODE”, indicating that the Mortgage
Loan is secured by a non-owner occupied residence (the absence of any such code
means the Mortgage Loan is secured by an owner occupied residence);


  (xii) the Maximum Mortgage Rate for the adjustable rate Mortgage Loans (“NOTE
CEILING”);


  (xiii) the Maximum Net Mortgage Rate for the adjustable rate Mortgage Loans
(“NET CEILING”);


  (xiv) the Note Margin for the adjustable rate Mortgage Loans (“NOTE MARGIN”);


  (xv) the first Adjustment Date after the Cut-off Date for the adjustable rate
Mortgage Loans (“NXT INT CHG DT”);


  (xvi) the Periodic Cap for the adjustable rate Mortgage Loans (“PERIODIC DECR”
or “PERIODIC INCR”); and


  (xvii) (the rounding of the semi-annual or annual adjustment to the Mortgage
Rate with respect to the adjustable rate Mortgage Loans (“NOTE METHOD”).


        Such schedules may consist of multiple reports that collectively set
forth all of the information required.

        Mortgage Loans: Such of the mortgage loans transferred and assigned to
the Trustee pursuant to Section 2.01 as from time to time are held or deemed to
be held as a part of the Trust Fund, the Mortgage Loans originally so held being
identified in the initial Mortgage Loan Schedule, and Qualified Substitute
Mortgage Loans held or deemed held as part of the Trust Fund including, without
limitation, each related Mortgage Note, Mortgage and Mortgage File and all
rights appertaining thereto.

        Mortgage Note: The originally executed note or other evidence of
indebtedness evidencing the indebtedness of a Mortgagor under a Mortgage Loan,
together with any modification thereto.

        Mortgage Rate: As to any Mortgage Loan, the interest rate borne by the
related Mortgage Note, or any modification thereto other than a Servicing
Modification. The Mortgage Rate on the adjustable rate Mortgage Loans will
adjust on each Adjustment Date to equal the sum (rounded to the nearest multiple
of one-eighth of one percent (0.125%) or up to the nearest one-eighth of one
percent, which are indicated by a “U” on Exhibit F-1 and Exhibit F-2, except in
the case of the adjustable rate Mortgage Loans indicated by an “X” on Exhibit
F-1 and Exhibit F-2 or hereto under the heading “NOTE METHOD”), of the related
Index plus the Note Margin, in each case subject to the applicable Periodic Cap,
Maximum Mortgage Rate and Minimum Mortgage Rate.

        Mortgaged Property: The underlying real property securing a Mortgage
Loan.

        Mortgagor: The obligor on a Mortgage Note.

        Net Mortgage Rate: With respect to any Mortgage Loan as of any date of
determination, a per annum rate equal to the Mortgage Rate for such Mortgage
Loan as of such date minus the sum of (i) the related Servicing Fee Rate and
(ii) the related Subservicing Fee Rate.

        Net WAC Cap Rate: With respect to any Distribution Date, the product of
(i) a per annum rate equal to the weighted average of the Net Mortgage Rates
(or, if applicable, the Modified Net Mortgage Rates) on the Mortgage Loans using
the Net Mortgage Rates in effect for the Monthly Payments due on such Mortgage
Loans during the related Due Period, weighted on the basis of the respective
Stated Principal Balances thereof for such Distribution Date and (ii) a fraction
equal to 30 divided by the actual number of days in the related Interest Accrual
Period.

        Non-Primary Residence Loans: The Mortgage Loans designated as secured by
second or vacation residences, or by non-owner occupied residences, on the
Mortgage Loan Schedule.

        Non-United States Person: Any Person other than a United States Person.

        Nonrecoverable Advance: Any Advance previously made or proposed to be
made by the Master Servicer or Subservicer in respect of a Mortgage Loan (other
than a Deleted Mortgage Loan) which, in the good faith judgment of the Master
Servicer, will not, or, in the case of a proposed Advance, would not, be
ultimately recoverable by the Master Servicer from related Late Collections,
Insurance Proceeds, Liquidation Proceeds or REO Proceeds. To the extent that any
Mortgagor is not obligated under the related Mortgage documents to pay or
reimburse any portion of any Servicing Advances that are outstanding with
respect to the related Mortgage Loan as a result of a modification of such
Mortgage Loan by the Master Servicer, which forgives amounts which the Master
Servicer or Subservicer had previously advanced, and the Master Servicer
determines that no other source of payment or reimbursement for such advances is
available to it, such Servicing Advances shall be deemed to be Nonrecoverable
Advances. The determination by the Master Servicer that it has made a
Nonrecoverable Advance shall be evidenced by an Officer’s Certificate delivered
to the Depositor, the Trustee and the Master Servicer setting forth such
determination, which shall include any other information or reports obtained by
the Master Servicer such as property operating statements, rent rolls, property
inspection reports and engineering reports, which may support such
determinations. Notwithstanding the above, the Trustee shall be entitled to rely
upon any determination by the Master Servicer that any Advance previously made
is a Nonrecoverable Advance or that any proposed Advance, if made, would
constitute a Nonrecoverable Advance.

        Nonsubserviced Mortgage Loan: Any Mortgage Loan that, at the time of
reference thereto, is not subject to a Subservicing Agreement.

        Note Margin: As to each adjustable rate Mortgage Loan, the fixed
percentage set forth in the related Mortgage Note and indicated in Exhibit F-1
and Exhibit F-2 hereto as the “NOTE MARGIN,” which percentage is added to the
Index on each Adjustment Date to determine (subject to rounding in accordance
with the related Mortgage Note, the Periodic Cap, the Maximum Mortgage Rate and
the Minimum Mortgage Rate) the interest rate to be borne by such adjustable rate
Mortgage Loan until the next Adjustment Date.

      Notice: As defined in Section 4.04.

        Officers’ Certificate: A certificate signed by the Chairman of the
Board, the President, a Vice President, Assistant Vice President, Director,
Managing Director, the Treasurer, the Secretary, an Assistant Treasurer or an
Assistant Secretary of the Depositor or the Master Servicer, as the case may be,
and delivered to the Trustee, as required by this Agreement.

        Opinion of Counsel: A written opinion of counsel acceptable to the
Trustee and the Master Servicer, who may be counsel for the Depositor or the
Master Servicer, provided that any opinion of counsel (i) referred to in the
definition of “Disqualified Organization” or (ii) relating to the qualification
of REMIC I or REMIC II as REMICs or compliance with the REMIC Provisions must,
unless otherwise specified, be an opinion of Independent counsel.

        Optional Termination Date: Any Distribution Date on or after which the
Stated Principal Balance (before giving effect to distributions to be made on
such Distribution Date) of the Mortgage Loans is less than 10.00% of the Cut-off
Date Balance.

        Outstanding Mortgage Loan: As to the Due Date in any Due Period, a
Mortgage Loan (including an REO Property) that was not the subject of a
Principal Prepayment in Full, Cash Liquidation or REO Disposition and that was
not purchased, deleted or substituted for prior to such Due Date pursuant to
Section 2.02, 2.03, 2.04, 4.07 or 4.08.

        Overcollateralization Amount: With respect to any Distribution Date, the
excess, if any, of (a) the aggregate Stated Principal Balance of the Mortgage
Loans before giving effect to distributions of principal to be made on such
Distribution Date over (b) the aggregate Certificate Principal Balance of the
Class A Certificates and Class M Certificates as of such date, before taking
into account distributions of principal to be made on that Distribution Date.

        Overcollateralization Floor: An amount equal to 0.50% of the aggregate
Stated Principal Balance of the Mortgage Loans as of the Cut-off Date.

        Overcollateralization Increase Amount: With respect to any Distribution
Date, an amount equal to the lesser of (i) the Excess Cash Flow for that
Distribution Date available to make payments pursuant to Section 4.02(c)(xiii)
and (ii) the excess, if any, of (x) the Required Overcollateralization Amount
for that Distribution Date over (y) the Overcollateralization Amount for that
Distribution Date.

        Overcollateralization Reduction Amount: With respect to any Distribution
Date for which the Excess Overcollateralization Amount is, or would be, after
taking into account all other distributions to be made on that Distribution
Date, greater than zero, an amount equal to the lesser of (i) the Excess
Overcollateralization Amount for that Distribution Date and (ii) the Principal
Remittance Amount for that Distribution Date.

        Ownership Interest: As to any Certificate, any ownership or security
interest in such Certificate, including any interest in such Certificate as the
Holder thereof and any other interest therein, whether direct or indirect, legal
or beneficial, as owner or as pledgee.

        Pass-Through Rate: With respect to the Class A Certificates and each
Interest Accrual Period, a per annum rate equal to the least of (i) LIBOR plus
the related Class A Margin, (ii) the Maximum Mortgage Loan Rate and (iii) the
Net WAC Cap Rate. With respect to the Class M Certificates and each Interest
Accrual Period, a per annum rate equal to the least of (i) LIBOR plus the
related Class M Margin, (ii) the Maximum Mortgage Loan Rate and (iii) the Net
WAC Cap Rate. For federal income tax purposes, however, the amount determined
under each clause (iii) in this paragraph shall be the equivalent of the
foregoing, expressed as the weighted average of the Uncertificated REMIC I
Pass-Through Rates for REMIC I Regular Interests, weighted on the basis of the
Uncertificated Principal Balance thereof for such Distribution Date, multiplied
by a fraction, the numerator of which is 30, and the denominator of which is the
actual number of days in the related Interest Accrual Period.

        With respect to the Class SB Certificates, a per annum rate equal to the
percentage equivalent of a fraction, (x) the numerator of which is the sum, for
each REMIC I Regular Interest, of the excess of the Uncertificated REMIC I
Pass-Through Rate for such REMIC I Regular Interest over the Marker Rate,
applied to a notional amount equal to the Uncertificated Principal Balance of
such REMIC I Regular Interest and (y) the denominator of which is the aggregate
Uncertificated Principal Balance of the REMIC I Regular Interests.

Paying Agent: JPMorgan Chase Bank, N.A., or any successor Paying Agent appointed
by

the Trustee.

        Percentage Interest: With respect to any Class A Certificate or Class M
Certificate, the undivided percentage ownership interest in the related Class
evidenced by such Certificate, which percentage ownership interest shall be
equal to the Initial Certificate Principal Balance thereof divided by the
aggregate Initial Certificate Principal Balance of all of the Certificates of
the same Class. The Percentage Interest with respect to a Class SB Certificate
or Class R Certificate shall be stated on the face thereof.

        Periodic Cap: With respect to each adjustable rate Mortgage Loan, the
periodic rate cap that limits the increase or the decrease of the related
Mortgage Rate on any Adjustment Date pursuant to the terms of the related
Mortgage Note.

        Permitted Investments: One or more of the following:

  (i) obligations of or guaranteed as to principal and interest by the United
States or any agency or instrumentality thereof when such obligations are backed
by the full faith and credit of the United States;


  (ii) repurchase agreements on obligations specified in clause (i) maturing not
more than one month from the date of acquisition thereof, provided that the
unsecured obligations of the party agreeing to repurchase such obligations are
at the time rated by each Rating Agency in its highest short-term rating
available;


  (iii) federal funds, certificates of deposit, demand deposits, time deposits
and bankers’ acceptances (which shall each have an original maturity of not more
than 90 days and, in the case of bankers’ acceptances, shall in no event have an
original maturity of more than 365 days or a remaining maturity of more than 30
days) denominated in United States dollars of any U.S. depository institution or
trust company incorporated under the laws of the United States or any state
thereof or of any domestic branch of a foreign depository institution or trust
company; provided that the debt obligations of such depository institution or
trust company at the date of acquisition thereof have been rated by each Rating
Agency in its highest short-term rating available; and, provided further that,
if the original maturity of such short-term obligations of a domestic branch of
a foreign depository institution or trust company shall exceed 30 days, the
short-term rating of such institution shall be A-1+ in the case of Standard &
Poor’s if Standard & Poor’s is a Rating Agency;


  (iv) commercial paper and demand notes (having original maturities of not more
than 365 days) of any corporation incorporated under the laws of the United
States or any state thereof which on the date of acquisition has been rated by
each Rating Agency in its highest short-term rating available; provided that
such commercial paper and demand notes shall have a remaining maturity of not
more than 30 days;


  (v) a money market fund or a qualified investment fund rated by each Rating
Agency in its highest long-term rating available; and


  (vi) other obligations or securities that are acceptable to each Rating Agency
as a Permitted Investment hereunder and will not reduce the rating assigned to
any Class of Certificates by such Rating Agency below the lower of the
then-current rating or the rating assigned to such Certificates as of the
Closing Date by such Rating Agency, as evidenced in writing;


provided, however, that no instrument shall be a Permitted Investment if it
represents, either (1) the right to receive only interest payments with respect
to the underlying debt instrument or (2) the right to receive both principal and
interest payments derived from obligations underlying such instrument and the
principal and interest payments with respect to such instrument provide a yield
to maturity greater than 120% of the yield to maturity at par of such underlying
obligations. References herein to the highest rating available on unsecured
long-term debt shall mean AAA in the case of Standard & Poor’s and Fitch and Aaa
in the case of Moody’s, and for purposes of this Agreement, any references
herein to the highest rating available on unsecured commercial paper and
short-term debt obligations shall mean the following: A-1 in the case of
Standard & Poor’s, P-1 in the case of Moody’s and F-1 in the case of Fitch;
provided, however, that any Permitted Investment that is a short-term debt
obligation rated A-1 by Standard & Poor’s must satisfy the following additional
conditions: (i) the total amount of debt from A-1 issuers must be limited to the
investment of monthly principal and interest payments (assuming fully amortizing
collateral); (ii) the total amount of A-1 investments must not represent more
than 20% of the aggregate outstanding Certificate Principal Balance of the
Certificates and each investment must not mature beyond 30 days; (iii)
investments in A-1 rated securities are not eligible for the Reserve Fund; (iv)
the terms of the debt must have a predetermined fixed dollar amount of principal
due at maturity that cannot vary; and (v) if the investments may be liquidated
prior to their maturity or are being relied on to meet a certain yield, interest
must be tied to a single interest rate index plus a single fixed spread (if any)
and must move proportionately with that index.

        Permitted Transferee: Any Transferee of a Class R Certificate, other
than a Disqualified Organization or Non-United States Person.

        Person: Any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

        Pool Stated Principal Balance: As to any date of determination, the
aggregate of the Stated Principal Balances of each Mortgage Loan that was an
Outstanding Mortgage Loan on the Due Date immediately preceding the Due Period
preceding such date of determination.

        Prepayment Assumption: With respect to the Class A Certificates and
Class M Certificates, the prepayment assumption to be used for determining the
accrual of original issue discount and premium and market discount on such
Certificates for federal income tax purposes, which assumes a prepayment rate of
20% HEP with respect to the fixed-rate Mortgage Loans, and 100% PPC with respect
to the adjustable-rate Mortgage Loans.

        Prepayment Interest Shortfall: As to any Distribution Date and any
Mortgage Loan (other than a Mortgage Loan relating to an REO Property) that was
the subject of (a) a Principal Prepayment in Full during the related Prepayment
Period, an amount equal to the excess of one month’s interest at the related Net
Mortgage Rate (or Modified Net Mortgage Rate in the case of a Modified Mortgage
Loan) on the Stated Principal Balance of such Mortgage Loan over the amount of
interest (adjusted to the related Net Mortgage Rate (or Modified Net Mortgage
Rate in the case of a Modified Mortgage Loan)) paid by the Mortgagor for such
Prepayment Period to the date of such Principal Prepayment in Full or (b) a
Curtailment during the prior calendar month, an amount equal to one month’s
interest at the related Net Mortgage Rate (or Modified Net Mortgage Rate in the
case of a Modified Mortgage Loan) on the amount of such Curtailment.

        Prepayment Period: As to any Distribution Date, the calendar month
preceding the month of distribution.

        Primary Insurance Policy: Each primary policy of mortgage guaranty
insurance as indicated on Exhibit F-1 and Exhibit F-2 with the exception of
either code “23” or “96" under the column “MI CO CODE”.

        Principal Allocation Amount: With respect to any Distribution Date, the
sum of (a) the Principal Remittance Amount for such Distribution Date on the
Mortgage Loans and (b) the aggregate amount of Realized Losses on the Mortgage
Loans in the calendar month preceding such Distribution Date, to the extent
covered by Excess Cash Flow for such Distribution Date; provided, that on any
Distribution Date on which there is insufficient Excess Cash Flow to cover all
Realized Losses on the Mortgage Loans, in determining the Class A-I Principal
Distribution Amount and Class A-II Principal Distribution Amount, the available
Excess Cash Flow will be allocated to the Class A-I Certificates and Class A-II
Certificates, pro rata, based on the principal portion of Realized Losses on the
Group I Loans and the Group II Loans, respectively.

        Principal Distribution Amount: With respect to any Distribution Date,
the lesser of (a) the excess of (x) the Available Distribution Amount over (y)
the Interest Distribution Amount and (b) the sum of:

  (i) the principal portion of each Monthly Payment received or Advanced with
respect to the related Due Period on each Outstanding Mortgage Loan that is a
Mortgage Loan;


  (ii) the Stated Principal Balance of any Mortgage Loan repurchased during the
related Prepayment Period (or deemed to have been so repurchased in accordance
with Section 3.07(b)) pursuant to Section 2.02, 2.03, 2.04, 4.07 or 4.08, the
amount of any shortfall deposited in the Custodial Account in connection with
the substitution of a Deleted Mortgage Loan that is a Mortgage Loan pursuant to
Section 2.03 or 2.04 during the related Prepayment Period and the Stated
Principal Balance of Mortgage Loans purchased pursuant to Section 9.01 in
connection with such Distribution Date, if applicable;


  (iii) the principal portion of all other unscheduled collections, other than
Subsequent Recoveries, on the Mortgage Loans (including, without limitation,
Principal Prepayments in Full, Curtailments, Insurance Proceeds, Liquidation
Proceeds and REO Proceeds) received during the related Prepayment Period to the
extent applied by the Master Servicer as recoveries of principal of the Mortgage
Loans pursuant to Section 3.14;


  (iv) the lesser of (a) Excess Cash Flow for that Distribution Date available
for distribution pursuant to Section 4.02(c)(xi) and (b) the principal portion
of any Realized Losses incurred (or deemed to have been incurred) on any
Mortgage Loans in the calendar month preceding such Distribution Date to the
extent covered by Excess Cash Flow for such Distribution Date;


  (v) the lesser of (a) Excess Cash Flow for that Distribution Date available
for distribution pursuant to Section 4.02(c)(xii) and (b) the principal portion
of any Realized Losses allocated to any Class of the Class A Certificates or
Class M Certificates on a prior Distribution Date and remaining unpaid, to the
extent covered by Subsequent Recoveries for that Distribution Date; and


  (vi) the amount of any Overcollateralization Increase Amount for such
Distribution Date to the extent covered by Excess Cash Flow;


      minus

  (vii) the amount of any related Overcollateralization Reduction Amount for
such Distribution Date; and


  (viii) the amount of any Capitalization Reimbursement Amount for such
Distribution Date.


        Principal Prepayment: Any payment of principal or other recovery on a
Mortgage Loan, including a recovery that takes the form of Liquidation Proceeds
or Insurance Proceeds, which is received in advance of its scheduled Due Date
and is not accompanied by an amount as to interest representing scheduled
interest on such payment due on any date or dates in any month or months
subsequent to the month of prepayment.

        Principal Prepayment in Full: Any Principal Prepayment made by a
Mortgagor of the entire principal balance of a Mortgage Loan.

        Principal Remittance Amount: With respect to any Distribution Date, the
sum of the amounts described in clauses (i), (ii) and (iii) of the definition of
Principal Distribution Amount for that Distribution Date.

        Program Guide: The Residential Funding Seller Guide for mortgage
collateral sellers that participate in Residential Funding’s standard mortgage
programs, and Residential Funding’s Servicing Guide and any other subservicing
arrangements which Residential Funding has arranged to accommodate the servicing
of the Mortgage Loans.

        Purchase Price: With respect to any Mortgage Loan (or REO Property)
required to be or otherwise purchased on any date pursuant to Section 2.02,
2.03, 2.04, 4.07 or 4.08, an amount equal to the sum of (i) (a) if such Mortgage
Loan (or REO Property) is being purchased pursuant to Sections 2.02, 2.03, 2.04
or 4.07 of this Agreement, 100% of the Stated Principal Balance thereof plus the
principal portion of any related unreimbursed Advances or (b) if such Mortgage
Loan (or REO Property) is being purchased pursuant to Section 4.08 of this
Agreement, the greater of (1) 100% of the Stated Principal Balance thereof plus
the principal portion of any related unreimbursed Advances on such Mortgage Loan
(or REO Property) and (2) the fair market value thereof plus the principal
portion of any related unreimbursed Advances and (ii) unpaid accrued interest at
the Adjusted Mortgage Rate (or Modified Net Mortgage Rate plus the rate per
annum at which the Servicing Fee is calculated in the case of a Modified
Mortgage Loan) (or at the Net Mortgage Rate (or Modified Net Mortgage Rate in
the case of a Modified Mortgage Loan)) in the case of a purchase made by the
Master Servicer) on the Stated Principal Balance thereof to, but not including,
the first day of the month following the month of purchase from the Due Date to
which interest was last paid by the Mortgagor.

        Qualified Insurer: A mortgage guaranty insurance company duly qualified
as such under the laws of the state of its principal place of business and each
state having jurisdiction over such insurer in connection with the insurance
policy issued by such insurer, duly authorized and licensed in such states to
transact a mortgage guaranty insurance business in such states and to write the
insurance provided by the insurance policy issued by it, approved as a FNMA- or
FHLMC-approved mortgage insurer or having a claims paying ability rating of at
least “AA” or equivalent rating by a nationally recognized statistical rating
organization. Any replacement insurer with respect to a Mortgage Loan must have
at least as high a claims paying ability rating as the insurer it replaces had
on the Closing Date.

        Qualified Substitute Mortgage Loan: A Mortgage Loan substituted by
Residential Funding or the Depositor for a Deleted Mortgage Loan which must, on
the date of such substitution, as confirmed in an Officers’ Certificate
delivered to the Trustee, (i) have an outstanding principal balance, after
deduction of the principal portion of the monthly payment due in the month of
substitution (or in the case of a substitution of more than one Mortgage Loan
for a Deleted Mortgage Loan, an aggregate outstanding principal balance, after
such deduction), not in excess of the Stated Principal Balance of the Deleted
Mortgage Loan (the amount of any shortfall to be deposited by Residential
Funding, in the Custodial Account in the month of substitution); (ii) have a
Mortgage Rate and a Net Mortgage Rate no lower than and not more than 1% per
annum higher than the Mortgage Rate and Net Mortgage Rate, respectively, of the
Deleted Mortgage Loan as of the date of substitution; (iii) have a Loan-to-Value
Ratio at the time of substitution no higher than that of the Deleted Mortgage
Loan at the time of substitution; (iv) have a remaining term to stated maturity
not greater than (and not more than one year less than) that of the Deleted
Mortgage Loan; (v) comply with each representation and warranty set forth in
Sections 2.03 and 2.04 hereof and Section 4 of the Assignment Agreement; and
(vi) in the case of the adjustable rate Mortgage Loans, (w) have a Mortgage Rate
that adjusts with the same frequency and based upon the same Index as that of
the Deleted Mortgage Loan, (x) have a Note Margin not less than that of the
Deleted Mortgage Loan; (y) have a Periodic Rate Cap that is equal to that of the
Deleted Mortgage Loan; and (z) have a next Adjustment Date no later than that of
the Deleted Mortgage Loan.

        Rating Agency: Moody’s and Fitch. If any agency or a successor is no
longer in existence, “Rating Agency” shall be such statistical credit rating
agency, or other comparable Person, designated by the Depositor, notice of which
designation shall be given to the Trustee and the Master Servicer.

        Realized Loss: With respect to each Mortgage Loan (or REO Property) as
to which a Cash Liquidation or REO Disposition has occurred, an amount (not less
than zero) equal to (i) the Stated Principal Balance of the Mortgage Loan (or
REO Property) as of the date of Cash Liquidation or REO Disposition, plus (ii)
interest (and REO Imputed Interest, if any) at the Net Mortgage Rate (or
Modified Net Mortgage Rate in the case of a Modified Mortgage Loan) from the Due
Date as to which interest was last paid or advanced to Certificateholders up to
the last day of the month in which the Cash Liquidation (or REO Disposition)
occurred on the Stated Principal Balance of such Mortgage Loan (or REO Property)
outstanding during each Due Period that such interest was not paid or advanced,
minus (iii) the proceeds, if any, received during the month in which such Cash
Liquidation (or REO Disposition) occurred, to the extent applied as recoveries
of interest at the Net Mortgage Rate (or Modified Net Mortgage Rate in the case
of a Modified Mortgage Loan) and to principal of the Mortgage Loan, net of the
portion thereof reimbursable to the Master Servicer or any Subservicer with
respect to related Advances, Servicing Advances or other expenses as to which
the Master Servicer or Subservicer is entitled to reimbursement thereunder but
which have not been previously reimbursed. With respect to each Mortgage Loan
which is the subject of a Servicing Modification, (a) (1) the amount by which
the interest portion of a Monthly Payment or the principal balance of such
Mortgage Loan was reduced or (2) the sum of any other amounts owing under the
Mortgage Loan that were forgiven and that constitute Servicing Advances that are
reimbursable to the Master Servicer or a Subservicer, and (b) any such amount
with respect to a Monthly Payment that was or would have been due in the month
immediately following the month in which a Principal Prepayment or the Purchase
Price of such Mortgage Loan is received or is deemed to have been received. With
respect to each Mortgage Loan which has become the subject of a Deficient
Valuation, the difference between the principal balance of the Mortgage Loan
outstanding immediately prior to such Deficient Valuation and the principal
balance of the Mortgage Loan as reduced by the Deficient Valuation. With respect
to each Mortgage Loan which has become the object of a Debt Service Reduction,
the amount of such Debt Service Reduction. Notwithstanding the above, neither a
Deficient Valuation nor a Debt Service Reduction shall be deemed a Realized Loss
hereunder so long as the Master Servicer has notified the Trustee in writing
that the Master Servicer is diligently pursuing any remedies that may exist in
connection with the representations and warranties made regarding the related
Mortgage Loan and either (A) the related Mortgage Loan is not in default with
regard to payments due thereunder or (B) delinquent payments of principal and
interest under the related Mortgage Loan and any premiums on any applicable
primary hazard insurance policy and any related escrow payments in respect of
such Mortgage Loan are being advanced on a current basis by the Master Servicer
or a Subservicer, in either case without giving effect to any Debt Service
Reduction.

        Record Date: With respect to each Distribution Date and the Class A
Certificates and Class M Certificates which are Book-Entry Certificates, the
close of business on the Business Day prior to such Distribution Date.

        Regular Certificates: The Class A, Class M and Class SB Certificates.

        Regular Interest: Any one of the regular interests in the Trust Fund.

      Relief Act: The Servicemembers Civil Relief Act.

        Relief Act Shortfalls: Interest shortfalls on the Mortgage Loans
resulting from the Relief Act or similar legislation or regulations.

REMIC: A "real estate mortgage investment conduit" within the meaning of Section
860D of the Code.

        REMIC Administrator: Residential Funding Corporation. If Residential
Funding Corporation is found by a court of competent jurisdiction to no longer
be able to fulfill its obligations as REMIC Administrator under this Agreement
the Master Servicer or Trustee acting as successor master servicer shall appoint
a successor REMIC Administrator, subject to assumption of the REMIC
Administrator obligations under this Agreement.

        REMIC I: The segregated pool of assets subject hereto (exclusive of the
Reserve Fund and the Yield Maintenance Agreement, each of which is not an asset
of any REMIC), constituting a portion of the primary trust created hereby and to
be administered hereunder, with respect to which a separate REMIC election is to
be made (other than with respect to the items in clause (v) and the proceeds
thereof), consisting of: (i) the Mortgage Loans and the related Mortgage Files;
(ii) all payments on and collections in respect of the Mortgage Loans due after
the Cut-off Date (other than Monthly Payments due in February 2005) as shall be
on deposit in the Custodial Account or in the Certificate Account and identified
as belonging to the Trust Fund; (iii) property which secured a Mortgage Loan and
which has been acquired for the benefit of the Certificateholders by foreclosure
or deed in lieu of foreclosure; (iv) the hazard insurance policies and Primary
Insurance Policy pertaining to the Mortgage Loans, if any; and (v) all proceeds
of clauses (i) through (iv) above.

        REMIC I Interest Loss Allocation Amount: With respect to any
Distribution Date, an amount equal to (a) the product of (i) the aggregate
Uncertificated Principal Balance of the REMIC I Regular Interests then
outstanding and (ii) the Uncertificated REMIC I Pass-Through Rate for REMIC I
Regular Interest AA minus the Marker Rate divided by (b) 12.

        REMIC I Overcollateralized Amount: With respect to any date of
determination, (i) 1% of the aggregate Uncertificated Principal Balances of the
REMIC I Regular Interests minus (ii) the aggregate Uncertificated Principal
Balances of the REMIC I Regular Interests (other than REMIC I Regular Interests
AA and ZZ), in each case as of such date of determination.

        REMIC I Principal Loss Allocation Amount: With respect to any
Distribution Date, an amount equal to the product of (i) the aggregate Stated
Principal Balance of the Mortgage Loans then outstanding and (ii) 1 minus a
fraction, the numerator of which is two times the Uncertificated Principal
Balances of REMIC I Regular Interests A-I-1, A-I-2, A-II-1, A-II-2, A-II-3, M-1,
M-2, M-3, M-4, M-5, M-6, M-7 and M-8 and the denominator of which is the sum of
the Uncertificated Principal Balances of REMIC I Regular Interests A-I-1, A-I-2,
A-II-1, A-II-2, A-II-3, M-1, M-2, M-3, M-4, M-5, M-6, M-7, M-8 and ZZ.

        REMIC I Regular Interests: REMIC I Regular Interest AA, REMIC I Regular
Interest A-I-1, REMIC I Regular Interest A-I-2, REMIC I Regular Interest A-II-1,
REMIC I Regular Interest A-II-2, REMIC I Regular Interest A-II-3, REMIC I
Regular Interest M-1, REMIC I Regular Interest M-2, REMIC I Regular Interest
M-3, REMIC I Regular Interest M-4, REMIC I Regular Interest M-5, REMIC I Regular
Interest M-6, REMIC I Regular Interest M-7, REMIC I Regular Interest M-8 and
REMIC I Regular Interest ZZ.

        REMIC I Regular Interest AA: A regular interest in REMIC I that is held
as an asset of REMIC II, that has an initial principal balance equal to the
related Uncertificated Principal Balance, that bears interest at the related
Uncertificated REMIC I Pass-Through Rate, and that has such other terms as are
described herein.

        REMIC I Regular Interest A-I-1: A regular interest in REMIC I that is
held as an asset of REMIC II, that has an initial principal balance equal to the
related Uncertificated Principal Balance, that bears interest at the related
Uncertificated REMIC I Pass-Through Rate, and that has such other terms as are
described herein.

        REMIC I Regular Interest A-I-2: A regular interest in REMIC I that is
held as an asset of REMIC II, that has an initial principal balance equal to the
related Uncertificated Principal Balance, that bears interest at the related
Uncertificated REMIC I Pass-Through Rate, and that has such other terms as are
described herein.

        REMIC I Regular Interest A-II-1: A regular interest in REMIC I that is
held as an asset of REMIC II, that has an initial principal balance equal to the
related Uncertificated Principal Balance, that bears interest at the related
Uncertificated REMIC I Pass-Through Rate, and that has such other terms as are
described herein.

        REMIC I Regular Interest A-II-2: A regular interest in REMIC I that is
held as an asset of REMIC II, that has an initial principal balance equal to the
related Uncertificated Principal Balance, that bears interest at the related
Uncertificated REMIC I Pass-Through Rate, and that has such other terms as are
described herein.

        REMIC I Regular Interest A-II-3: A regular interest in REMIC I that is
held as an asset of REMIC II, that has an initial principal balance equal to the
related Uncertificated Principal Balance, that bears interest at the related
Uncertificated REMIC I Pass-Through Rate, and that has such other terms as are
described herein.

        REMIC I Regular Interest M-1: A regular interest in REMIC I that is held
as an asset of REMIC II, that has an initial principal balance equal to the
related Uncertificated Principal Balance, that bears interest at the related
Uncertificated REMIC I Pass-Through Rate, and that has such other terms as are
described herein.

        REMIC I Regular Interest M-2: A regular interest in REMIC I that is held
as an asset of REMIC II, that has an initial principal balance equal to the
related Uncertificated Principal Balance, that bears interest at the related
Uncertificated REMIC I Pass-Through Rate, and that has such other terms as are
described herein.

        REMIC I Regular Interest M-3: A regular interest in REMIC I that is held
as an asset of REMIC II, that has an initial principal balance equal to the
related Uncertificated Principal Balance, that bears interest at the related
Uncertificated REMIC I Pass-Through Rate, and that has such other terms as are
described herein.

        REMIC I Regular Interest M-4: A regular interest in REMIC I that is held
as an asset of REMIC II, that has an initial principal balance equal to the
related Uncertificated Principal Balance, that bears interest at the related
Uncertificated REMIC I Pass-Through Rate, and that has such other terms as are
described herein.

        REMIC I Regular Interest M-5: A regular interest in REMIC I that is held
as an asset of REMIC II, that has an initial principal balance equal to the
related Uncertificated Principal Balance, that bears interest at the related
Uncertificated REMIC I Pass-Through Rate, and that has such other terms as are
described herein.

        REMIC I Regular Interest M-6: A regular interest in REMIC I that is held
as an asset of REMIC II, that has an initial principal balance equal to the
related Uncertificated Principal Balance, that bears interest at the related
Uncertificated REMIC I Pass-Through Rate, and that has such other terms as are
described herein.

        REMIC I Regular Interest M-7: A regular interest in REMIC I that is held
as an asset of REMIC II, that has an initial principal balance equal to the
related Uncertificated Principal Balance, that bears interest at the related
Uncertificated REMIC I Pass-Through Rate, and that has such other terms as are
described herein.

        REMIC I Regular Interest M-8: A regular interest in REMIC I that is held
as an asset of REMIC II, that has an initial principal balance equal to the
related Uncertificated Principal Balance, that bears interest at the related
Uncertificated REMIC I Pass-Through Rate, and that has such other terms as are
described herein.

        REMIC I Regular Interest ZZ: A regular interest in REMIC I that is held
as an asset of REMIC II, that has an initial principal balance equal to the
related Uncertificated Principal Balance, that bears interest at the related
Uncertificated REMIC I Pass-Through Rate, and that has such other terms as are
described herein.

        REMIC I Regular Interest ZZ Maximum Interest Deferral Amount: With
respect to any Distribution Date, the excess of (i) Uncertificated Accrued
Interest calculated with the Uncertificated REMIC I Pass-Through Rate for REMIC
I Regular Interest ZZ and an Uncertificated Principal Balance equal to the
excess of (x) the Uncertificated Principal Balance of REMIC I Regular Interest
ZZ over (y) the REMIC I Overcollateralized Amount, in each case for such
Distribution Date, over (ii) the sum of Uncertificated Accrued Interest on the
REMIC I Regular Interests (other than REMIC I Regular Interests AA and ZZ), with
the rate on each such REMIC I Regular Interest subject to a cap equal to the
Pass-Through Rate for the Corresponding Class for the purpose of this
calculation.

REMIC I Required Overcollateralization Amount: 1% of the Required
Overcollateralization Amount.

        REMIC II: The segregated pool of assets subject hereto, constituting a
portion of the primary trust created hereby and to be administered hereunder,
with respect to which a separate REMIC election is to be made, consisting of the
REMIC I Regular Interests.

        REMIC Provisions: Provisions of the federal income tax law relating to
real estate mortgage investment conduits, which appear at Sections 860A through
860G of Subchapter M of Chapter 1 of the Code, and related provisions, and
temporary and final regulations (or, to the extent not inconsistent with such
temporary or final regulations, proposed regulations) and published rulings,
notices and announcements promulgated thereunder, as the foregoing may be in
effect from time to time.

        REO Acquisition: The acquisition by the Master Servicer on behalf of the
Trustee for the benefit of the Certificateholders of any REO Property pursuant
to Section 3.14.

        REO Disposition: As to any REO Property, a determination by the Master
Servicer that it has received substantially all Insurance Proceeds, Liquidation
Proceeds, REO Proceeds and other payments and recoveries (including proceeds of
a final sale) which the Master Servicer expects to be finally recoverable from
the sale or other disposition of the REO Property.

        REO Imputed Interest: As to any REO Property, for any period, an amount
equivalent to interest (at a rate equal to the sum of the Net Mortgage Rate that
would have been applicable to the related Mortgage Loan had it been outstanding)
on the unpaid principal balance of the Mortgage Loan as of the date of
acquisition thereof for such period.

        REO Proceeds: Proceeds, net of expenses, received in respect of any REO
Property (including, without limitation, proceeds from the rental of the related
Mortgaged Property) which proceeds are required to be deposited into the
Custodial Account only upon the related REO Disposition.

        REO Property: A Mortgaged Property acquired by the Master Servicer, on
behalf of the Trustee for the benefit of the Certificateholders pursuant to
Section 3.14, through foreclosure or deed in lieu of foreclosure in connection
with a defaulted Mortgage Loan.

        Reportable Modified Mortgage Loan: Any Mortgage Loan that (i) has been
subject to an interest rate reduction, (ii) has been subject to a term extension
or (iii) has had amounts owing on such Mortgage Loan capitalized by adding such
amount to the Stated Principal Balance of such Mortgage Loan; provided, however,
that a Mortgage Loan modified in accordance with clause (i) above for a
temporary period shall not be a Reportable Modified Mortgage Loan if such
Mortgage Loan has not been delinquent in payments of principal and interest for
six months since the date of such modification if that interest rate reduction
is not made permanent thereafter.

        Repurchase Event: As defined in the Assignment Agreement.

        Request for Release: A request for release, the forms of which are
attached as Exhibit G hereto, or an electronic request in a form acceptable to
the Custodian.

        Required Insurance Policy: With respect to any Mortgage Loan, any
insurance policy which is required to be maintained from time to time under this
Agreement, the Program Guide or the related Subservicing Agreement in respect of
such Mortgage Loan.

        Required Overcollateralization Amount: As of any Distribution Date, (a)
if such Distribution Date is prior to the Stepdown Date, the sum of (x) 3.30% of
the Cut-off Date Balance and (y) the amount by which the Certificate Principal
Balance of the Class M-8 Certificates has been reduced by payments from Excess
Cash Flow pursuant to Section 4.02(c)(xix) on any prior Distribution Dates, or
(b) if such Distribution Date is on or after the Stepdown Date, the lesser of
(x) the sum of (i) 3.30% of the Cut-off Date Balance, and (ii) the amount by
which the Certificate Principal Balance of the Class M-8 Certificates has been
reduced by payments from Excess Cash Flow pursuant to Section 4.02(c)(xix) on
any prior Distribution Dates, and (y) the greater of (i) the sum of (1) 6.60% of
the aggregate Stated Principal Balance of the Mortgage Loans as of the end of
the related Due Period, and (2) the amount by which the Certificate Principal
Balance of the Class M-8 Certificates has been reduced by payments from Excess
Cash Flow pursuant to Section 4.02(c)(xix) on any prior Distribution Dates, and
(ii) the Overcollateralization Floor, provided, however, that if a Trigger Event
is in effect, the Required Overcollateralization Amount shall be an amount equal
to the greater of (A) the Required Overcollateralization Amount for the
immediately preceding Distribution Date and (B) the Required
Overcollateralization Amount for the related Distribution Date plus the amount
by which the Certificate Principal Balance of the Class M-8 Certificates has
been reduced by any payments from Excess Cash Flow pursuant to Section
4.02(c)(xix) on any such Distribution Date. The Required Overcollateralization
Amount may be reduced with notification to each of the Rating Agencies.

        Reserve Fund: An “outside reserve fund” within the meaning of Treasury
regulation Section 1.860G-2(h), which is not an asset of any REMIC, ownership of
which is evidenced by the Class SB Certificates, and which is established and
maintained pursuant to Section 4.09.

        Reserve Fund Deposit: With respect to the Reserve Fund, an amount equal
to $5,000, which the Trustee shall deposit into the Reserve Fund pursuant to
Section 4.09 hereof.

        Reserve Fund Residual Right: The right to distributions from the Reserve
Fund as described in Section 4.09 hereof.

        Residential Funding: Residential Funding Corporation, a Delaware
corporation, in its capacity as seller of the Mortgage Loans to the Depositor
and not in its capacity as Master Servicer, and any successor thereto.

        Responsible Officer: When used with respect to the Trustee, any officer
of the Institutional Trust Services/Structured Finance Services Department of
the Trustee, including any Senior Vice President, any Vice President, any
Assistant Vice President, any Assistant Secretary, any Trust Officer or
Assistant Trust Officer, or any other officer of the Trustee with direct
responsibility for the administration of this Agreement.

        Senior Enhancement Percentage: For any Distribution Date, the percentage
obtained by dividing (x) the sum of (i) the aggregate Certificate Principal
Balance of the Class M-1, Class M- 2, Class M-3, Class M-4, Class M-5, Class
M-6, Class M-7 and Class M-8 Certificates and (ii) the Overcollateralization
Amount, in each case prior to the distribution of the Principal Distribution
Amount on such Distribution Date, by (y) the aggregate Stated Principal Balance
of the Mortgage Loans after giving effect to distributions to be made on that
Distribution Date.

        Sequential Trigger Event: With respect to any Distribution Date (i)
prior to the Distribution Date in March 2008, if cumulative Realized Losses on
the Mortgage Loans for such Distribution Date as a percentage of the Cut-off
Date Balance are greater than 3.25% and (ii) in or after March 2008, if a
Trigger Event is in effect.

        Servicing Accounts: The account or accounts created and maintained
pursuant to Section 3.08.

        Servicing Advances: All customary, reasonable and necessary “out of
pocket” costs and expenses incurred in connection with a default, delinquency or
other unanticipated event by the Master Servicer or a Subservicer in the
performance of its servicing obligations, including, but not limited to, the
cost of (i) the preservation, restoration and protection of a Mortgaged
Property, (ii) any enforcement or judicial proceedings, including foreclosures,
including any expenses incurred in relation to any such proceedings that result
from the Mortgage Loan being registered on the MERS System, (iii) the management
and liquidation of any REO Property, (iv) any mitigation procedures implemented
in accordance with Section 3.07 and (v) compliance with the obligations under
Sections 3.01, 3.08, 3.12(a) and 3.14, including, if the Master Servicer or any
Affiliate of the Master Servicer provides services such as appraisals and
brokerage services that are customarily provided by Persons other than servicers
of mortgage loans, reasonable compensation for such services.

        Servicing Fee: With respect to any Mortgage Loan and Distribution Date,
the fee payable monthly to the Master Servicer in respect of master servicing
compensation that accrues at an annual rate equal to the Servicing Fee Rate
multiplied by the Stated Principal Balance of such Mortgage Loan as of the
related Due Date in the related Due Period, as may be adjusted pursuant to
Section 3.16(e).

        Servicing Fee Rate: The per annum rate designated on the Mortgage Loan
Schedule as the “MSTR SERV FEE” as may be adjusted with respect to successor
Master Servicers as provided in Section 7.02.

        Servicing Modification: Any reduction of the interest rate on or the
outstanding principal balance of a Mortgage Loan, any extension of the final
maturity date of a Mortgage Loan, and any increase to the Stated Principal
Balance of a Mortgage Loan by adding to the Stated Principal Balance unpaid
principal and interest and other amounts owing under the Mortgage Loan, in each
case pursuant to a modification of a Mortgage Loan that is in default or, in the
judgment of the Master Servicer, default is reasonably foreseeable in accordance
with Section 3.07(a).

        Servicing Officer: Any officer of the Master Servicer involved in, or
responsible for, the administration and servicing of the Mortgage Loans whose
name and specimen signature appear on a list of servicing officers furnished to
the Trustee on the Closing Date by the Master Servicer, as such list may from
time to time be amended.

        Sixty-Plus Delinquency Percentage: With respect to any Distribution
Date, the fraction, expressed as a percentage, equal to (x) the aggregate Stated
Principal Balance of the Mortgage Loans that are 60 or more days delinquent in
payment of principal and interest for that Distribution Date, including Mortgage
Loans in bankruptcy that are 60 or more days delinquent, foreclosure and REO
Properties, over (y) the aggregate Stated Principal Balance of all of the
Mortgage Loans immediately preceding that Distribution Date.

        Standard & Poor’s: Standard & Poor’s, a division of The McGraw-Hill
Companies, or its successor in interest.

        Startup Date: The day designated as such pursuant to Article X hereof.

        Stated Principal Balance: With respect to any Mortgage Loan or related
REO Property, at any given time, (i) the sum of (a) the Cut-off Date Principal
Balance of the Mortgage Loan plus (b) any amount by which the Stated Principal
Balance of the Mortgage Loan has been increased pursuant to a Servicing
Modification, minus (ii) the sum of (a) the aggregate of the principal portion
of the Monthly Payments due with respect to such Mortgage Loan or REO Property
during each Due Period commencing on the first Due Period after the Cut-Off Date
and ending with the Due Period related to the most recent Distribution Date
which were received or with respect to which an Advance was made, and (b) all
Principal Prepayments with respect to such Mortgage Loan or REO Property, and
all Insurance Proceeds, Liquidation Proceeds and REO Proceeds, to the extent
applied by the Master Servicer as recoveries of principal in accordance with
Section 3.14 with respect to such Mortgage Loan or REO Property, in each case
which were distributed pursuant to Section 4.02 or 4.03 on any previous
Distribution Date, and (c) any Realized Loss allocated to Certificateholders
with respect thereto for any previous Distribution Date.

        Stepdown Date: The Distribution Date which is the later to occur of (i)
the Distribution Date occurring in March 2008 and (ii) the first Distribution
Date on which the Senior Enhancement Percentage is equal to or greater than
44.10%.

        Sub-Group: Each sub-group of the Mortgage Loans referred to as the Group
I Loans and the Group II Loans.

        Subordination: The provisions described in Section 4.05 relating to the
allocation of Realized Losses.

        Subordination Percentage: With respect to the Class A Certificates,
55.90%; with respect to the Class M-1 Certificates, 67.40%; with respect to the
Class M-2 Certificates, 73.40%; with respect to the Class M-3 Certificates,
76.90%; with respect to the Class M-4 Certificates, 80.40%; with respect to the
Class M-5 Certificates, 83.90%; with respect to the Class M-6 Certificates,
86.90%; with respect to the Class M-7 Certificates, 90.40%; and with respect to
the Class M-8 Certificates, 93.40%.

        Subsequent Recoveries: As of any Distribution Date, amounts received by
the Master Servicer (net of any related expenses permitted to be reimbursed
pursuant to Section 3.10) or surplus amounts held by the Master Servicer to
cover estimated expenses (including, but not limited to, recoveries in respect
of the representations and warranties made by the related Seller pursuant to the
applicable Seller’s Agreement and assigned to the Trustee pursuant to Section
2.04) specifically related to a Mortgage Loan that was the subject of a Cash
Liquidation or an REO Disposition prior to the related Prepayment Period that
resulted in a Realized Loss.

        Subserviced Mortgage Loan: Any Mortgage Loan that, at the time of
reference thereto, is subject to a Subservicing Agreement.

        Subservicer: Any Person with whom the Master Servicer has entered into a
Subservicing Agreement and who generally satisfied the requirements set forth in
the Program Guide in respect of the qualification of a Subservicer as of the
date of its approval as a Subservicer by the Master Servicer.

        Subservicer Advance: Any delinquent installment of principal and
interest on a Mortgage Loan which is advanced by the related Subservicer (net of
its Subservicing Fee) pursuant to the Subservicing Agreement.

        Subservicing Account: An account established by a Subservicer in
accordance with Section 3.08.

        Subservicing Agreement: The written contract between the Master Servicer
and any Subservicer relating to servicing and administration of certain Mortgage
Loans as provided in Section 3.02, generally in the form of the servicer
contract referred to or contained in the Program Guide or in such other form as
has been approved by the Master Servicer and the Depositor.

        Subservicing Fee: As to any Mortgage Loan, the fee payable monthly to
the related Subservicer (or, in the case of a Nonsubserviced Mortgage Loan, to
the Master Servicer) in respect of subservicing and other compensation that
accrues with respect to each Distribution Date at an annual rate equal to the
Subservicing Fee Rate multiplied by the Stated Principal Balance of such
Mortgage Loan as of the related Due Date in the related Due Period.

        Subservicing Fee Rate: The per annum rate designated on the Mortgage
Loan Schedule as the “SUBSERV FEE”.

        Tax Returns: The federal income tax return on Internal Revenue Service
Form 1066, U.S. Real Estate Mortgage Investment Conduit Income Tax Return,
including Schedule Q thereto, Quarterly Notice to Residual Interest Holders of
REMIC Taxable Income or Net Loss Allocation, or any successor forms, to be filed
on behalf of REMIC I and REMIC II due to their classification as REMICs under
the REMIC Provisions, together with any and all other information, reports or
returns that may be required to be furnished to the Certificateholders or filed
with the Internal Revenue Service or any other governmental taxing authority
under any applicable provisions of federal, state or local tax laws.

        Transfer: Any direct or indirect transfer, sale, pledge, hypothecation
or other form of assignment of any Ownership Interest in a Certificate.

Transferee: Any Person who is acquiring by Transfer any Ownership Interest in a
Certificate. Transferor: Any Person who is disposing by Transfer of any
Ownership Interest in a Certificate.

        Trigger Event A Trigger Event is in effect with respect to any
Distribution Date if either (i) (A) with respect to any Distribution Date (other
than the first Distribution Date), the three-month average (or two month-average
in the case of the second Distribution Date) of the Sixty-Plus Delinquency
Percentage, as determined on that Distribution Date and the immediately
preceding two Distribution Dates (or immediately preceding Distribution Date in
the case of the second Distribution Date), equals or exceeds 42.00% of the
Senior Enhancement Percentage or (B) with respect to the first Distribution
Date, the Sixty-Plus Delinquency Percentage, as determined on that Distribution
Date, equals or exceeds 42.00% of the Senior Enhancement Percentage or (ii) the
aggregate amount of Realized Losses on the Mortgage Loans as a percentage of the
Cut-off Date Balance exceeds the applicable amount set forth below:


   March 2008 to February 2009...........   3.25%  with  respect  to  March  2008,  plus  an
                                            additional   1/12th  of  1.75%  for  each  month
                                            thereafter.
   March 2009 to February 2010...........   5.00%  with  respect  to  March  2009,  plus  an
                                            additional   1/12th  of  1.50%  for  each  month
                                            thereafter.
   March 2010 to February 2011...........   6.50%  with  respect  to  March  2010,  plus  an
                                            additional   1/12th  of  0.75%  for  each  month
                                            thereafter.
   March 2011 and thereafter.............   7.25%.



        Trust Fund: Collectively, the assets of REMIC I and REMIC II, the
Reserve Fund, the Reserve Fund Deposit and the rights under the Yield
Maintenance Agreement.

        Uniform Single Attestation Program for Mortgage Bankers: The Uniform
Single Attestation Program for Mortgage Bankers, as published by the Mortgage
Bankers Association of America and effective with respect to fiscal periods
ending on or after December 15, 1995.

        Uncertificated Accrued Interest: With respect to any REMIC I Regular
Interest for any Distribution Date, one month’s interest at the related
Uncertificated REMIC I Pass-Through Rate for such Distribution Date, accrued on
the Uncertificated Principal Balance immediately prior to such Distribution
Date. Uncertificated Accrued Interest for each of the REMIC I Regular Interests
shall accrue on the basis of a 360-day year consisting of twelve 30-day months.
For purposes of calculating the amount of Uncertificated Accrued Interest for
the REMIC I Regular Interests for any Distribution Date, any Prepayment Interest
Shortfalls (to the extent not covered by Eligible Master Servicing Compensation)
for any Distribution Date shall be allocated first, to Uncertificated Accrued
Interest payable to REMIC I Regular Interest AA and REMIC I Regular Interest ZZ
up to an aggregate amount equal to the REMIC I Interest Loss Allocation Amount,
98% and 2%, respectively, and thereafter any remaining Prepayment Interest
Shortfalls (to the extent not covered by Eligible Master Servicing Compensation)
relating to the Mortgage Loans for any Distribution Date shall be allocated
among the REMIC I Regular Interests, pro rata based on, and to the extent of,
Uncertificated Accrued Interest, as calculated without application of this
sentence.

        Uncertificated Principal Balance: The principal amount of any REMIC I
Regular Interest outstanding as of any date of determination. The Uncertificated
Principal Balance of each REMIC I Regular Interest shall be reduced by all
distributions of principal made on such REMIC I Regular Interest, as applicable,
on such Distribution Date and, if and to the extent necessary and appropriate,
shall be further reduced in such Distribution Date by Realized Losses. The
Uncertificated Principal Balance of each REMIC I Regular Interest shall never be
less than zero.

        Uncertificated REMIC I Pass-Through Rate: With respect to any
Distribution Date, a per annum rate equal to the rate specified in clause (i) of
the definition of Net WAC Cap Rate.

        Uninsured Cause: Any cause of damage to property subject to a Mortgage
such that the complete restoration of such property is not fully reimbursable by
the hazard insurance policies.

        United States Person: A citizen or resident of the United States, a
corporation, partnership or other entity (treated as a corporation or
partnership for United States federal income tax purposes) created or organized
in, or under the laws of, the United States, any state thereof, or the District
of Columbia (except in the case of a partnership, to the extent provided in
Treasury regulations) provided that, for purposes solely of the restrictions on
the transfer of Class R Certificates, no partnership or other entity treated as
a partnership for United States federal income tax purposes shall be treated as
a United States Person unless all persons that own an interest in such
partnership either directly or through any entity that is not a corporation for
United States federal income tax purposes are required by the applicable
operative agreement to be United States Persons, or an estate that is described
in Section 7701(a)(30)(D) of the Code, or a trust that is described in Section
7701(a)(30)(E) of the Code.

        VA: The Veterans Administration, or its successor.

        Voting Rights: The portion of the voting rights of all of the
Certificates which is allocated to any Certificate. 98.00% of all of the Voting
Rights shall be allocated among Holders of the Class A Certificates and the
Class M Certificates, in proportion to the outstanding Certificate Principal
Balances of their respective Certificates; 1% of all of the Voting Rights shall
be allocated among the Holders of the Class SB Certificates; 0.50% and 0.50% of
all of the Voting Rights shall be allocated among the Holders of the Class R-I
and Class R-II Certificates, respectively; in each case to be allocated among
the Certificates of such Class in accordance with their respective Percentage
Interest.

        Yield Maintenance Agreement: The Yield Maintenance Agreement, dated as
of the Closing Date between the Yield Maintenance Agreement Counterparty and the
Trustee.

Yield Maintenance Agreement Counterparty: Bear Stearns Financial Products Inc.,
or its successor in interest.

        Yield Maintenance Agreement Notional Balance: As to the Yield
Maintenance Agreement and each Distribution Date, the lesser of (x) the
aggregate Certificate Principal Balance of the Class A Certificates and Class M
Certificates immediately prior to such Distribution Date and (y) the amount set
forth on Exhibit T hereto for such Distribution Date.

        Yield Maintenance Agreement Payment: With respect to the Yield
Maintenance Agreement and any Distribution Date, an amount equal to the amount
accrued during the related Interest Accrual Period on the related Yield
Maintenance Agreement Notional Balance at a per annum rate equal to the excess
of (i) the lesser of (x) One-Month LIBOR and (y) the related Monthly Ceiling
Rate over (ii) the related Monthly Strike Rate.

        Yield Maintenance Agreement Purchase Price: $80,000, to be paid by the
Depositor to the Yield Maintenance Agreement Counterparty for the purchase of
the Yield Maintenance Agreement.

Section 1.02. Determination of LIBOR.

        LIBOR applicable to the calculation of the Pass-Through Rate on the
Class A Certificates and Class M Certificates for any Interest Accrual Period
will be determined on each LIBOR Rate Adjustment Date. On each LIBOR Rate
Adjustment Date, LIBOR shall be established by the Trustee and, as to any
Interest Accrual Period, will equal the rate for one month United States dollar
deposits that appears on the Telerate Screen Page 3750 as of 11:00 a.m., London
time, on such LIBOR Rate Adjustment Date. “Telerate Screen Page 3750" means the
display designated as page 3750 on the Telerate Service (or such other page as
may replace page 3750 on that service for the purpose of displaying London
interbank offered rates of major banks). If such rate does not appear on such
page (or such other page as may replace that page on that service, or if such
service is no longer offered, LIBOR shall be so established by use of such other
service for displaying LIBOR or comparable rates as may be selected by the
Trustee after consultation with the Master Servicer), the rate will be the
Reference Bank Rate. The “Reference Bank Rate” will be determined on the basis
of the rates at which deposits in U.S. Dollars are offered by the reference
banks (which shall be any three major banks that are engaged in transactions in
the London interbank market, selected by the Trustee after consultation with the
Master Servicer) as of 11:00 a.m., London time, on the LIBOR Rate Adjustment
Date to prime banks in the London interbank market for a period of one month in
amounts approximately equal to the aggregate Certificate Principal Balance of
the Class A Certificates and Class M Certificates then outstanding. The Trustee
will request the principal London office of each of the reference banks to
provide a quotation of its rate. If at least two such quotations are provided,
the rate will be the arithmetic mean of the quotations rounded up to the next
multiple of 1/16%. If on such date fewer than two quotations are provided as
requested, the rate will be the arithmetic mean of the rates quoted by one or
more major banks in New York City, selected by the Trustee after consultation
with the Master Servicer, as of 11:00 a.m., New York City time, on such date for
loans in U.S. Dollars to leading European banks for a period of one month in
amounts approximately equal to the aggregate Certificate Principal Balance of
the Class A Certificates and Class M Certificates then outstanding. If no such
quotations can be obtained, the rate will be LIBOR for the prior Distribution
Date; provided however, if, under the priorities described above, LIBOR for a
Distribution Date would be based on LIBOR for the previous Distribution Date for
the third consecutive Distribution Date, the Trustee shall select an alternative
comparable index (over which the Trustee has no control), used for determining
one-month Eurodollar lending rates that is calculated and published (or
otherwise made available) by an independent party. The establishment of LIBOR by
the Trustee on any LIBOR Rate Adjustment Date and the Trustee’s subsequent
calculation of the Pass-Through Rate applicable to the Class A Certificates and
Class M Certificates for the relevant Interest Accrual Period, in the absence of
manifest error, will be final and binding. Promptly following each LIBOR Rate
Adjustment Date the Trustee shall supply the Master Servicer with the results of
its determination of LIBOR on such date. Furthermore, the Trustee will supply to
any Certificateholder so calling the Trustee at 1-800-275-2048 and requesting
the Pass-Through Rate on the Class A Certificates and Class M Certificates for
the current and the immediately preceding Interest Accrual Period.

ARTICLE II

--------------------------------------------------------------------------------

CONVEYANCE OF MORTGAGE LOANS;ORIGINAL
ISSUANCE OF CERTIFICATES

Section 2.01. Conveyance of Mortgage Loans.

(a)     The Depositor, concurrently with the execution and delivery hereof, does
hereby assign to the Trustee without recourse all the right, title and interest
of the Depositor in and to (i) the Mortgage Loans, including all interest and
principal received on or with respect to the Mortgage Loans after the Cut-off
Date (other than payments of principal and interest due on the Mortgage Loans in
the month of February 2005); (ii) the Yield Maintenance Agreement Purchase
Price; (iii) the Reserve Fund Deposit; and (iv) all proceeds of the foregoing.
In addition, on the Closing Date, the Trustee is hereby directed to enter into
the Yield Maintenance Agreement on behalf of the Trust Fund with the Yield
Maintenance Agreement Counterparty.

        The Depositor, the Master Servicer and the Trustee agree that it is not
intended that any mortgage loan be included in the Trust that is either (i) a
“High-Cost Home Loan” as defined in the New Jersey Home Ownership Act effective
November 27, 2003, (ii) a “High-Cost Home Loan” as defined in the New Mexico
Home Loan Protection Act effective January 1, 2004, (iii) a “High Cost Home
Mortgage Loan” as defined in the Massachusetts Predatory Home Practices Act
effective November 7, 2004, or (iv) a “High-Cost Home Loan” as defined in the
Indiana House Enrolled Act No. 1229, effective as of January 1, 2005.

  (b) In connection with such assignment, and contemporaneously with the
delivery of this Agreement, except as set forth in Section 2.01(c) below, the
Depositor does hereby deliver to, and deposit with, the Trustee, or to and with
one or more Custodians, as the duly appointed agent or agents of the Trustee for
such purpose, the following documents or instruments (or copies thereof as
permitted by this Section) with respect to each Mortgage Loan so assigned:


  (i) The original Mortgage Note, endorsed without recourse to the order of the
Trustee and showing an unbroken chain of endorsements from the originator
thereof to the Person endorsing it to the Trustee, or with respect to any
Destroyed Mortgage Note, an original lost note affidavit from the related Seller
or Residential Funding stating that the original Mortgage Note was lost,
misplaced or destroyed, together with a copy of the related Mortgage Note;


  (ii) The original Mortgage, noting the presence of the MIN of the Mortgage
Loan and language indicating that the Mortgage Loan is a MOM Loan if the
Mortgage Loan is a MOM Loan, with evidence of recording thereon or, if the
original Mortgage has not yet been returned from the public recording office, a
copy of the original Mortgage with evidence of recording indicated thereon;


  (iii) Unless the Mortgage Loan is registered on the MERS® System, the
Assignment (which may be included in one or more blanket assignments if
permitted by applicable law) of the Mortgage to the Trustee with evidence of
recording indicated thereon or a copy of such assignment with evidence of
recording indicated thereon;


  (iv) The original recorded assignment or assignments of the Mortgage showing
an unbroken chain of title from the originator to the Person assigning it to the
Trustee (or to MERS, if the Mortgage Loan is registered on the MERS® System and
noting the presence of a MIN) with evidence of recordation noted thereon or
attached thereto, or a copy of such assignment or assignments of the Mortgage
with evidence of recording indicated thereon;


  (v) The original of each modification, assumption agreement or preferred loan
agreement, if any, relating to such Mortgage Loan, or a copy of each
modification, assumption agreement or preferred loan agreement.


        The Depositor may, in lieu of delivering the original of the documents
set forth in Section 2.01(b)(ii), (iii), (iv) and (v) (or copies thereof as
permitted by Section 2.01(b)) to the Trustee or the Custodian, deliver such
documents to the Master Servicer, and the Master Servicer shall hold such
documents in trust for the use and benefit of all present and future
Certificateholders until such time as is set forth in the next sentence. Within
thirty Business Days following the earlier of (i) the receipt of the original of
all of the documents or instruments set forth in Section 2.01(b)(ii), (iii),
(iv) and (v) (or copies thereof as permitted by such Section) for any Mortgage
Loan and (ii) a written request by the Trustee to deliver those documents with
respect to any or all of the Mortgage Loans then being held by the Master
Servicer, the Master Servicer shall deliver a complete set of such documents to
the Trustee or the Custodian that is the duly appointed agent of the Trustee.

(c)     In connection with any Mortgage Loan, if the Depositor cannot deliver
the original of the Mortgage, any assignment, modification, assumption agreement
or preferred loan agreement (or copy thereof as permitted by Section 2.01(b))
with evidence of recording thereon concurrently with the execution and delivery
of this Agreement because of (i) a delay caused by the public recording office
where such Mortgage, assignment, modification, assumption agreement or preferred
loan agreement as the case may be, has been delivered for recordation, or (ii) a
delay in the receipt of certain information necessary to prepare the related
assignments, the Depositor shall deliver or cause to be delivered to the Trustee
or the respective Custodian a copy of such Mortgage, assignment, modification,
assumption agreement or preferred loan agreement.

        The Depositor shall promptly cause to be recorded in the appropriate
public office for real property records the Assignment referred to in
clause(iii) of Section 2.01(b), except (a) in states where, in the Opinion of
Counsel acceptable to the Trustee and the Master Servicer, such recording is not
required to protect the Trustee’s interests in the Mortgage Loan or (b) if MERS
is identified on the Mortgage or on a properly recorded assignment of the
Mortgage as the mortgagee of record solely as nominee for Residential Funding
and its successors and assigns.

        If the Depositor delivers to the Trustee or Custodian any Mortgage Note
or Assignment of Mortgage in blank, the Depositor shall, or shall cause the
Custodian to, complete the endorsement of the Mortgage Note and the Assignment
of Mortgage in the name of the Trustee in conjunction with the Interim
Certification issued by the Custodian, as contemplated by Section 2.02.

        Any of the items set forth in Sections 2.01(b)(ii), (iii), (iv) and (v)
that may be delivered as a copy rather than the original may be delivered to the
Trustee or the Custodian.

        In connection with the assignment of any Mortgage Loan registered on the
MERS® System, the Depositor further agrees that it will cause, at the
Depositor’s own expense, within 30 days after the Closing Date, the MERS® System
to indicate that such Mortgage Loans have been assigned by the Depositor to the
Trustee in accordance with this Agreement for the benefit of the
Certificateholders by including (or deleting, in the case of Mortgage Loans
which are repurchased in accordance with this Agreement) in such computer files
(a) the code in the field which identifies the specific Trustee and (b) the code
in the field “Pool Field” which identifies the series of the Certificates issued
in connection with such Mortgage Loans. The Depositor further agrees that it
will not, and will not permit the Master Servicer to, and the Master Servicer
agrees that it will not, alter the codes referenced in this paragraph with
respect to any Mortgage Loan during the term of this Agreement unless and until
such Mortgage Loan is repurchased in accordance with the terms of this
Agreement.

(d)     It is intended that the conveyances by the Depositor to the Trustee of
the Mortgage Loans as provided for in this Section 2.01 be construed as a sale
by the Depositor to the Trustee of the Mortgage Loans and the Yield Maintenance
Agreement Purchase Price for the benefit of the Certificateholders. It is
intended that the conveyance by the Depositor to the Trustee of the Yield
Maintenance Agreement Purchase Price be construed as partial consideration for
the Class A Certificates and Class M Certificates. Further, it is not intended
that any such conveyance be deemed to be a pledge of the Mortgage Loans by the
Depositor to the Trustee to secure a debt or other obligation of the Depositor.
However, in the event that the Mortgage Loans or the Yield Maintenance Agreement
are held to be property of the Depositor or of Residential Funding, or if for
any reason this Agreement is held or deemed to create a security interest in the
Mortgage Loans, then it is intended that (a) this Agreement shall also be deemed
to be a security agreement within the meaning of Articles 8 and 9 of the New
York Uniform Commercial Code and the Uniform Commercial Code of any other
applicable jurisdiction; (b) the conveyances provided for in this Section 2.01
shall be deemed to be (1) a grant by the Depositor to the Trustee of a security
interest in all of the Depositor’s right (including the power to convey title
thereto), title and interest, whether now owned or hereafter acquired, in and to
(A) (i) the Mortgage Loans, including (a) the related Mortgage Note and
Mortgage, and (b) any insurance policies and all other documents in the related
Mortgage File and (ii) the Yield Maintenance Agreement Purchase Price, (B) all
amounts payable pursuant to the Mortgage Loans or the Yield Maintenance
Agreement in accordance with the terms thereof and (C) any and all general
intangibles consisting of, arising from or relating to any of the foregoing, and
all proceeds of the conversion, voluntary or involuntary, of the foregoing into
cash, instruments, securities or other property, including without limitation
all amounts from time to time held or invested in the Certificate Account or the
Custodial Account, whether in the form of cash, instruments, securities or other
property and (2) an assignment by the Depositor to the Trustee of any security
interest in any and all of Residential Funding’s right (including the power to
convey title thereto), title and interest, whether now owned or hereafter
acquired, in and to the property described in the foregoing clauses (1)(A), (B)
and (C) granted by Residential Funding to the Depositor pursuant to the
Assignment Agreement; (c) the possession by the Trustee, the Custodian or any
other agent of the Trustee of Mortgage Notes or such other items of property as
they constitute instruments, money, negotiable documents or chattel paper shall
be deemed to be “possession by the secured party,” or possession by a purchaser
or a person designated by such secured party, for purposes of perfecting the
security interest pursuant to the Uniform Commercial Code as in effect in the
States of New York and Minnesota and any other applicable jurisdiction; and (d)
notifications to persons holding such property, and acknowledgments, receipts or
confirmations from persons holding such property, shall be deemed notifications
to, or acknowledgments, receipts or confirmations from, financial
intermediaries, bailees or agents (as applicable) of the Trustee for the purpose
of perfecting such security interest under applicable law.

        The Depositor and, at the Depositor’s direction, Residential Funding and
the Trustee shall, to the extent consistent with this Agreement, take such
reasonable actions as may be necessary to ensure that, if this Agreement were
deemed to create a security interest in the Mortgage Loans and the other
property described above, such security interest would be deemed to be a
perfected security interest of first priority under applicable law and will be
maintained as such throughout the term of this Agreement. Without limiting the
generality of the foregoing, the Depositor shall prepare and deliver to the
Trustee not less than 15 days prior to any filing date and, the Trustee shall
forward for filing, or shall cause to be forwarded for filing, at the expense of
the Depositor, all filings necessary to maintain the effectiveness of any
original filings necessary under the Uniform Commercial Code as in effect in any
jurisdiction to perfect the Trustee’s security interest in or lien on the
Mortgage Loans as evidenced by an Officers’ Certificate of the Depositor,
including without limitation (x) continuation statements, and (y) such other
statements as may be occasioned by (1) any change of name of Residential
Funding, the Depositor or the Trustee (such preparation and filing shall be at
the expense of the Trustee, if occasioned by a change in the Trustee’s name),
(2) any change of location of the place of business or the chief executive
office of Residential Funding or the Depositor or (3) any transfer of any
interest of Residential Funding or the Depositor in any Mortgage Loan.

Section 2.02. Acceptance by Trustee.

        The Trustee acknowledges receipt (or, with respect to Mortgage Loans
subject to a Custodial Agreement, and based solely upon a receipt or
certification executed by the Custodian, receipt by the respective Custodian as
the duly appointed agent of the Trustee) of the documents referred to in Section
2.01(b)(i) above (except that for purposes of such acknowledgment only, a
Mortgage Note may be endorsed in blank and an Assignment of Mortgage may be in
blank) and declares that it, or a Custodian as its agent, holds and will hold
such documents and the other documents constituting a part of the Mortgage Files
delivered to it, or a Custodian as its agent, in trust for the use and benefit
of all present and future Certificateholders. The Trustee or Custodian (such
Custodian being so obligated under a Custodial Agreement) agrees, for the
benefit of Certificateholders, to review each Mortgage File delivered to it
pursuant to Section 2.01(b) within 45 days after the Closing Date to ascertain
that all required documents (specifically as set forth in Section 2.01(b)), have
been executed and received, and that such documents relate to the Mortgage Loans
identified on the Mortgage Loan Schedule, as supplemented, that have been
conveyed to it, and to deliver to the Trustee a certificate (the “Interim
Certification”) to the effect that all documents required to be delivered
pursuant to Section 2.01(b) above have been executed and received and that such
documents relate to the Mortgage Loans identified on the Mortgage Loan Schedule,
except for any exceptions listed on Schedule A attached to such Interim
Certification. Upon delivery of the Mortgage Files by the Depositor or the
Master Servicer, the Trustee shall acknowledge receipt (or, with respect to
Mortgage Loans subject to a Custodial Agreement, and based solely upon a receipt
or certification (the “Final Certification”) executed by the Custodian, receipt
by the respective Custodian as the duly appointed agent of the Trustee) of the
documents referred to in Section 2.01(c) above. If the Custodian, as the
Trustee’s agent, finds any document or documents constituting a part of a
Mortgage File to be missing or defective, the Trustee shall promptly so notify
the Master Servicer and the Depositor; provided, that if the Mortgage Loan
related to such Mortgage File is listed on Schedule A of the Assignment
Agreement, no notification shall be necessary. Pursuant to Section 2.3 of the
Custodial Agreement, the Custodian will notify the Master Servicer, the
Depositor and the Trustee of any such omission or defect found by it in respect
of any Mortgage File held by it. If such omission or defect materially and
adversely affects the interests in the related Mortgage Loan of the
Certificateholders, the Master Servicer shall promptly notify the related
Subservicer of such omission or defect and request that such Subservicer correct
or cure such omission or defect within 60 days from the date the Master Servicer
was notified of such omission or defect and, if such Subservicer does not
correct or cure such omission or defect within such period, that such
Subservicer purchase such Mortgage Loan from the Trust Fund at its Purchase
Price, in either case within 90 days from the date the Master Servicer was
notified of such omission or defect; provided that if the omission or defect
would cause the Mortgage Loan to be other than a “qualified mortgage” as defined
in Section 860G(a)(3) of the Code, any such cure or repurchase must occur within
90 days from the date such breach was discovered; and provided further, that no
cure, substitution or repurchase shall be required if such omission or defect is
in respect of a Mortgage Loan listed on Schedule A of the Assignment Agreement.
The Purchase Price for any such Mortgage Loan shall be deposited or caused to be
deposited by the Master Servicer in the Custodial Account maintained by it
pursuant to Section 3.07 and, upon receipt by the Trustee of written
notification of such deposit signed by a Servicing Officer, the Trustee or any
Custodian, as the case may be, shall release to the Master Servicer the related
Mortgage File and the Trustee shall execute and deliver such instruments of
transfer or assignment prepared by the Master Servicer, in each case without
recourse, as shall be necessary to vest in the Subservicer or its designee, as
the case may be, any Mortgage Loan released pursuant hereto and thereafter such
Mortgage Loan shall not be part of the Trust Fund. In furtherance of the
foregoing, if the Subservicer or Residential Funding that repurchases the
Mortgage Loan is not a member of MERS and the Mortgage is registered on the
MERS® System, the Master Servicer, at its own expense and without any right of
reimbursement, shall cause MERS to execute and deliver an assignment of the
Mortgage in recordable form to transfer the Mortgage from MERS to such
Subservicer or Residential Funding and shall cause such Mortgage to be removed
from registration on the MERS® System in accordance with MERS’ rules and
regulations. It is understood and agreed that the obligation of the Subservicer,
to so cure or purchase any Mortgage Loan as to which a material and adverse
defect in or omission of a constituent document exists shall constitute the sole
remedy respecting such defect or omission available to Certificateholders or the
Trustee on behalf of Certificateholders.

Section 2.03. Representations, Warranties and Covenants of the Master Servicer
and the Depositor.

  (a) The Master Servicer hereby represents and warrants to the Trustee for the
benefit of the Certificateholders that:


  (i) The Master Servicer is a corporation duly organized, validly existing and
in good standing under the laws governing its creation and existence and is or
will be in compliance with the laws of each state in which any Mortgaged
Property is located to the extent necessary to ensure the enforceability of each
Mortgage Loan in accordance with the terms of this Agreement;


  (ii) The execution and delivery of this Agreement by the Master Servicer and
its performance and compliance with the terms of this Agreement will not violate
the Master Servicer’s Certificate of Incorporation or Bylaws or constitute a
material default (or an event which, with notice or lapse of time, or both,
would constitute a material default) under, or result in the material breach of,
any material contract, agreement or other instrument to which the Master
Servicer is a party or which may be applicable to the Master Servicer or any of
its assets;


  (iii) This Agreement, assuming due authorization, execution and delivery by
the Trustee and the Depositor, constitutes a valid, legal and binding obligation
of the Master Servicer, enforceable against it in accordance with the terms
hereof subject to applicable bankruptcy, insolvency, reorganization, moratorium
and other laws affecting the enforcement of creditors’ rights generally and to
general principles of equity, regardless of whether such enforcement is
considered in a proceeding in equity or at law;


  (iv) The Master Servicer is not in default with respect to any order or decree
of any court or any order, regulation or demand of any federal, state, municipal
or governmental agency, which default might have consequences that would
materially and adversely affect the condition (financial or other) or operations
of the Master Servicer or its properties or might have consequences that would
materially adversely affect its performance hereunder;


  (v) No litigation is pending or, to the best of the Master Servicer’s
knowledge, threatened against the Master Servicer which would prohibit its
entering into this Agreement or performing its obligations under this Agreement;


  (vi) The Master Servicer will comply in all material respects in the
performance of this Agreement with all reasonable rules and requirements of each
insurer under each Required Insurance Policy;


  (vii) No information, certificate of an officer, statement furnished in
writing or report delivered to the Depositor, any Affiliate of the Depositor or
the Trustee by the Master Servicer will, to the knowledge of the Master
Servicer, contain any untrue statement of a material fact or omit a material
fact necessary to make the information, certificate, statement or report not
misleading;


  (viii) The Master Servicer has examined each existing, and will examine each
new, Subservicing Agreement and is or will be familiar with the terms thereof.
The terms of each existing Subservicing Agreement and each designated
Subservicer are acceptable to the Master Servicer and any new Subservicing
Agreements will comply with the provisions of Section 3.02; and


  (ix) The Master Servicer is a member of MERS in good standing, and will comply
in all material respects with the rules and procedures of MERS in connection
with the servicing of the Mortgage Loans that are registered with MERS.


        It is understood and agreed that the representations and warranties set
forth in this Section 2.03(a) shall survive delivery of the respective Mortgage
Files to the Trustee or any Custodian. Upon discovery by either the Depositor,
the Master Servicer, the Trustee or any Custodian of a breach of any
representation or warranty set forth in this Section 2.03(a) which materially
and adversely affects the interests of the Certificateholders in any Mortgage
Loan, the party discovering such breach shall give prompt written notice to the
other parties (any Custodian being so obligated under a Custodial Agreement).
Within 90 days of its discovery or its receipt of notice of such breach, the
Master Servicer shall either (i) cure such breach in all material respects or
(ii) to the extent that such breach is with respect to a Mortgage Loan or a
related document, purchase such Mortgage Loan from the Trust Fund at the
Purchase Price and in the manner set forth in Section 2.02; provided that if the
omission or defect would cause the Mortgage Loan to be other than a “qualified
mortgage” as defined in Section 860G(a)(3) of the Code, any such cure or
repurchase must occur within 90 days from the date such breach was discovered.
The obligation of the Master Servicer to cure such breach or to so purchase such
Mortgage Loan shall constitute the sole remedy in respect of a breach of a
representation and warranty set forth in this Section 2.03(a) available to the
Certificateholders or the Trustee on behalf of the Certificateholders.

(b)     The Depositor hereby represents and warrants to the Trustee for the
benefit of the Certificateholders that as of the Closing Date (or, if otherwise
specified below, as of the date so specified): (i) The information set forth in
Exhibit F-1 and Exhibit F-2 hereto with respect to each Mortgage Loan or the
Mortgage Loans, as the case may be, is true and correct in all material respects
at the respective date or dates which such information is furnished; (ii)
Immediately prior to the conveyance of the Mortgage Loans to the Trustee, the
Depositor had good title to, and was the sole owner of, each Mortgage Loan free
and clear of any pledge, lien, encumbrance or security interest (other than
rights to servicing and related compensation) and such conveyance validly
transfers ownership of the Mortgage Loans to the Trustee free and clear of any
pledge, lien, encumbrance or security interest; and (iii) Each Mortgage Loan
constitutes a qualified mortgage under Section 860G(a)(3)(A) of the Code and
Treasury Regulations Section 1.860G-2(a)(1).

        It is understood and agreed that the representations and warranties set
forth in this Section 2.03(b) shall survive delivery of the respective Mortgage
Files to the Trustee or any Custodian.

        Upon discovery by any of the Depositor, the Master Servicer, the Trustee
or any Custodian of a breach of any of the representations and warranties set
forth in this Section 2.03(b) which materially and adversely affects the
interests of the Certificateholders in any Mortgage Loan, the party discovering
such breach shall give prompt written notice to the other parties (any Custodian
being so obligated under a Custodial Agreement); provided, however, that in the
event of a breach of the representation and warranty set forth in Section
2.03(b)(iii), the party discovering such breach shall give such notice within
five days of discovery. Within 90 days of its discovery or its receipt of notice
of breach, the Depositor shall either (i) cure such breach in all material
respects or (ii) purchase such Mortgage Loan from the Trust Fund at the Purchase
Price and in the manner set forth in Section 2.02; provided that the Depositor
shall have the option to substitute a Qualified Substitute Mortgage Loan or
Loans for such Mortgage Loan if such substitution occurs within two years
following the Closing Date; provided that if the omission or defect would cause
the Mortgage Loan to be other than a “qualified mortgage” as defined in Section
860G(a)(3) of the Code, any such cure, substitution or repurchase must occur
within 90 days from the date such breach was discovered. Any such substitution
shall be effected by the Depositor under the same terms and conditions as
provided in Section 2.04 for substitutions by Residential Funding. It is
understood and agreed that the obligation of the Depositor to cure such breach
or to so purchase or substitute for any Mortgage Loan as to which such a breach
has occurred and is continuing shall constitute the sole remedy respecting such
breach available to the Certificateholders or the Trustee on behalf of the
Certificateholders. Notwithstanding the foregoing, the Depositor shall not be
required to cure breaches or purchase or substitute for Mortgage Loans as
provided in this Section 2.03(b) if the substance of the breach of a
representation set forth above also constitutes fraud in the origination of the
Mortgage Loan.

Section 2.04. Representations and Warranties of Residential Funding.

        The Depositor, as assignee of Residential Funding under the Assignment
Agreement, hereby assigns to the Trustee for the benefit of the
Certificateholders all of its right, title and interest in respect of the
Assignment Agreement applicable to a Mortgage Loan. Insofar as the Assignment
Agreement relates to the representations and warranties made by Residential
Funding in respect of such Mortgage Loan and any remedies provided thereunder
for any breach of such representations and warranties, such right, title and
interest may be enforced by the Master Servicer on behalf of the Trustee and the
Certificateholders.

        Upon the discovery by the Depositor, the Master Servicer, the Trustee or
any Custodian of a breach of any of the representations and warranties made in
the Assignment Agreement in respect of any Mortgage Loan or of any Repurchase
Event which materially and adversely affects the interests of the
Certificateholders in such Mortgage Loan, the party discovering such breach
shall give prompt written notice to the other parties (any Custodian being so
obligated under a Custodial Agreement). The Master Servicer shall promptly
notify Residential Funding of such breach or Repurchase Event and request that
Residential Funding either (i) cure such breach or Repurchase Event in all
material respects within 90 days from the date the Master Servicer was notified
of such breach or Repurchase Event or (ii) purchase such Mortgage Loan from the
Trust Fund at the Purchase Price and in the manner set forth in Section 2.02;
provided that, in the case of a breach or Repurchase Event under the Assignment
Agreement, Residential Funding shall have the option to substitute a Qualified
Substitute Mortgage Loan or Loans for such Mortgage Loan if such substitution
occurs within two years following the Closing Date; provided that if the breach
would cause the Mortgage Loan to be other than a “qualified mortgage” as defined
in Section 860G(a)(3) of the Code, any such cure or substitution must occur
within 90 days from the date the breach was discovered. If the breach of
representation and warranty that gave rise to the obligation to repurchase or
substitute a Mortgage Loan pursuant to Section 4 of the Assignment Agreement was
the representation and warranty set forth in clause (bb) of Section 4 thereof,
then the Master Servicer shall request that Residential Funding pay to the Trust
Fund, concurrently with and in addition to the remedies provided in the
preceding sentence, an amount equal to any liability, penalty or expense that
was actually incurred and paid out of or on behalf of the Trust Fund, and that
directly resulted from such breach, or if incurred and paid by the Trust Fund
thereafter, concurrently with such payment. In the event that Residential
Funding elects to substitute a Qualified Substitute Mortgage Loan or Loans for a
Deleted Mortgage Loan pursuant to this Section 2.04, Residential Funding shall
deliver to the Trustee for the benefit of the Certificateholders with respect to
such Qualified Substitute Mortgage Loan or Loans, the original Mortgage Note,
the Mortgage, an Assignment of the Mortgage in recordable form, and such other
documents and agreements as are required by Section 2.01, with the Mortgage Note
endorsed as required by Section 2.01. No substitution will be made in any
calendar month after the Determination Date for such month. Monthly Payments due
with respect to Qualified Substitute Mortgage Loans in the month of substitution
shall not be part of the Trust Fund and will be retained by the Master Servicer
and remitted by the Master Servicer to Residential Funding on the next
succeeding Distribution Date. For the month of substitution, distributions to
the Certificateholders will include the Monthly Payment due on a Deleted
Mortgage Loan for such month and thereafter Residential Funding shall be
entitled to retain all amounts received in respect of such Deleted Mortgage
Loan. The Master Servicer shall amend or cause to be amended the Mortgage Loan
Schedule for the benefit of the Certificateholders to reflect the removal of
such Deleted Mortgage Loan and the substitution of the Qualified Substitute
Mortgage Loan or Loans and the Master Servicer shall deliver the amended
Mortgage Loan Schedule to the Trustee and the Custodian. Upon such substitution,
the Qualified Substitute Mortgage Loan or Loans shall be subject to the terms of
this Agreement and the related Subservicing Agreement in all respects, and
Residential Funding shall be deemed to have made the representations and
warranties with respect to the Qualified Substitute Mortgage Loan contained in
Section 4 of the Assignment Agreement, as of the date of substitution, and the
covenants, representations and warranties set forth in this Section 2.04, and in
Section 2.03 hereof and in Section 4 of the Assignment Agreement, and the Master
Servicer shall be obligated to repurchase or substitute for any Qualified
Substitute Mortgage Loan as to which a Repurchase Event (as defined in the
Assignment Agreement) has occurred pursuant to Section 4 of the Assignment
Agreement.

        In connection with the substitution of one or more Qualified Substitute
Mortgage Loans for one or more Deleted Mortgage Loans, the Master Servicer will
determine the amount (if any) by which the aggregate principal balance of all
such Qualified Substitute Mortgage Loans as of the date of substitution is less
than the aggregate Stated Principal Balance of all such Deleted Mortgage Loans
(in each case after application of the principal portion of the Monthly Payments
due in the month of substitution that are to be distributed to the
Certificateholders in the month of substitution). Residential Funding shall
deposit the amount of such shortfall into the Custodial Account on the day of
substitution, without any reimbursement therefor. Residential Funding shall give
notice in writing to the Trustee of such event, which notice shall be
accompanied by an Officers’ Certificate as to the calculation of such shortfall
and by an Opinion of Counsel to the effect that such substitution will not cause
(a) any federal tax to be imposed on the Trust Fund, including without
limitation, any federal tax imposed on “prohibited transactions” under Section
860F(a)(1) of the Code or on “contributions after the startup date” under
Section 860G(d)(1) of the Code or (b) any portion of REMIC I or REMIC II to fail
to qualify as a REMIC at any time that any Certificate is outstanding.

        It is understood and agreed that the obligation of Residential Funding
to cure such breach or purchase (or in the case of Residential Funding to
substitute for) such Mortgage Loan as to which such a breach has occurred and is
continuing and to make any additional payments required under the Assignment
Agreement in connection with a breach of the representation and warranty in
clause (bb) of Section 4 thereof shall constitute the sole remedy respecting
such breach available to the Certificateholders or the Trustee on behalf of the
Certificateholders. If the Master Servicer is Residential Funding, then the
Trustee shall also have the right to give the notification and require the
purchase or substitution provided for in the second preceding paragraph in the
event of such a breach of a representation or warranty made by Residential
Funding in the Assignment Agreement. In connection with the purchase of or
substitution for any such Mortgage Loan by Residential Funding, the Trustee
shall assign to Residential Funding all of the right, title and interest in
respect of the Assignment Agreement applicable to such Mortgage Loan.

Section 2.05. Execution and Authentication of Certificates; Conveyance of REMIC
I Regular Interests.

(a)     The Trustee acknowledges the assignment to it of the Mortgage Loans and
the delivery of the Mortgage Files to it, or any Custodian on its behalf,
subject to any exceptions noted, together with the assignment to it of all other
assets included in the Trust Fund, receipt of which is hereby acknowledged.
Concurrently with such delivery and in exchange therefor, the Trustee, pursuant
to the written request of the Depositor executed by an officer of the Depositor,
has executed and caused to be authenticated and delivered to or upon the order
of the Depositor the Certificates in authorized denominations which evidence
ownership of the entire Trust Fund.

(b)     The Depositor, concurrently with the execution and delivery hereof, does
hereby transfer, assign, set over and otherwise convey in trust to the Trustee
without recourse all the right, title and interest of the Depositor in and to
the REMIC I Regular Interests for the benefit of the holders of the Regular
Certificates and the Class R-II Certificates. The Trustee acknowledges receipt
of the REMIC I Regular Interests (which are uncertificated) and declares that it
holds and will hold the same in trust for the exclusive use and benefit of the
holders of the Regular Certificates and the Class R-II Certificates. The
interests evidenced by the Class R-II Certificates, together with the Regular
Certificates, constitute the entire beneficial ownership interest in REMIC II.

(c)     In exchange for the REMIC I Regular Interests and, concurrently with the
assignment to the Trustee thereof, pursuant to the written request of the
Depositor executed by an officer of the Depositor, the Trustee has executed,
authenticated and delivered to or upon the order of the Depositor, the Regular
Certificates in authorized denominations evidencing (together with the Class
R-II Certificates) the entire beneficial ownership interest in REMIC II.

ARTICLE III

--------------------------------------------------------------------------------

ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

Section 3.01. Master Servicer to Act as Servicer.

(a)     The Master Servicer shall service and administer the Mortgage Loans in
accordance with the terms of this Agreement and the respective Mortgage Loans,
following such procedures as it would employ in its good faith business judgment
and which are normal and usual in its general mortgage servicing activities, and
shall have full power and authority, acting alone or through Subservicers as
provided in Section 3.02, to do any and all things which it may deem necessary
or desirable in connection with such servicing and administration. Without
limiting the generality of the foregoing, the Master Servicer in its own name or
in the name of a Subservicer is hereby authorized and empowered by the Trustee
when the Master Servicer or the Subservicer, as the case may be, believes it
appropriate in its best judgment, to execute and deliver, on behalf of the
Certificateholders and the Trustee or any of them, any and all instruments of
satisfaction or cancellation, or of partial or full release or discharge, or of
consent to assumption or modification in connection with a proposed conveyance,
or of assignment of any Mortgage and Mortgage Note in connection with the
repurchase of a Mortgage Loan and all other comparable instruments, or with
respect to the modification or re-recording of a Mortgage for the purpose of
correcting the Mortgage, the subordination of the lien of the Mortgage in favor
of a public utility company or government agency or unit with powers of eminent
domain, the taking of a deed in lieu of foreclosure, the completion of judicial
or non-judicial foreclosure, the conveyance of a Mortgaged Property to the
related insurer, the acquisition of any property acquired by foreclosure or deed
in lieu of foreclosure, or the management, marketing and conveyance of any
property acquired by foreclosure or deed in lieu of foreclosure with respect to
the Mortgage Loans and with respect to the Mortgaged Properties. The Master
Servicer further is authorized and empowered by the Trustee, on behalf of the
Certificateholders and the Trustee, in its own name or in the name of the
Subservicer, when the Master Servicer or the Subservicer, as the case may be,
believes it is appropriate in its best judgment to register any Mortgage Loan on
the MERS® System, or cause the removal from the registration of any Mortgage
Loan on the MERS® System, to execute and deliver, on behalf of the Trustee and
the Certificateholders or any of them, any and all instruments of assignment and
other comparable instruments with respect to such assignment or re-recording of
a Mortgage in the name of MERS, solely as nominee for the Trustee and its
successors and assigns. Any expenses incurred in connection with the actions
described in the preceding sentence shall be borne by the Master Servicer in
accordance with Section 3.16(c), with no right of reimbursement; provided, that
if, as a result of MERS discontinuing or becoming unable to continue operations
in connection with the MERS® System, it becomes necessary to remove any Mortgage
Loan from registration on the MERS® System and to arrange for the assignment of
the related Mortgages to the Trustee, then any related expenses shall be
reimbursable to the Master Servicer from the Trust Fund. Notwithstanding the
foregoing, subject to Section 3.07(a), the Master Servicer shall not permit any
modification with respect to any Mortgage Loan that would both constitute a sale
or exchange of such Mortgage Loan within the meaning of Section 1001 of the Code
and any proposed, temporary or final regulations promulgated thereunder (other
than in connection with a proposed conveyance or assumption of such Mortgage
Loan that is treated as a Principal Prepayment in Full pursuant to Section
3.13(d) hereof) and cause any of REMIC I or REMIC II, to fail to qualify as a
REMIC under the Code. The Trustee shall furnish the Master Servicer with any
powers of attorney and other documents necessary or appropriate to enable the
Master Servicer to service and administer the Mortgage Loans. The Trustee shall
not be liable for any action taken by the Master Servicer or any Subservicer
pursuant to such powers of attorney. In servicing and administering any
Nonsubserviced Mortgage Loan, the Master Servicer shall, to the extent not
inconsistent with this Agreement, comply with the Program Guide as if it were
the originator of such Mortgage Loan and had retained the servicing rights and
obligations in respect thereof. In connection with servicing and administering
the Mortgage Loans, the Master Servicer and any Affiliate of the Master Servicer
(i) may perform services such as appraisals and brokerage services that are
customarily provided by Persons other than servicers of mortgage loans, and
shall be entitled to reasonable compensation therefor in accordance with Section
3.10 and (ii) may, at its own discretion and on behalf of the Trustee, obtain
credit information in the form of a “credit score” from a credit repository.

(b)     All costs incurred by the Master Servicer or by Subservicers in
effecting the timely payment of taxes and assessments on the properties subject
to the Mortgage Loans shall not, for the purpose of calculating monthly
distributions to the Certificateholders, be added to the amount owing under the
related Mortgage Loans, notwithstanding that the terms of such Mortgage Loan so
permit, and such costs shall be recoverable to the extent permitted by Section
3.10(a)(ii).

(c)     The Master Servicer may enter into one or more agreements in connection
with the offering of pass-through certificates evidencing interests in one or
more of the Certificates providing for the payment by the Master Servicer of
amounts received by the Master Servicer as servicing compensation hereunder and
required to cover certain Prepayment Interest Shortfalls on the Mortgage Loans,
which payment obligation will thereafter be an obligation of the Master Servicer
hereunder.

Section 3.02. Subservicing Agreements Between Master Servicer and Subservicers;
Enforcement of Subservicers' Obligations.

(a)     The Master Servicer may continue in effect Subservicing Agreements
entered into by Residential Funding and Subservicers prior to the execution and
delivery of this Agreement, and may enter into new Subservicing Agreements with
Subservicers, for the servicing and administration of all or some of the
Mortgage Loans. Each Subservicer shall be either (i) an institution the accounts
of which are insured by the FDIC or (ii) another entity that engages in the
business of originating or servicing mortgage loans, and in either case shall be
authorized to transact business in the state or states in which the related
Mortgaged Properties it is to service are situated, if and to the extent
required by applicable law to enable the Subservicer to perform its obligations
hereunder and under the Subservicing Agreement, and in either case shall be a
Freddie Mac, Fannie Mae or HUD approved mortgage servicer. In addition, any
Subservicer of a Mortgage Loan insured by the FHA must be an FHA-approved
servicer, and any Subservicer of a Mortgage Loan guaranteed by the VA must be a
VA-approved servicer. Each Subservicer of a Mortgage Loan shall be entitled to
receive and retain, as provided in the related Subservicing Agreement and in
Section 3.07, the related Subservicing Fee from payments of interest received on
such Mortgage Loan after payment of all amounts required to be remitted to the
Master Servicer in respect of such Mortgage Loan. For any Mortgage Loan that is
a Nonsubserviced Mortgage Loan, the Master Servicer shall be entitled to receive
and retain an amount equal to the Subservicing Fee from payments of interest.
Unless the context otherwise requires, references in this Agreement to actions
taken or to be taken by the Master Servicer in servicing the Mortgage Loans
include actions taken or to be taken by a Subservicer on behalf of the Master
Servicer. Each Subservicing Agreement will be upon such terms and conditions as
are generally required by, permitted by or consistent with the Program Guide and
are not inconsistent with this Agreement and as the Master Servicer and the
Subservicer have agreed. With the approval of the Master Servicer, a Subservicer
may delegate its servicing obligations to third-party servicers, but such
Subservicer will remain obligated under the related Subservicing Agreement. The
Master Servicer and a Subservicer may enter into amendments thereto or a
different form of Subservicing Agreement, and the form referred to or included
in the Program Guide is merely provided for information and shall not be deemed
to limit in any respect the discretion of the Master Servicer to modify or enter
into different Subservicing Agreements; provided, however, that any such
amendments or different forms shall be consistent with and not violate the
provisions of either this Agreement or the Program Guide in a manner which would
materially and adversely affect the interests of the Certificateholders. The
Program Guide and any other Subservicing Agreement entered into between the
Master Servicer and any Subservicer shall require the Subservicer to accurately
and fully report its borrower credit files to each of the Credit Repositories in
a timely manner.

(b)     As part of its servicing activities hereunder, the Master Servicer, for
the benefit of the Trustee and the Certificateholders, shall use its best
reasonable efforts to enforce the obligations of each Subservicer under the
related Subservicing Agreement, to the extent that the non-performance of any
such obligation would have a material and adverse effect on a Mortgage Loan,
including, without limitation, the obligation to purchase a Mortgage Loan on
account of defective documentation, as described in Section 2.02, or on account
of a breach of a representation or warranty, as described in Section 2.04. Such
enforcement, including, without limitation, the legal prosecution of claims,
termination of Subservicing Agreements, as appropriate, and the pursuit of other
appropriate remedies, shall be in such form and carried out to such an extent
and at such time as the Master Servicer would employ in its good faith business
judgment and which are normal and usual in its general mortgage servicing
activities. The Master Servicer shall pay the costs of such enforcement at its
own expense, and shall be reimbursed therefor only (i) from a general recovery
resulting from such enforcement to the extent, if any, that such recovery
exceeds all amounts due in respect of the related Mortgage Loan or (ii) from a
specific recovery of costs, expenses or attorneys’ fees against the party
against whom such enforcement is directed.

Section 3.03. Successor Subservicers.

        The Master Servicer shall be entitled to terminate any Subservicing
Agreement that may exist in accordance with the terms and conditions of such
Subservicing Agreement and without any limitation by virtue of this Agreement;
provided, however, that in the event of termination of any Subservicing
Agreement by the Master Servicer or the Subservicer, the Master Servicer shall
either act as servicer of the related Mortgage Loan or enter into a Subservicing
Agreement with a successor Subservicer which will be bound by the terms of the
related Subservicing Agreement. If the Master Servicer or any Affiliate of
Residential Funding acts as servicer, it will not assume liability for the
representations and warranties of the Subservicer which it replaces. If the
Master Servicer enters into a Subservicing Agreement with a successor
Subservicer, the Master Servicer shall use reasonable efforts to have the
successor Subservicer assume liability for the representations and warranties
made by the terminated Subservicer in respect of the related Mortgage Loans and,
in the event of any such assumption by the successor Subservicer, the Master
Servicer may, in the exercise of its business judgment, release the terminated
Subservicer from liability for such representations and warranties.

Section 3.04. Liability of the Master Servicer.

        Notwithstanding any Subservicing Agreement, any of the provisions of
this Agreement relating to agreements or arrangements between the Master
Servicer or a Subservicer or reference to actions taken through a Subservicer or
otherwise, the Master Servicer shall remain obligated and liable to the Trustee
and Certificateholders for the servicing and administering of the Mortgage Loans
in accordance with the provisions of Section 3.01 without diminution of such
obligation or liability by virtue of such Subservicing Agreements or
arrangements or by virtue of indemnification from the Subservicer or the
Depositor and to the same extent and under the same terms and conditions as if
the Master Servicer alone were servicing and administering the Mortgage Loans.
The Master Servicer shall be entitled to enter into any agreement with a
Subservicer for indemnification of the Master Servicer and nothing contained in
this Agreement shall be deemed to limit or modify such indemnification.

Section 3.05. No Contractual Relationship Between Subservicer and Trustee or
Certificateholders.

        Any Subservicing Agreement that may be entered into and any other
transactions or services relating to the Mortgage Loans involving a Subservicer
in its capacity as such and not as an originator shall be deemed to be between
the Subservicer and the Master Servicer alone and the Trustee and
Certificateholders shall not be deemed parties thereto and shall have no claims,
rights, obligations, duties or liabilities with respect to the Subservicer in
its capacity as such except as set forth in Section 3.06. The foregoing
provision shall not in any way limit a Subservicer’s obligation to cure an
omission or defect or to repurchase a Mortgage Loan as referred to in Section
2.02 hereof.

Section 3.06. Assumption or Termination of Subservicing Agreements by Trustee.

(a)     In the event the Master Servicer shall for any reason no longer be the
master servicer (including by reason of an Event of Default), the Trustee, its
designee or its successor shall thereupon assume all of the rights and
obligations of the Master Servicer under each Subservicing Agreement that may
have been entered into. The Trustee, its designee or the successor servicer for
the Trustee shall be deemed to have assumed all of the Master Servicer’s
interest therein and to have replaced the Master Servicer as a party to the
Subservicing Agreement to the same extent as if the Subservicing Agreement had
been assigned to the assuming party except that the Master Servicer shall not
thereby be relieved of any liability or obligations under the Subservicing
Agreement.

(b)     The Master Servicer shall, upon request of the Trustee but at the
expense of the Master Servicer, deliver to the assuming party all documents and
records relating to each Subservicing Agreement and the Mortgage Loans then
being serviced and an accounting of amounts collected and held by it and
otherwise use its best efforts to effect the orderly and efficient transfer of
each Subservicing Agreement to the assuming party.

Section 3.07. Collection of Certain Mortgage Loan Payments; Deposits to
Custodial Account.

  (a) The Master Servicer shall make reasonable efforts to collect all payments
called for under the terms and provisions of the Mortgage Loans, and shall, to
the extent such procedures shall be consistent with this Agreement and the terms
and provisions of any related Primary Insurance Policy, follow such collection
procedures as it would employ in its good faith business judgment and which are
normal and usual in its general mortgage servicing activities. Consistent with
the foregoing, the Master Servicer may in its discretion (i) waive any late
payment charge or any prepayment charge or penalty interest in connection with
the prepayment of a Mortgage Loan and (ii) extend the Due Date for payments due
on a Mortgage Loan in accordance with the Program Guide, provided, however, that
the Master Servicer shall first determine that any such waiver or extension will
not impair the coverage of any related Primary Insurance Policy or materially
adversely affect the lien of the related Mortgage. Notwithstanding anything in
this Section to the contrary, the Master Servicer or any Subservicer shall not
enforce any prepayment charge to the extent that such enforcement would violate
any applicable law. In the event of any such arrangement, the Master Servicer
shall make timely advances on the related Mortgage Loan during the scheduled
period in accordance with the amortization schedule of such Mortgage Loan
without modification thereof by reason of such arrangements unless otherwise
agreed to by the Holders of the Classes of Certificates affected thereby;
provided, however, that no such extension shall be made if any advance would be
a Nonrecoverable Advance. Consistent with the terms of this Agreement, the
Master Servicer may also waive, modify or vary any term of any Mortgage Loan or
consent to the postponement of strict compliance with any such term or in any
manner grant indulgence to any Mortgagor if in the Master Servicer’s
determination such waiver, modification, postponement or indulgence is not
materially adverse to the interests of the Certificateholders (taking into
account any estimated Realized Loss that might result absent such action),
provided, however, that the Master Servicer may not modify materially or permit
any Subservicer to modify any Mortgage Loan, including without limitation any
modification that would change the Mortgage Rate, forgive the payment of any
principal or interest (unless in connection with the liquidation of the related
Mortgage Loan or except in connection with prepayments to the extent that such
reamortization is not inconsistent with the terms of the Mortgage Loan),
capitalize any amounts owing on the Mortgage Loan by adding such amount to the
outstanding principal balance of the Mortgage Loan, or extend the final maturity
date of such Mortgage Loan, unless such Mortgage Loan is in default or, in the
judgment of the Master Servicer, such default is reasonably foreseeable. For
purposes of delinquency calculations, any capitalized Mortgage Loan shall be
deemed to be current as of the date of the related Servicing Modification. No
such modification shall reduce the Mortgage Rate (i) with respect to a fixed
rate Mortgage Loan, (A) below one-half of the Mortgage Rate as in effect on the
Cut-off Date or (B) below the sum of the rates at which the Servicing Fee and
the Subservicing Fee with respect to such Mortgage Loan accrue or (ii) with
respect to an adjustable rate Mortgage Loan, (A) below the greater of (1)
one-half of the Mortgage Rate as in effect on the Cut-off Date and (2) one-half
of the Mortgage Rate as in effect on the date of the Servicing Modification or
(B) below the sum of the rates at which the Servicing Fee and the Subservicing
Fee with respect to such Mortgage Loan accrue. The final maturity date for any
Mortgage Loan shall not be extended beyond the Maturity Date. Also, the Stated
Principal Balance of all Reportable Modified Mortgage Loans subject to Servicing
Modifications (measured at the time of the Servicing Modification and after
giving effect to any Servicing Modification) can be no more than five percent of
the aggregate Cut-off Date Principal Balance of the Mortgage Loans, unless such
limit is increased from time to time with the consent of the Rating Agencies. In
addition, any amounts owing on a Mortgage Loan added to the outstanding
principal balance of such Mortgage Loan must be fully amortized over the term of
such Mortgage Loan, and such amounts may be added to the outstanding principal
balance of a Mortgage Loan only once during the life of such Mortgage Loan.
Also, the addition of such amounts described in the preceding sentence shall be
implemented in accordance with the Program Guide and may be implemented only by
Subservicers that have been approved by the Master Servicer for such purpose. In
connection with any Curtailment of a Mortgage Loan, the Master Servicer, to the
extent not inconsistent with the terms of the Mortgage Note and local law and
practice, may permit the Mortgage Loan to be re-amortized such that the Monthly
Payment is recalculated as an amount that will fully amortize the remaining
Stated Principal Amount thereof by the original Maturity Date based on the
original Mortgage Rate; provided, that such reamortization shall not be
permitted if it would constitute a reissuance of the Mortgage Loan for federal
income tax purposes.


  (b) The Master Servicer shall establish and maintain a Custodial Account in
which the Master Servicer shall deposit or cause to be deposited on a daily
basis, except as otherwise specifically provided herein, the following payments
and collections remitted by Subservicers or received by it in respect of the
Mortgage Loans subsequent to the Cut-off Date (other than in respect of
principal and interest on the Mortgage Loans due on or before the Cut-off Date):


  (i) All payments on account of principal, including Principal Prepayments made
by Mortgagors on the Mortgage Loans and the principal component of any
Subservicer Advance or of any REO Proceeds received in connection with an REO
Property for which an REO Disposition has occurred;


  (ii) All payments on account of interest at the Adjusted Mortgage Rate on the
Mortgage Loans, including the interest component of any Subservicer Advance or
of any REO Proceeds received in connection with an REO Property for which an REO
Disposition has occurred;


  (iii) Insurance Proceeds, Subsequent Recoveries and Liquidation Proceeds (net
of any related expenses of the Subservicer);


  (iv) All proceeds of any Mortgage Loans purchased pursuant to Section 2.02,
2.03, 2.04, 4.07, 4.08 or 9.01 and all amounts required to be deposited in
connection with the substitution of a Qualified Substitute Mortgage Loan
pursuant to Section 2.03 or 2.04; and


  (v) Any amounts required to be deposited pursuant to Section 3.07(c) and any
payments or collections received consisting of prepayment charges.


        The foregoing requirements for deposit in the Custodial Account shall be
exclusive, it being understood and agreed that, without limiting the generality
of the foregoing, payments on the Mortgage Loans which are not part of the Trust
Fund (consisting of payments in respect of principal and interest on the
Mortgage Loans due on or before the Cut-off Date) and payments or collections
consisting of late payment charges or assumption fees may but need not be
deposited by the Master Servicer in the Custodial Account. In the event any
amount not required to be deposited in the Custodial Account is so deposited,
the Master Servicer may at any time withdraw such amount from the Custodial
Account, any provision herein to the contrary notwithstanding. The Custodial
Account may contain funds that belong to one or more trust funds created for
mortgage pass-through certificates of other series and may contain other funds
respecting payments on mortgage loans belonging to the Master Servicer or
serviced or master serviced by it on behalf of others. Notwithstanding such
commingling of funds, the Master Servicer shall keep records that accurately
reflect the funds on deposit in the Custodial Account that have been identified
by it as being attributable to the Mortgage Loans. With respect to Insurance
Proceeds, Liquidation Proceeds, REO Proceeds, Subsequent Recoveries and the
proceeds of the purchase of any Mortgage Loan pursuant to Sections 2.02, 2.03,
2.04, 4.07 and 4.08 received in any calendar month, the Master Servicer may
elect to treat such amounts as included in the Available Distribution Amount for
the Distribution Date in the month of receipt, but is not obligated to do so. If
the Master Servicer so elects, such amounts will be deemed to have been received
(and any related Realized Loss shall be deemed to have occurred) on the last day
of the month prior to the receipt thereof.

(c)     The Master Servicer shall use its best efforts to cause the institution
maintaining the Custodial Account to invest the funds in the Custodial Account
attributable to the Mortgage Loans in Permitted Investments which shall mature
not later than the Certificate Account Deposit Date next following the date of
such investment (with the exception of the Amount Held for Future Distribution)
and which shall not be sold or disposed of prior to their maturities. All income
and gain realized from any such investment shall be for the benefit of the
Master Servicer as additional servicing compensation and shall be subject to its
withdrawal or order from time to time. The amount of any losses incurred in
respect of any such investments attributable to the investment of amounts in
respect of the Mortgage Loans shall be deposited in the Custodial Account by the
Master Servicer out of its own funds immediately as realized.

(d)     The Master Servicer shall give written notice to the Trustee and the
Depositor of any change in the location of the Custodial Account and the
location of the Certificate Account prior to the use thereof.

Section 3.08. Subservicing Accounts; Servicing Accounts.

(a)     In those cases where a Subservicer is servicing a Mortgage Loan pursuant
to a Subservicing Agreement, the Master Servicer shall cause the Subservicer,
pursuant to the Subservicing Agreement, to establish and maintain one or more
Subservicing Accounts which shall be an Eligible Account or, if such account is
not an Eligible Account, shall generally satisfy the requirements of the Program
Guide and be otherwise acceptable to the Master Servicer and each Rating Agency.
The Subservicer will be required thereby to deposit into the Subservicing
Account on a daily basis all proceeds of Mortgage Loans received by the
Subservicer, less its Subservicing Fees and unreimbursed advances and expenses,
to the extent permitted by the Subservicing Agreement. If the Subservicing
Account is not an Eligible Account, the Master Servicer shall be deemed to have
received such monies upon receipt thereof by the Subservicer. The Subservicer
shall not be required to deposit in the Subservicing Account payments or
collections consisting of late charges or assumption fees, or payments or
collections received consisting of prepayment charges to the extent that the
Subservicer is entitled to retain such amounts pursuant to the Subservicing
Agreement. On or before the date specified in the Program Guide, but in no event
later than the Determination Date, the Master Servicer shall cause the
Subservicer, pursuant to the Subservicing Agreement, to remit to the Master
Servicer for deposit in the Custodial Account all funds held in the Subservicing
Account with respect to each Mortgage Loan serviced by such Subservicer that are
required to be remitted to the Master Servicer. The Subservicer will also be
required, pursuant to the Subservicing Agreement, to advance on such scheduled
date of remittance amounts equal to any scheduled monthly installments of
principal and interest less its Subservicing Fees on any Mortgage Loans for
which payment was not received by the Subservicer. This obligation to advance
with respect to each Mortgage Loan will continue up to and including the first
of the month following the date on which the related Mortgaged Property is sold
at a foreclosure sale or is acquired by the Trust Fund by deed in lieu of
foreclosure or otherwise. All such advances received by the Master Servicer
shall be deposited promptly by it in the Custodial Account.

(b)     The Subservicer may also be required, pursuant to the Subservicing
Agreement, to remit to the Master Servicer for deposit in the Custodial Account
interest at the Adjusted Mortgage Rate (or Modified Net Mortgage Rate plus the
rate per annum at which the Servicing Fee accrues in the case of a Modified
Mortgage Loan) on any Curtailment received by such Subservicer in respect of a
Mortgage Loan from the related Mortgagor during any month that is to be applied
by the Subservicer to reduce the unpaid principal balance of the related
Mortgage Loan as of the first day of such month, from the date of application of
such Curtailment to the first day of the following month. Any amounts paid by a
Subservicer pursuant to the preceding sentence shall be for the benefit of the
Master Servicer as additional servicing compensation and shall be subject to its
withdrawal or order from time to time pursuant to Sections 3.10(a)(iv) and (v).

(c)     In addition to the Custodial Account and the Certificate Account, the
Master Servicer shall for any Nonsubserviced Mortgage Loan, and shall cause the
Subservicers for Subserviced Mortgage Loans to, establish and maintain one or
more Servicing Accounts and deposit and retain therein all collections from the
Mortgagors (or advances from Subservicers) for the payment of taxes,
assessments, hazard insurance premiums, Primary Insurance Policy premiums, if
applicable, or comparable items for the account of the Mortgagors. Each
Servicing Account shall satisfy the requirements for a Subservicing Account and,
to the extent permitted by the Program Guide or as is otherwise acceptable to
the Master Servicer, may also function as a Subservicing Account. Withdrawals of
amounts related to the Mortgage Loans from the Servicing Accounts may be made
only to effect timely payment of taxes, assessments, hazard insurance premiums,
Primary Insurance Policy premiums, if applicable, or comparable items, to
reimburse the Master Servicer or Subservicer out of related collections for any
payments made pursuant to Sections 3.11 (with respect to the Primary Insurance
Policy) and 3.12(a) (with respect to hazard insurance), to refund to any
Mortgagors any sums as may be determined to be overages, to pay interest, if
required, to Mortgagors on balances in the Servicing Account or to clear and
terminate the Servicing Account at the termination of this Agreement in
accordance with Section 9.01 or in accordance with the Program Guide. As part of
its servicing duties, the Master Servicer shall, and the Subservicers will,
pursuant to the Subservicing Agreements, be required to pay to the Mortgagors
interest on funds in this account to the extent required by law.

(d)     The Master Servicer shall advance the payments referred to in the
preceding subsection that are not timely paid by the Mortgagors or advanced by
the Subservicers on the date when the tax, premium or other cost for which such
payment is intended is due, but the Master Servicer shall be required so to
advance only to the extent that such advances, in the good faith judgment of the
Master Servicer, will be recoverable by the Master Servicer out of Insurance
Proceeds, Liquidation Proceeds or otherwise.

Section 3.09. Access to Certain Documentation and Information Regarding the
Mortgage Loans.

        In the event that compliance with this Section 3.09 shall make any Class
of Certificates legal for investment by federally insured savings and loan
associations, the Master Servicer shall provide, or cause the Subservicers to
provide, to the Trustee, the Office of Thrift Supervision or the FDIC and the
supervisory agents and examiners thereof access to the documentation regarding
the Mortgage Loans required by applicable regulations of the Office of Thrift
Supervision, such access being afforded without charge but only upon reasonable
request and during normal business hours at the offices designated by the Master
Servicer. The Master Servicer shall permit such representatives to photocopy any
such documentation and shall provide equipment for that purpose at a charge
reasonably approximating the cost of such photocopying to the Master Servicer.

Section 3.10. Permitted Withdrawals from the Custodial Account.

  (a) The Master Servicer may, from time to time as provided herein, make
withdrawals from the Custodial Account of amounts on deposit therein pursuant to
Section 3.07 that are attributable to the Mortgage Loans for the following
purposes:


  (i) to remit to the Trustee for deposit into the Certificate Account in the
amounts and in the manner provided for in Section 4.01;


  (ii) to reimburse itself or the related Subservicer for previously
unreimbursed Advances, Servicing Advances or other expenses made pursuant to
Sections 3.01, 3.08, 3.12(a), 3.14 and 4.04 or otherwise reimbursable pursuant
to the terms of this Agreement, such withdrawal right being limited to amounts
received on the related Mortgage Loans (including, for this purpose, REO
Proceeds, Insurance Proceeds, Liquidation Proceeds and proceeds from the
purchase of a Mortgage Loan pursuant to Section 2.02, 2.03, 2.04, 4.07, 4.08 or
9.01) which represent (A) Late Collections of Monthly Payments for which any
such advance was made in the case of Subservicer Advances or Advances pursuant
to Section 4.04 and (B) late recoveries of the payments for which such advances
were made in the case of Servicing Advances;


  (iii) to pay to itself or the related Subservicer (if not previously retained
by such Subservicer) out of each payment received by the Master Servicer on
account of interest on a Mortgage Loan as contemplated by Sections 3.14 and
3.16, an amount equal to that remaining portion of any such payment as to
interest (but not in excess of the Servicing Fee and the Subservicing Fee, if
not previously retained) which, when deducted, will result in the remaining
amount of such interest being interest at a rate per annum equal to the Net
Mortgage Rate (or Modified Net Mortgage Rate in the case of a Modified Mortgage
Loan) on the amount specified in the amortization schedule of the related
Mortgage Loan as the principal balance thereof at the beginning of the period
respecting which such interest was paid after giving effect to any previous
Curtailments;


  (iv) to pay to itself as additional servicing compensation any interest or
investment income earned on funds deposited in the Custodial Account that it is
entitled to withdraw pursuant to Section 3.07(c);


  (v) to pay to itself as additional servicing compensation any Foreclosure
Profits, and any amounts remitted by Subservicers as interest in respect of
Curtailments pursuant to Section 3.08(b);


  (vi) to pay to itself, a Subservicer, Residential Funding, the Depositor or
any other appropriate Person, as the case may be, with respect to each Mortgage
Loan or property acquired in respect thereof that has been purchased or
otherwise transferred pursuant to Section 2.02, 2.03, 2.04, 4.07, 4.08 or 9.01,
all amounts received thereon and not required to be distributed to
Certificateholders as of the date on which the related Stated Principal Balance
or Purchase Price is determined;


  (vii) to reimburse itself or the related Subservicer for any Nonrecoverable
Advance or Advances in the manner and to the extent provided in subsection (c)
below, and any Advance or Servicing Advance made in connection with a modified
Mortgage Loan that is in default or, in the judgment of the Master Servicer,
default is reasonably foreseeable pursuant to Section 3.07(a), to the extent the
amount of the Advance or Servicing Advance was added to the Stated Principal
Balance of the Mortgage Loan in the preceding calendar month;


  (viii) to reimburse itself or the Depositor for expenses incurred by and
reimbursable to it or the Depositor pursuant to Section 3.14(c), 6.03, 10.01 or
otherwise;


  (ix) to reimburse itself for amounts expended by it (a) pursuant to Section
3.14 in good faith in connection with the restoration of property damaged by an
Uninsured Cause, and (b) in connection with the liquidation of a Mortgage Loan
or disposition of an REO Property to the extent not otherwise reimbursed
pursuant to clause (ii) or (viii) above; and


  (x) to withdraw any amount deposited in the Custodial Account that was not
required to be deposited therein pursuant to Section 3.07, including any payoff
fees or penalties or any other additional amounts payable to the Master Servicer
or Subservicer pursuant to the terms of the Mortgage Note.


  (b) Since, in connection with withdrawals pursuant to clauses (ii), (iii), (v)
and (vi), the Master Servicer’s entitlement thereto is limited to collections or
other recoveries on the related Mortgage Loan, the Master Servicer shall keep
and maintain separate accounting, on a Mortgage Loan by Mortgage Loan basis, for
the purpose of justifying any withdrawal from the Custodial Account pursuant to
such clauses.


  (c) The Master Servicer shall be entitled to reimburse itself or the related
Subservicer for any advance made in respect of a Mortgage Loan that the Master
Servicer determines to be a Nonrecoverable Advance by withdrawal from the
Custodial Account of amounts on deposit therein attributable to the Mortgage
Loans on any Certificate Account Deposit Date succeeding the date of such
determination. Such right of reimbursement in respect of a Nonrecoverable
Advance relating to an Advance pursuant to Section 4.04 on any such Certificate
Account Deposit Date shall be limited to an amount not exceeding the portion of
such advance previously paid to Certificateholders (and not theretofore
reimbursed to the Master Servicer or the related Subservicer).


Section 3.11. Maintenance of Primary Insurance Coverage.

(a)     The Master Servicer shall not take, or permit any Subservicer to take,
any action which would result in noncoverage under any applicable Primary
Insurance Policy of any loss which, but for the actions of the Master Servicer
or Subservicer, would have been covered thereunder. To the extent coverage is
available, the Master Servicer shall keep or cause to be kept in full force and
effect each such Primary Insurance Policy until the principal balance of the
related Mortgage Loan secured by a Mortgaged Property is reduced to 80% or less
of the Appraised Value at origination in the case of such a Mortgage Loan having
a Loan-to-Value Ratio at origination in excess of 80%, provided that such
Primary Insurance Policy was in place as of the Cut-off Date and the Master
Servicer had knowledge of such Primary Insurance Policy. The Master Servicer
shall not cancel or refuse to renew any such Primary Insurance Policy applicable
to a Nonsubserviced Mortgage Loan, or consent to any Subservicer canceling or
refusing to renew any such Primary Insurance Policy applicable to a Mortgage
Loan subserviced by it, that is in effect at the date of the initial issuance of
the Certificates and is required to be kept in force hereunder unless the
replacement Primary Insurance Policy for such canceled or non-renewed policy is
maintained with an insurer whose claims-paying ability is acceptable to each
Rating Agency for mortgage pass-through certificates having a rating equal to or
better than the lower of the then-current rating or the rating assigned to the
Certificates as of the Closing Date by such Rating Agency.

(b)     In connection with its activities as administrator and servicer of the
Mortgage Loans, the Master Servicer agrees to present or to cause the related
Subservicer to present, on behalf of the Master Servicer, the Subservicer, if
any, the Trustee and Certificateholders, claims to the insurer under any Primary
Insurance Policies, in a timely manner in accordance with such policies, and, in
this regard, to take or cause to be taken such reasonable action as shall be
necessary to permit recovery under any Primary Insurance Policies respecting
defaulted Mortgage Loans. Pursuant to Section 3.07, any Insurance Proceeds
collected by or remitted to the Master Servicer under any Primary Insurance
Policies shall be deposited in the Custodial Account, subject to withdrawal
pursuant to Section 3.10.

Section 3.12. Maintenance of Fire Insurance and Omissions and Fidelity Coverage.

(a)     The Master Servicer shall cause to be maintained for each Mortgage Loan
fire insurance with extended coverage in an amount which is equal to the lesser
of the principal balance owing on such Mortgage Loan (together with the
principal balance of any mortgage loan secured by a lien that is senior to the
Mortgage Loan) or 100 percent of the insurable value of the improvements;
provided, however, that such coverage may not be less than the minimum amount
required to fully compensate for any loss or damage on a replacement cost basis.
To the extent it may do so without breaching the related Subservicing Agreement,
the Master Servicer shall replace any Subservicer that does not cause such
insurance, to the extent it is available, to be maintained. The Master Servicer
shall also cause to be maintained on property acquired upon foreclosure, or deed
in lieu of foreclosure, of any Mortgage Loan, fire insurance with extended
coverage in an amount which is at least equal to the amount necessary to avoid
the application of any co-insurance clause contained in the related hazard
insurance policy. Pursuant to Section 3.07, any amounts collected by the Master
Servicer under any such policies (other than amounts to be applied to the
restoration or repair of the related Mortgaged Property or property thus
acquired or amounts released to the Mortgagor in accordance with the Master
Servicer’s normal servicing procedures) shall be deposited in the Custodial
Account, subject to withdrawal pursuant to Section 3.10. Any cost incurred by
the Master Servicer in maintaining any such insurance shall not, for the purpose
of calculating monthly distributions to Certificateholders, be added to the
amount owing under the Mortgage Loan, notwithstanding that the terms of the
Mortgage Loan so permit. Such costs shall be recoverable by the Master Servicer
out of related late payments by the Mortgagor or out of Insurance Proceeds and
Liquidation Proceeds to the extent permitted by Section 3.10. It is understood
and agreed that no earthquake or other additional insurance is to be required of
any Mortgagor or maintained on property acquired in respect of a Mortgage Loan
other than pursuant to such applicable laws and regulations as shall at any time
be in force and as shall require such additional insurance. Whenever the
improvements securing a Mortgage Loan are located at the time of origination of
such Mortgage Loan in a federally designated special flood hazard area, the
Master Servicer shall cause flood insurance (to the extent available) to be
maintained in respect thereof. Such flood insurance shall be in an amount equal
to the lesser of (i) the amount required to compensate for any loss or damage to
the Mortgaged Property on a replacement cost basis and (ii) the maximum amount
of such insurance available for the related Mortgaged Property under the
national flood insurance program (assuming that the area in which such Mortgaged
Property is located is participating in such program).In the event that the
Master Servicer shall obtain and maintain a blanket fire insurance policy with
extended coverage insuring against hazard losses on all of the Mortgage Loans,
it shall conclusively be deemed to have satisfied its obligations as set forth
in the first sentence of this Section 3.12(a), it being understood and agreed
that such policy may contain a deductible clause, in which case the Master
Servicer shall, in the event that there shall not have been maintained on the
related Mortgaged Property a policy complying with the first sentence of this
Section 3.12(a) and there shall have been a loss which would have been covered
by such policy, deposit in the Certificate Account the amount not otherwise
payable under the blanket policy because of such deductible clause. Any such
deposit by the Master Servicer shall be made on the Certificate Account Deposit
Date next preceding the Distribution Date which occurs in the month following
the month in which payments under any such policy would have been deposited in
the Custodial Account. In connection with its activities as administrator and
servicer of the Mortgage Loans, the Master Servicer agrees to present, on behalf
of itself, the Trustee and Certificateholders, claims under any such blanket
policy.

(b)     The Master Servicer shall obtain and maintain at its own expense and
keep in full force and effect throughout the term of this Agreement a blanket
fidelity bond and an errors and omissions insurance policy covering the Master
Servicer’s officers and employees and other persons acting on behalf of the
Master Servicer in connection with its activities under this Agreement. The
amount of coverage shall be at least equal to the coverage that would be
required by Fannie Mae or Freddie Mac, whichever is greater, with respect to the
Master Servicer if the Master Servicer were servicing and administering the
Mortgage Loans for Fannie Mae or Freddie Mac. In the event that any such bond or
policy ceases to be in effect, the Master Servicer shall obtain a comparable
replacement bond or policy from an issuer or insurer, as the case may be,
meeting the requirements, if any, of the Program Guide and acceptable to the
Depositor. Coverage of the Master Servicer under a policy or bond obtained by an
Affiliate of the Master Servicer and providing the coverage required by this
Section 3.12(b) shall satisfy the requirements of this Section 3.12(b).

  Section 3.13. Enforcement of Due-on-Sale Clauses; Assumption and Modification
Agreements; Certain Assignments.


(a)     When any Mortgaged Property is conveyed by the Mortgagor, the Master
Servicer or Subservicer, to the extent it has knowledge of such conveyance,
shall enforce any due-on-sale clause contained in any Mortgage Note or Mortgage,
to the extent permitted under applicable law and governmental regulations, but
only to the extent that such enforcement will not adversely affect or jeopardize
coverage under any Required Insurance Policy. Notwithstanding the foregoing: (i)
the Master Servicer shall not be deemed to be in default under this Section
3.13(a) by reason of any transfer or assumption which the Master Servicer is
restricted by law from preventing; and (ii) if the Master Servicer determines
that it is reasonably likely that any Mortgagor will bring, or if any Mortgagor
does bring, legal action to declare invalid or otherwise avoid enforcement of a
due-on-sale clause contained in any Mortgage Note or Mortgage, the Master
Servicer shall not be required to enforce the due-on-sale clause or to contest
such action.

(b)     Subject to the Master Servicer’s duty to enforce any due-on-sale clause
to the extent set forth in Section 3.13(a), in any case in which a Mortgaged
Property is to be conveyed to a Person by a Mortgagor, and such Person is to
enter into an assumption or modification agreement or supplement to the Mortgage
Note or Mortgage which requires the signature of the Trustee, or if an
instrument of release signed by the Trustee is required releasing the Mortgagor
from liability on the Mortgage Loan, the Master Servicer is authorized, subject
to the requirements of the sentence next following, to execute and deliver, on
behalf of the Trustee, the assumption agreement with the Person to whom the
Mortgaged Property is to be conveyed and such modification agreement or
supplement to the Mortgage Note or Mortgage or other instruments as are
reasonable or necessary to carry out the terms of the Mortgage Note or Mortgage
or otherwise to comply with any applicable laws regarding assumptions or the
transfer of the Mortgaged Property to such Person; provided, however, none of
such terms and requirements shall both constitute a “significant modification”
effecting an exchange or reissuance of such Mortgage Loan under the Code (or
final, temporary or proposed Treasury regulations promulgated thereunder) and
cause any of REMIC I or REMIC II to fail to qualify as REMICs under the Code or
the imposition of any tax on “prohibited transactions” or “contributions” after
the startup date under the REMIC Provisions. The Master Servicer shall execute
and deliver such documents only if it reasonably determines that (i) its
execution and delivery thereof will not conflict with or violate any terms of
this Agreement or cause the unpaid balance and interest on the Mortgage Loan to
be uncollectible in whole or in part, (ii) any required consents of insurers
under any Required Insurance Policies have been obtained and (iii) subsequent to
the closing of the transaction involving the assumption or transfer (A) the
Mortgage Loan will continue to be secured by a first mortgage lien (or junior
lien of the same priority in relation to any senior mortgage loan, with respect
to any Mortgage Loan secured by a junior Mortgage) pursuant to the terms of the
Mortgage, (B) such transaction will not adversely affect the coverage under any
Required Insurance Policies, (C) the Mortgage Loan will fully amortize over the
remaining term thereof, (D) no material term of the Mortgage Loan (including the
interest rate on the Mortgage Loan) will be altered nor will the term of the
Mortgage Loan be changed and (E) if the seller/transferor of the Mortgaged
Property is to be released from liability on the Mortgage Loan, the
buyer/transferee of the Mortgaged Property would be qualified to assume the
Mortgage Loan based on generally comparable credit quality and such release will
not (based on the Master Servicer’s or Subservicer’s good faith determination)
adversely affect the collectability of the Mortgage Loan. Upon receipt of
appropriate instructions from the Master Servicer in accordance with the
foregoing, the Trustee shall execute any necessary instruments for such
assumption or substitution of liability as directed by the Master Servicer. Upon
the closing of the transactions contemplated by such documents, the Master
Servicer shall cause the originals or true and correct copies of the assumption
agreement, the release (if any), or the modification or supplement to the
Mortgage Note or Mortgage to be delivered to the Trustee or the Custodian and
deposited with the Mortgage File for such Mortgage Loan. Any fee collected by
the Master Servicer or such related Subservicer for entering into an assumption
or substitution of liability agreement will be retained by the Master Servicer
or such Subservicer as additional servicing compensation.

(c)     The Master Servicer or the related Subservicer, as the case may be,
shall be entitled to approve a request from a Mortgagor for a partial release of
the related Mortgaged Property, the granting of an easement thereon in favor of
another Person, any alteration or demolition of the related Mortgaged Property
without any right of reimbursement or other similar matters if it has
determined, exercising its good faith business judgment in the same manner as it
would if it were the owner of the related Mortgage Loan, that the security for,
and the timely and full collectability of, such Mortgage Loan would not be
adversely affected thereby and that each of REMIC I or REMIC II would continue
to qualify as a REMIC under the Code as a result thereof and that no tax on
“prohibited transactions” or “contributions” after the startup day would be
imposed on any of REMIC I or REMIC II as a result thereof. Any fee collected by
the Master Servicer or the related Subservicer for processing such a request
will be retained by the Master Servicer or such Subservicer as additional
servicing compensation.

(d)     Subject to any other applicable terms and conditions of this Agreement,
the Master Servicer shall be entitled to approve an assignment in lieu of
satisfaction with respect to any Mortgage Loan, provided the obligee with
respect to such Mortgage Loan following such proposed assignment provides the
Master Servicer with a “Lender Certification for Assignment of Mortgage Loan” in
the form attached hereto as Exhibit M, in form and substance satisfactory to the
Master Servicer, providing the following: (i) that the Mortgage Loan is secured
by Mortgaged Property located in a jurisdiction in which an assignment in lieu
of satisfaction is required to preserve lien priority, minimize or avoid
mortgage recording taxes or otherwise comply with, or facilitate a refinancing
under, the laws of such jurisdiction; (ii) that the substance of the assignment
is, and is intended to be, a refinancing of such Mortgage Loan and that the form
of the transaction is solely to comply with, or facilitate the transaction
under, such local laws; (iii) that the Mortgage Loan following the proposed
assignment will have a rate of interest at least 0.25 percent below or above the
rate of interest on such Mortgage Loan prior to such proposed assignment; and
(iv) that such assignment is at the request of the borrower under the related
Mortgage Loan. Upon approval of an assignment in lieu of satisfaction with
respect to any Mortgage Loan, the Master Servicer shall receive cash in an
amount equal to the unpaid principal balance of and accrued interest on such
Mortgage Loan and the Master Servicer shall treat such amount as a Principal
Prepayment in Full with respect to such Mortgage Loan for all purposes hereof.

Section 3.14. Realization Upon Defaulted Mortgage Loans.

(a)     The Master Servicer shall foreclose upon or otherwise comparably convert
(which may include an REO Acquisition) the ownership of properties securing such
of the Mortgage Loans as come into and continue in default and as to which no
satisfactory arrangements can be made for collection of delinquent payments
pursuant to Section 3.07. Alternatively, the Master Servicer may take other
actions in respect of a defaulted Mortgage Loan, which may include (i) accepting
a short sale (a payoff of the Mortgage Loan for an amount less than the total
amount contractually owed in order to facilitate a sale of the Mortgaged
Property by the Mortgagor) or permitting a short refinancing (a payoff of the
Mortgage Loan for an amount less than the total amount contractually owed in
order to facilitate refinancing transactions by the Mortgagor not involving a
sale of the Mortgaged Property), (ii) arranging for a repayment plan or (iii)
agreeing to a modification in accordance with Section 3.07. In connection with
such foreclosure or other conversion or action, the Master Servicer shall,
consistent with Section 3.11, follow such practices and procedures as it shall
deem necessary or advisable, as shall be normal and usual in its general
mortgage servicing activities and as shall be required or permitted by the
Program Guide; provided that the Master Servicer shall not be liable in any
respect hereunder if the Master Servicer is acting in connection with any such
foreclosure or other conversion or action in a manner that is consistent with
the provisions of this Agreement. The Master Servicer, however, shall not be
required to expend its own funds or incur other reimbursable charges in
connection with any foreclosure, or attempted foreclosure which is not
completed, or towards the correction of any default on a related senior mortgage
loan, or towards the restoration of any property unless it shall determine (i)
that such restoration and/or foreclosure will increase the proceeds of
liquidation of the Mortgage Loan to Holders of Certificates of one or more
Classes after reimbursement to itself for such expenses or charges and (ii) that
such expenses and charges will be recoverable to it through Liquidation
Proceeds, Insurance Proceeds, or REO Proceeds (respecting which it shall have
priority for purposes of withdrawals from the Custodial Account pursuant to
Section 3.10, whether or not such expenses and charges are actually recoverable
from related Liquidation Proceeds, Insurance Proceeds or REO Proceeds). In the
event of such a determination by the Master Servicer pursuant to this Section
3.14(a), the Master Servicer shall be entitled to reimbursement of its funds so
expended pursuant to Section 3.10. In addition, the Master Servicer may pursue
any remedies that may be available in connection with a breach of a
representation and warranty with respect to any such Mortgage Loan in accordance
with Sections 2.03 and 2.04. However, the Master Servicer is not required to
continue to pursue both foreclosure (or similar remedies) with respect to the
Mortgage Loans and remedies in connection with a breach of a representation and
warranty if the Master Servicer determines in its reasonable discretion that one
such remedy is more likely to result in a greater recovery as to the Mortgage
Loan. Upon the occurrence of a Cash Liquidation or REO Disposition, following
the deposit in the Custodial Account of all Insurance Proceeds, Liquidation
Proceeds and other payments and recoveries referred to in the definition of
“Cash Liquidation” or “REO Disposition,” as applicable, upon receipt by the
Trustee of written notification of such deposit signed by a Servicing Officer,
the Trustee or any Custodian, as the case may be, shall release to the Master
Servicer the related Mortgage File and the Trustee shall execute and deliver
such instruments of transfer or assignment prepared by the Master Servicer, in
each case without recourse, as shall be necessary to vest in the Master Servicer
or its designee, as the case may be, the related Mortgage Loan, and thereafter
such Mortgage Loan shall not be part of the Trust Fund. Notwithstanding the
foregoing or any other provision of this Agreement, in the Master Servicer’s
sole discretion with respect to any defaulted Mortgage Loan or REO Property as
to either of the following provisions, (i) a Cash Liquidation or REO Disposition
may be deemed to have occurred if substantially all amounts expected by the
Master Servicer to be received in connection with the related defaulted Mortgage
Loan or REO Property have been received, and (ii) for purposes of determining
the amount of any Liquidation Proceeds, Insurance Proceeds, REO Proceeds or
other unscheduled collections or the amount of any Realized Loss, the Master
Servicer may take into account minimal amounts of additional receipts expected
to be received or any estimated additional liquidation expenses expected to be
incurred in connection with the related defaulted Mortgage Loan or REO Property.

(b)     In the event that title to any Mortgaged Property is acquired by the
Trust Fund as an REO Property by foreclosure or by deed in lieu of foreclosure,
the deed or certificate of sale shall be issued to the Trustee or to its nominee
on behalf of Certificateholders. Notwithstanding any such acquisition of title
and cancellation of the related Mortgage Loan, such REO Property shall (except
as otherwise expressly provided herein) be considered to be an Outstanding
Mortgage Loan held in the Trust Fund until such time as the REO Property shall
be sold. Consistent with the foregoing for purposes of all calculations
hereunder so long as such REO Property shall be considered to be an Outstanding
Mortgage Loan it shall be assumed that, notwithstanding that the indebtedness
evidenced by the related Mortgage Note shall have been discharged, such Mortgage
Note and the related amortization schedule in effect at the time of any such
acquisition of title (after giving effect to any previous Curtailments and
before any adjustment thereto by reason of any bankruptcy or similar proceeding
or any moratorium or similar waiver or grace period) remain in effect.

(c)     In the event that the Trust Fund acquires any REO Property as aforesaid
or otherwise in connection with a default or imminent default on a Mortgage
Loan, the Master Servicer on behalf of the Trust Fund shall dispose of such REO
Property within three full years after the taxable year of its acquisition by
the Trust Fund for purposes of Section 860G(a)(8) of the Code (or such shorter
period as may be necessary under applicable state (including any state in which
such property is located) law to maintain the status of each of REMIC I or REMIC
II as a REMIC under applicable state law and avoid taxes resulting from such
property failing to be foreclosure property under applicable state law) or, at
the expense of the Trust Fund, request, more than 60 days before the day on
which such grace period would otherwise expire, an extension of such grace
period unless the Master Servicer obtains for the Trustee an Opinion of Counsel,
addressed to the Trustee and the Master Servicer, to the effect that the holding
by the Trust Fund of such REO Property subsequent to such period will not result
in the imposition of taxes on “prohibited transactions” as defined in Section
860F of the Code or cause any of REMIC I or REMIC II to fail to qualify as a
REMIC (for federal (or any applicable State or local) income tax purposes) at
any time that any Certificates are outstanding, in which case the Trust Fund may
continue to hold such REO Property (subject to any conditions contained in such
Opinion of Counsel). The Master Servicer shall be entitled to be reimbursed from
the Custodial Account for any costs incurred in obtaining such Opinion of
Counsel, as provided in Section 3.10. Notwithstanding any other provision of
this Agreement, no REO Property acquired by the Trust Fund shall be rented (or
allowed to continue to be rented) or otherwise used by or on behalf of the Trust
Fund in such a manner or pursuant to any terms that would (i) cause such REO
Property to fail to qualify as “foreclosure property” within the meaning of
Section 860G(a)(8) of the Code or (ii) subject REMIC I or REMIC II to the
imposition of any federal income taxes on the income earned from such REO
Property, including any taxes imposed by reason of Section 860G(c) of the Code,
unless the Master Servicer has agreed to indemnify and hold harmless the Trust
Fund with respect to the imposition of any such taxes.

(d)     The proceeds of any Cash Liquidation, REO Disposition or purchase or
repurchase of any Mortgage Loan pursuant to the terms of this Agreement, as well
as any recovery (other than Subsequent Recoveries) resulting from a collection
of Liquidation Proceeds, Insurance Proceeds or REO Proceeds, will be applied in
the following order of priority: first, to reimburse the Master Servicer or the
related Subservicer in accordance with Section 3.10(a)(ii); second, to the
Certificateholders to the extent of accrued and unpaid interest on the Mortgage
Loan, and any related REO Imputed Interest, at the Net Mortgage Rate (or the
Modified Net Mortgage Rate in the case of a Modified Mortgage Loan), to the Due
Date in the related Due Period prior to the Distribution Date on which such
amounts are to be distributed; third, to the Certificateholders as a recovery of
principal on the Mortgage Loan (or REO Property) (provided that if any such
Class of Certificates to which such Realized Loss was allocated is no longer
outstanding, such subsequent recovery shall be distributed to the persons who
were the Holders of such Class of Certificates when it was retired); fourth, to
all Servicing Fees and Subservicing Fees payable therefrom (and the Master
Servicer and the Subservicer shall have no claims for any deficiencies with
respect to such fees which result from the foregoing allocation); and fifth, to
Foreclosure Profits.

Section 3.15. Trustee to Cooperate; Release of Mortgage Files.

(a)     Upon becoming aware of the payment in full of any Mortgage Loan, or upon
the receipt by the Master Servicer of a notification that payment in full will
be escrowed in a manner customary for such purposes, the Master Servicer will
immediately notify the Trustee (if it holds the related Mortgage File) or the
Custodian by a certification of a Servicing Officer (which certification shall
include a statement to the effect that all amounts received or to be received in
connection with such payment which are required to be deposited in the Custodial
Account pursuant to Section 3.07 have been or will be so deposited),
substantially in one of the forms attached hereto as Exhibit G requesting
delivery to it of the Mortgage File. Upon receipt of such certification and
request, the Trustee shall promptly release, or cause the Custodian to release,
the related Mortgage File to the Master Servicer. The Master Servicer is
authorized to execute and deliver to the Mortgagor the request for reconveyance,
deed of reconveyance or release or satisfaction of mortgage or such instrument
releasing the lien of the Mortgage, together with the Mortgage Note with, as
appropriate, written evidence of cancellation thereon and to cause the removal
from the registration on the MERS® System of such Mortgage and to execute and
deliver, on behalf of the Trustee and the Certificateholders or any of them, any
and all instruments of satisfaction or cancellation or of partial or full
release, including any applicable UCC termination statements. No expenses
incurred in connection with any instrument of satisfaction or deed of
reconveyance shall be chargeable to the Custodial Account or the Certificate
Account.

(b)     From time to time as is appropriate for the servicing or foreclosure of
any Mortgage Loan, the Master Servicer shall deliver to the Custodian, with a
copy to the Trustee, a certificate of a Servicing Officer substantially in one
of the forms attached as Exhibit G hereto, requesting that possession of all, or
any document constituting part of, the Mortgage File be released to the Master
Servicer and certifying as to the reason for such release and that such release
will not invalidate any insurance coverage provided in respect of the Mortgage
Loan under any Required Insurance Policy. Upon receipt of the foregoing, the
Trustee shall deliver, or cause the Custodian to deliver, the Mortgage File or
any document therein to the Master Servicer. The Master Servicer shall cause
each Mortgage File or any document therein so released to be returned to the
Trustee, or the Custodian as agent for the Trustee when the need therefor by the
Master Servicer no longer exists, unless (i) the Mortgage Loan has been
liquidated and the Liquidation Proceeds relating to the Mortgage Loan have been
deposited in the Custodial Account or (ii) the Mortgage File or such document
has been delivered directly or through a Subservicer to an attorney, or to a
public trustee or other public official as required by law, for purposes of
initiating or pursuing legal action or other proceedings for the foreclosure of
the Mortgaged Property either judicially or non-judicially, and the Master
Servicer has delivered directly or through a Subservicer to the Trustee a
certificate of a Servicing Officer certifying as to the name and address of the
Person to which such Mortgage File or such document was delivered and the
purpose or purposes of such delivery.

(c)     The Trustee or the Master Servicer on the Trustee’s behalf shall execute
and deliver to the Master Servicer, if necessary, any court pleadings, requests
for trustee’s sale or other documents necessary to the foreclosure or trustee’s
sale in respect of a Mortgaged Property or to any legal action brought to obtain
judgment against any Mortgagor on the Mortgage Note or Mortgage or to obtain a
deficiency judgment, or to enforce any other remedies or rights provided by the
Mortgage Note or Mortgage or otherwise available at law or in equity. Together
with such documents or pleadings (if signed by the Trustee), the Master Servicer
shall deliver to the Trustee a certificate of a Servicing Officer requesting
that such pleadings or documents be executed by the Trustee and certifying as to
the reason such documents or pleadings are required and that the execution and
delivery thereof by the Trustee will not invalidate any insurance coverage under
any Required Insurance Policy or invalidate or otherwise affect the lien of the
Mortgage, except for the termination of such a lien upon completion of the
foreclosure or trustee’s sale.

Section 3.16. Servicing and Other Compensation; Eligible Master Servicing
Compensation.

(a)     The Master Servicer, as compensation for its activities hereunder, shall
be entitled to receive on each Distribution Date the amounts provided for by
clauses (iii), (iv), (v) and (vi) of Section 3.10(a), subject to clause (e)
below. The amount of servicing compensation provided for in such clauses shall
be accounted for on a Mortgage Loan-by-Mortgage Loan basis. In the event that
Liquidation Proceeds, Insurance Proceeds and REO Proceeds (net of amounts
reimbursable therefrom pursuant to Section 3.10(a)(ii)) in respect of a Cash
Liquidation or REO Disposition exceed the unpaid principal balance of such
Mortgage Loan plus unpaid interest accrued thereon (including REO Imputed
Interest) at a per annum rate equal to the related Net Mortgage Rate (or the
Modified Net Mortgage Rate in the case of a Modified Mortgage Loan), the Master
Servicer shall be entitled to retain therefrom and to pay to itself and/or the
related Subservicer, any Foreclosure Profits and any Servicing Fee or
Subservicing Fee considered to be accrued but unpaid.

(b)     Additional servicing compensation in the form of assumption fees, late
payment charges, investment income on amounts in the Custodial Account or the
Certificate Account or otherwise shall be retained by the Master Servicer or the
Subservicer to the extent provided herein, subject to clause (e) below.

(c)     The Master Servicer shall be required to pay, or cause to be paid, all
expenses incurred by it in connection with its servicing activities hereunder
(including payment of premiums for the Primary Insurance Policies, if any, to
the extent such premiums are not required to be paid by the related Mortgagors,
and the fees and expenses of the Trustee and any Custodian) and shall not be
entitled to reimbursement therefor except as specifically provided in Sections
3.10 and 3.14.

(d)     The Master Servicer’s right to receive servicing compensation may not be
transferred in whole or in part except in connection with the transfer of all of
its responsibilities and obligations of the Master Servicer under this
Agreement.

(e)     Notwithstanding clauses (a) and (b) above, the amount of servicing
compensation that the Master Servicer shall be entitled to receive for its
activities hereunder for the period ending on each Distribution Date shall be
reduced (but not below zero) by an amount equal to Eligible Master Servicing
Compensation (if any) for such Distribution Date. Such reduction shall be
applied during such period as follows: first, to any Servicing Fee or
Subservicing Fee to which the Master Servicer is entitled pursuant to Section
3.10(a)(iii); second, to any income or gain realized from any investment of
funds held in the Custodial Account or the Certificate Account to which the
Master Servicer is entitled pursuant to Sections 3.07(c) or 4.01(b),
respectively; and third, to any amounts of servicing compensation to which the
Master Servicer is entitled pursuant to Section 3.10(a)(v) or (vi). In making
such reduction, the Master Servicer shall not withdraw from the Custodial
Account any such amount representing all or a portion of the Servicing Fee to
which it is entitled pursuant to Section 3.10(a)(iii); (ii) shall not withdraw
from the Custodial Account or Certificate Account any such amount to which it is
entitled pursuant to Section 3.07(c) or 4.01(b) and (iii) shall not withdraw
from the Custodial Account any such amount of servicing compensation to which it
is entitled pursuant to Section 3.10(a)(v) or (vi).

Section 3.17. Reports to the Trustee and the Depositor.

        Not later than fifteen days after each Distribution Date, the Master
Servicer shall forward to the Trustee and the Depositor a statement, certified
by a Servicing Officer, setting forth the status of the Custodial Account as of
the close of business on such Distribution Date as it relates to the Mortgage
Loans and showing, for the period covered by such statement, the aggregate of
deposits in or withdrawals from the Custodial Account in respect of the Mortgage
Loans for each category of deposit specified in Section 3.07 and each category
of withdrawal specified in Section 3.10.

Section 3.18. Annual Statement as to Compliance.

        The Master Servicer will deliver to the Depositor and the Trustee on or
before the earlier of (a) March 31 of each year, beginning with the first March
31 that occurs at least six months after the Cut-off Date, or (b) with respect
to any calendar year during which the Depositor’s annual report on Form 10-K is
required to be filed in accordance with the Exchange Act and the rules and
regulations of the Commission, the date on which the Depositor’s annual report
on Form 10-K is required to be filed in accordance with the Exchange Act and the
rules and regulations of the Commission (or, in each case, if such day is not a
Business Day, the immediately preceding Business Day), an Officers’ Certificate
stating, as to each signer thereof, that (i) a review of the activities of the
Master Servicer during the preceding calendar year related to its servicing of
mortgage loans and of its performance under the pooling and servicing
agreements, including this Agreement, has been made under such officers’
supervision, (ii) to the best of such officers’ knowledge, based on such review,
the Master Servicer has complied in all material respects with the minimum
servicing standards set forth in the Uniform Single Attestation Program for
Mortgage Bankers and has fulfilled all of its material obligations in all
material respects throughout such year, or, if there has been material
noncompliance with such servicing standards or a default in the fulfillment in
all material respects of any such obligation relating to this Agreement, such
statement shall include a description of such noncompliance or specify each such
default, as the case may be, known to such officer and the nature and status
thereof and (iii) to the best of such officers’ knowledge, each Subservicer has
complied in all material respects with the minimum servicing standards set forth
in the Uniform Single Attestation Program for Mortgage Bankers and has fulfilled
all of its material obligations under its Subservicing Agreement in all material
respects throughout such year, or if there has been material noncompliance with
such servicing standards or a material default in the fulfillment of such
obligations relating to this Agreement, specifying such statement shall include
a description of such noncompliance or specify each such default, as the case
may be, known to such officer and the nature and status thereof.

Section 3.19. Annual Independent Public Accountants' Servicing Report.

        On or before the earlier of (a) March 31 of each year, beginning with
the first March 31 that occurs at least six months after the Cut-off Date, or
(b) with respect to any calendar year during which the Depositor’s annual report
on Form 10-K is required to be filed in accordance with the Exchange Act and the
rules and regulations of the Commission, the date on which the Depositor’s
annual report on Form 10-K is required to be filed in accordance with the
Exchange Act and the rules and regulations of the Commission (or, in each case,
if such day is not a Business Day, the immediately preceding Business Day), the
Master Servicer at its expense shall cause a firm of independent public
accountants which shall be members of the American Institute of Certified Public
Accountants to furnish a report to the Depositor and the Trustee stating its
opinion that, on the basis of an examination conducted by such firm
substantially in accordance with standards established by the American Institute
of Certified Public Accountants, the assertions made pursuant to Section 3.18
regarding compliance with the minimum servicing standards set forth in the
Uniform Single Attestation Program for Mortgage Bankers during the preceding
calendar year are fairly stated in all material respects, subject to such
exceptions and other qualifications that, in the opinion of such firm, such
accounting standards require it to report. In rendering such statement, such
firm may rely, as to matters relating to the direct servicing of mortgage loans
by Subservicers, upon comparable statements for examinations conducted by
independent public accountants substantially in accordance with standards
established by the American Institute of Certified Public Accountants (rendered
within one year of such statement) with respect to such Subservicers.

Section 3.20. Right of the Depositor in Respect of the Master Servicer.

        The Master Servicer shall afford the Depositor and the Trustee, upon
reasonable notice, during normal business hours access to all records maintained
by the Master Servicer in respect of its rights and obligations hereunder and
access to officers of the Master Servicer responsible for such obligations. Upon
request, the Master Servicer shall furnish the Depositor and the Trustee with
its most recent financial statements and such other information as the Master
Servicer possesses regarding its business, affairs, property and condition,
financial or otherwise. The Master Servicer shall also cooperate with all
reasonable requests for information including, but not limited to, notices,
tapes and copies of files, regarding itself, the Mortgage Loans or the
Certificates from any Person or Persons identified by the Depositor or
Residential Funding. The Depositor may, but is not obligated to perform, or
cause a designee to perform, any defaulted obligation of the Master Servicer
hereunder or exercise the rights of the Master Servicer hereunder; provided that
the Master Servicer shall not be relieved of any of its obligations hereunder by
virtue of such performance by the Depositor or its designee. The Depositor shall
not have the responsibility or liability for any action or failure to act by the
Master Servicer and is not obligated to supervise the performance of the Master
Servicer under this Agreement or otherwise.

Section 3.21. Advance Facility.

  (a) The Master Servicer is hereby authorized to enter into a financing or
other facility (any such arrangement, an “Advance Facility”) under which (1) the
Master Servicer sells, assigns or pledges to another Person (an “Advancing
Person”) the Master Servicer’s rights under this Agreement to be reimbursed for
any Advances or Servicing Advances and/or (2) an Advancing Person agrees to fund
some or all Advances and/or Servicing Advances required to be made by the Master
Servicer pursuant to this Agreement. No consent of the Depositor, the Trustee,
the Certificateholders or any other party shall be required before the Master
Servicer may enter into an Advance Facility. Notwithstanding the existence of
any Advance Facility under which an Advancing Person agrees to fund Advances
and/or Servicing Advances on the Master Servicer’s behalf, the Master Servicer
shall remain obligated pursuant to this Agreement to make Advances and Servicing
Advances pursuant to and as required by this Agreement. If the Master Servicer
enters into an Advance Facility, and for so long as an Advancing Person remains
entitled to receive reimbursement for any Advances including Nonrecoverable
Advances (“Advance Reimbursement Amounts”) and/or Servicing Advances including
Nonrecoverable Advances (“Servicing Advance Reimbursement Amounts” and together
with Advance Reimbursement Amounts, “Reimbursement Amounts”) (in each case to
the extent such type of Reimbursement Amount is included in the Advance
Facility), as applicable, pursuant to this Agreement, then the Master Servicer
shall identify such Reimbursement Amounts consistent with the reimbursement
rights set forth in Section 3.10(a)(ii) and (vii) and remit such Reimbursement
Amounts in accordance with Section 3.21 or otherwise in accordance with the
documentation establishing the Advance Facility to such Advancing Person or to a
trustee, agent or custodian (an “Advance Facility Trustee”) designated by such
Advancing Person in an Advance Facility Notice described below in Section
3.21(b). Notwithstanding the foregoing, if so required pursuant to the terms of
the Advance Facility, the Master Servicer may direct, and if so directed in
writing the Trustee is hereby authorized to and shall pay to the Advance
Facility Trustee the Reimbursement Amounts identified pursuant to the preceding
sentence. An Advancing Person whose obligations hereunder are limited to the
funding of Advances and/or Servicing Advances shall not be required to meet the
qualifications of a Master Servicer or a Subservicer pursuant to Section 3.02(a)
or 6.02(c) hereof and shall not be deemed to be a Subservicer under this
Agreement. Notwithstanding anything to the contrary herein, in no event shall
Advance Reimbursement Amounts or Servicing Advance Reimbursement Amounts be
included in the Available Distribution Amount or distributed to
Certificateholders.


  (b) If the Master Servicer enters into an Advance Facility and makes the
election set forth in Section 3.21(a), the Master Servicer and the related
Advancing Person shall deliver to the Trustee a written notice and payment
instruction (an “Advance Facility Notice”), providing the Trustee with written
payment instructions as to where to remit Advance Reimbursement Amounts and/or
Servicing Advance Reimbursement Amounts (each to the extent such type of
Reimbursement Amount is included within the Advance Facility) on subsequent
Distribution Dates. The payment instruction shall require the applicable
Reimbursement Amounts to be distributed to the Advancing Person or to an Advance
Facility Trustee designated in the Advance Facility Notice. An Advance Facility
Notice may only be terminated by the joint written direction of the Master
Servicer and the related Advancing Person (and any related Advance Facility
Trustee).


  (c) Reimbursement Amounts shall consist solely of amounts in respect of
Advances and/or Servicing Advances made with respect to the Mortgage Loans for
which the Master Servicer would be permitted to reimburse itself in accordance
with Section 3.10(a)(ii) and (vii) hereof, assuming the Master Servicer or the
Advancing Person had made the related Advance(s) and/or Servicing Advance(s).
Notwithstanding the foregoing, except with respect to reimbursement of
Nonrecoverable Advances as set forth in Section 3.10(c) of this Agreement, no
Person shall be entitled to reimbursement from funds held in the Collection
Account for future distribution to Certificateholders pursuant to this
Agreement. Neither the Depositor nor the Trustee shall have any duty or
liability with respect to the calculation of any Reimbursement Amount, nor shall
the Depositor or the Trustee have any responsibility to track or monitor the
administration of the Advance Facility and the Depositor shall not have any
responsibility to track, monitor or verify the payment of Reimbursement Amounts
to the related Advancing Person or Advance Facility Trustee. The Master Servicer
shall maintain and provide to any Successor Master Servicer a detailed
accounting on a loan-by-loan basis as to amounts advanced by, sold, pledged or
assigned to, and reimbursed to any Advancing Person. The Successor Master
Servicer shall be entitled to rely on any such information provided by the
Master Servicer and the Successor Master Servicer shall not be liable for any
errors in such information.


  (d) Upon the direction of and at the expense of the Master Servicer, the
Trustee agrees to execute such acknowledgments, certificates, and other
documents provided by the Master Servicer and reasonably satisfactory to the
Trustee recognizing the interests of any Advancing Person or Advance Facility
Trustee in such Reimbursement Amounts as the Master Servicer may cause to be
made subject to Advance Facilities pursuant to this Section 3.21, and such other
documents in connection with such Advance Facility as may be reasonably
requested from time to time by any Advancing Person or Advance Facility Trustee
and reasonably satisfactory to the Trustee.


  (e) Reimbursement Amounts collected with respect to each Mortgage Loan shall
be allocated to outstanding unreimbursed Advances or Servicing Advances (as the
case may be) made with respect to that Mortgage Loan on a “first-in, first out”
(“FIFO”) basis, subject to the qualifications set forth below:


  (i) Any successor Master Servicer to Residential Funding (a “Successor Master
Servicer”) and the Advancing Person or Advance Facility Trustee shall be
required to apply all amounts available in accordance with this Section 3.21(e)
to the reimbursement of Advances and Servicing Advances in the manner provided
for herein; provided, however, that after the succession of a Successor Master
Servicer, (A) to the extent that any Advances or Servicing Advances with respect
to any particular Mortgage Loan are reimbursed from payments or recoveries, if
any, from the related Mortgagor, and Liquidation Proceeds or Insurance Proceeds,
if any, with respect to that Mortgage Loan, reimbursement shall be made, first,
to the Advancing Person or Advance Facility Trustee in respect of Advances
and/or Servicing Advances related to that Mortgage Loan to the extent of the
interest of the Advancing Person or Advance Facility Trustee in such Advances
and/or Servicing Advances, second to the Master Servicer in respect of Advances
and/or Servicing Advances related to that Mortgage Loan in excess of those in
which the Advancing Person or Advance Facility Trustee Person has an interest,
and third, to the Successor Master Servicer in respect of any other Advances
and/or Servicing Advances related to that Mortgage Loan, from such sources as
and when collected, and (B) reimbursements of Advances and Servicing Advances
that are Nonrecoverable Advances shall be made pro rata to the Advancing Person
or Advance Facility Trustee, on the one hand, and any such Successor Master
Servicer, on the other hand, on the basis of the respective aggregate
outstanding unreimbursed Advances and Servicing Advances that are Nonrecoverable
Advances owed to the Advancing Person, Advance Facility Trustee or Master
Servicer pursuant to this Agreement, on the one hand, and any such Successor
Master Servicer, on the other hand, and without regard to the date on which any
such Advances or Servicing Advances shall have been made. In the event that, as
a result of the FIFO allocation made pursuant to this Section 3.21(e), some or
all of a Reimbursement Amount paid to the Advancing Person or Advance Facility
Trustee relates to Advances or Servicing Advances that were made by a Person
other than Residential Funding or the Advancing Person or Advance Facility
Trustee, then the Advancing Person or Advance Facility Trustee shall be required
to remit any portion of such Reimbursement Amount to the Person entitled to such
portion of such Reimbursement Amount. Without limiting the generality of the
foregoing, Residential Funding shall remain entitled to be reimbursed by the
Advancing Person or Advance Facility Trustee for all Advances and Servicing
Advances funded by Residential Funding to the extent the related Reimbursement
Amount(s) have not been assigned or pledged to an Advancing Person or Advance
Facility Trustee. The documentation establishing any Advance Facility shall
require Residential Funding to provide to the related Advancing Person or
Advance Facility Trustee loan by loan information with respect to each
Reimbursement Amount distributed to such Advancing Person or Advance Facility
Trustee on each date of remittance thereof to such Advancing Person or Advance
Facility Trustee, to enable the Advancing Person or Advance Facility Trustee to
make the FIFO allocation of each Reimbursement Amount with respect to each
Mortgage Loan.


  (ii) By way of illustration, and not by way of limiting the generality of the
foregoing, if the Master Servicer resigns or is terminated at a time when the
Master Servicer is a party to an Advance Facility, and is replaced by a
Successor Master Servicer, and the Successor Master Servicer directly funds
Advances or Servicing Advances with respect to a Mortgage Loan and does not
assign or pledge the related Reimbursement Amounts to the related Advancing
Person or Advance Facility Trustee, then all payments and recoveries received
from the related Mortgagor or received in the form of Liquidation Proceeds with
respect to such Mortgage Loan (including Insurance Proceeds collected in
connection with a liquidation of such Mortgage Loan) will be allocated first to
the Advancing Person or Advance Facility Trustee until the related Reimbursement
Amounts attributable to such Mortgage Loan that are owed to the Master Servicer
and the Advancing Person, which were made prior to any Advances or Servicing
Advances made by the Successor Master Servicer, have been reimbursed in full, at
which point the Successor Master Servicer shall be entitled to retain all
related Reimbursement Amounts subsequently collected with respect to that
Mortgage Loan pursuant to Section 3.10 of this Agreement. To the extent that the
Advances or Servicing Advances are Nonrecoverable Advances to be reimbursed on
an aggregate basis pursuant to Section 3.10 of this Agreement, the reimbursement
paid in this manner will be made pro rata to the Advancing Person or Advance
Facility Trustee, on the one hand, and the Successor Master Servicer, on the
other hand, as described in clause (i)(B) above.


  (f) The Master Servicer shall remain entitled to be reimbursed for all
Advances and Servicing Advances funded by the Master Servicer to the extent the
related rights to be reimbursed therefor have not been sold, assigned or pledged
to an Advancing Person.


  (g) Any amendment to this Section 3.21 or to any other provision of this
Agreement that may be necessary or appropriate to effect the terms of an Advance
Facility as described generally in this Section 3.21, including amendments to
add provisions relating to a successor master servicer, may be entered into by
the Trustee, the Depositor and the Master Servicer without the consent of any
Certificateholder, with written confirmation from each Rating Agency that the
amendment will not result in the reduction of the ratings on any class of the
Certificates below the lesser of the then current or original ratings on such
Certificates, and an opinion of counsel as required in 11.01(c) notwithstanding
anything to the contrary in Section 11.01 of or elsewhere in this Agreement.


  (h) Any rights of set-off that the Trust Fund, the Trustee, the Depositor, any
Successor Master Servicer or any other Person might otherwise have against the
Master Servicer under this Agreement shall not attach to any rights to be
reimbursed for Advances or Servicing Advances that have been sold, transferred,
pledged, conveyed or assigned to any Advancing Person.


  (i) At any time when an Advancing Person shall have ceased funding Advances
and/or Servicing Advances (as the case may be) and the Advancing Person or
related Advance Facility Trustee shall have received Reimbursement Amounts
sufficient in the aggregate to reimburse all Advances and/or Servicing Advances
(as the case may be) the right to reimbursement for which were assigned to the
Advancing Person, then upon the delivery of a written notice signed by the
Advancing Person and the Master Servicer or its successor or assign) to the
Trustee terminating the Advance Facility Notice (the “Notice of Facility
Termination”), the Master Servicer or its Successor Master Servicer shall again
be entitled to withdraw and retain the related Reimbursement Amounts from the
Custodial Account pursuant to Section 3.10.


  (j) After delivery of any Advance Facility Notice, and until any such Advance
Facility Notice has been terminated by a Notice of Facility Termination, this
Section 3.21 may not be amended or otherwise modified without the prior written
consent of the related Advancing Person.


ARTICLE IV

--------------------------------------------------------------------------------

PAYMENTS TO CERTIFICATEHOLDERS

Section 4.01. Certificate Account.

(a)     The Master Servicer acting as agent of the Trustee shall establish and
maintain a Certificate Account in which the Master Servicer shall deposit or
cause to be deposited on behalf of the Trustee on or before 2:00 P.M. New York
time on each Certificate Account Deposit Date by wire transfer of immediately
available funds an amount equal to the sum of (i) any Advance for the
immediately succeeding Distribution Date, (ii) any amount required to be
deposited in the Certificate Account pursuant to Section 3.12(a), (iii) any
amount required to be deposited in the Certificate Account pursuant to Section
3.16(e), Section 4.07 or Section 4.08, (iv) any amount to be deposited in the
Reserve Fund pursuant to Section 4.09, (v) any prepayment charges on the
Mortgage Loans received during the related Prepayment Period and (vi) all other
amounts constituting the Available Distribution Amount for the immediately
succeeding Distribution Date.

(b)     On or prior to the Business Day immediately following each Determination
Date, the Master Servicer shall determine any amounts owed by the Yield
Maintenance Agreement Counterparty under the Yield Maintenance Agreement and
inform the Trustee in writing of the amount so calculated.

(c)     The Trustee shall, upon written request from the Master Servicer, invest
or cause the institution maintaining the Certificate Account to invest the funds
in the Certificate Account in Permitted Investments designated in the name of
the Trustee for the benefit of the Certificateholders, which shall mature not
later than the Business Day next preceding the Distribution Date next following
the date of such investment (except that (i) if such Permitted Investment is an
obligation of the institution that maintains such account or a fund for which
such institution serves as custodian, then such Permitted Investment may mature
on such Distribution Date and (ii) any other investment may mature on such
Distribution Date if the Trustee shall advance funds on such Distribution Date
to the Certificate Account in the amount payable on such investment on such
Distribution Date, pending receipt thereof to the extent necessary to make
distributions on the Certificates) and shall not be sold or disposed of prior to
maturity. All income and gain realized from any such investment shall be for the
benefit of the Master Servicer and shall be subject to its withdrawal or order
from time to time. The amount of any losses incurred in respect of any such
investments shall be deposited in the Certificate Account by the Master Servicer
out of its own funds immediately as realized.

Section 4.02. Distributions.

(a)     On each Distribution Date, the following amounts, in the following order
of priority, shall be deemed distributed by REMIC I to REMIC II on account of
the REMIC I Regular Interests:

    (i)        to the extent of the Available Distribution Amount, reduced by
distributions made to the Class R-I Certificates pursuant to Section 4.02(c), to
the Holders of the REMIC I Regular Interests, pro rata, in an amount equal to
(A) the related Uncertificated Accrued Interest for such Distribution Date, plus
(B) any amounts in respect thereof remaining unpaid from previous Distribution
Dates. Amounts payable as Uncertificated Accrued Interest in respect of REMIC I
Regular Interest ZZ shall be reduced when the REMIC I Overcollateralization
Amount is less than the REMIC I Required Overcollateralization Amount, by the
lesser of (x) the amount of such difference and (y) the REMIC I Regular Interest
ZZ Maximum Interest Deferral Amount, and such amount will be payable to the
Holders of REMIC I Regular Interest A-I-1, REMIC I Regular Interest A-I-2, REMIC
I Regular Interest A-II-1, REMIC I Regular Interest A-II-2, REMIC I Regular
Interest A-II-3, REMIC I Regular Interest M-1, REMIC I Regular Interest M-2,
REMIC I Regular Interest M-3, REMIC I Regular Interest M-4, REMIC I Regular
Interest M-5, REMIC I Regular Interest M-6, REMIC I Regular Interest M-7 and
REMIC I Regular Interest M-8 in the same proportion as the Overcollateralization
Increase Amount is allocated to the Corresponding Class for each such REMIC I
Regular Interest, respectively, and the Uncertificated Principal Balance of
REMIC I Regular Interest ZZ shall be increased by such amount; and


    (ii)        on each Distribution Date, to the Holders of REMIC I Regular
Interests in an amount equal to the remainder of the Available Distribution
Amount after the distributions made pursuant to clause (i) above, allocated as
follows (except as provided below): (A) 98.00% of such remainder to the Holders
of the REMIC I Regular Interest AA, until the Uncertificated Principal Balance
of such REMIC I Regular Interest is reduced to zero; (B) 2.00% of such
remainder, first, to the Holders of the REMIC I Regular Interests A-I-1, A-I-2,
A-II-1, A-II-2, A-II-3, M-1, M-2, M-3, M-4, M-5, M-6, M-7 and M-8 in an
aggregate amount equal to 1.00% of and in the same proportion as principal
payments are allocated to the Corresponding Class for each such REMIC I Regular
Interest, respectively, until the Uncertificated Principal Balance of each such
REMIC I Regular Interest is reduced to zero; and, second, to the Holders of the
REMIC I Regular Interest ZZ, until the Uncertificated Principal Balance of such
REMIC I Regular Interest is reduced to zero; and (C) any remaining amounts to
the Holders of the Class R-I Certificates.


(b)     Notwithstanding the distributions described in this Section 4.02(a),
distribution of funds from the Certificate Account shall be made only in
accordance with Section 4.02(c) and (d).

  (c) On each Distribution Date (x) the Master Servicer on behalf of the Trustee
or (y) the Paying Agent appointed by the Trustee, shall distribute to each
Certificateholder of record on the next preceding Record Date (other than as
provided in Section 9.01 respecting the final distribution) either in
immediately available funds (by wire transfer or otherwise) to the account of
such Certificateholder at a bank or other entity having appropriate facilities
therefor, if such Certificateholder has so notified the Master Servicer or the
Paying Agent, as the case may be, or, if such Certificateholder has not so
notified the Master Servicer or the Paying Agent by the Record Date, by check
mailed to such Certificateholder at the address of such Holder appearing in the
Certificate Register such Certificateholder’s share (which share with respect to
each Class of Certificates, shall be based on the aggregate of the Percentage
Interests represented by Certificates of the applicable Class held by such
Holder of the following amounts, in the following order of priority, subject to
the provisions of Section 4.02(d)), in each case to the extent of the Available
Distribution Amount on deposit in the Certificate Account (or, with respect to
clause (xxi) below, to the extent of prepayment charges on deposit in the
Certificate Account):


  (i) to the Class A Certificateholders, the Class A Interest Distribution
Amount, with such amount allocated among the Class A Certificateholders on a pro
rata basis;


  (ii) to the Class M-1 Certificateholders from the amount, if any, of the
Available Distribution Amount remaining after the foregoing distributions, the
Class M-1 Interest Distribution Amount;


  (iii) to the Class M-2 Certificateholders from the amount, if any, of the
Available Distribution Amount remaining after the foregoing distributions, the
Class M-2 Interest Distribution Amount;


  (iv) to the Class M-3 Certificateholders from the amount, if any, of the
Available Distribution Amount remaining after the foregoing distributions, the
Class M-3 Interest Distribution Amount;


  (v) to the Class M-4 Certificateholders from the amount, if any, of the
Available Distribution Amount remaining after the foregoing distributions, the
Class M-4 Interest Distribution Amount;


  (vi) to the Class M-5 Certificateholders from the amount, if any, of the
Available Distribution Amount remaining after the foregoing distributions, the
Class M-5 Interest Distribution Amount;


  (vii) to the Class M-6 Certificateholders from the amount, if any, of the
Available Distribution Amount remaining after the foregoing distributions, the
Class M-6 Interest Distribution Amount;


  (viii) to the Class M-7 Certificateholders from the amount, if any, of the
Available Distribution Amount remaining after the foregoing distributions, the
Class M-7 Interest Distribution Amount;


  (ix) to the Class M-8 Certificateholders from the amount, if any, of the
Available Distribution Amount remaining after the foregoing distributions, the
Class M-8 Interest Distribution Amount;


  (x) to the Class A Certificateholders and Class M Certificateholders, the
Principal Distribution Amount (other than clauses (iv), (v) and (vi) of the
definition thereof), in the order described in Section 4.02(d) hereof, until the
Certificate Principal Balances of the Class A Certificates and Class M
Certificates have been reduced to zero;


  (xi) to the Class A Certificateholders and Class M Certificateholders, from
the Excess Cash Flow, an amount equal to the principal portion of Realized
Losses on the Mortgage Loans during the immediately preceding Due Period, such
amount to be paid, first, from the portion of Excess Cash Flow other than
Subsequent Recoveries and, second, from Subsequent Recoveries, which amount
shall be included in the Principal Distribution Amount and paid in accordance
with Section 4.02(d) hereof, until the Certificate Principal Balances of the
Class A Certificates and Class M Certificates have been reduced to zero;


  (xii) to the Class A Certificateholders and Class M Certificateholders, from
the Available Distribution Amount remaining after the foregoing distributions,
an amount equal to the principal portion of Realized Losses previously allocated
to reduce the Certificate Principal Balance of any Class of the Class A
Certificates or Class M Certificates and remaining unreimbursed, but only to the
extent of Subsequent Recoveries for that Distribution Date remaining after the
distributions described in clause (xi) above, which amount shall be included in
the Principal Distribution Amount and paid in accordance with Section 4.02(d)
hereof, until the Certificate Principal Balances of the Class A Certificates and
Class M Certificates have been reduced to zero;


  (xiii) to the Class A Certificateholders and Class M Certificateholders, from
the amount, if any, of the Available Distribution Amount remaining after the
foregoing distributions, the Overcollateralization Increase Amount for such
Distribution Date, which amount shall be included in the Principal Distribution
Amount and paid in accordance with Section 4.02(d) hereof, until the Certificate
Principal Balances of such Class A Certificates and Class M Certificates have
been reduced to zero;


  (xiv) to the Class A Certificateholders and Class M Certificateholders from
the amount, if any, of the Available Distribution Amount remaining after the
foregoing distributions, the amount of any Prepayment Interest Shortfalls
allocated thereto with respect to the Loans, to the extent not covered by
Eligible Master Servicing Compensation on such Distribution Date;


  (xv) to the Class A Certificateholders and Class M Certificateholders from the
amount, if any, of the Available Distribution Amount remaining after the
foregoing distributions, the amount of any Prepayment Interest Shortfalls
allocated thereto remaining unpaid from prior Distribution Dates together with
interest thereon;


  (xvi) to make payments, from amounts otherwise payable to the Class SB
Certificates (but in no event more than the Accrued Certificate Interest on such
Class), (i) first, to the Reserve Fund to pay to the Class A Certificates and
Class M Certificates the amount of any Class A Basis Risk Shortfall
Carry-Forward Amount or Class M Basis Risk Shortfall Carry-Forward Amount, as
applicable, on such Classes of Certificates in the manner and order of priority
set forth in Section 4.09(a) to the extent not covered by any Yield Maintenance
Agreement Payments pursuant to Section 4.09(a), and (ii) second, to maintain a
balance in the Reserve Fund equal to the Reserve Fund Deposit;


  (xvii) to the Class A Certificateholders and the Class M Certificateholders on
a pro rata basis, based on the amount of Relief Act Shortfalls allocated
thereto, from the amount, if any, of the Excess Cash Flow remaining after the
foregoing distributions, the amount of any Relief Act Shortfalls allocated to
those Certificates with respect to such Distribution Date;


  (xviii) to the Class A Certificateholders and the Class M Certificateholders,
from the amount, if any, of the Excess Cash Flow remaining after the foregoing
distributions, the principal portion of any Realized Losses previously allocated
to those Certificates and remaining unreimbursed, which amount shall be
allocated first, to the Class A Certificateholders on a pro rata basis, based on
their respective principal portion of any Realized Losses previously allocated
to those Certificates and remaining unreimbursed, and then sequentially, to the
Class M-1, Class M-2, Class M-3, Class M-4, Class M-5, Class M-6, Class M-7 and
Class M-8 Certificateholders in that order;


  (xix) to the Class M-8 Certificates, the amount, if any, of the Available
Distribution Amount remaining after the foregoing distributions, as principal,
until the Certificate Principal Balance thereof has been reduced to zero;


  (xx) to the Class SB Certificates, from the amount, if any, of the Available
Distribution Amount remaining after the foregoing distributions, the amount of
any Overcollateralization Reduction Amount for such Distribution Date;


  (xxi) to the Class SB Certificates, the amount of any payments or collections
consisting of prepayment charges received on the Mortgage Loans (which amounts
shall not be included in the Available Distribution Amount) and, from the
amount, if any, of the Available Distribution Amount remaining after the
foregoing distributions, for any Distribution Date after the Certificate
Principal Balance of each Class A Certificate and Class M Certificate has been
reduced to zero, an amount up to the Overcollateralization Amount; and


  (xxii) to the Class R-II Certificateholders, the balance, if any, of the
Available Distribution Amount.


  (d) On each Distribution Date, the Principal Distribution Amount will be paid
as follows:


  (i) the Class A Principal Distribution Amount shall be distributed as follows:


  (A) first, concurrently, (1) the Class A-I Principal Distribution Amount will
be distributed to the Class A-I-1 Certificates and Class A-I-2 Certificates, on
a pro rata basis, until the Certificate Principal Balances thereof have been
reduced to zero; provided, however, that if a Sequential Trigger Event is in
effect, the Class A-I Principal Distribution Amount will be distributed
sequentially to the Class A-I-1 Certificates and Class A-I-2 Certificates, in
that order, in each case until the Certificate Principal Balance thereof has
been reduced to zero, and (2) the Class A-II Principal Distribution Amount will
be distributed, sequentially, to the Class A-II-1, Class A-II-2 and Class A-II-3
Certificates, in that order, in each case until the Certificate Principal
Balance thereof has been reduced to zero; and


  (B) second, any remaining Class A-I Principal Distribution Amount will be
distributed to the remaining Classes of the Class A-II Certificates,
sequentially, to the Class A-II-1, Class A-II-2 and Class A-II-3 Certificates,
in that order, in each case until the Certificate Principal Balance thereof has
been reduced to zero, and any remaining Class A-II Principal Distribution Amount
will be distributed to the Class A-I-1 Certificates and Class A-I-2
Certificates, on a pro rata basis, until the Certificate Principal Balances
thereof have been reduced to zero; provided, however, that if a Sequential
Trigger Event is in effect, any remaining Class A-II Principal Distribution
Amount will be distributed sequentially to the Class A-I-1 Certificates and
Class A-I-2 Certificates, in that order, in each case until the Certificate
Principal Balance thereof has been reduced to zero;


  (ii) the Class M-1 Principal Distribution Amount shall be distributed to the
Class M-1 Certificates, until the Certificate Principal Balance thereof has been
reduced to zero;


  (iii) the Class M-2 Principal Distribution Amount shall be distributed to the
Class M-2 Certificates, until the Certificate Principal Balance thereof has been
reduced to zero;


  (iv) the Class M-3 Principal Distribution Amount shall be distributed to the
Class M-3 Certificates, until the Certificate Principal Balance thereof has been
reduced to zero;


  (v) the Class M-4 Principal Distribution Amount shall be distributed to the
Class M-4 Certificates, until the Certificate Principal Balance thereof has been
reduced to zero;


  (vi) the Class M-5 Principal Distribution Amount shall be distributed to the
Class M-5 Certificates, until the Certificate Principal Balance thereof has been
reduced to zero;


  (vii) the Class M-6 Principal Distribution Amount shall be distributed to the
Class M-6 Certificates, until the Certificate Principal Balance thereof has been
reduced to zero;


  (viii) the Class M-7 Principal Distribution Amount shall be distributed to the
Class M-7 Certificates, until the Certificate Principal Balance thereof has been
reduced to zero; and


  (ix) the Class M-8 Principal Distribution Amount shall be distributed to the
Class M-8 Certificates, until the Certificate Principal Balance thereof has been
reduced to zero.


  (e) Notwithstanding the foregoing clause (c), upon the reduction of the
Certificate Principal Balance of a Class of Class A Certificates or Class M
Certificates to zero, such Class of Certificates will not be entitled to further
distributions pursuant to Section 4.02 (other than in respect of Subsequent
Recoveries), including, without limitation, the payment of current and
unreimbursed Prepayment Interest Shortfalls pursuant to clauses (c)(xiv) and
(xv) and the Class A Basis Risk Shortfall Carry-Forward Amount and Class M Basis
Risk Shortfall Carry-Forward Amount pursuant to clause (c)(xvi).


  (f) Any Prepayment Interest Shortfalls on the Mortgage Loans which are not
covered by Eligible Master Servicing Compensation as described in Section 3.16
and Relief Act Shortfalls on the Mortgage Loans will be allocated among the
Class A Certificates and Class M Certificates pro rata in accordance with the
amount of Accrued Certificate Interest payable from the related Loan Group on
such Distribution Date absent such shortfalls. Any such uncovered Prepayment
Interest Shortfalls will be paid solely pursuant to Section 4.02(c)(xiv) and
(xv) to the extent funds are available therefor. Any such Relief Act Shortfalls
will be paid solely pursuant to Section 4.02(c)(xvii), to the extent funds are
available therefor.


  (g) In addition to the foregoing distributions, with respect to any Subsequent
Recoveries, the Master Servicer shall deposit such funds into the Custodial
Account pursuant to Section 3.07(b)(iii).


  (h) Each distribution with respect to a Book-Entry Certificate shall be paid
to the Depository, as Holder thereof, and the Depository shall be responsible
for crediting the amount of such distribution to the accounts of its Depository
Participants in accordance with its normal procedures. Each Depository
Participant shall be responsible for disbursing such distribution to the
Certificate Owners that it represents and to each indirect participating
brokerage firm (a “brokerage firm” or “indirect participating firm”) for which
it acts as agent. Each brokerage firm shall be responsible for disbursing funds
to the Certificate Owners that it represents. None of the Trustee, the
Certificate Registrar, the Depositor or the Master Servicer shall have any
responsibility therefor except as otherwise provided by this Agreement or
applicable law.


  (i) Except as otherwise provided in Section 9.01, if the Master Servicer
anticipates that a final distribution with respect to any Class of Certificates
will be made on the next Distribution Date, the Master Servicer shall, no later
than the Determination Date in the month of such final distribution, notify the
Trustee and the Trustee shall, no later than two (2) Business Days after such
Determination Date, mail on such date to each Holder of such Class of
Certificates a notice to the effect that: (i) the Trustee anticipates that the
final distribution with respect to such Class of Certificates will be made on
such Distribution Date but only upon presentation and surrender of such
Certificates at the office of the Trustee or as otherwise specified therein, and
(ii) no interest shall accrue on such Certificates from and after the end of the
prior calendar month. In the event that Certificateholders required to surrender
their Certificates pursuant to Section 9.01(c) do not surrender their
Certificates for final cancellation, the Trustee shall cause funds distributable
with respect to such Certificates to be withdrawn from the Certificate Account
and credited to a separate escrow account for the benefit of such
Certificateholders as provided in Section 9.01(d).


Section 4.03. Statements to Certificateholders; Statements to Rating Agencies;
Exchange Act Reporting.

  (a) Concurrently with each distribution charged to the Certificate Account and
with respect to each Distribution Date the Master Servicer shall forward to the
Trustee and the Trustee shall forward by mail or otherwise make available
electronically on its website (which may be obtained by any Certificateholder by
telephoning the Trustee at (877) 722-1095) to each Holder and the Depositor a
statement setting forth the following information as to each Class of
Certificates, in each case to the extent applicable:


  (i) (A) the amount of such distribution to the Certificateholders of such
Class applied to reduce the Certificate Principal Balance thereof, and (B) the
aggregate amount included therein representing Principal Prepayments;


  (ii) the amount of such distribution to Holders of such Class of Certificates
allocable to interest;


  (iii) if the distribution to the Holders of such Class of Certificates is less
than the full amount that would be distributable to such Holders if there were
sufficient funds available therefor, the amount of the shortfall;


  (iv) the amount of any Advance by the Master Servicer with respect to the
Mortgage Loans pursuant to Section 4.04;


  (v) the number of Mortgage Loans and the Stated Principal Balance after giving
effect to the distribution of principal on such Distribution Date;


  (vi) the aggregate Certificate Principal Balance of each Class of the
Certificates, after giving effect to the amounts distributed on such
Distribution Date, separately identifying any reduction thereof due to Realized
Losses other than pursuant to an actual distribution of principal;


  (vii) on the basis of the most recent reports furnished to it by Subservicers,
(a) the number and aggregate principal balances of Mortgage Loans that are
Delinquent (1) one month, (2) two months and (3) three or more months and the
number and aggregate principal balance of Mortgage Loans that are in
foreclosure, (b) the number and aggregate principal balances of Mortgage Loans
that are Reportable Modified Mortgage Loans that are Delinquent (1) one month,
(2) two months and (3) three or more months and the number and aggregate
principal balance of Mortgage Loans that are Reportable Modified Mortgage Loans
that are in foreclosure and are REO Property, indicating in each case
capitalized Mortgage Loans, other Servicing Modifications and totals, and (c)
for all Mortgage Loans that are Reportable Modified Mortgage Loans, the number
and aggregate Stated Principal Balance of Mortgage Loans that are Reportable
Modified Mortgage Loans that have been liquidated, the subject of pay-offs and
that have been repurchased by the Master Servicer or Seller;


  (viii) the number, aggregate principal balance and book value of any REO
Properties;


  (ix) the aggregate Accrued Certificate Interest remaining unpaid, if any, for
each Class of Certificates, after giving effect to the distribution made on such
Distribution Date;


  (x) the aggregate amount of Realized Losses for such Distribution Date and the
aggregate amount of Realized Losses on the Mortgage Loans incurred since the
Cut-off Date;


  (xi) the Pass-Through Rate on each Class of Certificates, the Net WAC Cap
Rate;


  (xii) the weighted average of the Maximum Net Mortgage Rates on the Mortgage
Loans;


  (xiii) the Class A Basis Risk Shortfall, Class A Basis Risk Shortfall
Carry-Forward Amount, Class M Basis Risk Shortfall, Class M Basis Risk Shortfall
Carry-Forward Amount and Prepayment Interest Shortfalls;


  (xiv) the Overcollateralization Amount and the Required Overcollateralization
Amount following such Distribution Date;


  (xv) the number and aggregate principal balance of Mortgage Loans repurchased
under Section 4.07 or Section 4.08;


  (xvi) the aggregate amount of any recoveries on previously foreclosed loans
from Residential Funding due to a breach of representation or warranty;


  (xvii) the weighted average remaining term to maturity of the Mortgage Loans
after giving effect to the amounts distributed on such Distribution Date;


  (xviii) the weighted average Mortgage Rates of the Mortgage Loans after giving
effect to the amounts distributed on such Distribution Date;


  (xix) the aggregate of any deposits to and withdrawals from the Reserve Fund
for such Distribution Date and the remaining amount on deposit in the Reserve
Fund after such deposits and withdrawals;


  (xx) the amount if any, to be paid by a Derivative Counterparty under a
Derivative Contract; and


  (xxi) amounts paid under the Yield Maintenance Agreement.


        In the case of information furnished pursuant to clauses (i) and (ii)
above, the amounts shall be expressed as a dollar amount per Certificate with a
$1,000 denomination. In addition to the statement provided to the Trustee as set
forth in this Section 4.03(a), the Master Servicer shall provide to any manager
of a trust fund consisting of some or all of the Certificates, upon reasonable
request, such additional information as is reasonably obtainable by the Master
Servicer at no additional expense to the Master Servicer. Also, at the request
of a Rating Agency, the Master Servicer shall provide the information relating
to the Reportable Modified Mortgage Loans substantially in the form attached
hereto as Exhibit S to such Rating Agency within a reasonable period of time;
provided, however, that the Master Servicer shall not be required to provide
such information more than four times in a calendar year to any Rating Agency.

(b)     Within a reasonable period of time after the end of each calendar year,
the Master Servicer shall prepare, or cause to be prepared, and the Trustee
shall forward, or cause to be forwarded, to each Person who at any time during
the calendar year was the Holder of a Certificate, other than a Class R
Certificate, a statement containing the information set forth in clauses (i) and
(ii) of subsection (a) above aggregated for such calendar year or applicable
portion thereof during which such Person was a Certificateholder. Such
obligation of the Master Servicer and Trustee shall be deemed to have been
satisfied to the extent that substantially comparable information shall be
provided by the Master Servicer and Trustee pursuant to any requirements of the
Code.

(c)     As soon as reasonably practicable, upon the written request of any
Certificateholder, the Master Servicer shall provide the requesting
Certificateholder with such information as is necessary and appropriate, in the
Master Servicer’s sole discretion, for purposes of satisfying applicable
reporting requirements under Rule 144A.

(d)     The Master Servicer shall, on behalf of the Depositor and in respect of
the Trust Fund, sign and cause to be filed with the Commission any periodic
reports required to be filed under the provisions of the Exchange Act, and the
rules and regulations of the Commission thereunder. In connection with the
preparation and filing of such periodic reports, the Trustee shall timely
provide to the Master Servicer (I) a list of Certificateholders as shown on the
Certificate Register as of the end of each calendar year, (II) copies of all
pleadings, other legal process and any other documents relating to any claims,
charges or complaints involving the Trustee, as trustee hereunder, or the Trust
Fund that are received by the Trustee, (III) notice of all matters that, to the
actual knowledge of a Responsible Officer of the Trustee, have been submitted to
a vote of the Certificateholders, other than those matters that have been
submitted to a vote of the Certificateholders at the request of the Depositor or
the Master Servicer, and (IV) notice of any failure of the Trustee to make any
distribution to the Certificateholders as required pursuant to this Agreement.
Neither the Master Servicer nor the Trustee shall have any liability with
respect to the Master Servicer’s failure to properly prepare or file such
periodic reports resulting from or relating to the Master Servicer’s inability
or failure to obtain any information not resulting from the Master Servicer’s
own negligence or willful misconduct. Any Form 10-K filed with the Commission in
connection with this clause (d) shall include a certification, signed by the
senior officer in charge of the servicing functions of the Master Servicer, in
the form attached as Exhibit R-1 hereto or such other form as may be required or
permitted by the Commission (the “Form 10-K Certification”), in compliance with
Rule 13a-14 and 15d-14 under the Exchange Act and any additional directives of
the Commission. In connection with the Form 10-K Certification, the Trustee
shall provide the Master Servicer with a back-up certification substantially in
the form attached hereto as Exhibit R-2. This Section 4.03(d) may be amended in
accordance with this Agreement without the consent of the Certificateholders.

  Section 4.04. Distribution of Reports to the Trustee and the Depositor;
Advances by the Master Servicer.


(a)     Prior to the close of business on the Business Day next succeeding each
Determination Date, the Master Servicer shall furnish a written statement (which
may be in a mutually agreeable electronic format) to the Trustee, any Paying
Agent and the Depositor (the information in such statement to be made available
to Certificateholders by the Master Servicer on request) (provided that the
Master Servicer will use its best efforts to deliver such written statement not
later than 12:00 p.m. New York time on the second Business Day prior to the
Distribution Date) setting forth (i) the Available Distribution Amounts, (ii)
the amounts required to be withdrawn from the Custodial Account and deposited
into the Certificate Account and Insurance Account on the immediately succeeding
Certificate Account Deposit Date pursuant to clause (iii) of Section 4.01(a),
(iii) the amounts required to be withdrawn from and deposited into the Reserve
Fund pursuant to Section 4.09, (iv) the amount of Prepayment Interest
Shortfalls, Class A Basis Risk Shortfall, Class M Basis Risk Shortfall, Class A
Basis Risk Shortfall Carry-Forward Amounts and Class M Basis Risk Shortfall
Carry-Forward Amounts and (v) the amount payable by the Derivative
Counterparties to the Trustee under the Derivative Contracts as provided in
Section 4.11. The determination by the Master Servicer of such amounts shall, in
the absence of obvious error, be presumptively deemed to be correct for all
purposes hereunder and the Trustee shall be protected in relying upon the same
without any independent check or verification.

(b)     On or before 2:00 P.M. New York time on each Certificate Account Deposit
Date, the Master Servicer shall either (i) remit to the Trustee for deposit in
the Certificate Account from its own funds, or funds received therefor from the
Subservicers, an amount equal to the Advances to be made by the Master Servicer
in respect of the related Distribution Date, which shall be in an aggregate
amount equal to the aggregate amount of Monthly Payments (with each interest
portion thereof adjusted to a per annum rate equal to the Net Mortgage Rate),
less the amount of any related Servicing Modifications, Debt Service Reductions
or reductions in the amount of interest collectable from the Mortgagor pursuant
to the Relief Act or similar legislation or regulations then in effect, on the
Outstanding Mortgage Loans as of the related Due Date in the related Due Period,
which Monthly Payments were due during the related Due Period and not received
as of the close of business as of the related Determination Date; provided that
no Advance shall be made if it would be a Nonrecoverable Advance, (ii) withdraw
from amounts on deposit in the Custodial Account and deposit in the Certificate
Account all or a portion of the Amount Held for Future Distribution in discharge
of any such Advance, or (iii) make advances in the form of any combination of
clauses (i) and (ii) aggregating the amount of such Advance. Any portion of the
Amount Held for Future Distribution so used shall be replaced by the Master
Servicer by deposit in the Certificate Account on or before 11:00 A.M. New York
time on any future Certificate Account Deposit Date to the extent that funds
attributable to the Mortgage Loans that are available in the Custodial Account
for deposit in the Certificate Account on such Certificate Account Deposit Date
shall be less than payments to Certificateholders required to be made on the
following Distribution Date. The Master Servicer shall be entitled to use any
Advance made by a Subservicer as described in Section 3.07(b) that has been
deposited in the Custodial Account on or before such Distribution Date as part
of the Advance made by the Master Servicer pursuant to this Section 4.04. The
determination by the Master Servicer that it has made a Nonrecoverable Advance
or that any proposed Advance, if made, would constitute a Nonrecoverable
Advance, shall be evidenced by a certificate of a Servicing Officer delivered to
the Depositor and the Trustee. In the event that the Master Servicer determines
as of the Business Day preceding any Certificate Account Deposit Date that it
will be unable to deposit in the Certificate Account an amount equal to the
Advance required to be made for the immediately succeeding Distribution Date, it
shall give notice to the Trustee of its inability to advance (such notice may be
given by telecopy), not later than 3:00 P.M., New York time, on such Business
Day, specifying the portion of such amount that it will be unable to deposit.
Not later than 3:00 P.M., New York time, on the Certificate Account Deposit Date
the Trustee shall, unless by 12:00 Noon, New York time, on such day the Trustee
shall have been notified in writing (by telecopy) that the Master Servicer shall
have directly or indirectly deposited in the Certificate Account such portion of
the amount of the Advance as to which the Master Servicer shall have given
notice pursuant to the preceding sentence, pursuant to Section 7.01, (a)
terminate all of the rights and obligations of the Master Servicer under this
Agreement in accordance with Section 7.01 and (b) assume the rights and
obligations of the Master Servicer as successor Master Servicer hereunder,
including the obligation to deposit in the Certificate Account an amount equal
to the Advance for the immediately succeeding Distribution Date. In connection
with the preceding sentence, the Trustee shall deposit all funds it receives
pursuant to this Section 4.04 into the Certificate Account.

Section 4.05. Allocation of Realized Losses.

(a)     Prior to each Distribution Date, the Master Servicer shall determine the
total amount of Realized Losses, if any, that resulted from any Cash
Liquidation, Servicing Modifications, Debt Service Reduction, Deficient
Valuation or REO Disposition that occurred during the related Prepayment Period
or, in the case of a Servicing Modification that constitutes a reduction of the
interest rate on a Mortgage Loan, the amount of the reduction in the interest
portion of the Monthly Payment due in the month in which such Distribution Date
occurs. The amount of each Realized Loss shall be evidenced by an Officers’
Certificate.

        All Realized Losses on the Mortgage Loans shall be allocated as follows:

  first, to Excess Cash Flow as provided in Section 4.02(c)(xi), to the extent
of the Excess Cash Flow for such Distribution Date;


  second, in reduction of the Overcollateralization Amount, until the earlier
of: (1) such amount has been reduced to zero or (2) the aggregate Certificate
Principal Balance of the Class A Certificates and Class M Certificates equals
the aggregate Stated Principal Balance of the Mortgage Loans;


  third, to the Class M-8 Certificates, until the Certificate Principal Balance
thereof has been reduced to zero;


  fourth, to the Class M-7 Certificates, until the Certificate Principal Balance
thereof has been reduced to zero;


  fifth, to the Class M-6 Certificates, until the Certificate Principal Balance
thereof has been reduced to zero;


  sixth, to the Class M-5 Certificates, until the Certificate Principal Balance
thereof has been reduced to zero;


  seventh, to the Class M-4 Certificates, until the Certificate Principal
Balance thereof has been reduced to zero;


  eighth, to the Class M-3 Certificates, until the Certificate Principal Balance
thereof has been reduced to zero;


  ninth, to the Class M-2 Certificates, until the Certificate Principal Balance
thereof has been reduced to zero;


  tenth, to the Class M-1 Certificates, until the Certificate Principal thereof
has been reduced to zero; and


  eleventh, for losses on the Group I Loans, to the Class A-I Certificates on a
pro rata basis, and for losses on the Group II Loans, to the Class A-II
Certificates on a pro rata basis, in each case until the Certificate Principal
Balances thereof have been reduced to zero.


(b)     Any allocation of the principal portion of Realized Losses (other than
Debt Service Reductions) to the Class A Certificates or Class M Certificates
shall be made by reducing the Certificate Principal Balance thereof by the
amount so allocated, which allocation shall be deemed to have occurred on such
Distribution Date; provided that no such reduction shall reduce the Certificate
Principal Balance of the Class A Certificates and Class M Certificates below the
aggregate Stated Principal Balance of the Mortgage Loans, as applicable.
Allocations of the interest portions of Realized Losses (other than any interest
rate reduction resulting from a Servicing Modification) shall be made by
operation of the definition of “Accrued Certificate Interest” and by operation
of the provisions of Section 4.02(c). Allocations of the interest portion of a
Realized Loss resulting from an interest rate reduction in connection with a
Servicing Modification shall be made by operation of the provisions of Section
4.02(c). All Realized Losses and all other losses allocated to a Class of
Certificates hereunder will be allocated among the Certificates of such Class in
proportion to the Percentage Interests evidenced thereby.

(c)     All Realized Losses on the Mortgage Loans shall be allocated on each
Distribution Date to the following REMIC I Regular Interests in the specified
percentages, as follows: first, to Uncertificated Accrued Interest payable to
the REMIC I Regular Interests AA and ZZ up to an aggregate amount equal to the
excess of (a) the REMIC I Interest Loss Allocation Amount over (b) Prepayment
Interest Shortfalls (to the extent not covered by Eligible Master Servicing
Compensation) relating to the Mortgage Loans for such Distribution Date, 98% and
2%, respectively; second, to the Uncertificated Principal Balances of the REMIC
I Regular Interests AA and ZZ up to an aggregate amount equal to the REMIC I
Principal Loss Allocation Amount, 98% and 2%, respectively; third, to the
Uncertificated Principal Balances of REMIC I Regular Interests AA, M-8 and ZZ,
98%, 1% and 1% until the Uncertificated Principal Balance of REMIC I Regular
Interest M-8 has been reduced to zero; fourth, to the Uncertificated Principal
Balances of REMIC I Regular Interests AA, M-7 and ZZ, 98%, 1% and 1% until the
Uncertificated Principal Balance of REMIC I Regular Interest M-7 has been
reduced to zero; fifth, to the Uncertificated Principal Balances of REMIC I
Regular Interests AA, M-6 and ZZ, 98%, 1% and 1% until the Uncertificated
Principal Balance of REMIC I Regular Interest M-6 has been reduced to zero;
sixth, to the Uncertificated Principal Balances of REMIC I Regular Interests AA,
M-5 and ZZ, 98%, 1% and 1% until the Uncertificated Principal Balance of REMIC I
Regular Interest M-5 has been reduced to zero; seventh, to the Uncertificated
Principal Balances of REMIC I Regular Interests AA, M-4 and ZZ, 98%, 1% and 1%
until the Uncertificated Balance of REMIC I Regular Interest M-4 has been
reduced to zero; eighth, to the Uncertificated Principal Balances of REMIC I
Regular Interests AA, M-3 and ZZ, 98%, 1% and 1% until the Uncertificated
Principal Balance of REMIC I Regular Interest M-3 has been reduced to zero;
ninth, to the Uncertificated Principal Balances of REMIC I Regular Interests AA,
M-2 and ZZ, 98%, 1% and 1% until the Uncertificated Principal Balance of REMIC I
Regular Interest M-2 has been reduced to zero; tenth, to the Uncertificated
Principal Balances of REMIC I Regular Interests AA, M-1 and ZZ, 98%, 1% and 1%
until the Uncertificated Principal Balance of REMIC I Regular Interest M-1 has
been reduced to zero; and eighth, to the Uncertificated Principal Balances of
REMIC I Regular Interests AA, 98%, A-I-1, A-I-2, A-II-1, A-II-2, A-II-3, 1% pro
rata, and ZZ, 1%, until the Uncertificated Principal Balance of each of REMIC I
Regular Interests A-I-1, A-I-2, A-II-1, A-II-2 and A-II-3 have been reduced to
zero.

Section 4.06. Reports of Foreclosures and Abandonment of Mortgaged Property.

        The Master Servicer or the Subservicers shall file information returns
with respect to the receipt of mortgage interest received in a trade or
business, the reports of foreclosures and abandonments of any Mortgaged Property
and the informational returns relating to cancellation of indebtedness income
with respect to any Mortgaged Property required by Sections 6050H, 6050J and
6050P of the Code, respectively, and deliver to the Trustee an Officers’
Certificate on or before March 31 of each year stating that such reports have
been filed. Such reports shall be in form and substance sufficient to meet the
reporting requirements imposed by such Sections 6050H, 6050J and 6050P of the
Code.

Section 4.07. Optional Purchase of Defaulted Mortgage Loans.

        As to any Mortgage Loan which is delinquent in payment by 90 days or
more, the Master Servicer may, at its option, purchase such Mortgage Loan from
the Trustee at the Purchase Price therefor. If at any time the Master Servicer
makes a payment to the Certificate Account covering the amount of the Purchase
Price for such a Mortgage Loan, and the Master Servicer provides to the Trustee
a certification signed by a Servicing Officer stating that the amount of such
payment has been deposited in the Certificate Account, then the Trustee shall
execute the assignment of such Mortgage Loan at the request of the Master
Servicer without recourse to the Master Servicer which shall succeed to all the
Trustee’s right, title and interest in and to such Mortgage Loan, and all
security and documents relative thereto. Such assignment shall be an assignment
outright and not for security. The Master Servicer will thereupon own such
Mortgage, and all such security and documents, free of any further obligation to
the Trustee or the Certificateholders with respect thereto.

Section 4.08. Limited Mortgage Loan Repurchase Right.

        The Limited Repurchase Right Holder will have the irrevocable option at
any time to purchase any of the Mortgage Loans from the Trustee at the Purchase
Price, up to a maximum of five Mortgage Loans. In the event that this option is
exercised as to any five Mortgage Loans in the aggregate, this option will
thereupon terminate. If at any time the Limited Repurchase Right Holder makes a
payment to the Certificate Account covering the amount of the Purchase Price for
such a Mortgage Loan, and the Limited Repurchase Right Holder provides to the
Trustee a certification signed by a Servicing Officer stating that the amount of
such payment has been deposited in the Certificate Account, then the Trustee
shall execute the assignment of such Mortgage Loan at the request of the Limited
Repurchase Right Holder without recourse to the Limited Repurchase Right Holder
which shall succeed to all the Trustee’s right, title and interest in and to
such Mortgage Loan, and all security and documents relative thereto. Such
assignment shall be an assignment outright and not for security. The Limited
Repurchase Right Holder will thereupon own such Mortgage, and all such security
and documents, free of any further obligation to the Trustee or the
Certificateholders with respect thereto. Any tax on “prohibited transactions”
(as defined in Section 860F(a)(2) of the Code) imposed on any REMIC relating to
the exercise of the option provided in this Section 4.08 shall in no event be
payable by the Trustee.

  Section 4.09. Distribution of Class A Basis Risk Shortfall Carry-Forward
Amounts and Class M Basis Risk Shortfall Carry-Forward Amounts; Reserve Fund.


(a)     On the Closing Date, the Trustee shall (i) establish and maintain in its
name, in trust for the benefit of Class A Certificates and Class M Certificates,
the Reserve Fund and (ii) for the benefit of the Class A Certificates and Class
M Certificates, purchase the Yield Maintenance Agreement for the Yield
Maintenance Agreement Purchase Price, to the extent the Yield Maintenance
Agreement Purchase Price has been received by the Trustee from the Depositor. In
addition, on the Closing Date, the Trustee shall deposit into the Reserve Fund
the Reserve Fund Deposit to the extent received by the Trustee from the
Depositor. The Trustee shall deposit into the Reserve Fund all amounts received
by it from the Yield Maintenance Agreement Counterparty. On each Distribution
Date, the Trustee shall transfer from the Certificate Account to the Reserve
Fund the amounts specified pursuant to Section 4.02(c)(xvi). On each
Distribution Date, the Trustee shall make withdrawals from the Reserve Fund and
use the amounts in the Reserve Fund to make distributions to the Class A
Certificates and Class M Certificates (i) with respect of any Excess Cash Flow
on deposit in the Reserve Fund, to pay any Class A Basis Risk Shortfall
Carry-Forward Amounts and Class M Basis Risk Carry-Forward Amounts as set forth
in Section 4.02(c)(xvi) and (ii) with respect to any amounts on deposit in the
Reserve Fund in respect of the Yield Maintenance Agreement, in the following
order of priority:

    (A)        first, to the Class A Certificates, in an amount equal to any
Class A Basis Risk Shortfall Carry-Forward Amount, concurrently on a pro rata
basis, based on the amount of any Class A Basis Risk Shortfall Carry-Forward
Amount for such Classes of Certificates;


    (B)        second, to the Class M-1, Class M-2, Class M-3, Class M-4, Class
M-5, Class M-6, Class M-7 and Class M-8 Certificates, in that order, in an
amount equal to any Class M Basis Risk Shortfall Carry-Forward Amount; and


    (C)        third, to the Class SB Certificates.


Any such amounts transferred shall be treated for federal tax purposes as
amounts distributed by REMIC II to the Class SB Certificateholders as transferee
thereof. On each Distribution Date, to the extent that the amount remaining in
the Reserve Fund (other than any amounts on deposit in the Reserve Fund in
respect of the Yield Maintenance Agreement) is in excess of $5,000 after the
distributions described in the second preceding sentence, the Trustee shall,
based upon the information provided by the Master Servicer, withdraw from the
Reserve Fund (to the extent of funds available on deposit therein) such amounts
in excess of $5,000, if any, and distribute them to the holder of the Reserve
Fund Residual Right. On each Distribution Date, to the extent required and
subject to Section 4.09(a), the Trustee shall make withdrawals from the Reserve
Fund and use the amounts in the Reserve Fund to make distributions to the Class
A Certificates and Class M Certificates. On each Distribution Date, with respect
to any amounts received from Excess Cash Flow on that Distribution Date pursuant
to Section 4.02(c)(xvi), the Trustee shall make payments to the Class A
Certificateholders and Class M Certificateholders in an amount equal to the
amount of any Basis Risk Shortfall Carry-Forward Amount on the Class A
Certificates and Class M Certificates, and any remainder shall be distributed to
the holder of the Reserve Fund Residual Right.

(b)     The Reserve Fund shall be an Eligible Account. Amounts held in the
Reserve Fund from time to time shall continue to constitute assets of the Trust
Fund, but not of the REMICs, until released from the Reserve Fund pursuant to
this Section 4.09. The Reserve Fund constitutes an “outside reserve fund” within
the meaning of Treasury Regulation Section 1.860G-2(h) and is not an asset of
the REMICs. The Class SB Certificateholders shall be the owners of the Reserve
Fund, and for all federal tax purposes, amounts transferred by the REMICs to the
Reserve Fund shall be treated as amounts distributed by the REMICs to the Class
SB Certificateholders as designated in Section 4.02(c). The Trustee shall keep
records that accurately reflect the funds on deposit in the Reserve Fund. The
Trustee shall, at the direction of the Master Servicer, invest amounts on
deposit in the Reserve Fund in Permitted Investments. In the absence of written
direction to the Trustee from the Master Servicer, all funds in the Reserve Fund
shall remain uninvested. On each Distribution Date, the Trustee shall distribute
any interest on the Reserve Fund to the holder of the Reserve Fund Residual
Right.

(c)     The holder of the Reserve Fund Residual Right with respect to the
Reserve Fund shall initially be Residential Funding as holder of the Class SB
Certificates, and such Reserve Fund Residual Right shall at all times be owned
by and allocated to Class SB Certificates. So long as Residential Funding is the
holder of the Class SB Certificates, any amounts payable to the holder of the
Reserve Fund Residual Right shall be payable to Residential Funding. In the
event of a transfer of the ownership in any of the Class SB Certificates by
Residential Funding, the Reserve Fund Residual Right will be transferred along
with such Class SB Certificates.

(d)     If the Yield Maintenance Agreement is terminated prior to its scheduled
termination date, the Trustee, at the written direction of Residential Funding,
shall apply any payments received by the Trustee in connection with such
termination in excess of Yield Maintenance Agreement Payments to enter into a
new contract with a provider identified to it by Residential Funding and with
coverage substantially similar to the remaining terms of the Yield Maintenance
Agreement as determined by Residential Funding in a written notice to the
Trustee.

(e)     Subject to Sections 8.01 and 8.02 hereof, the Trustee agrees to comply
with the terms of the Yield Maintenance Agreement and to enforce the terms and
provisions thereof against the Yield Maintenance Agreement Provider at the
written direction of the Holders of Class A Certificates and Class M
Certificates entitled to at least 51% of the Voting Rights of such Classes of
Certificates, or if the Trustee does not receive such direction from such
Certificateholders, then at the written direction of Residential Funding.

Section 4.10. [Reserved].

Section 4.11. Derivative Contracts.

(a)     The Trustee shall, at the direction of the Master Servicer, on behalf of
the Trust Fund, enter into Derivative Contracts, solely for the benefit of the
Class SB Certificates. Any such Derivative Contract shall constitute a fully
prepaid agreement. The Master Servicer shall determine, in its sole discretion,
whether any Derivative Contract conforms to the requirements of Section 4.11(b)
and (c). Any acquisition of a Derivative Contract shall be accompanied by an
appropriate amendment to this Agreement, including an Opinion of Counsel, as
provided in Section 11.01, and either (i) an Opinion of Counsel to the effect
that the existence of the Derivative Contract will not adversely affect the
availability of the exemptive relief afforded under ERISA by U.S. Department of
Labor Prohibited Transaction Exemption 94-29, as most recently amended, 67 Fed.
Reg. 54487 (August 22, 2002), or Prohibited Transaction Class Exemption 95-60,
60 Fed. Reg. 35925 (July 12, 1995), to the Holders of the Class A Certificates
or the Class M Certificates, respectively, as of the date the Derivative
Contract is entered into by the Trustee or (ii) the consent of each Holder of a
Class A Certificate or a Class M Certificate to the acquisition of such
Derivative Contract. All collections, proceeds and other amounts in respect of
the Derivative Contracts payable by the Derivative Counterparty shall be
distributed to the Class SB Certificates on the Distribution Date following
receipt thereof by the Trustee. In no event shall such an instrument constitute
a part of any REMIC created hereunder. In addition, in the event any such
instrument is deposited, the Trust Fund shall be deemed to be divided into two
separate and discrete sub-Trusts. The assets of one such sub-Trust shall consist
of all the assets of the Trust other than such instrument and the assets of the
other sub-Trust shall consist solely of such instrument.

(b)     Any Derivative Contract that provides for any payment obligation on the
part of the Trust Fund must (i) be without recourse to the assets of the Trust
Fund, (ii) contain a non-petition covenant provision from the Derivative
Counterparty, (iii) limit payment dates thereunder to Distribution Dates and
(iv) contain a provision limiting any cash payments due to the Derivative
Counterparty on any day under such Derivative Contract solely to funds available
therefor in the Certificate Account available to make payments to the Holders of
the Class SB Certificates on such Distribution Date.

(c)     Each Derivative Contract must (i) provide for the direct payment of any
amounts by the Derivative Counterparty thereunder to the Certificate Account at
least one Business Day prior to the related Distribution Date, (ii) contain an
assignment of all of the Trust Fund’s rights (but none of its obligations) under
such Derivative Contract to the Trustee on behalf the Class SB
Certificateholders and shall include an express consent to the Derivative
Counterparty to such assignment, (iii) provide that in the event of the
occurrence of an Event of Default, such Derivative Contract shall terminate upon
the direction of a majority Percentage Interest of the Class SB Certificates,
and (iv) prohibit the Derivative Counterparty from “setting-off’ or “netting”
other obligations of the Trust Fund and its Affiliates against such Derivative
Counterparty’s payment obligations thereunder.

ARTICLE V

--------------------------------------------------------------------------------

THE CERTIFICATES

Section 5.01. The Certificates.

(a)     The Class A, Class M, Class SB and Class R Certificates shall be
substantially in the forms set forth in Exhibits A, B, C and D, respectively,
and shall, on original issue, be executed and delivered by the Trustee to the
Certificate Registrar for authentication and delivery to or upon the order of
the Depositor upon receipt by the Trustee or one or more Custodians of the
documents specified in Section 2.01. The Class A and Class M-1 Certificates
shall be issuable in minimum dollar denominations of $25,000 and integral
multiples of $1 in excess thereof. The Class M-2, Class M-3, Class M-4, Class
M-5, Class M-6, Class M-7 and Class M-8 Certificates shall be issuable in
minimum dollar denominations of $250,000 and integral multiples of $1 in excess
thereof. The Class SB Certificates shall be issuable in registered, certificated
form in minimum percentage interests of 5.00% and integral multiples of 0.01% in
excess thereof. Each Class of Class R Certificates shall be issued in
registered, certificated form in minimum percentage interests of 20.00% and
integral multiples of 0.01% in excess thereof; provided, however, that one Class
R Certificate of each Class will be issuable to the REMIC Administrator as “tax
matters person” pursuant to Section 10.01(c) in a minimum denomination
representing a Percentage Interest of not less than 0.01%. The Certificates
shall be executed by manual or facsimile signature on behalf of an authorized
officer of the Trustee. Certificates bearing the manual or facsimile signatures
of individuals who were at any time the proper officers of the Trustee shall
bind the Trustee, notwithstanding that such individuals or any of them have
ceased to hold such offices prior to the authentication and delivery of such
Certificate or did not hold such offices at the date of such Certificates. No
Certificate shall be entitled to any benefit under this Agreement, or be valid
for any purpose, unless there appears on such Certificate a certificate of
authentication substantially in the form provided for herein executed by the
Certificate Registrar by manual signature, and such certificate upon any
Certificate shall be conclusive evidence, and the only evidence, that such
Certificate has been duly authenticated and delivered hereunder. All
Certificates shall be dated the date of their authentication.

(b)     The Class A Certificates and Class M Certificates shall initially be
issued as one or more Certificates registered in the name of the Depository or
its nominee and, except as provided below, registration of such Certificates may
not be transferred by the Trustee except to another Depository that agrees to
hold such Certificates for the respective Certificate Owners with Ownership
Interests therein. The Certificate Owners shall hold their respective Ownership
Interests in and to each such Class A Certificate and Class M Certificate
through the book-entry facilities of the Depository and, except as provided
below, shall not be entitled to Definitive Certificates in respect of such
Ownership Interests. All transfers by Certificate Owners of their respective
Ownership Interests in the Book-Entry Certificates shall be made in accordance
with the procedures established by the Depository Participant or brokerage firm
representing such Certificate Owner. Each Depository Participant shall transfer
the Ownership Interests only in the Book-Entry Certificates of Certificate
Owners it represents or of brokerage firms for which it acts as agent in
accordance with the Depository’s normal procedures.

        The Trustee, the Master Servicer and the Depositor may for all purposes
(including the making of payments due on the respective Classes of Book-Entry
Certificates) deal with the Depository as the authorized representative of the
Certificate Owners with respect to the respective Classes of Book-Entry
Certificates for the purposes of exercising the rights of Certificateholders
hereunder. The rights of Certificate Owners with respect to the respective
Classes of Book-Entry Certificates shall be limited to those established by law
and agreements between such Certificate Owners and the Depository Participants
and brokerage firms representing such Certificate Owners. Multiple requests and
directions from, and votes of, the Depository as Holder of any Class of
Book-Entry Certificates with respect to any particular matter shall not be
deemed inconsistent if they are made with respect to different Certificate
Owners. The Trustee may establish a reasonable record date in connection with
solicitations of consents from or voting by Certificateholders and shall give
notice to the Depository of such record date. If (i)(A) the Depositor, with the
consent of a majority of the Certificateholders, advises the Trustee in writing
that the Depository is no longer willing or able to properly discharge its
responsibilities as Depository and (B) the Depositor is unable to locate a
qualified successor or (ii) the Depositor at its option advises the Trustee in
writing that it elects to terminate the book-entry system through the
Depository, the Trustee shall notify all Certificate Owners, through the
Depository, of the occurrence of any such event and of the availability of
Definitive Certificates to Certificate Owners requesting the same. Upon
surrender to the Trustee of the Book-Entry Certificates by the Depository,
accompanied by registration instructions from the Depository for registration of
transfer, the Trustee shall issue the Definitive Certificates.

        In addition, if an Event of Default has occurred and is continuing, each
Certificate Owner materially adversely affected thereby may at its option
request a Definitive Certificate evidencing such Certificate Owner’s Percentage
Interest in the related Class of Certificates. In order to make such request,
such Certificate Owner shall, subject to the rules and procedures of the
Depository, provide the Depository or the related Depository Participant with
directions for the Trustee to exchange or cause the exchange of the Certificate
Owner’s interest in such Class of Certificates for an equivalent Percentage
Interest in fully registered definitive form. Upon receipt by the Trustee of
instruction from the Depository directing the Trustee to effect such exchange
(such instructions to contain information regarding the Class of Certificates
and the Certificate Principal Balance being exchanged, the Depository
Participant account to be debited with the decrease, the registered holder of
and delivery instructions for the Definitive Certificates and any other
information reasonable required by the Trustee), (i) the Trustee shall instruct
the Depository to reduce the related Depository Participant’s account by the
aggregate Certificate Principal Balance of the Definitive Certificates, (ii) the
Trustee shall execute, authenticate and deliver, in accordance with the
registration and delivery instructions provided by the Depository, a Definitive
Certificate evidencing such Certificate Owner’s Percentage Interest in such
Class of Certificates and (iii) the Trustee shall execute and authenticate a new
Book-Entry Certificate reflecting the reduction in the aggregate Certificate
Principal Balance of such Class of Certificates by the amount of the Definitive
Certificates.

        Neither the Depositor, the Master Servicer nor the Trustee shall be
liable for any actions taken by the Depository or its nominee, including,
without limitation, any delay in delivery of any instruction required under this
section and may conclusively rely on, and shall be protected in relying on, such
instructions. Upon the issuance of Definitive Certificates all references herein
to obligations imposed upon or to be performed by the Depository in connection
with the issuance of the Definitive Certificates pursuant to this Section 5.01
shall be deemed to be imposed upon and performed by the Trustee, and the Trustee
and the Master Servicer shall recognize the Holders of the Definitive
Certificates as Certificateholders hereunder.

(c)     Each of the Certificates is intended to be a “security” governed by
Article 8 of the Uniform Commercial Code as in effect in the State of New York
and any other applicable jurisdiction, to the extent that any of such laws may
be applicable.

Section 5.02. Registration of Transfer and Exchange of Certificates.

  (a) The Trustee shall cause to be kept at one of the offices or agencies to be
appointed by the Trustee, in accordance with the provisions of Section 8.10, a
Certificate Register in which, subject to such reasonable regulations as it may
prescribe, the Trustee shall provide for the registration of Certificates and of
transfers and exchanges of Certificates as herein provided. The Trustee is
initially appointed Certificate Registrar for the purpose of registering
Certificates and transfers and exchanges of Certificates as herein provided. The
Certificate Registrar, or the Trustee, shall provide the Master Servicer with a
certified list of Certificateholders as of each Record Date prior to the related
Determination Date.


  (b) Upon surrender for registration of transfer of any Certificate at any
office or agency of the Trustee maintained for such purpose pursuant to Section
8.10 and, in the case of any Class SB or Class R Certificate, upon satisfaction
of the conditions set forth below, the Trustee shall execute and the Certificate
Registrar shall authenticate and deliver, in the name of the designated
transferee or transferees, one or more new Certificates of a like Class and
aggregate Percentage Interest.


  (c) At the option of the Certificateholders, Certificates may be exchanged for
other Certificates of authorized denominations of a like Class and aggregate
Percentage Interest, upon surrender of the Certificates to be exchanged at any
such office or agency. Whenever any Certificates are so surrendered for exchange
the Trustee shall execute and the Certificate Registrar shall authenticate and
deliver the Certificates of such Class which the Certificateholder making the
exchange is entitled to receive. Every Certificate presented or surrendered for
transfer or exchange shall (if so required by the Trustee or the Certificate
Registrar) be duly endorsed by, or be accompanied by a written instrument of
transfer in form satisfactory to the Trustee and the Certificate Registrar duly
executed by, the Holder thereof or his attorney duly authorized in writing.


  (d) No transfer, sale, pledge or other disposition of a Class SB or Class R
Certificate shall be made unless such transfer, sale, pledge or other
disposition is exempt from the registration requirements of the Securities Act
of 1933, as amended (the “1933 Act”), and any applicable state securities laws
or is made in accordance with said Act and laws. Except as otherwise provided in
this Section 5.02(d), in the event that a transfer of a Class SB or Class R
Certificate is to be made, (i) unless the Depositor directs the Trustee
otherwise, the Trustee shall require a written Opinion of Counsel addressed to
and acceptable to and in form and substance satisfactory to the Trustee and the
Depositor that such transfer may be made pursuant to an exemption, describing
the applicable exemption and the basis therefor, from said Act and laws or is
being made pursuant to said Act and laws, which Opinion of Counsel shall not be
an expense of the Trustee, the Trust Fund, the Depositor or the Master Servicer,
and (ii) the Trustee shall require the transferee to execute a representation
letter, substantially in the form of Exhibit I hereto, and the Trustee shall
require the transferor to execute a representation letter, substantially in the
form of Exhibit J hereto, each acceptable to and in form and substance
satisfactory to the Depositor and the Trustee certifying to the Depositor and
the Trustee the facts surrounding such transfer, which representation letters
shall not be an expense of the Trustee, the Trust Fund, the Depositor or the
Master Servicer. In lieu of the requirements set forth in the preceding
sentence, transfers of Class SB or Class R Certificates may be made in
accordance with this Section 5.02(d) if the prospective transferee of such a
Certificate provides the Trustee and the Master Servicer with an investment
letter substantially in the form of Exhibit N attached hereto, which investment
letter shall not be an expense of the Trustee, the Depositor, or the Master
Servicer, and which investment letter states that, among other things, such
transferee (i) is a “qualified institutional buyer” as defined under Rule 144A,
acting for its own account or the accounts of other “qualified institutional
buyers” as defined under Rule 144A, and (ii) is aware that the proposed
transferor intends to rely on the exemption from registration requirements under
the 1933 Act provided by Rule 144A. The Holder of a Class SB or Class R
Certificate desiring to effect any transfer, sale, pledge or other disposition
shall, and does hereby agree to, indemnify the Trustee, the Depositor, the
Master Servicer and the Certificate Registrar against any liability that may
result if the transfer, sale, pledge or other disposition is not so exempt or is
not made in accordance with such federal and state laws and this Agreement.


  (e) (i) In the case of any Class M, Class SB or Class R Certificate presented
for registration in the name of any Person, either (i) the Trustee shall require
an Opinion of Counsel acceptable to and in form and substance satisfactory to
the Trustee, the Depositor and the Master Servicer to the effect that the
purchase or holding of such Class M, Class SB or Class R Certificate is
permissible under applicable law, will not constitute or result in any
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code (or comparable provisions of any subsequent enactments), and will not
subject the Trustee, the Depositor or the Master Servicer to any obligation or
liability (including obligations or liabilities under ERISA or Section 4975 of
the Code) in addition to those undertaken in this Agreement, which Opinion of
Counsel shall not be an expense of the Trustee, the Trust Fund, the Depositor or
the Master Servicer or (ii) the prospective transferee shall be required to
provide the Trustee, the Depositor and the Master Servicer with a certification
to the effect set forth in Exhibit P (with respect to a Class M Certificate)
(which certification shall have been deemed to have been given by a Class M
Certificateholder who acquires a Book-Entry Certificate), paragraph six of
Exhibit I or paragraph three of Exhibit N (with respect to a Class SB
Certificate) or in paragraph fifteen of Exhibit H-1 (with respect to a Class R
Certificate), which the Trustee may rely upon without further inquiry or
investigation, or such other certifications as the Trustee may deem desirable or
necessary in order to establish that such transferee or the Person in whose name
such registration is requested either (a) is not an employee benefit plan or
other plan or arrangement subject to the prohibited transaction provisions of
ERISA or Section 4975 of the Code (a “Plan”), or any Person (including an
insurance company investing its general accounts, an investment manager, a named
fiduciary or a trustee of any Plan) who is using “plan assets” of any Plan,
within the meaning of the U.S. Department of Labor regulation promulgated at 29
C.F.R. § 2510.3-101, to effect such acquisition (a “Plan Investor”) or (b) in
the case of a Class M Certificate, the following conditions are satisfied: (i)
such Transferee is an insurance company, (ii) the source of funds used to
purchase or hold such Certificate (or interest therein) is an “insurance company
general account” (as defined in U.S. Department of Labor Prohibited Transaction
Class Exemption (“PTCE”) 95-60, and (iii) the conditions set forth in Sections I
and III of PTCE 95-60 have been satisfied (each entity that satisfies this
clause (b), a “Complying Insurance Company”).


  (ii) Any Transferee of a Class M Certificate that does not deliver the Opinion
of Counsel or certification referred to in clause (i) above will be deemed to
have represented by virtue of its purchase or holding of such Certificate (or
interest therein) that either (a) such Transferee is not a Plan Investor or (b)
such Transferee is a Complying Insurance Company.


  (iii) If any Class M Certificate (or any interest therein) is acquired or held
by any Person that is not described in paragraph (ii) above, then the last
preceding Transferee that either (i) is not a Plan Investor or (ii) is a
Complying Insurance Company shall be restored, to the extent permitted by law,
to all rights and obligations as Certificate Owner thereof retroactive to the
date of such Transfer of such Class M Certificate. The Trustee shall be under no
liability to any Person for making any payments due on such Certificate to such
preceding Transferee.


  (iv) Any purported Certificate Owner whose acquisition or holding of any Class
M Certificate (or interest therein) was effected in violation of the
restrictions in this Section 5.02(e) shall indemnify and hold harmless the
Depositor, the Trustee, the Master Servicer, any Subservicer and the Trust Fund
from and against any and all liabilities, claims, costs or expenses incurred by
such parties as a result of such acquisition or holding.


  (f) (i) Each Person who has or who acquires any Ownership Interest in a Class
R Certificate shall be deemed by the acceptance or acquisition of such Ownership
Interest to have agreed to be bound by the following provisions and to have
irrevocably authorized the Trustee or its designee under clause (iii)(A) below
to deliver payments to a Person other than such Person and to negotiate the
terms of any mandatory sale under clause (iii)(B) below and to execute all
instruments of transfer and to do all other things necessary in connection with
any such sale. The rights of each Person acquiring any Ownership Interest in a
Class R Certificate are expressly subject to the following provisions:


  (A) Each Person holding or acquiring any Ownership Interest in a Class R
Certificate shall be a Permitted Transferee and shall promptly notify the
Trustee of any change or impending change in its status as a Permitted
Transferee.


  (B) In connection with any proposed Transfer of any Ownership Interest in a
Class R Certificate, the Trustee shall require delivery to it, and shall not
register the Transfer of any Class R Certificate until its receipt of,


    (I)        an affidavit and agreement (a “Transfer Affidavit and Agreement,”
in the form attached hereto as Exhibit H-1) from the proposed Transferee, in
form and substance satisfactory to the Master Servicer, representing and
warranting, among other things, that it is a Permitted Transferee, that it is
not acquiring its Ownership Interest in the Class R Certificate that is the
subject of the proposed Transfer as a nominee, trustee or agent for any Person
who is not a Permitted Transferee, that for so long as it retains its Ownership
Interest in a Class R Certificate, it will endeavor to remain a Permitted
Transferee, and that it has reviewed the provisions of this Section 5.02(f) and
agrees to be bound by them, and


    (II)        a certificate, in the form attached hereto as Exhibit H-2, from
the Holder wishing to transfer the Class R Certificate, in form and substance
satisfactory to the Master Servicer, representing and warranting, among other
things, that no purpose of the proposed Transfer is to impede the assessment or
collection of tax.


  (C) Notwithstanding the delivery of a Transfer Affidavit and Agreement by a
proposed Transferee under clause (B) above, if a Responsible Officer of the
Trustee who is assigned to this Agreement has actual knowledge that the proposed
Transferee is not a Permitted Transferee, no Transfer of an Ownership Interest
in a Class R Certificate to such proposed Transferee shall be effected.


  (D) Each Person holding or acquiring any Ownership Interest in a Class R
Certificate shall agree (x) to require a Transfer Affidavit and Agreement from
any other Person to whom such Person attempts to transfer its Ownership Interest
in a Class R Certificate and (y) not to transfer its Ownership Interest unless
it provides a certificate to the Trustee in the form attached hereto as Exhibit
H-2.


  (E) Each Person holding or acquiring an Ownership Interest in a Class R
Certificate, by purchasing an Ownership Interest in such Certificate, agrees to
give the Trustee written notice that it is a “pass-through interest holder”
within the meaning of Temporary Treasury Regulations Section 1.67-3T(a)(2)(i)(A)
immediately upon acquiring an Ownership Interest in a Class R Certificate, if it
is, or is holding an Ownership Interest in a Class R Certificate on behalf of, a
“pass-through interest holder.”


  (ii) The Trustee will register the Transfer of any Class R Certificate only if
it shall have received the Transfer Affidavit and Agreement, a certificate of
the Holder requesting such transfer in the form attached hereto as Exhibit H-2
and all of such other documents as shall have been reasonably required by the
Trustee as a condition to such registration. Transfers of the Class R
Certificates to Non-United States Persons and Disqualified Organizations (as
defined in Section 860E(e)(5) of the Code) are prohibited.


  (A) If any Disqualified Organization shall become a holder of a Class R
Certificate, then the last preceding Permitted Transferee shall be restored, to
the extent permitted by law, to all rights and obligations as Holder thereof
retroactive to the date of registration of such Transfer of such Class R
Certificate. If a Non-United States Person shall become a holder of a Class R
Certificate, then the last preceding United States Person shall be restored, to
the extent permitted by law, to all rights and obligations as Holder thereof
retroactive to the date of registration of such Transfer of such Class R
Certificate. If a transfer of a Class R Certificate is disregarded pursuant to
the provisions of Treasury Regulations Section 1.860E-1 or Section 1.860G-3,
then the last preceding Permitted Transferee shall be restored, to the extent
permitted by law, to all rights and obligations as Holder thereof retroactive to
the date of registration of such Transfer of such Class R Certificate. The
Trustee shall be under no liability to any Person for any registration of
Transfer of a Class R Certificate that is in fact not permitted by this Section
5.02(f) or for making any payments due on such Certificate to the holder thereof
or for taking any other action with respect to such holder under the provisions
of this Agreement.


  (B) If any purported Transferee shall become a Holder of a Class R Certificate
in violation of the restrictions in this Section 5.02(f) and to the extent that
the retroactive restoration of the rights of the Holder of such Class R
Certificate as described in clause (iii)(A) above shall be invalid, illegal or
unenforceable, then the Master Servicer shall have the right, without notice to
the holder or any prior holder of such Class R Certificate, to sell such Class R
Certificate to a purchaser selected by the Master Servicer on such terms as the
Master Servicer may choose. Such purported Transferee shall promptly endorse and
deliver each Class R Certificate in accordance with the instructions of the
Master Servicer. Such purchaser may be the Master Servicer itself or any
Affiliate of the Master Servicer. The proceeds of such sale, net of the
commissions (which may include commissions payable to the Master Servicer or its
Affiliates), expenses and taxes due, if any, will be remitted by the Master
Servicer to such purported Transferee. The terms and conditions of any sale
under this clause (iii)(B) shall be determined in the sole discretion of the
Master Servicer, and the Master Servicer shall not be liable to any Person
having an Ownership Interest in a Class R Certificate as a result of its
exercise of such discretion.


  (iii) The Master Servicer, on behalf of the Trustee, shall make available,
upon written request from the Trustee, all information necessary to compute any
tax imposed


  (A) as a result of the Transfer of an Ownership Interest in a Class R
Certificate to any Person who is a Disqualified Organization, including the
information regarding “excess inclusions” of such Class R Certificates required
to be provided to the Internal Revenue Service and certain Persons as described
in Treasury Regulations Sections 1.860D-1(b)(5) and 1.860E-2(a)(5), and


  (B) as a result of any regulated investment company, real estate investment
trust, common trust fund, partnership, trust, estate or organization described
in Section 1381 of the Code that holds an Ownership Interest in a Class R
Certificate having as among its record holders at any time any Person who is a
Disqualified Organization. Reasonable compensation for providing such
information may be required by the Master Servicer from such Person.


  (iv) The provisions of this Section 5.02(f) set forth prior to this clause (v)
may be modified, added to or eliminated, provided that there shall have been
delivered to the Trustee the following:


  (A) Written notification from each Rating Agency to the effect that the
modification, addition to or elimination of such provisions will not cause such
Rating Agency to downgrade its then-current ratings, if any, of the Class A
Certificates and Class M Certificates below the lower of the then-current rating
or the rating assigned to such Certificates as of the Closing Date by such
Rating Agency; and


  (B) a certificate of the Master Servicer stating that the Master Servicer has
received an Opinion of Counsel, in form and substance satisfactory to the Master
Servicer, to the effect that such modification, addition to or absence of such
provisions will not cause any of REMIC I or REMIC II to cease to qualify as a
REMIC and will not cause (x) any of REMIC I or REMIC II to be subject to an
entity-level tax caused by the Transfer of any Class R Certificate to a Person
that is a Disqualified Organization or (y) a Certificateholder or another Person
to be subject to a REMIC-related tax caused by the Transfer of a Class R
Certificate to a Person that is not a Permitted Transferee.


  (g) No service charge shall be made for any transfer or exchange of
Certificates of any Class, but the Trustee may require payment of a sum
sufficient to cover any tax or governmental charge that may be imposed in
connection with any transfer or exchange of Certificates.


  (h) All Certificates surrendered for transfer and exchange shall be destroyed
by the Certificate Registrar.


Section 5.03. Mutilated, Destroyed, Lost or Stolen Certificates.

        If (i) any mutilated Certificate is surrendered to the Certificate
Registrar, or the Trustee and the Certificate Registrar receive evidence to
their satisfaction of the destruction, loss or theft of any Certificate, and
(ii) there is delivered to the Trustee and the Certificate Registrar such
security or indemnity as may be required by them to save each of them harmless,
then, in the absence of notice to the Trustee or the Certificate Registrar that
such Certificate has been acquired by a bona fide purchaser, the Trustee shall
execute and the Certificate Registrar shall authenticate and deliver, in
exchange for or in lieu of any such mutilated, destroyed, lost or stolen
Certificate, a new Certificate of like tenor, Class and Percentage Interest but
bearing a number not contemporaneously outstanding. Upon the issuance of any new
Certificate under this Section, the Trustee may require the payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
relation thereto and any other expenses (including the fees and expenses of the
Trustee and the Certificate Registrar) connected therewith. Any duplicate
Certificate issued pursuant to this Section shall constitute complete and
indefeasible evidence of ownership in the Trust Fund, as if originally issued,
whether or not the lost, stolen or destroyed Certificate shall be found at any
time.

Section 5.04. Persons Deemed Owners.

        Prior to due presentation of a Certificate for registration of transfer,
the Depositor, the Master Servicer, the Trustee, the Certificate Registrar and
any agent of the Depositor, the Master Servicer, the Trustee or the Certificate
Registrar may treat the Person in whose name any Certificate is registered as
the owner of such Certificate for the purpose of receiving distributions
pursuant to Section 4.02 and for all other purposes whatsoever, except as and to
the extent provided in the definition of “Certificateholder” and in Section
4.09, and neither the Depositor, the Master Servicer, the Trustee, the
Certificate Registrar nor any agent of the Depositor, the Master Servicer, the
Trustee or the Certificate Registrar shall be affected by notice to the contrary
except as provided in Section 5.02(f).

Section 5.05. Appointment of Paying Agent.

        The Trustee may appoint a Paying Agent for the purpose of making
distributions to Certificateholders pursuant to Section 4.02. In the event of
any such appointment, on or prior to each Distribution Date the Master Servicer
on behalf of the Trustee shall deposit or cause to be deposited with the Paying
Agent a sum sufficient to make the payments to Certificateholders in the amounts
and in the manner provided for in Section 4.02, such sum to be held in trust for
the benefit of Certificateholders. The Trustee shall cause each Paying Agent to
execute and deliver to the Trustee an instrument in which such Paying Agent
shall agree with the Trustee that such Paying Agent will hold all sums held by
it for the payment to Certificateholders in trust for the benefit of the
Certificateholders entitled thereto until such sums shall be paid to such
Certificateholders. Any sums so held by such Paying Agent shall be held only in
Eligible Accounts to the extent such sums are not distributed to the
Certificateholders on the date of receipt by such Paying Agent.

ARTICLE VI

--------------------------------------------------------------------------------

THE DEPOSITOR AND THE MASTER SERVICER

Section 6.01. Respective Liabilities of the Depositor and the Master Servicer.

        The Depositor and the Master Servicer shall each be liable in accordance
herewith only to the extent of the obligations specifically and respectively
imposed upon and undertaken by the Depositor and the Master Servicer herein. By
way of illustration and not limitation, the Depositor is not liable for the
servicing and administration of the Mortgage Loans, nor is it obligated by
Section 7.01 or 10.01 to assume any obligations of the Master Servicer or to
appoint a designee to assume such obligations, nor is it liable for any other
obligation hereunder that it may, but is not obligated to, assume unless it
elects to assume such obligation in accordance herewith.

Section 6.02. Merger or Consolidation of the Depositor or the Master Servicer;
Assignment of Rights and Delegation of Duties by Master Servicer.

(a)     The Depositor and the Master Servicer will each keep in full effect its
existence, rights and franchises as a corporation under the laws of the state of
its incorporation, and will each obtain and preserve its qualification to do
business as a foreign corporation in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Agreement, the Certificates or any of the Mortgage Loans
and to perform its respective duties under this Agreement.

(b)     Any Person into which the Depositor or the Master Servicer may be merged
or consolidated, or any corporation resulting from any merger or consolidation
to which the Depositor or the Master Servicer shall be a party, or any Person
succeeding to the business of the Depositor or the Master Servicer, shall be the
successor of the Depositor or the Master Servicer, as the case may be,
hereunder, without the execution or filing of any paper or any further act on
the part of any of the parties hereto, anything herein to the contrary
notwithstanding; provided, however, that the successor or surviving Person to
the Master Servicer shall be qualified to service mortgage loans on behalf of
Fannie Mae or Freddie Mac; and provided further that each Rating Agency’s
ratings, if any, of the Class A Certificates and Class M Certificates in effect
immediately prior to such merger or consolidation will not be qualified, reduced
or withdrawn as a result thereof (as evidenced by a letter to such effect from
each Rating Agency).

(c)     Notwithstanding anything else in this Section 6.02 and Section 6.04 to
the contrary, the Master Servicer may assign its rights and delegate its duties
and obligations under this Agreement; provided that the Person accepting such
assignment or delegation shall be a Person which is qualified to service
mortgage loans on behalf of Fannie Mae or Freddie Mac, is reasonably
satisfactory to the Trustee and the Depositor, is willing to service the
Mortgage Loans and executes and delivers to the Depositor and the Trustee an
agreement, in form and substance reasonably satisfactory to the Depositor and
the Trustee, which contains an assumption by such Person of the due and punctual
performance and observance of each covenant and condition to be performed or
observed by the Master Servicer under this Agreement; provided further that each
Rating Agency’s rating of the Classes of Certificates that have been rated in
effect immediately prior to such assignment and delegation will not be
qualified, reduced or withdrawn as a result of such assignment and delegation
(as evidenced by a letter to such effect from each Rating Agency). In the case
of any such assignment and delegation, the Master Servicer shall be released
from its obligations under this Agreement, except that the Master Servicer shall
remain liable for all liabilities and obligations incurred by it as Master
Servicer hereunder prior to the satisfaction of the conditions to such
assignment and delegation set forth in the next preceding sentence. This Section
6.02 shall not apply to any sale, transfer, pledge or assignment by Residential
Funding of the Call Rights.

Section 6.03. Limitation on Liability of the Depositor, the Master Servicer and
Others.

        Neither the Depositor, the Master Servicer nor any of the directors,
officers, employees or agents of the Depositor or the Master Servicer shall be
under any liability to the Trust Fund or the Certificateholders for any action
taken or for refraining from the taking of any action in good faith pursuant to
this Agreement, or for errors in judgment; provided, however, that this
provision shall not protect the Depositor, the Master Servicer or any such
Person against any breach of warranties or representations made herein or any
liability which would otherwise be imposed by reason of willful misfeasance, bad
faith or gross negligence in the performance of duties or by reason of reckless
disregard of obligations and duties hereunder. The Depositor, the Master
Servicer and any director, officer, employee or agent of the Depositor or the
Master Servicer may rely in good faith on any document of any kind prima facie
properly executed and submitted by any Person respecting any matters arising
hereunder. The Depositor, the Master Servicer and any director, officer,
employee or agent of the Depositor or the Master Servicer shall be indemnified
by the Trust Fund and held harmless against any loss, liability or expense
incurred in connection with any legal action relating to this Agreement or the
Certificates, other than any loss, liability or expense related to any specific
Mortgage Loan or Mortgage Loans (except as any such loss, liability or expense
shall be otherwise reimbursable pursuant to this Agreement) and any loss,
liability or expense incurred by reason of willful misfeasance, bad faith or
gross negligence in the performance of duties hereunder or by reason of reckless
disregard of obligations and duties hereunder. Neither the Depositor nor the
Master Servicer shall be under any obligation to appear in, prosecute or defend
any legal or administrative action, proceeding, hearing or examination that is
not incidental to its respective duties under this Agreement and which in its
opinion may involve it in any expense or liability; provided, however, that the
Depositor or the Master Servicer may in its discretion undertake any such
action, proceeding, hearing or examination that it may deem necessary or
desirable in respect to this Agreement and the rights and duties of the parties
hereto and the interests of the Certificateholders hereunder. In such event, the
legal expenses and costs of such action, proceeding, hearing or examination and
any liability resulting therefrom shall be expenses, costs and liabilities of
the Trust Fund, and the Depositor and the Master Servicer shall be entitled to
be reimbursed therefor out of amounts attributable to the Mortgage Loans on
deposit in the Custodial Account as provided by Section 3.10 and, on the
Distribution Date(s) following such reimbursement, the aggregate of such
expenses and costs shall be allocated in reduction of the Accrued Certificate
Interest on each Class entitled thereto in the same manner as if such expenses
and costs constituted a Prepayment Interest Shortfall.

Section 6.04. Depositor and Master Servicer Not to Resign.

        Subject to the provisions of Section 6.02, neither the Depositor nor the
Master Servicer shall resign from its respective obligations and duties hereby
imposed on it except upon determination that its duties hereunder are no longer
permissible under applicable law. Any such determination permitting the
resignation of the Depositor or the Master Servicer shall be evidenced by an
Opinion of Counsel (at the expense of the resigning party) to such effect
delivered to the Trustee. No such resignation by the Master Servicer shall
become effective until the Trustee or a successor servicer shall have assumed
the Master Servicer’s responsibilities and obligations in accordance with
Section 7.02.

ARTICLE VII

--------------------------------------------------------------------------------

DEFAULT

Section 7.01. Events of Default.

        Event of Default, wherever used herein, means any one of the following
events (whatever reason for such Event of Default and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

  (i) the Master Servicer shall fail to distribute or cause to be distributed to
Holders of Certificates of any Class any distribution required to be made under
the terms of the Certificates of such Class and this Agreement and, in either
case, such failure shall continue unremedied for a period of 5 days after the
date upon which written notice of such failure, requiring such failure to be
remedied, shall have been given to the Master Servicer by the Trustee or the
Depositor or to the Master Servicer, the Depositor and the Trustee by the
Holders of Certificates of such Class evidencing Percentage Interests
aggregating not less than 25%; or


  (ii) the Master Servicer shall fail to observe or perform in any material
respect any other of the covenants or agreements on the part of the Master
Servicer contained in the Certificates of any Class or in this Agreement and
such failure shall continue unremedied for a period of 30 days (except that such
number of days shall be 15 in the case of a failure to pay the premium for any
Required Insurance Policy) after the date on which written notice of such
failure, requiring the same to be remedied, shall have been given to the Master
Servicer by the Trustee or the Depositor, or to the Master Servicer, the
Depositor and the Trustee by the Holders of Certificates of any Class
evidencing, as to such Class, Percentage Interests aggregating not less than
25%; or


  (iii) a decree or order of a court or agency or supervisory authority having
jurisdiction in the premises in an involuntary case under any present or future
federal or state bankruptcy, insolvency or similar law or appointing a
conservator or receiver or liquidator in any insolvency, readjustment of debt,
marshalling of assets and liabilities or similar proceedings, or for the
winding-up or liquidation of its affairs, shall have been entered against the
Master Servicer and such decree or order shall have remained in force
undischarged or unstayed for a period of 60 days; or


  (iv) the Master Servicer shall consent to the appointment of a conservator or
receiver or liquidator in any insolvency, readjustment of debt, marshalling of
assets and liabilities, or similar proceedings of, or relating to, the Master
Servicer or of, or relating to, all or substantially all of the property of the
Master Servicer; or


  (v) the Master Servicer shall admit in writing its inability to pay its debts
generally as they become due, file a petition to take advantage of, or commence
a voluntary case under, any applicable insolvency or reorganization statute,
make an assignment for the benefit of its creditors, or voluntarily suspend
payment of its obligations; or


  (vi) the Master Servicer shall notify the Trustee pursuant to Section 4.04(b)
that it is unable to deposit in the Certificate Account an amount equal to the
Advance.


        If an Event of Default described in clauses (i)-(v) of this Section
shall occur, then, and in each and every such case, so long as such Event of
Default shall not have been remedied, either the Depositor or the Trustee shall
at the direction of Holders of Certificates entitled to at least 51% of the
Voting Rights, by notice in writing to the Master Servicer (and to the Depositor
if given by the Trustee or to the Trustee if given by the Depositor), terminate
all of the rights and obligations of the Master Servicer under this Agreement
and in and to the Mortgage Loans and the proceeds thereof, other than its rights
as a Certificateholder hereunder. If an Event of Default described in clause
(vi) hereof shall occur, the Trustee shall, by notice to the Master Servicer and
the Depositor, immediately terminate all of the rights and obligations of the
Master Servicer under this Agreement and in and to the Mortgage Loans and the
proceeds thereof, other than its rights as a Certificateholder hereunder as
provided in Section 4.04(b). On or after the receipt by the Master Servicer of
such written notice, all authority and power of the Master Servicer under this
Agreement, whether with respect to the Certificates (other than as a Holder
thereof) or the Mortgage Loans or otherwise, shall subject to Section 7.02 pass
to and be vested in the Trustee or the Trustee’s designee appointed pursuant to
Section 7.02; and, without limitation, the Trustee is hereby authorized and
empowered to execute and deliver, on behalf of the Master Servicer, as
attorney-in-fact or otherwise, any and all documents and other instruments, and
to do or accomplish all other acts or things necessary or appropriate to effect
the purposes of such notice of termination, whether to complete the transfer and
endorsement or assignment of the Mortgage Loans and related documents, or
otherwise. The Master Servicer agrees to cooperate with the Trustee in effecting
the termination of the Master Servicer’s responsibilities and rights hereunder,
including, without limitation, the transfer to the Trustee or its designee for
administration by it of all cash amounts which shall at the time be credited to
the Custodial Account or the Certificate Account or thereafter be received with
respect to the Mortgage Loans. No such termination shall release the Master
Servicer for any liability that it would otherwise have hereunder for any act or
omission prior to the effective time of such termination. Notwithstanding any
termination of the activities of Residential Funding in its capacity as Master
Servicer hereunder, Residential Funding shall be entitled to receive, out of any
late collection of a Monthly Payment on a Mortgage Loan which was due prior to
the notice terminating Residential Funding’s rights and obligations as Master
Servicer hereunder and received after such notice, that portion to which
Residential Funding would have been entitled pursuant to Sections 3.10(a)(ii),
(vi) and (vii) as well as its Servicing Fee in respect thereof, and any other
amounts payable to Residential Funding hereunder the entitlement to which arose
prior to the termination of its activities hereunder. Upon the termination of
Residential Funding as Master Servicer hereunder the Depositor shall deliver to
the Trustee as successor Master Servicer a copy of the Program Guide.

Section 7.02. Trustee or Depositor to Act; Appointment of Successor.

(a)     On and after the time the Master Servicer receives a notice of
termination pursuant to Section 7.01 or resigns in accordance with Section 6.04,
the Trustee or, upon notice to the Depositor and with the Depositor’s consent
(which shall not be unreasonably withheld) a designee (which meets the standards
set forth below) of the Trustee, shall be the successor in all respects to the
Master Servicer in its capacity as servicer under this Agreement and the
transactions set forth or provided for herein and shall be subject to all the
responsibilities, duties and liabilities relating thereto placed on the Master
Servicer (except for the responsibilities, duties and liabilities contained in
Sections 2.02 and 2.03(a), excluding the duty to notify related Subservicers as
set forth in such Sections, and its obligations to deposit amounts in respect of
losses incurred prior to such notice or termination on the investment of funds
in the Custodial Account or the Certificate Account pursuant to Sections 3.07(c)
and 4.01(d) by the terms and provisions hereof); provided, however, that any
failure to perform such duties or responsibilities caused by the preceding
Master Servicer’s failure to provide information required by Section 4.04 shall
not be considered a default by the Trustee hereunder as successor Master
Servicer. As compensation therefor, the Trustee as successor Master Servicer
shall be entitled to all funds relating to the Mortgage Loans which the Master
Servicer would have been entitled to charge to the Custodial Account or the
Certificate Account if the Master Servicer had continued to act hereunder and,
in addition, shall be entitled to the income from any Permitted Investments made
with amounts attributable to the Mortgage Loans held in the Custodial Account or
the Certificate Account. If the Trustee has become the successor to the Master
Servicer in accordance with Section 6.04 or Section 7.01, then notwithstanding
the above, the Trustee may, if it shall be unwilling to so act, or shall, if it
is unable to so act, appoint, or petition a court of competent jurisdiction to
appoint, any established housing and home finance institution, which is also a
Fannie Mae or Freddie Mac-approved mortgage servicing institution, having a net
worth of not less than $10,000,000 as the successor to the Master Servicer
hereunder in the assumption of all or any part of the responsibilities, duties
or liabilities of the Master Servicer hereunder. Pending appointment of a
successor to the Master Servicer hereunder, the Trustee shall become successor
to the Master Servicer and shall act in such capacity as hereinabove provided.
In connection with such appointment and assumption, the Trustee may make such
arrangements for the compensation of such successor out of payments on Mortgage
Loans as it and such successor shall agree; provided, however, that no such
compensation shall be in excess of that permitted the initial Master Servicer
hereunder. The Depositor, the Trustee, the Custodian and such successor shall
take such action, consistent with this Agreement, as shall be necessary to
effectuate any such succession. The Servicing Fee for any successor Master
Servicer appointed pursuant to this Section 7.02 will be lowered with respect to
those Mortgage Loans, if any, where the Subservicing Fee accrues at a rate of
less than 0.50% per annum in the event that the successor Master Servicer is not
servicing such Mortgage Loans directly and it is necessary to raise the related
Subservicing Fee to a rate of 0.50% per annum in order to hire a Subservicer
with respect to such Mortgage Loans.

(b)     In connection with the termination or resignation of the Master Servicer
hereunder, either (i) the successor Master Servicer, including the Trustee if
the Trustee is acting as successor Master Servicer, shall represent and warrant
that it is a member of MERS in good standing and shall agree to comply in all
material respects with the rules and procedures of MERS in connection with the
servicing of the Mortgage Loans that are registered with MERS, in which case the
predecessor Master Servicer shall cooperate with the successor Master Servicer
in causing MERS to revise its records to reflect the transfer of servicing to
the successor Master Servicer as necessary under MERS’ rules and regulations, or
(ii) the predecessor Master Servicer shall cooperate with the successor Master
Servicer in causing MERS to execute and deliver an assignment of Mortgage in
recordable form to transfer the Mortgage from MERS to the Trustee and to execute
and deliver such other notices, documents and other instruments as may be
necessary or desirable to effect a transfer of such Mortgage Loan or servicing
of such Mortgage Loan on the MERS® System to the successor Master Servicer. The
predecessor Master Servicer shall file or cause to be filed any such assignment
in the appropriate recording office. The predecessor Master Servicer shall bear
any and all fees of MERS, costs of preparing any assignments of Mortgage, and
fees and costs of filing any assignments of Mortgage that may be required under
this subsection (b). The successor Master Servicer shall cause such assignment
to be delivered to the Trustee or the Custodian promptly upon receipt of the
original with evidence of recording thereon or a copy certified by the public
recording office in which such assignment was recorded.

Section 7.03. Notification to Certificateholders.

(a)     Upon any such termination or appointment of a successor to the Master
Servicer, the Trustee shall give prompt written notice thereof to the
Certificateholders at their respective addresses appearing in the Certificate
Register.

(b)     Within 60 days after the occurrence of any Event of Default, the Trustee
shall transmit by mail to all Holders of Certificates notice of each such Event
of Default hereunder known to the Trustee, unless such Event of Default shall
have been cured or waived as provided in Section 7.04 hereof.

Section 7.04. Waiver of Events of Default.

        The Holders representing at least 66% of the Voting Rights of
Certificates affected by a default or Event of Default hereunder may waive any
default or Event of Default; provided, however, that (a) a default or Event of
Default under clause (i) of Section 7.01 may be waived only by all of the
Holders of Certificates affected by such default or Event of Default and (b) no
waiver pursuant to this Section 7.04 shall affect the Holders of Certificates in
the manner set forth in Section 11.01(b)(i), (ii) or (iii). Upon any such waiver
of a default or Event of Default by the Holders representing the requisite
percentage of Voting Rights of Certificates affected by such default or Event of
Default, such default or Event of Default shall cease to exist and shall be
deemed to have been remedied for every purpose hereunder. No such waiver shall
extend to any subsequent or other default or Event of Default or impair any
right consequent thereon except to the extent expressly so waived.

ARTICLE VIII

--------------------------------------------------------------------------------

CONCERNING THE TRUSTEE

Section 8.01. Duties of Trustee.

  (a) The Trustee, prior to the occurrence of an Event of Default and after the
curing of all Events of Default which may have occurred, undertakes to perform
such duties and only such duties as are specifically set forth in this
Agreement. In case an Event of Default has occurred (which has not been cured or
waived), the Trustee shall exercise such of the rights and powers vested in it
by this Agreement, and use the same degree of care and skill in their exercise
as a prudent investor would exercise or use under the circumstances in the
conduct of such investor’s own affairs.


  (b) The Trustee, upon receipt of all resolutions, certificates, statements,
opinions, reports, documents, orders or other instruments furnished to the
Trustee which are specifically required to be furnished pursuant to any
provision of this Agreement, shall examine them to determine whether they
conform to the requirements of this Agreement. The Trustee shall notify the
Certificateholders of any such documents which do not materially conform to the
requirements of this Agreement in the event that the Trustee, after so
requesting, does not receive satisfactorily corrected documents in a timely
fashion. The Trustee shall forward or cause to be forwarded in a timely fashion
the notices, reports and statements required to be forwarded by the Trustee
pursuant to Sections 4.03, 7.03, and 10.01. The Trustee shall furnish in a
timely fashion to the Master Servicer such information as the Master Servicer
may reasonably request from time to time for the Master Servicer to fulfill its
duties as set forth in this Agreement. The Trustee covenants and agrees that it
shall perform its obligations hereunder in a manner so as to maintain the status
of each of REMIC I and REMIC II as a REMIC under the REMIC Provisions and to
prevent the imposition of any federal, state or local income, prohibited
transaction (except as provided in Section 2.04 herein), contribution or other
tax on the Trust Fund to the extent that maintaining such status and avoiding
such taxes are reasonably within the control of the Trustee and are reasonably
within the scope of its duties under this Agreement.


  (c) No provision of this Agreement shall be construed to relieve the Trustee
from liability for its own negligent action, its own negligent failure to act or
its own willful misconduct; provided, however, that:


  (i) Prior to the occurrence of an Event of Default, and after the curing or
waiver of all such Events of Default which may have occurred, the duties and
obligations of the Trustee shall be determined solely by the express provisions
of this Agreement, the Trustee shall not be liable except for the performance of
such duties and obligations as are specifically set forth in this Agreement, no
implied covenants or obligations shall be read into this Agreement against the
Trustee and, in the absence of bad faith on the part of the Trustee, the Trustee
may conclusively rely, as to the truth of the statements and the correctness of
the opinions expressed therein, upon any certificates or opinions furnished to
the Trustee by the Depositor or the Master Servicer and which on their face, do
not contradict the requirements of this Agreement;


  (ii) The Trustee shall not be personally liable for an error of judgment made
in good faith by a Responsible Officer or Responsible Officers of the Trustee,
unless it shall be proved that the Trustee was negligent in ascertaining the
pertinent facts;


  (iii) The Trustee shall not be personally liable with respect to any action
taken, suffered or omitted to be taken by it in good faith in accordance with
the direction of the Certificateholders holding Certificates which evidence,
Percentage Interests aggregating not less than 25% of the affected classes as to
the time, method and place of conducting any proceeding for any remedy available
to the Trustee, or exercising any trust or power conferred upon the Trustee,
under this Agreement;


  (iv) The Trustee shall not be charged with knowledge of any default (other
than a default in payment to the Trustee) specified in clauses (i) and (ii) of
Section 7.01 or an Event of Default under clauses (iii), (iv) and (v) of Section
7.01 unless a Responsible Officer of the Trustee assigned to and working in the
Corporate Trust Office obtains actual knowledge of such failure or event or the
Trustee receives written notice of such failure or event at its Corporate Trust
Office from the Master Servicer, the Depositor or any Certificateholder; and


  (v) Except to the extent provided in Section 7.02, no provision in this
Agreement shall require the Trustee to expend or risk its own funds (including,
without limitation, the making of any Advance) or otherwise incur any personal
financial liability in the performance of any of its duties as Trustee
hereunder, or in the exercise of any of its rights or powers, if the Trustee
shall have reasonable grounds for believing that repayment of funds or adequate
indemnity against such risk or liability is not reasonably assured to it.


  (d) The Trustee shall timely pay, from its own funds, the amount of any and
all federal, state and local taxes imposed on the Trust Fund or its assets or
transactions including, without limitation, (A) “prohibited transaction” penalty
taxes as defined in Section 860F of the Code, if, when and as the same shall be
due and payable, (B) any tax on contributions to a REMIC after the Closing Date
imposed by Section 860G(d) of the Code and (C) any tax on “net income from
foreclosure property” as defined in Section 860G(c) of the Code, but only if
such taxes arise out of a breach by the Trustee of its obligations hereunder,
which breach constitutes negligence or willful misconduct of the Trustee.


Section 8.02. Certain Matters Affecting the Trustee.

  (a) Except as otherwise provided in Section 8.01:


  (i) The Trustee may rely and shall be protected in acting or refraining from
acting upon any resolution, Officers’ Certificate, certificate of auditors or
any other certificate, statement, instrument, opinion, report, notice, request,
consent, order, appraisal, bond or other paper or document believed by it to be
genuine and to have been signed or presented by the proper party or parties;


  (ii) The Trustee may consult with counsel and any Opinion of Counsel shall be
full and complete authorization and protection in respect of any action taken or
suffered or omitted by it hereunder in good faith and in accordance with such
Opinion of Counsel;


  (iii) The Trustee shall be under no obligation to exercise any of the trusts
or powers vested in it by this Agreement or to institute, conduct or defend any
litigation hereunder or in relation hereto at the request, order or direction of
any of the Certificateholders, pursuant to the provisions of this Agreement or
the Yield Maintenance Agreement, unless such Certificateholders shall have
offered to the Trustee reasonable security or indemnity against the costs,
expenses and liabilities which may be incurred therein or thereby; nothing
contained herein shall, however, relieve the Trustee of the obligation, upon the
occurrence of an Event of Default (which has not been cured), to exercise such
of the rights and powers vested in it by this Agreement, and to use the same
degree of care and skill in their exercise as a prudent investor would exercise
or use under the circumstances in the conduct of such investor’s own affairs;


  (iv) The Trustee shall not be personally liable for any action taken, suffered
or omitted by it in good faith and believed by it to be authorized or within the
discretion or rights or powers conferred upon it by this Agreement;


  (v) Prior to the occurrence of an Event of Default hereunder and after the
curing of all Events of Default which may have occurred, the Trustee shall not
be bound to make any investigation into the facts or matters stated in any
resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, approval, bond or other paper or document, unless
requested in writing to do by the Holders of Certificates of any Class
evidencing, as to such Class, Percentage Interests, aggregating not less than
50%; provided, however, that if the payment within a reasonable time to the
Trustee of the costs, expenses or liabilities likely to be incurred by it in the
making of such investigation is, in the opinion of the Trustee, not reasonably
assured to the Trustee by the security afforded to it by the terms of this
Agreement, the Trustee may require reasonable indemnity against such expense or
liability as a condition to so proceeding. The reasonable expense of every such
examination shall be paid by the Master Servicer, if an Event of Default shall
have occurred and is continuing, and otherwise by the Certificateholder
requesting the investigation;


  (vi) The Trustee may execute any of the trusts or powers hereunder or perform
any duties hereunder either directly or by or through agents or attorneys
provided that the Trustee shall remain liable for any acts of such agents or
attorneys; and


  (vii) To the extent authorized under the Code and the regulations promulgated
thereunder, each Holder of a Class R Certificate hereby irrevocably appoints and
authorizes the Trustee to be its attorney-in-fact for purposes of signing any
Tax Returns required to be filed on behalf of the Trust Fund. The Trustee shall
sign on behalf of the Trust Fund and deliver to the Master Servicer in a timely
manner any Tax Returns prepared by or on behalf of the Master Servicer that the
Trustee is required to sign as determined by the Master Servicer pursuant to
applicable federal, state or local tax laws, provided that the Master Servicer
shall indemnify the Trustee for signing any such Tax Returns that contain errors
or omissions.


  (b) Following the issuance of the Certificates (and except as provided for in
Section 2.04), the Trustee shall not accept any contribution of assets to the
Trust Fund unless it shall have obtained or been furnished with an Opinion of
Counsel to the effect that such contribution will not (i) cause any of REMIC I
or REMIC II to fail to qualify as a REMIC at any time that any Certificates are
outstanding or (ii) cause the Trust Fund to be subject to any federal tax as a
result of such contribution (including the imposition of any federal tax on
“prohibited transactions” imposed under Section 860F(a) of the Code).


Section 8.03. Trustee Not Liable for Certificates or Mortgage Loans.

        The recitals contained herein and in the Certificates (other than the
execution of the Certificates and relating to the acceptance and receipt of the
Mortgage Loans) shall be taken as the statements of the Depositor or the Master
Servicer as the case may be, and the Trustee assumes no responsibility for their
correctness. The Trustee makes no representations as to the validity or
sufficiency of this Agreement or of the Certificates (except that the
Certificates shall be duly and validly executed and authenticated by it as
Certificate Registrar) or of any Mortgage Loan or related document, or of MERS
or the MERS® System. Except as otherwise provided herein, the Trustee shall not
be accountable for the use or application by the Depositor or the Master
Servicer of any of the Certificates or of the proceeds of such Certificates, or
for the use or application of any funds paid to the Depositor or the Master
Servicer in respect of the Mortgage Loans or deposited in or withdrawn from the
Custodial Account or the Certificate Account by the Depositor or the Master
Servicer.

(a)     Trustee May Own Certificates.

        The Trustee in its individual or any other capacity may become the owner
or pledgee of Certificates with the same rights it would have if it were not
Trustee.

Section 8.04. Master Servicer to Pay Trustee's Fees and Expenses;
Indemnification.

  (a) The Master Servicer covenants and agrees to pay to the Trustee and any
co-trustee from time to time, and the Trustee and any co-trustee shall be
entitled to, reasonable compensation (which shall not be limited by any
provision of law in regard to the compensation of a trustee of an express trust)
for all services rendered by each of them in the execution of the trusts hereby
created and in the exercise and performance of any of the powers and duties
hereunder of the Trustee and any co-trustee, and the Master Servicer will pay or
reimburse the Trustee and any co-trustee upon request for all reasonable
expenses, disbursements and advances incurred or made by the Trustee or any
co-trustee in accordance with any of the provisions of this Agreement (including
the reasonable compensation and the expenses and disbursements of its counsel
and of all persons not regularly in its employ, and the expenses incurred by the
Trustee or any co-trustee in connection with the appointment of an office or
agency pursuant to Section 8.10) except any such expense, disbursement or
advance as may arise from its negligence or bad faith.


  (b) The Master Servicer agrees to indemnify the Trustee for, and to hold the
Trustee harmless against, any loss, liability or expense incurred without
negligence or willful misconduct on its part, arising out of, or in connection
with, the acceptance and administration of the Trust Fund, including the costs
and expenses (including reasonable legal fees and expenses) of defending itself
against any claim in connection with the exercise or performance of any of its
powers or duties under this Agreement or the Yield Maintenance Agreement, and
the Master Servicer further agrees to indemnify the Trustee for, and to hold the
Trustee harmless against, any loss, liability or expense arising out of, or in
connection with, the provisions set forth in the second paragraph of Section
2.01(a) hereof, including, without limitation, all costs, liabilities and
expenses (including reasonable legal fees and expenses) of investigating and
defending itself against any claim, action or proceeding, pending or threatened,
relating to the provisions of such paragraph, provided that:


  (i) with respect to any such claim, the Trustee shall have given the Master
Servicer written notice thereof promptly after the Trustee shall have actual
knowledge thereof;


  (ii) while maintaining control over its own defense, the Trustee shall
cooperate and consult fully with the Master Servicer in preparing such defense;
and


  (iii) notwithstanding anything in this Agreement to the contrary, the Master
Servicer shall not be liable for settlement of any claim by the Trustee entered
into without the prior consent of the Master Servicer which consent shall not be
unreasonably withheld. No termination of this Agreement shall affect the
obligations created by this Section 8.05(b) of the Master Servicer to indemnify
the Trustee under the conditions and to the extent set forth herein.
Notwithstanding the foregoing, the indemnification provided by the Master
Servicer in this Section 8.05(b) shall not pertain to any loss, liability or
expense of the Trustee, including the costs and expenses of defending itself
against any claim, incurred in connection with any actions taken by the Trustee
at the direction of Certificateholders pursuant to the terms of this Agreement.


Section 8.05. Eligibility Requirements for Trustee.

        The Trustee hereunder shall at all times be a national banking
association or a New York banking corporation having its principal office in a
state and city acceptable to the Depositor and organized and doing business
under the laws of such state or the United States of America, authorized under
such laws to exercise corporate trust powers, having a combined capital and
surplus of at least $50,000,000 and subject to supervision or examination by
federal or state authority. If such corporation or national banking association
publishes reports of condition at least annually, pursuant to law or to the
requirements of the aforesaid supervising or examining authority, then for the
purposes of this Section the combined capital and surplus of such corporation
shall be deemed to be its combined capital and surplus as set forth in its most
recent report of condition so published. In case at any time the Trustee shall
cease to be eligible in accordance with the provisions of this Section, the
Trustee shall resign immediately in the manner and with the effect specified in
Section 8.07.

Section 8.06. Resignation and Removal of the Trustee.

(a)     The Trustee may at any time resign and be discharged from the trusts
hereby created by giving written notice thereof to the Depositor and the Master
Servicer. Upon receiving such notice of resignation, the Depositor shall
promptly appoint a successor trustee by written instrument, in duplicate, one
copy of which instrument shall be delivered to the resigning Trustee and one
copy to the successor trustee. If no successor trustee shall have been so
appointed and have accepted appointment within 30 days after the giving of such
notice of resignation then the resigning Trustee may petition any court of
competent jurisdiction for the appointment of a successor trustee.

(b)     If at any time the Trustee shall cease to be eligible in accordance with
the provisions of Section 8.06 and shall fail to resign after written request
therefor by the Depositor, or if at any time the Trustee shall become incapable
of acting, or shall be adjudged bankrupt or insolvent, or a receiver of the
Trustee or of its property shall be appointed, or any public officer shall take
charge or control of the Trustee or of its property or affairs for the purpose
of rehabilitation, conservation or liquidation, then the Depositor may remove
the Trustee and appoint a successor trustee by written instrument, in duplicate,
one copy of which instrument shall be delivered to the Trustee so removed and
one copy to the successor trustee. In addition, in the event that the Depositor
determines that the Trustee has failed (i) to distribute or cause to be
distributed to Certificateholders any amount required to be distributed
hereunder, if such amount is held by the Trustee or its Paying Agent (other than
the Master Servicer or the Depositor) for distribution or (ii) to otherwise
observe or perform in any material respect any of its covenants, agreements or
obligations hereunder, and such failure shall continue unremedied for a period
of 5 days (in respect of clause (i) above) or 30 days (in respect of clause (ii)
above) after the date on which written notice of such failure, requiring that
the same be remedied, shall have been given to the Trustee by the Depositor,
then the Depositor may remove the Trustee and appoint a successor trustee by
written instrument delivered as provided in the preceding sentence. In
connection with the appointment of a successor trustee pursuant to the preceding
sentence, the Depositor shall, on or before the date on which any such
appointment becomes effective, obtain from each Rating Agency written
confirmation that the appointment of any such successor trustee will not result
in the reduction of the ratings on any class of the Certificates below the
lesser of the then current or original ratings on such Certificates.

(c)     The Holders of Certificates entitled to at least 51% of the Voting
Rights may at any time remove the Trustee and appoint a successor trustee by
written instrument or instruments, in triplicate, signed by such Holders or
their attorneys-in-fact duly authorized, one complete set of which instruments
shall be delivered to the Depositor, one complete set to the Trustee so removed
and one complete set to the successor so appointed.

(d)     Any resignation or removal of the Trustee and appointment of a successor
trustee pursuant to any of the provisions of this Section shall become effective
upon acceptance of appointment by the successor trustee as provided in Section
8.08.

Section 8.07. Successor Trustee.

(a)     Any successor trustee appointed as provided in Section 8.07 shall
execute, acknowledge and deliver to the Depositor and to its predecessor trustee
an instrument accepting such appointment hereunder, and thereupon the
resignation or removal of the predecessor trustee shall become effective and
such successor trustee shall become effective and such successor trustee,
without any further act, deed or conveyance, shall become fully vested with all
the rights, powers, duties and obligations of its predecessor hereunder, with
the like effect as if originally named as trustee herein. The predecessor
trustee shall deliver to the successor trustee all Mortgage Files and related
documents and statements held by it hereunder (other than any Mortgage Files at
the time held by a Custodian, which shall become the agent of any successor
trustee hereunder), and the Depositor, the Master Servicer and the predecessor
trustee shall execute and deliver such instruments and do such other things as
may reasonably be required for more fully and certainly vesting and confirming
in the successor trustee all such rights, powers, duties and obligations.

(b)     No successor trustee shall accept appointment as provided in this
Section unless at the time of such acceptance such successor trustee shall be
eligible under the provisions of Section 8.06.

(c)     Upon acceptance of appointment by a successor trustee as provided in
this Section, the Depositor shall mail notice of the succession of such trustee
hereunder to all Holders of Certificates at their addresses as shown in the
Certificate Register. If the Depositor fails to mail such notice within 10 days
after acceptance of appointment by the successor trustee, the successor trustee
shall cause such notice to be mailed at the expense of the Depositor.

Section 8.08. Merger or Consolidation of Trustee.

        Any corporation or national banking association into which the Trustee
may be merged or converted or with which it may be consolidated or any
corporation or national banking association resulting from any merger,
conversion or consolidation to which the Trustee shall be a party, or any
corporation or national banking association succeeding to the business of the
Trustee, shall be the successor of the Trustee hereunder, provided such
corporation or national banking association shall be eligible under the
provisions of Section 8.06, without the execution or filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding. The Trustee shall mail notice of any such merger or
consolidation to the Certificateholders at their address as shown in the
Certificate Register.

Section 8.09. Appointment of Co-Trustee or Separate Trustee.

(a)     Notwithstanding any other provisions hereof, at any time, for the
purpose of meeting any legal requirements of any jurisdiction in which any part
of the Trust Fund or property securing the same may at the time be located, the
Master Servicer and the Trustee acting jointly shall have the power and shall
execute and deliver all instruments to appoint one or more Persons approved by
the Trustee to act as co-trustee or co-trustees, jointly with the Trustee, or
separate trustee or separate trustees, of all or any part of the Trust Fund, and
to vest in such Person or Persons, in such capacity, such title to the Trust
Fund, or any part thereof, and, subject to the other provisions of this Section
8.10, such powers, duties, obligations, rights and trusts as the Master Servicer
and the Trustee may consider necessary or desirable. If the Master Servicer
shall not have joined in such appointment within 15 days after the receipt by it
of a request so to do, or in case an Event of Default shall have occurred and be
continuing, the Trustee alone shall have the power to make such appointment. No
co-trustee or separate trustee hereunder shall be required to meet the terms of
eligibility as a successor trustee under Section 8.06 hereunder and no notice to
Holders of Certificates of the appointment of co-trustee(s) or separate
trustee(s) shall be required under Section 8.08 hereof.

(b)     In the case of any appointment of a co-trustee or separate trustee
pursuant to this Section 8.10 all rights, powers, duties and obligations
conferred or imposed upon the Trustee shall be conferred or imposed upon and
exercised or performed by the Trustee, and such separate trustee or co-trustee
jointly, except to the extent that under any law of any jurisdiction in which
any particular act or acts are to be performed (whether as Trustee hereunder or
as successor to the Master Servicer hereunder), the Trustee shall be incompetent
or unqualified to perform such act or acts, in which event such rights, powers,
duties and obligations (including the holding of title to the Trust Fund or any
portion thereof in any such jurisdiction) shall be exercised and performed by
such separate trustee or co-trustee at the direction of the Trustee.

(c)     Any notice, request or other writing given to the Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees,
as effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article VIII. Each separate trustee and co-trustee, upon its acceptance
of the trusts conferred, shall be vested with the estates or property specified
in its instrument of appointment, either jointly with the Trustee or separately,
as may be provided therein, subject to all the provisions of this Agreement,
specifically including every provision of this Agreement relating to the conduct
of, affecting the liability of, or affording protection to, the Trustee. Every
such instrument shall be filed with the Trustee.

(d)     Any separate trustee or co-trustee may, at any time, constitute the
Trustee, its agent or attorney-in-fact, with full power and authority, to the
extent not prohibited by law, to do any lawful act under or in respect of this
Agreement on its behalf and in its name. If any separate trustee or co-trustee
shall die, become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Trustee, to the extent permitted by law, without the appointment of a new or
successor trustee.

Section 8.10. Appointment of Custodians.

        The Trustee may, with the consent of the Master Servicer and the
Depositor, appoint one or more Custodians who are not Affiliates of the
Depositor or the Master Servicer to hold all or a portion of the Mortgage Files
as agent for the Trustee, by entering into a Custodial Agreement. Subject to
Article VIII, the Trustee agrees to comply with the terms of each Custodial
Agreement and to enforce the terms and provisions thereof against the Custodian
for the benefit of the Certificateholders. Each Custodian shall be a depository
institution subject to supervision by federal or state authority, shall have a
combined capital and surplus of at least $15,000,000 and shall be qualified to
do business in the jurisdiction in which it holds any Mortgage File. Each
Custodial Agreement may be amended only as provided in Section 11.01. The
Trustee shall notify the Certificateholders of the appointment of any Custodian
(other than the Custodian appointed as of the Closing Date) pursuant to this
Section 8.10. The Trustee will maintain an office or agency in the City of New
York where Certificates may be surrendered for registration of transfer or
exchange. The Trustee initially designates its offices located at 4 New York
Plaza, 6th Floor, New York, New York 10004, for the purpose of keeping the
Certificate Register. The Trustee will maintain an office at the address stated
in Section 11.05(c) hereof where notices and demands to or upon the Trustee in
respect of this Agreement may be served.

ARTICLE IX

--------------------------------------------------------------------------------

TERMINATION

Section 9.01. Termination Upon Purchase by Residential Funding or Liquidation of
AllMortgage
Loans.

  (a) Subject to Section 9.02, the respective obligations and responsibilities
of the Depositor, the Master Servicer and the Trustee created hereby in respect
of the Certificates (other than the obligation of the Trustee to make certain
payments after the Final Distribution Date to Certificateholders and the
obligation of the Depositor to send certain notices as hereinafter set forth)
shall terminate upon the last action required to be taken by the Trustee on the
Final Distribution Date pursuant to this Article IX following the earlier of:


  (i) the later of the final payment or other liquidation (or any Advance with
respect thereto) of the last Mortgage Loan remaining in the Trust Fund or the
disposition of all property acquired upon foreclosure or deed in lieu of
foreclosure of any Mortgage Loan, or


  (ii) the purchase by Residential Funding of all Mortgage Loans and all
property acquired in respect of any Mortgage Loan remaining in the Trust Fund,
at a price equal to 100% of the unpaid principal balance of each Mortgage Loan
(or, if less than such unpaid principal balance, the fair market value of the
related underlying property of such Mortgage Loan with respect to Mortgage Loans
as to which title has been acquired if such fair market value is less than such
unpaid principal balance) on the day of repurchase, plus unpaid accrued interest
thereon at the Mortgage Rate (or Modified Mortgage Rate in the case of any
Modified Mortgage Loan) from the Due Date to which interest was last paid by the
Mortgagor to, but not including, the first day of the month in which such
repurchase price is distributed; provided, however, that in no event shall the
trust created hereby continue beyond the expiration of 21 years from the death
of the last survivor of the descendants of Joseph P. Kennedy, the late
ambassador of the United States to the Court of St. James, living on the date
hereof; and provided further, that the purchase price set forth above shall be
increased as is necessary, as determined by the Master Servicer, to avoid
disqualification of any of REMIC I or REMIC II as a REMIC. The purchase price
paid by Residential Funding shall also include any amounts owed by Residential
Funding pursuant to the last paragraph of Section 4 of the Assignment Agreement
in respect of any liability, penalty or expense that resulted from a breach of
the representation and warranty set forth in clause (bb) of such Section, that
remain unpaid on the date of such purchase.


        The right of Residential Funding to purchase all the assets of the Trust
Fund relating to the Mortgage Loans, pursuant to clause (ii) above is
conditioned upon the date of such purchase occurring on or after the Optional
Termination Date. If such right is exercised by Residential Funding, the Master
Servicer shall be entitled to reimbursement for the full amount of any
unreimbursed Advances theretofore made by it with respect to the Mortgage Loans
being purchased, pursuant to Section 3.10. In addition, the Master Servicer
shall provide to the Trustee the certification required by Section 3.15 and the
Trustee and any Custodian shall, promptly following payment of the purchase
price, release to Residential Funding the Mortgage Files pertaining to the
Mortgage Loans being purchased.

        In addition, on any Distribution Date on or after the Optional
Termination Date, Residential Funding shall have the right, at its option, to
purchase all of the Certificates in whole, but not in part, at a price equal to
the aggregate outstanding Certificate Principal Balance of the Certificates,
plus one month’s Accrued Certificate Interest on the Certificates, any
previously unpaid Accrued Certificate Interest, and any unpaid Prepayment
Interest Shortfall previously allocated thereto.

  (b) The Master Servicer shall give the Trustee not less than 60 days’ prior
notice of the Distribution Date on which the Master Servicer anticipates that
the final distribution will be made to Certificateholders (whether as a result
of the exercise by Residential Funding of its right to purchase the assets of
the Trust Fund or otherwise). Notice of any termination, specifying the
anticipated Final Distribution Date (which shall be a date that would otherwise
be a Distribution Date) upon which the Certificateholders may surrender their
Certificates to the Trustee for payment of the final distribution and
cancellation, shall be given promptly by the Master Servicer (if Residential
Funding is exercising its right to purchase the assets of the Trust Fund), or by
the Trustee (in any other case) by letter to Certificateholders mailed not
earlier than the 15th day and not later than the 25th day of the month next
preceding the month of such final distribution specifying:


  (i) the anticipated Final Distribution Date upon which final payment of the
Certificates is anticipated to be made upon presentation and surrender of
Certificates at the office or agency of the Trustee therein designated,


  (ii) the amount of any such final payment, if known, and


  (iii) that the Record Date otherwise applicable to such Distribution Date is
not applicable, and that payment will be made only upon presentation and
surrender of the Certificates at the office or agency of the Trustee therein
specified.


        If the Master Servicer is obligated to give notice to Certificateholders
as aforesaid, it shall give such notice to the Certificate Registrar at the time
such notice is given to Certificateholders. In the event such notice is given by
the Master Servicer, Residential Funding shall deposit in the Custodial Account
before the Final Distribution Date in immediately available funds an amount
equal to the purchase price for the assets of the Trust Fund computed as above
provided. The Master Servicer shall provide to the Trustee written notification
of any change to the anticipated Final Distribution Date as soon as practicable.
If the Trust Fund is not terminated on the anticipated Final Distribution Date,
for any reason, the Trustee shall promptly mail notice thereof to each affected
Certificateholder.

(c)     Upon presentation and surrender of the Certificates by the
Certificateholders, the Trustee shall distribute to the Certificateholders on
the Final Distribution Date the respective amounts determined in accordance with
Section 4.02.

(d)     In the event that any Certificateholders shall not surrender their
Certificates for final payment and cancellation on or before the Final
Distribution Date, the Trustee shall on such date cause all funds in the
Certificate Account not distributed in final distribution to Certificateholders
to be withdrawn therefrom and credited to the remaining Certificateholders by
depositing such funds in a separate escrow account for the benefit of such
Certificateholders, and the Master Servicer (if Residential Funding exercised
its right to purchase the assets of the Trust Fund), or the Trustee (in any
other case) shall give a second written notice to the remaining
Certificateholders to surrender their Certificates for cancellation and receive
the final distribution with respect thereto. If within six months after the
second notice any Certificate shall not have been surrendered for cancellation,
the Trustee shall take appropriate steps as directed by the Master Servicer to
contact the remaining Certificateholders concerning surrender of their
Certificates. The costs and expenses of maintaining the escrow account and of
contacting Certificateholders shall be paid out of the assets which remain in
the escrow account. If within nine months after the second notice any
Certificates shall not have been surrendered for cancellation, the Trustee shall
pay to the Master Servicer all amounts distributable to the holders thereof and
the Master Servicer shall thereafter hold such amounts until distributed to such
holders. No interest shall accrue or be payable to any Certificateholder on any
amount held in the escrow account or by the Master Servicer as a result of such
Certificateholder’s failure to surrender its Certificate(s) for final payment
thereof in accordance with this Section 9.01 and the Certificateholders shall
look only to the Master Servicer for such payment.

(e)     All rights of Residential Funding to purchase the assets of the Trust
Fund, or to purchase specified classes of Certificates, as set forth in Section
9.01(a) are referred to in this Agreement as the “Call Rights”. Notwithstanding
any other provision of this Agreement, Residential Funding shall have the right
to sell, transfer, pledge or otherwise assign the Call Rights at any time to any
Person. Upon written notice by Residential Funding to the Trustee and the Master
Servicer of any such assignment of the Call Rights to any assignee, the Trustee
and the Master Servicer shall be obligated to recognize such assignee as the
holder of the Call Rights. Such entity, if not Residential Funding or an
affiliate, shall be deemed to represent, at the time of such sale, transfer,
pledge or other assignment, that one of the following will be, and at the time
the Call Right is exercised is, true and correct: (i) the exercise of such Call
Right shall not result in a non-exempt prohibited transaction under section 406
of ERISA or section 4975 of the Code (including by reason of U.S. Department of
Labor (“DOL”) Prohibited Transaction Class Exemption (“PTCE”) 75-1 (Part I),
84-14, 90-1, 91-38, 95-60 or 96-23 or other applicable exemption) or (ii) such
entity is (A) not a party in interest under section 3(14) of ERISA or a
disqualified person under section 4975(e)(2) of the Code with respect to any
employee benefit plan subject to section 3(3) of ERISA or any plan subject to
section 4975 of the Code (other than an employee benefit plan or plan sponsored
or maintained by the entity, provided that no assets of such employee benefit
plan or plan are invested or deemed to be invested in the Certificates) and (B)
not a “benefit plan investor” as described in DOL regulation section
2510.3-101(f)(2). If any such assignee of the Call Right is unable to exercise
such Call Right by reason of the preceding sentence, then the Call Right shall
revert to the immediately preceding assignor of such Call Right subject to the
rights of any secured party therein.

Section 9.02. Additional Termination Requirements.

  (a) Each of REMIC I and REMIC II, as the case may be, shall be terminated in
accordance with the following additional requirements, unless the Trustee and
the Master Servicer have received an Opinion of Counsel (which Opinion of
Counsel shall not be an expense of the Trustee) to the effect that the failure
of any of REMIC I and REMIC II, as the case may be, to comply with the
requirements of this Section 9.02 will not (i) result in the imposition on the
Trust Fund of taxes on “prohibited transactions,” as described in Section 860F
of the Code, or (ii) cause any of REMIC I or REMIC II to fail to qualify as a
REMIC at any time that any Certificate is outstanding:


  (i) The Master Servicer shall establish a 90-day liquidation period for each
of REMIC I and REMIC II, and specify the first day of such period in a statement
attached to the Trust Fund’s final Tax Return pursuant to Treasury regulations
Section 1.860F-1. The Master Servicer also shall satisfy all of the requirements
of a qualified liquidation for each of REMIC I and REMIC II, under Section 860F
of the Code and the regulations thereunder;


  (ii) The Master Servicer shall notify the Trustee at the commencement of such
90-day liquidation period and, at or prior to the time of making of the final
payment on the Certificates, the Trustee shall sell or otherwise dispose of all
of the remaining assets of the Trust Fund in accordance with the terms hereof;
and


  (iii) If Residential Funding is exercising its right to purchase the assets of
the Trust Fund, Residential Funding shall, during the 90-day liquidation period
and at or prior to the Final Distribution Date, purchase all of the assets of
the Trust Fund for cash.


  (b) Each Holder of a Certificate and the Trustee hereby irrevocably approves
and appoints the Master Servicer as its attorney-in-fact to adopt a plan of
complete liquidation for each of REMIC I and REMIC II at the expense of the
Trust Fund in accordance with the terms and conditions of this Agreement.


ARTICLE X

--------------------------------------------------------------------------------

REMIC PROVISIONS

Section 10.01. REMIC Administration.

(a)     The REMIC Administrator shall make an election to treat each of REMIC I
and REMIC II as a REMIC under the Code and, if necessary, under applicable state
law. Such election will be made on Form 1066 or other appropriate federal tax or
information return (including Form 8811) or any appropriate state return for the
taxable year ending on the last day of the calendar year in which the
Certificates are issued. The REMIC I Regular Interest shall be designated as the
“regular interests” and the Class R-I Certificates shall be designated as the
sole class of “residual interests” in REMIC I. The Class A, Class M and Class SB
Certificates shall be designated as the “regular interests” in REMIC II. The
REMIC Administrator and the Trustee shall not permit the creation of any
“interests” (within the meaning of Section 860G of the Code) in the REMIC other
than the Certificates.

(b)     The Closing Date is hereby designated as the “startup day” of each of
REMIC I and REMIC II within the meaning of Section 860G(a)(9) of the Code.

(c)     The REMIC Administrator shall hold a Class R Certificate in each REMIC
representing a 0.01% Percentage Interest of the Class R Certificates in each
REMIC and shall be designated as the “tax matters person” with respect to each
of REMIC I and REMIC II in the manner provided under Treasury regulations
section 1.860F-4(d) and Treasury regulations section 301.6231(a)(7)-1. The REMIC
Administrator, as tax matters person, shall (i) act on behalf of each of REMIC I
and REMIC II in relation to any tax matter or controversy involving the Trust
Fund and (ii) represent the Trust Fund in any administrative or judicial
proceeding relating to an examination or audit by any governmental taxing
authority with respect thereto. The legal expenses, including without limitation
attorneys’ or accountants’ fees, and costs of any such proceeding and any
liability resulting therefrom shall be expenses of the Trust Fund and the REMIC
Administrator shall be entitled to reimbursement therefor out of amounts
attributable to the Mortgage Loans on deposit in the Custodial Account as
provided by Section 3.10 unless such legal expenses and costs are incurred by
reason of the REMIC Administrator’s willful misfeasance, bad faith or gross
negligence. If the REMIC Administrator is no longer the Master Servicer
hereunder, at its option the REMIC Administrator may continue its duties as
REMIC Administrator and shall be paid reasonable compensation not to exceed
$3,000 per year by any successor Master Servicer hereunder for so acting as the
REMIC Administrator.

(d)     The REMIC Administrator shall prepare or cause to be prepared all of the
Tax Returns that it determines are required with respect to each REMIC created
hereunder and deliver such Tax Returns in a timely manner to the Trustee and the
Trustee shall sign and file such Tax Returns in a timely manner. The expenses of
preparing such returns shall be borne by the REMIC Administrator without any
right of reimbursement therefor. The REMIC Administrator agrees to indemnify and
hold harmless the Trustee with respect to any tax or liability arising from the
Trustee’s signing of Tax Returns that contain errors or omissions. The Trustee
and Master Servicer shall promptly provide the REMIC Administrator with such
information as the REMIC Administrator may from time to time request for the
purpose of enabling the REMIC Administrator to prepare Tax Returns.

(e)     The REMIC Administrator shall provide (i) to any Transferor of a Class R
Certificate such information as is necessary for the application of any tax
relating to the transfer of a Class R Certificate to any Person who is not a
Permitted Transferee, (ii) to the Trustee and the Trustee shall forward to the
Certificateholders such information or reports as are required by the Code or
the REMIC Provisions including reports relating to interest, original issue
discount, if any, and market discount or premium (using the Prepayment
Assumption) and (iii) to the Internal Revenue Service the name, title, address
and telephone number of the person who will serve as the representative of each
REMIC created hereunder.

(f)     The Master Servicer and the REMIC Administrator shall take such actions
and shall cause each REMIC created hereunder to take such actions as are
reasonably within the Master Servicer’s or the REMIC Administrator’s control and
the scope of its duties more specifically set forth herein as shall be necessary
or desirable to maintain the status thereof as a REMIC under the REMIC
Provisions (and the Trustee shall assist the Master Servicer and the REMIC
Administrator, to the extent reasonably requested by the Master Servicer and the
REMIC Administrator to do so). In performing their duties as more specifically
set forth herein, the Master Servicer and the REMIC Administrator shall not
knowingly or intentionally take any action, cause the Trust Fund to take any
action or fail to take (or fail to cause to be taken) any action reasonably
within their respective control and the scope of duties more specifically set
forth herein, that, under the REMIC Provisions, if taken or not taken, as the
case may be, could (i) endanger the status of any of REMIC I or REMIC II as a
REMIC or (ii) with the exception of actions taken in connection with Section
4.08 hereof, result in the imposition of a tax upon any of REMIC I or REMIC II
(including but not limited to the tax on prohibited transactions as defined in
Section 860F(a)(2) of the Code (except as provided in Section 2.04) and the tax
on contributions to a REMIC set forth in Section 860G(d) of the Code) (either
such event, in the absence of an Opinion of Counsel or the indemnification
referred to in this sentence, an “Adverse REMIC Event”) unless the Master
Servicer or the REMIC Administrator, as applicable, has received an Opinion of
Counsel (at the expense of the party seeking to take such action or, if such
party fails to pay such expense, and the Master Servicer or the REMIC
Administrator, as applicable, determines that taking such action is in the best
interest of the Trust Fund and the Certificateholders, at the expense of the
Trust Fund, but in no event at the expense of the Master Servicer, the REMIC
Administrator or the Trustee) to the effect that the contemplated action will
not, with respect to the Trust Fund created hereunder, endanger such status or,
unless the Master Servicer or the REMIC Administrator or both, as applicable,
determine in its or their sole discretion to indemnify the Trust Fund against
the imposition of such a tax, result in the imposition of such a tax. Wherever
in this Agreement a contemplated action may not be taken because the timing of
such action might result in the imposition of a tax on the Trust Fund, or may
only be taken pursuant to an Opinion of Counsel that such action would not
impose a tax on the Trust Fund, such action may nonetheless be taken provided
that the indemnity given in the preceding sentence with respect to any taxes
that might be imposed on the Trust Fund has been given and that all other
preconditions to the taking of such action have been satisfied. The Trustee
shall not take or fail to take any action (whether or not authorized hereunder)
as to which the Master Servicer or the REMIC Administrator, as applicable, has
advised it in writing that it has received an Opinion of Counsel to the effect
that an Adverse REMIC Event could occur with respect to such action or inaction,
as the case may be. In addition, prior to taking any action with respect to the
Trust Fund or its assets, or causing the Trust Fund to take any action, which is
not expressly permitted under the terms of this Agreement, the Trustee will
consult with the Master Servicer or the REMIC Administrator, as applicable, or
its designee, in writing, with respect to whether such action could cause an
Adverse REMIC Event to occur with respect to the Trust Fund and the Trustee
shall not take any such action or cause the Trust Fund to take any such action
as to which the Master Servicer or the REMIC Administrator, as applicable, has
advised it in writing that an Adverse REMIC Event could occur. The Master
Servicer or the REMIC Administrator, as applicable, may consult with counsel to
make such written advice, and the cost of same shall be borne by the party
seeking to take the action not expressly permitted by this Agreement, but in no
event at the expense of the Master Servicer or the REMIC Administrator. At all
times as may be required by the Code, the Master Servicer or the REMIC
Administrator, as applicable, will to the extent within its control and the
scope of its duties more specifically set forth herein, maintain substantially
all of the assets of the REMIC as “qualified mortgages” as defined in Section
860G(a)(3) of the Code and “permitted investments” as defined in Section
860G(a)(5) of the Code.

(g)     In the event that any tax is imposed on “prohibited transactions” of any
REMIC created hereunder as defined in Section 860F(a)(2) of the Code, on “net
income from foreclosure property” of any REMIC as defined in Section 860G(c) of
the Code, on any contributions to any REMIC after the startup day therefor
pursuant to Section 860G(d) of the Code, or any other tax imposed by the Code or
any applicable provisions of state or local tax laws, such tax shall be charged
(i) to the Master Servicer, if such tax arises out of or results from a breach
by the Master Servicer of any of its obligations under this Agreement or the
Master Servicer has in its sole discretion determined to indemnify the Trust
Fund against such tax, (ii) to the Trustee, if such tax arises out of or results
from a breach by the Trustee of any of its obligations under this Article X, or
(iii) otherwise against amounts on deposit in the Custodial Account as provided
by Section 3.10 and on the Distribution Date(s) following such reimbursement the
aggregate of such taxes shall be allocated in reduction of the Accrued
Certificate Interest on each Class entitled thereto in the same manner as if
such taxes constituted a Prepayment Interest Shortfall.

(h)     The Trustee and the Master Servicer shall, for federal income tax
purposes, maintain books and records with respect to each REMIC on a calendar
year and on an accrual basis or as otherwise may be required by the REMIC
Provisions.

(i)     Following the startup day, neither the Master Servicer nor the Trustee
shall accept any contributions of assets to any REMIC unless (subject to Section
10.01(f)) the Master Servicer and the Trustee shall have received an Opinion of
Counsel (at the expense of the party seeking to make such contribution) to the
effect that the inclusion of such assets in any REMIC will not cause any of
REMIC I or REMIC II to fail to qualify as a REMIC at any time that any
Certificates are outstanding or subject any such REMIC to any tax under the
REMIC Provisions or other applicable provisions of federal, state and local law
or ordinances.

(j)     Neither the Master Servicer nor the Trustee shall (subject to Section
10.01(f)) enter into any arrangement by which any of REMIC I or REMIC II will
receive a fee or other compensation for services nor permit any of REMIC I or
REMIC II to receive any income from assets other than “qualified mortgages” as
defined in Section 860G(a)(3) of the Code or “permitted investments” as defined
in Section 860G(a)(5) of the Code.

(k)     Solely for the purposes of Section 1.860G-1(a)(4)(iii) of the Treasury
Regulations, the “latest possible maturity date” by which the principal balance
of each regular interest in each REMIC would be reduced to zero is February 25,
2035.

(l)     Within 30 days after the Closing Date, the REMIC Administrator shall
prepare and file with the Internal Revenue Service Form 8811, “Information
Return for Real Estate Mortgage Investment Conduits (REMIC) and Issuers of
Collateralized Debt Obligations” for the Trust Fund.

(m)     Neither the Trustee nor the Master Servicer shall sell, dispose of or
substitute for any of the Mortgage Loans (except in connection with (i) the
default, imminent default or foreclosure of a Mortgage Loan, including but not
limited to, the acquisition or sale of a Mortgaged Property acquired by deed in
lieu of foreclosure, (ii) the bankruptcy of the Trust Fund, (iii) the
termination of any REMIC pursuant to Article IX of this Agreement or (iv) a
purchase of Mortgage Loans pursuant to Article II or III of this Agreement) or
acquire any assets for any REMIC or sell or dispose of any investments in the
Custodial Account or the Certificate Account for gain, or accept any
contributions to any REMIC after the Closing Date unless it has received an
Opinion of Counsel that such sale, disposition, substitution or acquisition will
not (a) affect adversely the status of any of REMIC I or REMIC II as a REMIC or
(b) unless the Master Servicer has determined in its sole discretion to
indemnify the Trust Fund against such tax, cause any REMIC to be subject to a
tax on “prohibited transactions” or “contributions” pursuant to the REMIC
Provisions. The Trustee shall treat the Reserve Fund as an outside reserve fund
within the meaning of Treasury Regulation 1.860G-2(h). The Reserve Fund shall be
owned by the Class SB Certificateholders, and is not an asset of the REMICs. The
Trustee shall treat the rights of the Class A and Class M Certificateholders to
receive payments from the Reserve Fund as rights in an interest rate cap
contract written by the Class SB Certificateholders in favor of the Class A and
Class M Certificateholders. Thus, each Class A and Class M Certificate shall be
treated as representing ownership of not only REMIC II regular interests, but
also ownership of an interest in an interest rate cap contract. For purposes of
determining the issue price of the REMIC II regular interests, the Trustee shall
assume that the interest rate cap contract with respect to the Class A and Class
M Certificates has a de minimis value.

Section 10.02. Master Servicer, REMIC Administrator and Trustee Indemnification.

(a)     The Trustee agrees to indemnify the Trust Fund, the Depositor, the REMIC
Administrator and the Master Servicer for any taxes and costs including, without
limitation, any reasonable attorneys’ fees imposed on or incurred by the Trust
Fund, the Depositor or the Master Servicer, as a result of a breach of the
Trustee’s covenants set forth in Article VIII or this Article X. In the event
that Residential Funding is no longer the Master Servicer, the Trustee shall
indemnify Residential Funding for any taxes and costs including, without
limitation, any reasonable attorneys’ fees imposed on or incurred by Residential
Funding as a result of a breach of the Trustee’s covenants set forth in Article
VIII or this Article X.

(b)     The REMIC Administrator agrees to indemnify the Trust Fund, the
Depositor, the Master Servicer and the Trustee for any taxes and costs
(including, without limitation, any reasonable attorneys’ fees) imposed on or
incurred by the Trust Fund, the Depositor, the Master Servicer or the Trustee,
as a result of a breach of the REMIC Administrator’s covenants set forth in this
Article X with respect to compliance with the REMIC Provisions, including
without limitation, any penalties arising from the Trustee’s execution of Tax
Returns prepared by the REMIC Administrator that contain errors or omissions;
provided, however, that such liability will not be imposed to the extent such
breach is a result of an error or omission in information provided to the REMIC
Administrator by the Master Servicer in which case Section 10.02(c) will apply.

(c)     The Master Servicer agrees to indemnify the Trust Fund, the Depositor,
the REMIC Administrator and the Trustee for any taxes and costs (including,
without limitation, any reasonable attorneys’ fees) imposed on or incurred by
the Trust Fund, the Depositor or the Trustee, as a result of a breach of the
Master Servicer’s covenants set forth in this Article X or in Article III with
respect to compliance with the REMIC Provisions, including without limitation,
any penalties arising from the Trustee’s execution of Tax Returns prepared by
the Master Servicer that contain errors or omissions.

ARTICLE XI

--------------------------------------------------------------------------------

MISCELLANEOUS PROVISIONS

Section 11.01. Amendment.

  (a) This Agreement or any Custodial Agreement may be amended from time to time
by the Depositor, the Master Servicer and the Trustee, without the consent of
any of the Certificateholders:


  (i) to cure any ambiguity,


  (ii) to correct or supplement any provisions herein or therein, which may be
inconsistent with any other provisions herein or therein or to correct any
error,


  (iii) to modify, eliminate or add to any of its provisions to such extent as
shall be necessary or desirable to maintain the qualification of REMIC I or
REMIC II as REMICs at all times that any Certificate is outstanding or to avoid
or minimize the risk of the imposition of any tax on the Trust Fund pursuant to
the Code that would be a claim against the Trust Fund, provided that the Trustee
has received an Opinion of Counsel to the effect that (A) such action is
necessary or desirable to maintain such qualification or to avoid or minimize
the risk of the imposition of any such tax and (B) such action will not
adversely affect in any material respect the interests of any Certificateholder,


  (iv) to change the timing and/or nature of deposits into the Custodial Account
or the Certificate Account or to change the name in which the Custodial Account
is maintained, provided that (A) the Certificate Account Deposit Date shall in
no event be later than the related Distribution Date, (B) such change shall not,
as evidenced by an Opinion of Counsel, adversely affect in any material respect
the interests of any Certificateholder and (C) such change shall not result in a
reduction of the rating assigned to any Class of Certificates below the lower of
the then-current rating or the rating assigned to such Certificates as of the
Closing Date, as evidenced by a letter from each Rating Agency to such effect,


  (v) to modify, eliminate or add to the provisions of Section 5.02(f) or any
other provision hereof restricting transfer of the Class R Certificates by
virtue of their being the “residual interests” in the Trust Fund provided that
(A) such change shall not result in reduction of the rating assigned to any such
Class of Certificates below the lower of the then-current rating or the rating
assigned to such Certificates as of the Closing Date, as evidenced by a letter
from each Rating Agency to such effect, and (B) such change shall not, as
evidenced by an Opinion of Counsel (at the expense of the party seeking so to
modify, eliminate or add such provisions), cause the Trust Fund or any of the
Certificateholders (other than the transferor) to be subject to a federal tax
caused by a transfer to a Person that is not a Permitted Transferee, or


  (vi) to make any other provisions with respect to matters or questions arising
under this Agreement or such Custodial Agreement which shall not be materially
inconsistent with the provisions of this Agreement, provided that such action
shall not, as evidenced by an Opinion of Counsel, adversely affect in any
material respect the interests of any Certificateholder and is authorized or
permitted under Section 11.09(d).


  (b) This Agreement or any Custodial Agreement may also be amended from time to
time by the Depositor, the Master Servicer, the Trustee and the Holders of
Certificates evidencing in the aggregate not less than 66% of the Percentage
Interests of each Class of Certificates affected thereby for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement or such Custodial Agreement or of modifying in any
manner the rights of the Holders of Certificates of such Class; provided,
however, that no such amendment shall:


  (i) reduce in any manner the amount of, or delay the timing of, payments which
are required to be distributed on any Certificate without the consent of the
Holder of such Certificate,


  (ii) adversely affect in any material respect the interest of the Holders of
Certificates of any Class in a manner other than as described in clause (i)
hereof without the consent of Holders of Certificates of such Class evidencing,
as to such Class, Percentage Interests aggregating not less than 66%, or


  (iii) reduce the aforesaid percentage of Certificates of any Class the Holders
of which are required to consent to any such amendment, in any such case without
the consent of the Holders of all Certificates of such Class then outstanding.


  (c) Notwithstanding any contrary provision of this Agreement, the Trustee
shall not consent to any amendment to this Agreement unless it shall have first
received an Opinion of Counsel (at the expense of the party seeking such
amendment) to the effect that such amendment is permitted under this Agreement
and that such amendment or the exercise of any power granted to the Master
Servicer, the Depositor or the Trustee in accordance with such amendment will
not result in the imposition of a federal tax on the Trust Fund or cause REMIC I
or REMIC II to fail to qualify as REMICs at any time that any Certificate is
outstanding. The Trustee may but shall not be obligated to enter into any
amendment pursuant to this Section that affects its rights, duties and
immunities and this agreement or otherwise; provided however, such consent shall
not be unreasonably withheld.


  (d) Promptly after the execution of any such amendment the Trustee shall
furnish written notification of the substance of such amendment to each
Certificateholder. It shall not be necessary for the consent of
Certificateholders under this Section 11.01 to approve the particular form of
any proposed amendment, but it shall be sufficient if such consent shall approve
the substance thereof. The manner of obtaining such consents and of evidencing
the authorization of the execution thereof by Certificateholders shall be
subject to such reasonable regulations as the Trustee may prescribe.


  (e) The Depositor shall have the option, in its sole discretion, to obtain and
deliver to the Trustee any corporate guaranty, payment obligation, irrevocable
letter of credit, surety bond, insurance policy or similar instrument or a
reserve fund, or any combination of the foregoing, for the purpose of protecting
the Holders of the Class R Certificates against any or all Realized Losses or
other shortfalls. Any such instrument or fund shall be held by the Trustee for
the benefit of the Class R Certificateholders, but shall not be and shall not be
deemed to be under any circumstances included in the REMIC. To the extent that
any such instrument or fund constitutes a reserve fund for federal income tax
purposes, (i) any reserve fund so established shall be an outside reserve fund
and not an asset of the REMIC, (ii) any such reserve fund shall be owned by the
Depositor, and (iii) amounts transferred by the REMIC to any such reserve fund
shall be treated as amounts distributed by the REMIC to the Depositor or any
successor, all within the meaning of Treasury regulations Section 1.860G-2(h).
In connection with the provision of any such instrument or fund, this Agreement
and any provision hereof may be modified, added to, deleted or otherwise amended
in any manner that is related or incidental to such instrument or fund or the
establishment or administration thereof, such amendment to be made by written
instrument executed or consented to by the Depositor and such related insurer
but without the consent of any Certificateholder and without the consent of the
Master Servicer or the Trustee being required unless any such amendment would
impose any additional obligation on, or otherwise adversely affect the interests
of the Certificateholders, the Master Servicer or the Trustee, as applicable;
provided that the Depositor obtains an Opinion of Counsel (which need not be an
opinion of Independent counsel) to the effect that any such amendment will not
cause (a) any federal tax to be imposed on the Trust Fund, including without
limitation, any federal tax imposed on “prohibited transactions” under Section
860F(a)(1) of the Code or on “contributions after the startup date” under
Section 860G(d)(1) of the Code and (b) any of REMIC I or REMIC II to fail to
qualify as a REMIC at any time that any Certificate is outstanding. In the event
that the Depositor elects to provide such coverage in the form of a limited
guaranty provided by General Motors Acceptance Corporation, the Depositor may
elect that the text of such amendment to this Agreement shall be substantially
in the form attached hereto as Exhibit K (in which case Residential Funding’s
Subordinate Certificate Loss Obligation as described in such exhibit shall be
established by Residential Funding’s consent to such amendment) and that the
limited guaranty shall be executed in the form attached hereto as Exhibit L,
with such changes as the Depositor shall deem to be appropriate; it being
understood that the Trustee has reviewed and approved the content of such forms
and that the Trustee’s consent or approval to the use thereof is not required.


  (f) In addition to the foregoing, any amendment of Section 4.08 of this
Agreement shall require the consent of the Limited Repurchase Right Holder as
third-party beneficiary.


Section 11.02. Recordation of Agreement; Counterparts.

(a)     To the extent permitted by applicable law, this Agreement is subject to
recordation in all appropriate public offices for real property records in all
the counties or other comparable jurisdictions in which any or all of the
properties subject to the Mortgages are situated, and in any other appropriate
public recording office or elsewhere, such recordation to be effected by the
Master Servicer and at its expense on direction by the Trustee (pursuant to the
request of the Holders of Certificates entitled to at least 25% of the Voting
Rights), but only upon direction accompanied by an Opinion of Counsel to the
effect that such recordation materially and beneficially affects the interests
of the Certificateholders.

(b)     For the purpose of facilitating the recordation of this Agreement as
herein provided and for other purposes, this Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and such counterparts shall constitute but one and
the same instrument.

Section 11.03. Limitation on Rights of Certificateholders.

(a)     The death or incapacity of any Certificateholder shall not operate to
terminate this Agreement or the Trust Fund, nor entitle such Certificateholder’s
legal representatives or heirs to claim an accounting or to take any action or
proceeding in any court for a partition or winding up of the Trust Fund, nor
otherwise affect the rights, obligations and liabilities of any of the parties
hereto.

(b)     No Certificateholder shall have any right to vote (except as expressly
provided herein) or in any manner otherwise control the operation and management
of the Trust Fund, or the obligations of the parties hereto, nor shall anything
herein set forth, or contained in the terms of the Certificates, be construed so
as to constitute the Certificateholders from time to time as partners or members
of an association; nor shall any Certificateholder be under any liability to any
third person by reason of any action taken by the parties to this Agreement
pursuant to any provision hereof.

(c)     No Certificateholder shall have any right by virtue of any provision of
this Agreement to institute any suit, action or proceeding in equity or at law
upon or under or with respect to this Agreement, unless such Holder previously
shall have given to the Trustee a written notice of default and of the
continuance thereof, as hereinbefore provided, and unless also the Holders of
Certificates of any Class evidencing in the aggregate not less than 25% of the
related Percentage Interests of such Class, shall have made written request upon
the Trustee to institute such action, suit or proceeding in its own name as
Trustee hereunder and shall have offered to the Trustee such reasonable
indemnity as it may require against the costs, expenses and liabilities to be
incurred therein or thereby, for 60 days after its receipt of such notice,
request and offer of indemnity, shall have neglected or refused to institute any
such action, suit or proceeding it being understood and intended, and being
expressly covenanted by each Certificateholder with every other
Certificateholder and the Trustee, that no one or more Holders of Certificates
of any Class shall have any right in any manner whatever by virtue of any
provision of this Agreement to affect, disturb or prejudice the rights of the
Holders of any other of such Certificates of such Class or any other Class, or
to obtain or seek to obtain priority over or preference to any other such
Holder, or to enforce any right under this Agreement, except in the manner
herein provided and for the common benefit of Certificateholders of such Class
or all Classes, as the case may be. For the protection and enforcement of the
provisions of this Section 11.03, each and every Certificateholder and the
Trustee shall be entitled to such relief as can be given either at law or in
equity.

Section 11.04. Governing Law.

        This agreement and the Certificates shall be governed by and construed
in accordance with the laws of the State of New York and the obligations, rights
and remedies of the parties hereunder shall be determined in accordance with
such laws.

Section 11.05. Notices.

        All demands and notices hereunder shall be in writing and shall be
deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid (except for notices to the Trustee which shall
be deemed to have been duly given only when received), to (a) in the case of the
Depositor, 8400 Normandale Lake Boulevard, Suite 250, Minneapolis, Minnesota
55437, Attention: President (RAMP), or such other address as may hereafter be
furnished to the Master Servicer and the Trustee in writing by the Depositor;
(b) in the case of the Master Servicer, 2255 North Ontario Street, Burbank,
California 91504-3120, Attention: Bond Administration or such other address as
may be hereafter furnished to the Depositor and the Trustee by the Master
Servicer in writing; (c) in the case of the Trustee, 4 New York Plaza, 6th
Floor, New York, New York 10004, Attention: Institutional Trust Services/Global
Debt, RAMP 2005-RS2 or such other address as may hereafter be furnished to the
Depositor and the Master Servicer in writing by the Trustee; (d) in the case of
Moody’s, 99 Church Street, New York, New York 10007, Attention: ABS Monitoring
Department or such other address as may be hereafter furnished to the Depositor,
the Trustee and the Master Servicer by Moody’s; and (e) in the case of Fitch,
One State Street Plaza – 32nd Floor, New York, New York 10004, Attention: RMBS,
or such other address as may be hereafter furnished to the Depositor, the
Trustee and the Master Servicer in writing by Fitch. Any notice required or
permitted to be mailed to a Certificateholder shall be given by first class
mail, postage prepaid, at the address of such holder as shown in the Certificate
Register. Any notice so mailed within the time prescribed in this Agreement
shall be conclusively presumed to have been duly given, whether or not the
Certificateholder receives such notice.

Section 11.06. Notices to Rating Agencies.

        The Depositor, the Master Servicer or the Trustee, as applicable, (a)
shall notify each Rating Agency at such time as it is otherwise required
pursuant to this Agreement to give notice of the occurrence of, any of the
events described in clause (a), (b), (c), (d), (g), (h), (i) or (j) below, (b)
shall notify the Subservicer at such time as it is otherwise required pursuant
to this Agreement to give notice of the occurrence of any of the events
described in clause (a), (b), (c)(1), (g)(1) or (i) below, or (c) provide a copy
to each Rating Agency at such time as otherwise required to be delivered
pursuant to this Agreement of any of the statements described in clauses (e) and
(f) below:

(a)     a material change or amendment to this Agreement,

(b)     the occurrence of an Event of Default,

(c)     (1) the termination or appointment of a successor Master Servicer or (2)
the termination or appointment of a successor Trustee or a change in the
majority ownership of the Trustee,

(d)     the filing of any claim under the Master Servicer’s blanket fidelity
bond and the errors and omissions insurance policy required by Section 3.12 or
the cancellation or modification of coverage under 152 any such instrument,

(e)     the statement required to be delivered to the Holders of each Class of
Certificates pursuant to Section 4.03,

(f)     the statements required to be delivered pursuant to Sections 3.18 and
3.19,

(g)     (1) a change in the location of the Custodial Account or (2) a change in
the location of the Certificate Account,

(h)     the occurrence of any monthly cash flow shortfall to the Holders of any
Class of Certificates resulting from the failure by the Master Servicer to make
an Advance pursuant to Section 4.04,

(i)     the occurrence of the Final Distribution Date and

(j)     the repurchase of or substitution for any Mortgage Loan,

provided, however, that with respect to notice of the occurrence of the events
described in clauses (d), (g) or (h) above, the Master Servicer shall provide
prompt written notice to each Rating Agency and the Subservicer of any such
event known to the Master Servicer.

Section 11.07. Severability of Provisions.

        If any one or more of the covenants, agreements, provisions or terms of
this Agreement shall be for any reason whatsoever held invalid, then such
covenants, agreements, provisions or terms shall be deemed severable from the
remaining covenants, agreements, provisions or terms of this Agreement and shall
in no way affect the validity or enforceability of the other provisions of this
Agreement or of the Certificates or the rights of the Holders thereof.

Section 11.08. Supplemental Provisions for Resecuritization.

(a)     This Agreement may be supplemented by means of the addition of a
separate Article hereto (a “Supplemental Article”) for the purpose of
resecuritizing any of the Certificates issued hereunder, under the following
circumstances. With respect to any Class or Classes of Certificates issued
hereunder, or any portion of any such Class, as to which the Depositor or any of
its Affiliates (or any designee thereof) is the registered Holder (the
“Resecuritized Certificates”), the Depositor may deposit such Resecuritized
Certificates into a new REMIC, grantor trust, FASIT or custodial arrangement (a
“Restructuring Vehicle”) to be held by the Trustee pursuant to a Supplemental
Article. The instrument adopting such Supplemental Article shall be executed by
the Depositor, the Master Servicer and the Trustee; provided, that neither the
Master Servicer nor the Trustee shall withhold their consent thereto if their
respective interests would not be materially adversely affected thereby. To the
extent that the terms of the Supplemental Article do not in any way affect any
provisions of this Agreement as to any of the Certificates initially issued
hereunder, the adoption of the Supplemental Article shall not constitute an
“amendment” of this Agreement. Each Supplemental Article shall set forth all
necessary provisions relating to the holding of the Resecuritized Certificates
by the Trustee, the establishment of the Restructuring Vehicle, the issuing of
various classes of new certificates by the Restructuring Vehicle and the
distributions to be made thereon, and any other provisions necessary to the
purposes thereof. In connection with each Supplemental Article, the Depositor
shall deliver to the Trustee an Opinion of Counsel to the effect that (i) the
Restructuring Vehicle will qualify as a REMIC, grantor trust, FASIT or other
entity not subject to taxation for federal income tax purposes and (ii) the
adoption of the Supplemental Article will not endanger the status of any of
REMIC I or REMIC II as a REMIC or result in the imposition of a tax upon the
Trust Fund (including but not limited to the tax on prohibited transaction as
defined in Section 860F(a)(2) of the Code and the tax on contributions to a
REMIC as set forth in Section 860G(d) of the Code.

Section 11.09. [Reserved].

Section 11.10. Third Party Beneficiary.

        The Limited Repurchase Right Holder is an express third-party
beneficiary of Section 4.08 of this Agreement, and shall have the right to
enforce the related provisions of Section 4.08 of this Agreement as if it were a
party hereto.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Company, the Master Servicer and the Trustee
have caused their names to be signed hereto by their respective officers
thereunto duly authorized and their respective seals, duly attested, to be
hereunto affixed, all as of the day and year first above written.


[Seal]                                          RESIDENTIAL ASSET MORTGAGE PRODUCTS, INC.

                                                By:            /s/ Joe Orning
Attest:        /s/ Pieter VanZyl                        Name: Joe Orning
        Name:  Pieter VanZyl                            Title:  Vice President
        Title:   Vice President

[Seal]                                          RESIDENTIAL FUNDING CORPORATION

Attest:        /s/ Joe Orning                   By:            /s/ Pieter VanZyl
        Name: Jeff Baines                               Name: Pieter VanZyl
        Title: Associate                                Title:   Associate


[Seal]                                          JPMORGAN CHASE BANK, N.A.
                                                as Trustee

Attest:        /s/ Lila Garlin                  By:            /s/ Joanne Murray
        Name: Lila Garlin                               Name: Joanne M. Murray
        Title:  Vice President                          Title: Assistant Vice President



--------------------------------------------------------------------------------


STATE OF MINNESOTA               )
                                 ) ss.:
COUNTY OF HENNEPIN               )



        On the 25th day of February, 2005 before me, a notary public in and for
said State, personally appeared Joe Orning, known to me to be a Vice President
of Residential Asset Mortgage Products, Inc., one of the corporations that
executed the within instrument, and also known to me to be the person who
executed it on behalf of said corporation, and acknowledged to me that such
corporation executed the within instrument.

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official
seal the day and year in this certificate first above written.


                                            Notary Public

                                            _____________________________
[Notarial Seal]



--------------------------------------------------------------------------------


STATE OF MINNESOTA               )
                                 ) ss.:
COUNTY OF HENNEPIN               )



        On the 25th day of February, 2005 before me, a notary public in and for
said State, personally appeared Pieter VanZyl, known to me to be an Associate of
Residential Funding Corporation, one of the corporations that executed the
within instrument, and also known to me to be the person who executed it on
behalf of said corporation, and acknowledged to me that such corporation
executed the within instrument.

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official
seal the day and year in this certificate first above written.


                                            Notary Public

                                            ___________________________

[Notarial Seal]



--------------------------------------------------------------------------------


STATE OF NEW YORK                )
                                 ) ss.:
COUNTY OF NEW YORK               )



        On the 25th day of February, 2005 before me, a notary public in and for
said State, personally appeared Joanne M. Murray, known to me to be a Assistant
Vice President of JPMorgan Chase Bank, N.A., a New York banking corporation that
executed the within instrument, and also known to me to be the person who
executed it on behalf of said banking corporation and acknowledged to me that
such banking corporation executed the within instrument.

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official
seal the day and year in this certificate first above written.


                                            Notary Public

                                            ___________________________

[Notarial Seal]


